 

Exhibit 10.1

 

SUB-SUBLEASE

 

Dated as of July 18, 2018

 

between

 

PROTHENA BIOSCIENCES INC,

as Sub-Sublandlord

 

and

 

ASSEMBLY BIOSCIENCES, INC.,

as Sub-Subtenant

 

  331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 



TABLE OF CONTENTS

 



      Page         1. Sub-Sublease of Premises; Access 24/7 2         2. Term;
Rent Commencement Date; Early Access 3           2.1 Term; Measurement 3        
  2.2 Rent Commencement 4           2.3 Utilities 4         3. Rent 5          
3.1 Base Rent 5           3.2 Management Fee 6           3.3 Operating Costs And
Expenses 6           3.4 Building Operating Costs And Expenses 10         4. Use
12         5. Parking 12           5.1 Spaces 12           5.2 Compliance 13    
    6. Additional Rights 13           6.1 Signage 13           6.2 Other Permits
14         7. Broker Commissions 14         8. Condition Of Premises 14        
  8.1 AS IS 14         9. Sublease and Master Lease 15           9.1 Compliance
With The Sublease and The Master Lease 15           9.2 Excluded Provisions 20  
        9.3 Inapplicable Amendments 21           9.4 Termination Of Sublease or
Master Lease 22           9.5 Holding Over 23           9.6 Compliance with Law
23           9.7 Definitions 24           9.8 Use of Common Areas 24

 

 -i-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 



  9.9 Personal Property 24           9.10 Real Property 24           9.11
Intentionally Omitted 24           9.12 Alterations; Surrender Obligations 24  
        9.13 Maintenance and Repairs 25           9.14 Use; No Nuisance,
Compliance with Laws, Liquidation Sales, & Environmental Matters 25          
9.15 Insurance 26           9.16 Sublease and Assignment 26           9.17 Right
of Entry and Quiet Enjoyment 26           9.18 Casualty and Taking 27          
9.19 Default 27           9.20 Subordination 27           9.21 Sale of
Sublandlord’s Interest 27           9.22 Estoppel Certificate 27           9.23
Subordination to CC&Rs 28           9.24 Mortgagee Protection 28           9.25
Severability 28           9.26 Surrender; No Merger 28           9.27
Interpretation 28           9.28 No Partnership 28           9.29 Financial
Information 28           9.30 Costs 28           9.31 Time 28           9.32
Rules and Regulations 29           9.33 Parking and Traffic 29           9.34
Site Plan 29         10. Additional Provisions 29           10.1 Notices 29    
      10.2 [Intentionally Omitted] 30           10.3 [Intentionally Omitted] 30
          10.4 Furniture 30

 

 -ii-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 



  10.5 Removal of Personal Property 31           10.6 Waiver 31           10.7
Complete Agreement 31         11. Indemnification; Exculpation 32           11.1
Non-Liability Of Sub-Sublandlord 32           11.2 Non-Liability of
Sub-Subtenant 32           11.3 Indemnification of Sublandlord; Indemnification
of Master Landlord 33           11.4 Indemnification of Sub-Subtenant 33        
  11.5 Sublandlord Default; Refusal of Consents 33           11.6 Master
Landlord Default; Refusal of Consents 34         12. Security Deposit 34        
13. Abatement for Failure of Services 35         14. Miscellaneous 35          
14.1 Counterparts 35           14.2 Modification 35           14.3 Attorneys’
Fees 35           14.4 Binding Effect 36           14.5 Time Is Of Essence 36  
        14.6 Governing Law 36           14.7 Representations And Warranties
Regarding Authority 36           14.8 Confidentiality 36           14.9
Securities Filings 36           14.10 Publicity 37           14.11 Consents 37  
        14.12 Cooperation 39           14.13 Certified Access Specialist 39    
      14.14 Nonresidential Building Energy Use Disclosure Requirement Compliance
39           14.15 Survival 40           14.16 Expansion Option 40          
14.17 Right of First Refusal 41

 

 -iii-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

SUB-SUBLEASE

 

THIS SUB-SUBLEASE (this “Sub-Sublease”) is made and entered into this 18th day
of July 2018 (the “Effective Date”), by and between PROTHENA BIOSCIENCES INC, a
Delaware corporation (“Sub-Sublandlord”), and ASSEMBLY BIOSCIENCES, INC., a
Delaware corporation (“Sub-Subtenant”, and together with Sub-Sublandlord, the
“Parties”).

 

RECITALS

 

A.           Tularik Inc. (“Original Tenant”), the predecessor-in-interest of
Amgen Inc., a Delaware corporation (“Sublandlord”), entered into that certain
Build-to-Suit Lease dated as of December 20, 2001 (the “Original Master Lease”)
with HCP BTC, LLC (“Master Landlord”), a Delaware limited liability company,
formerly known as Slough BTC, LLC, for the initial lease of three (3) buildings
in the Oyster Point center in South San Francisco, California (the “Center”) and
rights to lease additional buildings to be constructed in the Center. The
Original Master Lease was subsequently amended on numerous occasions to, among
other things, lease additional space and buildings located in the Center to
Original Tenant or Sublandlord.

 

B.           Sublandlord and Master Landlord entered into that certain Fifth
Amendment to Build-to-Suit Lease and Second Amendment to Workletter dated as of
June 19, 2006 (the “Master Amendment”), pursuant to which Master Landlord leased
to Sublandlord and Sublandlord leased from Master Landlord those certain two (2)
buildings in the Center with the addresses of 331 Oyster Point Boulevard, as
depicted on Exhibit B-1 attached hereto (such building, the “Subleased Premises”
or the “331 Building”), and 333 Oyster Point Boulevard (such building, the “333
Building”). The 331 Building consists of 128,751 rentable square feet and the
333 Building consists of 121,706 rentable square feet. The 331 Building and the
333 Building are collectively referred to herein as the “Buildings”. As used
herein, the Original Master Lease, as amended by the Master Amendment only shall
be referred to as the “Master Lease”, a copy of which is attached as Exhibit A-1
hereto.

 

C.           Sub-Sublandlord and Sublandlord entered into that certain Sublease,
dated as of March 22, 2016 (the “Sublease”), pursuant to which Sublandlord
leased to Sub-Sublandlord and Sub-Sublandlord leased from Sublandlord the
Subleased Premises. A copy of the Sublease is attached as Exhibit A-2 hereto.

 

D.           Sub-Sublandlord and Sub-Subtenant now desire to provide for a
sub-sublease of part of the Subleased Premises that comprises a portion of the
first (1st) floor of the 331 Building (the “First Floor Premises”) and the
entire fourth (4th) floor of the 331 Building (the “Fourth Floor Premises”), all
as depicted on Exhibit B-2 attached hereto (the “Complete Premises”), subject to
and conditioned upon the terms and conditions set forth herein.

 

 -1-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the recitals set forth above, the agreements
set forth below and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sub-Sublandlord and Sub-Subtenant
hereby agree as follows:

 

1.           Sub-Sublease of Premises; Access 24/7. Subject and pursuant to the
provisions hereof, Sub-Sublandlord subleases to Sub-Subtenant, and Sub-Subtenant
subleases from Sub-Sublandlord, the Premises. As used in this Sub-Sublease, at
any time the “Premises” shall mean each Delivery Portion (as defined below) that
Sub-Sublandlord shall have then delivered to Sub-Subtenant. Sub-Sublandlord may
from time to time designate portions of the Complete Premises to deliver to
Sub-Subtenant (each, a “Delivery Portion”) (which may comprise all of the
Complete Premises); provided, however, that (a) Sub-Subtenant must have
reasonable access to such Delivery Portion and (b) the first Delivery Portion
with respect to the Fourth Floor Premises must include as much of the Fourth
Floor Premises as can then be delivered in accordance with applicable law, it
being understood that (x) if the Stair Closure Work (as defined below) has been
completed at such time, then the first Delivery Portion with respect to the
Fourth Floor Premises is expected to include all of the Fourth Floor Premises
and (y) if the Stair Closure Work has not been completed at such time, then the
first Delivery Portion with respect to the Fourth Floor Premises will include as
much of the Fourth Floor Premises as can then be delivered in accordance with
applicable law (but in no event shall such delivery consist of less than 35,020
rentable square feet). Sub-Sublandlord shall use good faith efforts to (1)
submit and obtain any and all necessary permits required to be obtained by
Sub-Sublandlord under this Lease for Sub-Sublandlord to deliver the Complete
Premises to Sub-Subtenant, (2) complete any and all improvements required to be
completed by Sub-Sublandlord under this Lease for Sub-Sublandlord to deliver the
Complete Premises to Sub-Subtenant, (3) deliver the Fourth Floor Premises not
later than the date that is ninety (90) days after the Effective Date, and (4)
deliver the Complete Premises not later than November 30, 2018. As used in this
Sub-Sublease, “Delivery Date” shall mean each date on which Sub-Sublandlord
delivers a Delivery Portion to Sub-Subtenant. Sub-Sublandlord shall have no
obligation to deliver any Delivery Portion to Sub-Subtenant until all of the
following have been satisfied: (i) this Sub-Sublease has been executed and
delivered by Sub-Sublandlord and Sub-Subtenant, (ii) all consents necessary for
the effectiveness of this Sub-Sublease have been executed and delivered,
including, without limitation, any consents required pursuant to the Master
Lease, including the Master Landlord Consent (as defined in Section 14.11.2),
and the Sublease, including the Sublandlord Consent (as defined in Section
14.11.1), (iii) as a condition to the delivery of the first Delivery Portion to
be delivered by Sub-Sublandlord to Sub-Subtenant only, (A) Sub-Subtenant has
delivered to Sub-Sublandlord the first month’s Base Rent, Operating Expenses and
Building Operating Expenses, as more particularly set forth in Sections 3.1,
3.3.1 and 3.4.1 below and (B) Sub-Subtenant has delivered to Sub-Sublandlord the
Security Deposit (as defined in Section 12 below); (iv) Sub-Subtenant has
delivered to Sub-Sublandlord written evidence that Sub-Subtenant carries the
insurance Sub-Subtenant is required to carry as set forth in Section 9.15 of
this Sub-Sublease in form and substance reasonably acceptable to
Sub-Sublandlord; and (v) as a condition to the delivery of any Delivery Portion
that constitutes First

 

 -2-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

Floor Premises only, Sub-Sublandlord shall have received, to the extent required
by applicable law, approval from the applicable local and state governmental
authorities with respect to decommissioning of any such Delivery Portion that is
currently used as wet laboratory space (each such approval, a “Decommissioning
Approval”). Sub-Sublandlord shall deliver the First Floor Premises vacant, in
good condition with all systems serving the First Floor Premises in good repair,
and fully demised including doorways to adjacent premises not subleased sealed.
Following receipt of the Master Landlord Consent and the Sublandlord Consent,
Sub-Sublandlord shall diligently proceed to close the stairs connecting the
third (3rd) and fourth (4th) floors of the 331 Building (the “Stair Closure
Work”). Sub-Subtenant acknowledges and agrees that Sub-Sublandlord intends to
vacate portions of the first floor of the 331 Building and to convert portions
of the first floor of the 331 Building into laboratory space before
Sub-Sublandlord seeks any Decommissioning Approval for certain portions of the
first floor of the 331 Building.

 

Subject to the terms of the Sublease and the Master Lease incorporated into this
Sub-Sublease, Sub-Subtenant shall have access to the Premises 24 hours per day,
seven days a week, 52 weeks per year. For the avoidance of doubt,
Sub-Subtenant’s access to the 331 Building prior to the first Delivery Date
shall be at Sub-Sublandlord’s sole discretion.

 

2.            Term; Rent Commencement Date; Early Access.

 

2.1           Term; Measurement. The term (the “Term”) of this Sub-Sublease
shall commence upon the date (the “Commencement Date”) that this Sub-Sublease
has been executed and delivered by Sub-Sublandlord and Sub-Subtenant, all
consents necessary for the effectiveness of this Sub-Sublease have been executed
and delivered, including, without limitation, any consents required pursuant to
the Master Lease, including the Master Landlord Consent, and the Sublease,
including the Sublandlord Consent, and shall continue until December 15, 2023
(the “Expiration Date”), unless sooner terminated pursuant to the provisions of
this Sub-Sublease. The obligation to pay Rent (as defined in Section 3.3.5
below) shall commence upon the earliest Rent Commencement Date as described in
Section 2.2 below, and shall continue throughout the Term. Sub-Sublandlord and
Sub-Subtenant hereby agree that (i) the Complete Premises are deemed to consist
of 46,641 rentable square feet (comprised of 37,955 usable square feet plus
8,686 shared square feet), (ii) the First Floor Premises are deemed to consist
of 7,730 rentable square feet (comprised of 6,290 usable square feet plus 1,440
shared square feet), (ii) the three (3) labs constituting a portion of the First
Floor Premises are deemed to consist of 4,467 rentable square feet (comprised of
3,635 usable square feet plus 832 shared square feet), (iii) the tissue culture
space constituting a portion of the First Floor Premises is deemed to consist of
3,263 rentable square feet (comprised of 2,655 usable square feet plus 608
shared square feet) and (iv) the Fourth Floor Premises are deemed to consist of
38,911 rentable square feet (comprised of 31,665 usable square feet plus 7,246
shared square feet), in each case, without regard to the actual rentable square
feet, usable square feet or shared square feet of such areas. Neither Party
makes, and neither Party has made, any representation or warranty with respect
to the size of the Premises or the Complete Premises; each Party is responsible
for undertaking its own analysis of the size of the Premises and the Complete
Premises; and neither Party is relying on any representation, warranty or

 

 -3-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

statement made by the other Party with respect to the size of the Premises or
the Complete Premises in connection with this Sub-Sublease.

 

2.2          Rent Commencement.

 

2.2.1           Rent Commencement Date. Sub-Subtenant’s obligation to pay Base
Rent, Operating Expenses and Building Operating Expenses under this Sub-Sublease
shall commence, with respect to any Delivery Portion, on the Delivery Date with
respect to such Delivery Portion (each, a “Rent Commencement Date”).

 

2.2.2           Confirmation of Dates and Measurements. Following the request of
either Party, the Parties agree to promptly execute and deliver a
factually-correct written confirmation documenting the Commencement Date, each
Rent Commencement Date, and the Expiration Date. Sub-Sublandlord and
Sub-Subtenant shall jointly determine the rentable square feet of any Delivery
Portion and the Premises, subject to the agreed determinations of the rentable
square feet of the Complete Premises and certain portions thereof as set forth
in Section 2.1. Following the request of either Party, the Parties agree to
promptly execute and deliver a written confirmation documenting the rentable
square feet of each Delivery Portion and the Premises.

 

2.3          Utilities. From and after each Delivery Date, Sub-Subtenant shall
be solely responsible to pay for all utilities and services provided to the
Premises (including water, electricity, gas, heat, sewer, telephone, alarm
system and janitorial), including any taxes on such services and utilities.
However, if any of the utilities are not separately metered, then Sub-Subtenant
shall pay, within five (5) business days of Sub-Subtenant’s receipt of
Sub-Sublandlord’s invoice therefor, the amount reasonably determined by
Sub-Sublandlord to be Sub-Subtenant’s equitable share of the monthly charge for
any such utilities (or Sub-Sublandlord may include such costs in Building
Operating Expenses (as defined in Section 3.4.1 below). Sub-Subtenant shall not,
without Sub-Sublandlord’s prior written consent, use heat-generating machines,
machines other than normal fractional horsepower office machines, or equipment
or lighting other than building standard lights in the Premises, which may
affect the temperature otherwise maintained by the air conditioning system or
increase the water normally furnished for the Premises. If such consent is given
Sub-Sublandlord shall have the right to require installation of supplementary
air conditioning units or other facilities in or serving the Premises, including
supplementary or additional metering devices, and all of the reasonable costs
thereof allocable to the Premises, including the cost of installation, operation
and maintenance, increased wear and tear on existing equipment (subject to
normal wear and tear) and other similar charges, shall be paid by Sub-Subtenant
to Sub-Sublandlord upon billing by Sub-Sublandlord.

 

 -4-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

3.            Rent.

 

3.1          Base Rent. Commencing on the earliest Rent Commencement Date,
Sub-Subtenant shall pay as monthly base rent for the Premises (“Base Rent”) at
the rates set forth in the following table:

 

Months   Monthly Base Rent per
rentable square foot   Monthly Base Rent for the
Complete Premises
(following delivery of
Premises) Rent Commencement Date –August 31, 2019    $4.85 per rentable square
foot   $226,208.85 (prorated) September 1, 2019-August 31, 2020    $5.02 per
rentable square foot   $234,137.82 September 1, 2020-August 31, 2021    $5.20
per rentable square foot   $242,533.20 September 1, 2021-August 31, 2022   
$5.38 per rentable square foot   $250,928.58 September 1, 2022-August 31, 2023  
$5.57 per rentable square foot   $259,790.37 September 1, 2023-December 15, 2023
    $5.76 per rentable square foot  

$268,652.16

(prorated for December)

 

Such Base Rent shall be applicable to the months set forth above without regard
to when any Rent Commencement Date actually occurs. Base Rent and Additional
Rent (as defined herein) shall be paid to Sub-Sublandlord without demand,
deduction, set-off or counterclaim, in each case except as expressly provided to
the contrary herein, in advance, with respect to any calendar month during the
Term of this Sub-Sublease, on the date that is at least five (5) days before the
end of the preceding calendar month during the Term of this Sub-Sublease, except
Sub-Subtenant shall pay the Base Rent that would be payable with respect to the
Complete Premises for the first (1st) full calendar month within two (2)
business days following the earliest Rent Commencement Date (as if the Premises
were comprised of the Complete Premises at such time) (which amount is
$226,208.85). Such pre-paid Base Rent shall be applied to the Monthly Base Rent
of the Premises as it becomes due for subsequent months until exhausted. In the
event of a partial rental month as a result of a Rent Commencement Date
occurring on a day other than the first (1st) day of a calendar

 

 -5-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

month, Base Rent with respect to the Delivery Portion to which such Rent
Commencement Date relates shall be prorated on the basis of the number of actual
days in such month. All payments due to Sub-Sublandlord shall be paid to
Sub-Sublandlord by wire transfer to the following bank account:

 

 

[redacted]

 



 

or such other payment method as Sub-Sublandlord may specify in a written notice
delivered pursuant to Section 10.1 below.

 

3.2          Management Fee. Concurrently with each payment of Base Rent,
Sub-Subtenant shall pay to Sub-Sublandlord a management fee equal to 3.0% of
such payment of Base Rent for any Premises delivered (the “Management Fee”).
Notwithstanding the foregoing, Sub-Subtenant shall not be required to pay the
Management Fee if Sub-Sublandlord has retained a manager to manage the 331
Building and includes the management fee owed to such manager as a Building
Operating Expense.

 

3.3          Operating Costs And Expenses.

 

3.3.1           Payment; Annual Statement of Operating Expenses. Commencing on
the earliest Rent Commencement Date, Sub-Subtenant shall pay to Sub-Sublandlord,
as “Additional Rent” hereunder, all of the Operating Expenses (as defined in the
Master Lease) allocated to the Premises under this Sub-Sublease, the Sublease
and the Master Lease. All Operating Expenses shall be payable, in advance, with
respect to any calendar month during the Term of this Sub-Sublease, on the date
that is at least five (5) days before the end of the preceding calendar month
during the Term of this Sub-Sublease in accordance with Section 9.3 of the
Original Master Lease, except Sub-Subtenant shall pay the estimated Operating
Expenses that would be payable with respect to the Complete Premises for the
first (1st) full calendar month after the earliest Rent Commencement Date (as if
the Premises were comprised of the Complete Premises at such time) (currently
estimated to be $41,063.30, subject to adjustment and reconciliation in
accordance with the terms hereof) within two (2) business days following the
earliest Rent Commencement Date (as if the Premises were comprised of the
Complete Premises at such time). Such pre-payment of Operating Expenses shall be
applied to Operating Expenses as amounts become due until exhausted. Within
thirty (30) days following Sub-Sublandlord’s receipt thereof, Sub-Sublandlord
shall provide Sub-Subtenant with copies of (i) Master Landlord’s estimated
statement of Operating Expenses (as applicable to the Premises) provided to
Sub-Sublandlord pursuant to Section 3.3.1 of the Sublease, as may be adjusted
from time to time pursuant to the terms of the Master Lease or the Sublease, and
(ii) Master Landlord’s annual

 

 -6-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

statement of Operating Expenses (as applicable to the Premises) provided to
Sub-Sublandlord pursuant to Section 3.3.1 of the Sublease (with reference to
Section 9.3 of the Master Lease), as may be adjusted from time to time pursuant
to the terms of the Master Lease or the Sublease). Sub-Sublandlord agrees that
Sub-Subtenant shall be entitled, upon reasonable written notice to
Sub-Sublandlord and during normal business hours at Sub-Sublandlord’s office or
such other place as Sub-Sublandlord shall designate, to inspect and examine
Sub-Sublandlord’s books and records relating to the determination and payment of
Operating Expenses (including, for the avoidance of doubt, the Building
Operating Expenses) related to the Premises for the immediately preceding Lease
Year. Subject to the Incorporation Provisions (defined below), the provisions of
Article 9 of the Master Lease are incorporated herein only to the extent
specifically referenced in this Sub-Sublease. Further, Sub-Subtenant
acknowledges and agrees that, although Article 9 of the Original Master Lease is
not otherwise specifically incorporated into this Sub-Sublease, Article 9 of the
Master Lease governs and controls for all purposes the determination of
Operating Expenses payable by Sub-Sublandlord that Sub-Sublandlord is passing
through to Sub-Subtenant in accordance with the terms of this Section 3.3.
Notwithstanding anything in this Sub-Sublease to the contrary, Sub-Subtenant
shall not be required to pay any Operating Expenses attributable to or arising
from the Phase I Buildings (as defined in the Original Master Lease), it being
agreed that Sub-Subtenant shall only be obligated to pay Operating Expenses that
Sub-Sublandlord is obligated to pay under the Master Lease or the Sublease that
are allocated by Master Landlord or Sublandlord to the Subleased Premises (and
further allocated by the Sub-Sublandlord to the Premises), without duplication,
subject to Sub-Subtenant’s audit rights set forth in Section 3.3.3.
Notwithstanding anything in this Sub-Sublease to the contrary, in no event shall
the Operating Expenses allocated to the Premises under the Sublease or the
Master Lease be less than the Proportional Share of Operating Expenses of the
Operating Expenses that are allocated to the Subleased Premises under the
Sublease. “Proportional Share of Operating Expenses” means a fraction, the
numerator of which is the number of rentable square feet of the Premises at the
time of the calculation and the denominator of which is the number of rentable
square feet of the Subleased Premises that is occupied by Sub-Sublandlord,
Sub-Subtenant or any other person or entity (the “Occupied Subleased Premises”),
which as of the first Delivery Date is expected to be equal to approximately
39.6% and, upon the date of delivery of the Complete Premises, is expected to be
equal to 47.5%.

 

3.3.2           Pro-ration. If the Term shall commence on any day other than
January 1 or expire or earlier terminate on any date other than December 31,
Sub-Subtenant’s obligations under Section 3.3.1 for such first or last partial
calendar year shall be prorated on the basis of (a) the number of days elapsed
during such calendar year during which this Sub-Sublease is in effect bears to
(b) 365. In the event that the Term shall expire or earlier terminate on any
date other than December 31, for purposes of Section 3.3.1, Sub-Sublandlord may
either reasonably project, as of the date of such expiration or termination, the
Operating Expenses for such calendar year and bill Sub-Subtenant for
Sub-Subtenant’s share thereof at any time thereafter or wait until receipt of
Master Landlord’s calculation thereof for the entire calendar year in question
and bill Sub-Subtenant for Sub-Subtenant’s share thereof at any time thereafter;
provided, however, if Sub-Sublandlord reasonably projects the amount of such
Operating

 

 -7-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

Expenses, Sub-Sublandlord shall reconcile such projection with the actual
Operating Expenses due following the receipt of the actual annual statement of
Operating Expenses for such calendar year and shall follow the terms of Section
9.4(a) of the Original Master Lease with respect to the amounts owed or to be
reimbursed. Sub-Sublandlord shall from time to time equitably adjust the
estimated Operating Expenses payable by Sub-Subtenant to reflect, with respect
to the then-current calendar year, (i) the delivery by Sub-Sublandlord to
Sub-Subtenant of any Delivery Portion during such calendar year and the increase
in the Proportional Share of Operating Expenses in connection therewith and (ii)
any increase or decrease in the Occupied Subleased Premises and the increase or
decrease, as applicable, in the Proportional Share of Operating Expenses in
connection therewith; provided, that for purposes of this Section 3.3, the
Occupied Subleased Premises shall not be deemed to decrease as a result of
Sub-Sublandlord’s failure to occupy any portion of the Subleased Premises that
is occupied by Sub-Sublandlord as of the Effective Date.

 

If the obligation to pay any component of Rent under this Sub-Sublease commences
on a day other than the first day of a calendar month, or if the Term of this
Sub-Sublease terminates on a day other than the last day of a calendar month,
the Rent for such first or last month of the Term shall be prorated based on the
number of days the Term of this Sub-Sublease is in effect during such month. If
an increase in Rent becomes effective on a day other than the first day of a
calendar month, the calculation of Rent for such month shall be the sum of the
two applicable rates, each prorated for the portion of the month during which
such rate is in effect.

 

3.3.3           Annual Reconciliation; Accounting; Audit Rights. Because the
Master Lease and the Sublease provide for the payment by Sub-Sublandlord of
Operating Expenses on the basis of an estimate thereof, as and when adjustments
between estimated and actual Operating Expenses are made under the Master Lease
or the Sublease, as applicable, the obligations of Sub-Sublandlord and
Sub-Subtenant hereunder shall be adjusted in a like manner; and if any such
adjustment shall occur after the expiration or earlier termination of the Term,
then the obligations of Sub-Sublandlord and Sub-Subtenant under this Section 3
shall survive such expiration or termination. Sub-Subtenant shall pay those
Operating Expenses allocated to the Premises by the Sub-Sublandlord based on
Master Landlord’s estimate thereof (as it may be adjusted from time to time in
accordance with the Master Lease) provided to Sub-Subtenant pursuant to Section
3.3.1 above. Within thirty (30) days after Sub-Sublandlord receives from the
Sublandlord the annual statement of actual Operating Expenses incurred by Master
Landlord (the “Accounting”), Sub-Sublandlord shall provide Sub-Subtenant an
accounting of the actual Operating Expenses payable with respect to the Premises
as reflected in the Accounting. Sub-Sublandlord shall equitably adjust the
Accounting, with respect to the period to which the Accounting relates, to
reflect the delivery by Sub-Sublandlord to Sub-Subtenant of any Delivery Portion
during such period and the increase in the Proportional Share of Operating
Expenses in connection therewith. In the event that the Accounting shows that
Sub-Subtenant paid more or less than the actual Operating Expenses payable by
Sub-Subtenant hereunder, then Sub-Subtenant shall either promptly receive a
credit against future Rent (or such amount shall be promptly paid to
Sub-Subtenant if the Term has expired or been terminated) or shall be required
to pay to Sub-Sublandlord the deficient amount within twenty (20) days after
Sub-Subtenant’s receipt of such

 

 -8-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

Accounting. Sub-Sublandlord shall, upon the written request of Sub-Subtenant and
at Sub-Subtenant’s sole cost and expense, request in writing that Sublandlord
exercise its rights to examine Master Landlord’s books and records in a
commercially reasonable manner (subject to, and in accordance with, the terms of
the Sublease and the Master Lease), to confirm the accuracy of the Operating
Expenses identified in the annual statement provided by Master Landlord as
payable with respect to the Premises. In such event, Sub-Sublandlord shall
deliver the results of such examination to Sub-Subtenant promptly after
Sub-Sublandlord receives such results from Sublandlord, and shall reasonably
cooperate with Sub-Subtenant, Sublandlord and Master Landlord to resolve any
outstanding issues or concerns in accordance with the terms of the Master Lease
and the Sublease. Subject to the foregoing, any and all amounts paid by
Sub-Sublandlord under the Sublease or the Master Lease for Operating Expenses,
real estate taxes or assessments, and other charges with respect to the Premises
accrued during the Term (or otherwise due to the actions of Sub-Subtenant, or
its agents, employees or contractors) shall be conclusively deemed to be
accurate and binding upon Sub-Subtenant for purposes of interpretation of this
Section 3.

 

3.3.4           Payment of Extra Charges. In addition to the amounts payable
under Section 3.3.1, Sub-Subtenant shall pay to Sub-Sublandlord within seven (7)
days of Sub-Subtenant’s receipt of Sub-Sublandlord’s written invoice therefor:
(i) any charges, costs, fees or expenses for which Sub-Sublandlord or
Sublandlord is separately charged under the Sublease or the Master Lease (and
which are not part of Operating Expenses) and which are attributable to the
Premises and accrued during the Term, including, without limitation, personal
property taxes and excess electrical consumption charges (if any); (ii) any and
all other sums of money (other than those attributable to Operating Expenses and
the charges, costs, fees or expenses covered by clause (i) above) which are or
may become payable by Sub-Sublandlord to Sublandlord or by Sublandlord to Master
Landlord relating to the Premises and that have accrued during the Term; (iii)
any real property taxes and assessments related to the Premises that are
separately billed to Sublandlord or Sub-Sublandlord and that have accrued during
the Term; (iv) any and all charges of Master Landlord or other amounts payable
to Master Landlord under the Master Lease caused by Sub-Subtenant’s failure to
perform its obligations under this Sub-Sublease and (v) any and all charges of
Sublandlord or other amounts payable to Sublandlord under the Sublease caused by
Sub-Subtenant’s failure to perform its obligations under this Sub-Sublease.

 

3.3.5           “Rent” Definition. All forms of additional rent and any other
amounts payable by Sub-Subtenant to Sub-Sublandlord shall be payable by
Sub-Subtenant without notice, demand, deduction, offset or abatement, in each
case except as expressly provided to the contrary herein, in lawful money of the
United States to Sub-Sublandlord at such places and to such persons as
Sub-Sublandlord may direct. All such amounts, together with Base Rent, are
collectively referred to herein as “Rent.”

 

3.3.6           Interest and Late Charges. Subject to the Incorporation
Provisions (defined below), Section 3.2 of the Original Master Lease is hereby
incorporated by reference. Any interest and late charges accrued under this
Section and Section 3.4 below shall be deemed to be “Additional Rent” payable
hereunder. Notwithstanding anything

 



 -9-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

in this Sub-Sublease to the contrary, Sub-Subtenant shall be entitled to a grace
period of five (5) business days for the first delinquent payment of Base Rent
without the payment of interest or late charges, provided, however, that such
late charge and payment of interest shall accrue from and after expiration of
such 5-business day grace period.

 

3.4           Building Operating Costs And Expenses.

 

3.4.1           Payment; Annual Statement of Building Operating Expenses.
Commencing on the earliest Rent Commencement Date, Sub-Subtenant shall pay to
Sub-Sublandlord, as “Additional Rent” hereunder, Sub-Subtenant’s Proportional
Share of Building Operating Expenses of the cost of (i) repairing and
maintaining the Subleased Premises (including the Building Common Areas and the
Building Common Systems (each as defined in Section 9.13 below)) (other than
costs, if any, that are included in Operating Expenses or costs paid directly by
Sub-Subtenant), but excluding any portion of the Subleased Premises that is not
available for use by Sub-Subtenant, (ii) paying real estate taxes and
assessments for the Subleased Premises and (iii) procuring and maintaining
insurance for the Subleased Premises (other than, in each case, costs that are
included in Operating Expenses) (collectively, the “Building Operating
Expenses”). All Building Operating Expenses shall be payable, in advance, with
respect to any calendar month during the Term of this Sub-Sublease, on the date
that is at least five (5) days before the end of the preceding calendar month
during the Term of this Sub-Sublease in accordance with Section 9.3 of the
Original Master Lease, except Sub-Subtenant shall pay the estimated Building
Operating Expenses that would be payable with respect to the Complete Premises
for the first (1st) full calendar month after the earliest Rent Commencement
Date (as if the Premises were comprised of the Complete Premises at such time)
(currently estimated to be $18,525.00, subject to adjustment and reconciliation
in accordance with the terms hereof and excluding the cost of utilities) within
two (2) business days following the earliest Rent Commencement Date (as if the
Premises were comprised of the Complete Premises at such time). Such pre-payment
of Building Operating Expenses shall be applied to Building Operating Expenses
as amounts become due until exhausted. Sub-Sublandlord shall provide to
Sub-Subtenant an estimated statement of Building Operating Expenses with respect
to any calendar year (an “Estimate”) not later than March 15 of such calendar
year. Sub-Sublandlord shall endeavor to provide an Estimate for the calendar
year in which the Commencement Date occurs on or before the Commencement Date.
The Estimate may be revised and reissued by Sub-Sublandlord from time to time.
“Proportional Share of Building Operating Expenses” means a fraction, the
numerator of which is the number of rentable square feet of the Premises at the
time of the calculation and the denominator of which is the number of rentable
square feet of the Occupied Subleased Premises, which as of the first Delivery
Date is expected to be equal to approximately 39.6% and, upon the date of
delivery of the Complete Premises, is expected to be equal to 47.5%. In no event
will Building Operating Expenses allocated to the Premises be less than the
Proportional Share of Building Operating Expenses of the Building Operating
Expenses.

 

3.4.2           Pro-ration. If the Term shall commence on any day other than
January 1 or expire or earlier terminate on any date other than December 31,
Sub-

 



 -10-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

Subtenant’s obligations under Section 3.4.1 for such first or last partial
calendar year shall be prorated on the basis of (a) the number of days elapsed
during such calendar year during which this Sub-Sublease is in effect bears to
(b) 365. In the event that the Term shall expire or earlier terminate on any
date other than December 31, for purposes of Section 3.4.1, Sub-Sublandlord may
reasonably project, as of the date of such expiration or termination, the
Building Operating Expenses for such calendar year and bill Sub-Subtenant for
Sub-Subtenant’s share thereof at any time thereafter; provided, however, if
Sub-Sublandlord reasonably projects the amount of such Building Operating
Expenses, Sub-Sublandlord shall reconcile such projection with the actual
Building Operating Expenses due following the delivery to Sub-Subtenant of the
actual annual statement of Building Operating Expenses for such calendar year.
If on the basis of such statement Sub-Subtenant owes an amount that is more or
less than the estimated payments for such calendar previously made by
Sub-Subtenant, Sub-Subtenant or Sub-Sublandlord, as the case may be, shall pay
the deficiency to the other Party within thirty (30) days after delivery of the
statement. Sub-Sublandlord shall from time to time equitably adjust the
estimated Building Operating Expenses payable by Sub-Subtenant to reflect, with
respect to the then-current calendar year, (i) the delivery by Sub-Sublandlord
to Sub-Subtenant of any Delivery Portion during such calendar year and the
increase in the Proportional Share of Building Operating Expenses in connection
therewith and (ii) any increase or decrease in the Occupied Subleased Premises
and the increase or decrease, as applicable, in the in the Proportional Share of
Building Operating Expenses in connection therewith.

 

3.4.3           Annual Reconciliation; Accounting. Sub-Subtenant shall pay those
Building Operating Expenses allocated to the Premises by the Sub-Sublandlord
based on the Estimate (as it may be adjusted from time to time). Within one
hundred twenty (120) days after the end of any calendar year, Sub-Sublandlord
shall provide Sub-Subtenant an accounting of the actual Building Operating
Expenses payable with respect to the Premises (the “Sub-Sublease Accounting”).
Such Sub-Sublease Accounting shall include an equitable adjustment of the actual
Building Operating Expenses to reflect, with respect to preceding calendar year,
the delivery by Sub-Sublandlord to Sub-Subtenant of any Delivery Portion during
such calendar year and the increase in the Proportional Share of Building
Operating Expenses in connection therewith. In the event that the Sub-Sublease
Accounting shows that Sub-Subtenant paid more or less than the actual Building
Operating Expenses payable by Sub-Subtenant hereunder, then Sub-Subtenant shall
either promptly receive a credit against future Rent (or such amount shall be
promptly paid to Sub-Subtenant if the Term has expired or been terminated) or
shall be required to pay to Sub-Sublandlord the deficient amount within fifteen
(15) days after Sub-Subtenant’s receipt of such Sub-Sublease Accounting.

 

At any time within one hundred twenty (120) days after receipt of such
Sub-Sublease Accounting, Sub-Subtenant shall be entitled, upon reasonable
written notice to Sub-Sublandlord and during normal business hours at
Sub-Sublandlord's office, to request an independent audit to inspect and examine
those books and records of Sub-Sublandlord relating to the determination and
payment of Building Operating Expenses relating to the immediately preceding
lease year covered by such annual Sub-Sublease Accounting. The independent audit
of the books and records shall

 



 -11-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

be conducted by a certified public accountant or professional lease auditor
reasonably acceptable to both Sub-Sublandlord and Sub-Subtenant or, if the
parties are unable to agree, by a certified public accountant appointed by the
Presiding Judge of the San Mateo County Superior Court upon the application of
either Sub-Sublandlord or Sub-Subtenant (with notice to the other party). In
either event, such certified public accountant shall be one who (i) is not then
or at any time within the preceding five (5) years employed in any capacity by
Sub-Sublandlord or Sub-Subtenant or by any of their respective affiliates and
(ii) is not retained on a contingency fee basis. If it is determined, by mutual
agreement of Sub-Sublandlord and Sub-Subtenant or by independent audit, that the
amount of Building Operating Expenses billed to or paid by Sub-Subtenant for the
applicable lease year was incorrect, then the appropriate party shall pay to the
other party the deficiency or overpayment, as applicable, within thirty (30)
days after the final determination of such deficiency or overpayment. All costs
and expenses of the audit shall be paid by Sub-Subtenant unless the audit shows
that Sub-Sublandlord overstated Building Operating Expenses for the subject
lease year by more than five percent (5%), in which case Sub-Sublandlord shall
pay all costs and expenses of the audit.

 

3.5         Shared Services Fee. Sub-Sublandlord and Sub-Subtenant shall
negotiate in good faith a side letter agreement to address allocation of costs
for shared services which, to the extent agreed by Sub-Sublandlord and
Sub-Subtenant, may include, but are not limited to, specialty gas delivery, lab
coat service, glass washing, loading dock receiving, and security.

 

4.           Use. Sub-Subtenant shall use and occupy the Premises only for the
purposes set forth in Section 13.1 of the Original Master Lease, and for no
other purpose.

 

5.           Parking.

 

5.1           Spaces. Subject to the provisions of this Section 5, Sub-Subtenant
shall have the same parking rights as Sub-Sublandlord has with respect to the
Premises under the Sublease (the “Parking Spaces”) during the Term, including,
without limitation, as set forth in Section 21.20 of the Original Master Lease
and Section 1(g) of the Master Amendment; provided, that, for the avoidance of
doubt, Sub-Subtenant shall not be entitled to more than Sub-Subtenant’s
Proportional Share of the parking spaces constituting the Parking Spaces
(rounded up to the next whole parking space). Sub-Sublandlord shall not take any
action to cause Master Landlord or Sublandlord to reduce Sub-Sublandlord’s
parking rights with respect to the Premises under the Master Lease or the
Sublease. All Parking Spaces are unassigned and nonexclusive spaces, and
notwithstanding any provision herein or in the Master Lease to the contrary,
shall be provided to Sub-Subtenant at no cost or expense, except for expenses
included in Operating Expenses pursuant to (i) Section 9.2(a)(vi) of the Master
Lease or (ii) the second to last sentence of Section 9.2(b) of the Master Lease.

 

5.2           Compliance. Sub-Subtenant shall comply (and cause each of its
employees, contractors, representatives, and invitees using such privileges to
comply) with all

 



 -12-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

rules, regulations and requirements of Master Landlord with respect to use of
the Parking Spaces, the Transportation Demand Management Plan (TDMP) and other
matters relating thereto.

 

6.           Additional Rights.

 

6.1           Signage. Subject to the Incorporation Provisions, Section 11.5 of
the Original Master Lease is hereby incorporated by reference; provided,
however, that the phrase “with lighted signage” is hereby replaced with “one
lighted sign, which shall be located in a location reasonably determined by
Sub-Sublandlord to provide Subtenant with visibility”. All signage of
Sub-Subtenant, and the right of Sub-Subtenant to install such signage, shall (i)
be subject to the terms of the Sublease and the Master Lease, Sublandlord’s
reasonable approval, Sub-Sublandlord’s reasonable approval and Master Landlord’s
approval, including, without limitation, as to design, composition, size and
location (as and to the extent set forth in the Sublease, Master Lease, the
Sublandlord Consent or the Master Landlord Consent), (ii) comply with all
restrictions and requirements of applicable law and of any covenants, conditions
and restrictions or other written agreements now or hereafter applicable to the
331 Building and (iii) be undertaken at Sub-Subtenant’s sole cost and expense,
including, without limitation, all costs of installation, maintenance, repair,
restoration and removal. Should the signage constructed pursuant to this Section
6.1 (the “Signage”) require maintenance or repairs as determined in
Sub-Sublandlord’s reasonable judgment, Sub-Sublandlord shall have the right to
provide written notice thereof to Sub-Subtenant and Sub-Subtenant shall cause
such repairs and/or maintenance to be performed within sixty (60) days after
receipt of such notice from Sub-Sublandlord at Sub-Subtenant’s sole cost and
expense. Should Sub-Subtenant fail to perform such maintenance and repairs
within the period described in the immediately preceding sentence,
Sub-Sublandlord shall have the right to cause such work to be performed and to
charge Sub-Subtenant, as “Additional Rent,” for the cost of such work. Upon the
expiration or earlier termination of this Sub-Sublease, Sub-Subtenant shall, at
Sub-Subtenant’s sole cost and expense, cause the Signage to be removed from the
exterior of the 331 Building and shall cause the exterior of the 331 Building to
be restored to its condition existing prior to the placement of such Signage
(normal wear and tear excepted). If Sub-Subtenant fails to remove such Signage
or fails to restore the exterior of the 331 Building as provided in the
immediately preceding sentence within thirty (30) days following the expiration
or earlier termination of this Sub-Sublease, then Sub-Sublandlord may perform
such work, and all costs and expenses incurred by Sub-Sublandlord in so
performing such work shall be reimbursed by Sub-Subtenant to Sub-Sublandlord
within ten (10) business days after Sub-Subtenant’s receipt of invoice therefor.
The immediately preceding sentence shall survive the expiration or earlier
termination of this Sub-Sublease. As of the Effective Date, Master Landlord has
approved the installation of only one (1) sign on the exterior of the 331
Building. Nothing in this Section 6.1 shall require Sub-Sublandlord to modify or
remove Sub-Sublandlord’s signage located on the 331 Building as of the Effective
Date so as to permit Sub-Subtenant to install signage on the 331 Building.

 

6.2           Other Permits. Sub-Subtenant will be responsible for obtaining its
own permits with respect to any new building systems or any improvements to
existing building

 



 -13-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

systems serving the Premises exclusively or which are required for operation of
Sub-Subtenant’s business or occupancy of the Premises, including without
limitation, certificates of occupancy, fire protection system permits and any
necessary permits allowing use of chemicals in the Premises, except for any such
permits that may have already been obtained by Sub-Sublandlord and which are
freely transferable to Sub-Subtenant without the payment of any transfer fee and
without any requirement to obtain the consent of any regulatory, governmental,
or quasi-governmental agency with respect to such transfer. Sub-Sublandlord will
be responsible for obtaining the Decommissioning Approval and all necessary
permits with respect to the Stair Closure Work.

 

7.            Broker Commissions. Each Party represents and warrants that it has
dealt with no broker in connection with this Sub-Sublease and the transactions
contemplated herein, except that Sub-Sublandlord has been represented by Savills
Studley (the “Primary Broker”) and Sub-Subtenant has been represented by Newmark
Cornish & Carey (the “Secondary Broker”). Following full execution and delivery
of this Sub-Sublease and the Consents, Sub-Sublandlord shall pay the commission
payable to the Primary Broker as a result of or in connection with this
Sub-Sublease (the “Commission”) pursuant to, and in accordance with, the terms
of a separate agreement between the Primary Broker and Sub-Sublandlord (the
“Primary Broker Agreement”), and neither Sub-Sublandlord nor Sub-Subtenant shall
have any obligation to pay any portion of the Commission or any other commission
to the Secondary Broker. It is Sub-Sublandlord’s and Sub-Subtenant’s
understanding that the Primary Broker will share the Commission with the
Secondary Broker pursuant to the Primary Broker Agreement. Each Party shall
indemnify, defend and hold the other Party free and harmless from and against
any claim, loss, damage, liability, obligation, cost or expense, including
reasonable attorneys’ fees suffered, incurred or asserted arising from the
breach of the indemnifying Party’s representations and warranties set forth in
this Section 7. Under no circumstances will the Primary Broker, the Secondary
Broker or any other broker or agent be deemed to be a third party beneficiary of
this Sub-Sublease.

 

8.            Condition Of Premises.

 

8.1           AS IS. Subject to Sub-Sublandlord’s obligation to perform the
Stair Closure Work and to demise the First Floor Premises, Sub-Subtenant has
inspected the Premises and all improvements located therein, and has agreed to
accept the Premises in their “AS-IS” condition, existing as of the Effective
Date, and subject to all applicable municipal, county, state and federal laws,
ordinances and regulations governing and regulating the use and occupancy of the
Premises. Sub-Subtenant hereby agrees that the Stair Closure Work and
Sub-Sublandlord’s actions in connection therewith shall in no way constitute a
constructive eviction of Sub-Subtenant nor entitle Sub-Subtenant to any
abatement of Rent. Sub-Sublandlord shall have no responsibility or for any
reason be liable to Sub-Subtenant for any direct or indirect injury to or
interference with Sub-Subtenant’s business arising from the Stair Closure Work,
nor shall Sub-Subtenant be entitled to any compensation or damages from
Sub-Sublandlord for (i) loss of the use of the whole or any part of the Premises
or of Sub-Subtenant’s personal property or improvements resulting from the Stair
Closure Work or Sub-Sublandlord’s actions in connection therewith or (ii) any
inconvenience or annoyance occasioned by such Stair Closure Work or
Sub-Sublandlord’s actions in connection

 



 -14-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

therewith, all provided Sub-Sublandlord makes commercially reasonable efforts
not to interfere with Sub-Subtenant’s access to or use of the Premises.

 

9.           Sublease and Master Lease.

 

9.1           Compliance With The Sublease and The Master Lease. The terms of
this Section 9.1 (including, without limitation, subsections 9.1.1, and 9.1.2
below) shall govern incorporation of any provisions into this Sub-Sublease and
such provisions are collectively referred to herein as the “Incorporation
Provisions.” Sub-Subtenant shall not cause a breach of the Master Lease or the
Sublease, as more particularly set forth in Section 9.1.3 below. Except as
otherwise expressly provided hereunder, or as the context of this Sub-Sublease
directly indicates otherwise, all of the rights and obligations granted to or
imposed on the “Tenant” under the Master Lease with respect to the Premises are
hereby granted to or imposed on Sub-Subtenant and all of the rights and granted
to the “Landlord” under the Master Lease with respect to the Premises are hereby
granted to Sub-Sublandlord. All of the terms and conditions contained in the
Master Lease are incorporated herein, except as specifically provided below or
in the Sublease, and shall together with the terms and conditions specifically
set forth in this Sub-Sublease constitute the complete terms and conditions of
this Sub-Sublease. Subject to the following sentence, capitalized terms used but
not defined herein have the meanings given thereto in the Master Lease. To the
extent the Master Lease terms are incorporated herein, the following defined
terms in the Master Lease shall be deemed to have the respective meanings set
forth below for purposes of this Sub-Sublease:

 

Defined Term in Master Lease   Definition Under This Sub-Sublease Building(s)  
331 Building (as defined herein), provided, that, if it is clear from the
context of the applicable use that references to the “Buildings” should refer to
more than just the 331 Building (such as for purposes of calculating the
allocation of costs or responsibilities among the 331 Building and other
buildings), the reference shall be adjusted as appropriate to equitably allocate
such costs or responsibilities to the 331 Building. Landlord   Sub-Sublandlord
(as defined herein) Lease   Sub-Sublease (as defined herein) Minimum Rental  
Base Rent (as defined herein) Phase II Building(s)   331 Building (as defined
herein), provided, that, if it is clear from the context of the applicable use
that references to the “Phase II Buildings” should refer to more than just the
331 Building (such as for purposes of calculating the allocation of costs or
responsibilities among the 331 Building and other buildings), the reference
shall be adjusted as

 

 -15-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

Defined Term in Master Lease   Definition Under This Sub-Sublease   appropriate
to equitably allocate such costs or responsibilities to the 331 Building. Phase
II Rent Commencement Date   Rent Commencement Date (as defined herein) Property
  The Phase II site shown on the Phase II Site Plan attached to the Master
Amendment as Exhibit A. Rent Commencement Date   Rent Commencement Date (as
defined herein) Tenant   Sub-Subtenant (as defined herein)

 

Subtenant acknowledges that it has read the attached copies of the Sublease and
the Master Lease and agrees that this Sub-Sublease is in all respects subject
and subordinate to any mortgage, deed, deed of trust, ground lease or other
instrument now or hereafter encumbering the Premises or the land on which it is
located, to the terms and conditions of the Sublease and the Master Lease and to
the matters to which the Sublease or the Master Lease, including, in each case,
any amendments thereto, is or shall be subordinate. Sub-Sublandlord agrees that
Sub-Sublandlord shall not subordinate its interest in the Sublease or the Master
Lease to any future ground Lessor, mortgagee, trustee, beneficiary or leaseback
lessor without first receiving a Non-Disturbance Agreement in accordance with
Section 19.1 of the Master Lease. Sub-Sublandlord represents and warrants to
Sub-Subtenant that (i) the copy of the Sublease attached hereto as Exhibit A-2
is a true and correct copy, (ii) the Sublease is in full force and effect, and,
to Sub-Sublandlord’s knowledge, there does not exist any uncured default or
event or circumstance which, with the passage of time, would become a default
thereunder by either Sub-Sublandlord or Sublandlord, (iii) the redacted copy of
each of the Original Master Lease and Master Amendment attached hereto as
Exhibit A-1 is a true and correct copy of the redacted version of such document
that Sub-Sublandlord received from Sublandlord, (iv) to Sub-Sublandlord’s
knowledge, the Master Lease is in full force and effect, and, to
Sub-Sublandlord’s knowledge, there does not exist any uncured default or event
or circumstance which, with the passage of time, would become a default
thereunder by either Sublandlord or Master Landlord, and (v) to
Sub-Sublandlord’s knowledge, the expiration date of the Sublease and the Master
Lease with respect to the Premises is December 31, 2023. As used herein, the
phrase “to Sub-Sublandlord’s knowledge” or similar phrases will be deemed to
refer exclusively to matters (i) of which Sub-Sublandlord has received written
notice pursuant to the requirements of Section 10.1 of the Sublease or Section
21.1 of the Master Lease, or (ii) within the current actual (as opposed to
constructive or imputed) knowledge of Chi Johnson, Senior Manager, Facilities,
Prothena Biosciences Inc or Chi Johnson’s successor (“Sub-Sublandlord’s
Representative”). No duty of inquiry or investigation on the part of
Sub-Sublandlord or Sub-Sublandlord’s Representative will be required or implied
and in no event shall Sub-Sublandlord’s Representative have any personal
liability therefor.

 

Notwithstanding anything to the contrary set forth herein:

 

9.1.1           Sub-Sublandlord Has No Duty to Perform Sublandlord’s Obligations
or Master Landlord’s Obligations.

 



 -16-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

(a)               Sub-Sublandlord shall have no duty to perform any obligations
of Sublandlord. The Parties contemplate that Sublandlord will perform such
obligations under the Sublease to the extent required therein and in the event
of any default or failure of such performance by Sublandlord, Sub-Sublandlord
agrees that it will, upon written request from Sub-Subtenant detailing the
nature of such failure, exercise Sub-Sublandlord’s right under the Sublease to
require Sublandlord to perform its obligations under the Sublease for the
benefit of Sub-Subtenant, including, without limitation, (i) to obtain, at
Sub-Subtenant’s sole cost and expense, the consent of Sublandlord whenever the
consent of Sublandlord is required under the Sublease, (ii) to make any
permitted claims for rent abatement from Sublandlord under the terms of the
Sublease, and (iii) upon Sub-Subtenant’s written request, to promptly notify
Sublandlord of its nonperformance under the Sublease and request that
Sublandlord perform its obligations under the Sublease. Except as specifically
provided in Section  13 below, under no circumstances shall Sub-Subtenant be
entitled to any free rent period, construction allowance, tenant improvements,
or any other such economic incentives provided to Sub-Sublandlord as set forth
in the Sublease.

 

(b)               Sub-Sublandlord shall have no duty to perform any obligations
of Master Landlord which are, by their nature, the obligation of an owner or
manager of real property, except to the extent that Sub-Sublandlord elects to do
so pursuant to Section 8 hereof. For example, Sub-Sublandlord shall not be
required to (i) provide services, utilities, repairs, maintenance or other tasks
which the Master Landlord is required to provide under the Master Lease, (ii)
construct any improvements, (iii) procure or maintain the insurance which the
Master Landlord is required to procure and maintain under the Master Lease, (iv)
develop or implement the Transportation Demand Management Plan (as defined in
the Master Lease) or perform its related obligations and activities, or (v)
provide any non-disturbance protection in connection with any mortgage, deed,
deed of trust, ground lease or other instrument now or hereafter encumbering the
Premises. The Parties contemplate that Master Landlord will perform such
obligations under the Master Lease to the extent required therein and in the
event of any default or failure of such performance by Master Landlord,
Sub-Sublandlord agrees that it will, upon written request from Sub-Subtenant
detailing the nature of such failure, use good faith, commercially reasonable
efforts to require Sublandlord to exercise Sublandlord’s right under the Master
Lease to cause Master Landlord to perform its obligations under the Master Lease
for the benefit of Sub-Subtenant, and such good faith, commercially reasonable
efforts shall include, without limitation, efforts to cause Sublandlord (i) to
cause Master Landlord to perform its obligations under the Master Lease for the
benefit of Sub-Subtenant, (ii) to obtain, at Sub-Subtenant’s sole cost and
expense, the consent of Master Landlord whenever the consent of Master Landlord
is required under the Master Lease, (iii) to make any permitted claims for rent
abatement from Master Landlord under the terms of the Master Lease, and (iv)
upon Sub-Subtenant’s written request, to promptly notify Master Landlord of its
nonperformance under the Master Lease and request that Master Landlord perform
its obligations under the Master Lease. Except as specifically provided in
Section 13 below, under no circumstances shall Sub-Subtenant be entitled to any
free rent period, construction allowance, tenant improvements, or any other such
economic incentives provided to Sublandlord as set forth in the Master Lease.

 



 -17-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

9.1.2           Time Periods for Performance; Approvals by Master Landlord,
Sublandlord and Sub-Sublandlord. Whenever any provision of the Master Lease
specifies a time period in connection with the performance of any liability or
obligation by Sub-Subtenant or any notice period or other time condition to the
exercise of any right or remedy by Sublandlord or Sub-Sublandlord, such time
period shall be shortened in each instance by five (5) business days for the
purposes of incorporation into this Sub-Sublease, but in no case shall such
period be less than two (2) days or the actual time period for performance set
forth in the Master Lease, if shorter. Any default notice or other notice of any
obligations (including any billing or invoice for any rent or any other expense
or charge due under the Master Lease) from Master Landlord which is received by
Sub-Subtenant (whether directly or as a result of being forwarded by Sublandlord
or Sub-Sublandlord) shall constitute such notice from Sub-Sublandlord to
Sub-Subtenant under this Sub-Sublease without the need for any additional notice
from Sub-Sublandlord. Whenever any provision of the Master Lease requires
Sub-Subtenant to pay the costs and expenses of “Landlord,” Sub-Subtenant shall
pay the costs and expenses of Master Landlord, Sublandlord and Sub-Sublandlord
to the extent arising out of this Sub-Sublease (other than costs incurred in
connection with obtaining the Consents, which shall be Sub-Sublandlord’s
responsibility) or Sub-Subtenant’s use or occupancy of the Premises. Whenever
any provision of the Master Lease requires Sub-Subtenant to submit evidence,
certificates or other documents or materials, Sub-Subtenant shall submit such
items to Sub-Sublandlord, Sublandlord and Master Landlord, and whenever any
provision of the Master Lease requires Sub-Subtenant to obtain the approval or
consent of “Landlord,” Sub-Subtenant shall be required to obtain the approval or
consent of Sub-Sublandlord, Sublandlord and Master Landlord; provided however,
that if Master Landlord and Sublandlord provide such consent, Sub-Sublandlord
shall not unreasonably withhold, condition or delay consent. In the event of a
conflict between the express provisions of this Sub-Sublease and the
incorporated provisions of the Master Lease, as between Sub-Sublandlord and
Sub-Subtenant, the express provisions of this Sub-Sublease shall control.

 

9.1.3           Sub-Subtenant Shall Not Cause a Breach of Sublease or Master
Lease.

 

(a)               Sub-Subtenant shall not do, permit or suffer any act,
occurrence or omission which if done, permitted or suffered by Sublandlord or
Sub-Sublandlord would be (with notice, the passage of time or both) in violation
of or a default by the “Tenant” under the Master Lease or could lead in any
respect to the termination of the Master Lease. If Sub-Subtenant shall default
in the performance of any of its obligations under this Sub-Sublease, other than
its obligation to pay rent to Sub-Sublandlord, Sub-Sublandlord, without being
under any obligation to do so and without thereby waiving such default, may
remedy such default for the account and at the expense of Sub-Subtenant, without
notice in a case of emergency and, in all other cases, if the default continues
after three (3) business days from the date of written notice thereof from
Sub-Sublandlord. Sub-Subtenant shall defend, indemnify and hold Sublandlord and
Sub-Sublandlord harmless from any and all third-party claims, suits, judgments,
losses, costs, obligations, damages, expenses, or liabilities (collectively,
“Claims”), including reasonable attorneys’ fees and costs, arising out of or in
connection with any acts or failures to act by Sub-

 



 -18-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

Subtenant, or its agents, employees or contractors that causes Sublandlord or
Sub-Sublandlord to be in a default under the Master Lease or otherwise increases
Sublandlord’s or Sub-Sublandlord’s liability or responsibilities under the
Master Lease, provided, that, Sub-Subtenant shall not be required to indemnify
or defend Sublandlord or Sub-Sublandlord for any Claims to the extent resulting
from the negligence or willful misconduct of Sublandlord or Sub-Sublandlord, as
applicable.

 

(b)              Sub-Subtenant shall not do, permit or suffer any act,
occurrence or omission which if done, permitted or suffered by Sub-Sublandlord
would be (with notice, the passage of time or both) in violation of or a default
by the “Subtenant” under the Sublease or could lead in any respect to the
termination of the Sublease. If Sub-Subtenant shall default in the performance
of any of its obligations under this Sub-Sublease, other than its obligation to
pay rent to Sub-Sublandlord, Sub-Sublandlord, without being under any obligation
to do so and without thereby waiving such default, may remedy such default for
the account and at the expense of Sub-Subtenant, without notice in a case of
emergency and, in all other cases, if the default continues after five (5)
business days from the date of written notice thereof from Sub-Sublandlord.
Sub-Subtenant shall defend, indemnify and hold Sub-Sublandlord harmless from any
and all Claims, including reasonable attorneys’ fees and costs, arising out of
or in connection with any acts or failures to act by Sub-Subtenant, or its
agents, employees or contractors that causes Sub-Sublandlord to be in a default
under the Sublease or otherwise increases Sub-Sublandlord’s liability or
responsibilities under the Sublease, provided, that, Sub-Subtenant shall not be
required to indemnify or defend Sub-Sublandlord for any Claims to the extent
resulting from the negligence or willful misconduct of Sub-Sublandlord.

 

9.1.4           Sub-Sublandlord Shall Not Cause a Breach of the Sublease or the
Master Lease. So long as Sub-Subtenant is not in default under this Sub-Sublease
beyond the expiration of any applicable notice and cure periods, Sub-Sublandlord
shall fully perform all Sub-Sublandlord’s covenants, obligations and agreements
set forth in the Sublease and Master Lease (except to the extent they are the
corresponding covenants, obligations or agreements of Sub-Subtenant hereunder
that Sub-Subtenant has failed to comply with pursuant to the terms hereof),
including without limitation, the payment of rent and all other sums payable by
Sub-Sublandlord thereunder. Sublandlord shall be a third party beneficiary of
the previous sentence.

 

9.2           Excluded Provisions. Notwithstanding any provision of this
Sub-Sublease to the contrary, the following provisions of the Master Lease shall
not be incorporated into this Sub-Sublease:

 

Provisions in the Original Master Lease

 

•Section 1.1(a), except for the definitions of “Improvements” and “Common Areas”



•Section 1.1(c)



•Section 1.2, except as referenced in Section 9.8 of this Sub-Sublease.

 



 -19-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

•Sections 2.1 through 2.6



•Section 3.1(a) through (e)



•Section 5.1



•Section 5.2



•Section 5.3



•Article 6



•Section 9.1 through 9.5, except as referenced in Section 3.3 above



•Unless otherwise agreed by Master Landlord in the Master Landlord Consent, the
last portion of the first sentence in Section 11.1 beginning with “except that
Tenant shall not be required…”



•The fifth sentence of Section 11.2, beginning with “Tenant shall also be
responsible…”



•Section 10.1



•Section 12.1(b)



•Section 12.2(a)



•The second sentence of Section 12.2(c)



•Section 14.6



•The second sentence and parenthetical third sentence of Section 19.1



•Article 20



•Section 21.1, except as referenced in Section 10.1 of this Sub-Sublease.



•Section 21.2



•Section 21.3



•Section 21.5



•Section 21.8



•Section 21.9



•Section 21.15



•Section 21.16



•Section 21.17



•Section 21.18



•Section 21.19



•The fourth sentence (which begins with “The monthly fee”) and the last
parenthetical sentence of Section 21.20(b)



•Exhibits A, B, C, D and E (in each case except to the extent expressly
referenced in any portion of the Master Lease affirmatively incorporated herein)

 

Provisions in the Master Amendment

 

•Recitals



•Sections 1(a) through (d), including the paragraph that precedes (a)



•Section 1(e), except as referenced in Section 3.3 of this Sub-Sublease.



•Section 1(f)

 



 -20-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

•Clause (ii) of Section 1(g)



•Section 1(h)



•The second, third and fourth sentences of Section 2



•The first sentence of Section 2(b)



•Section 2(a)



•The first two (2) sentences of Section 2(c)



•Section 2(d)



•Sections 3 through 4



•The last sentence of Section 5



•Sections 6 through 8



•Exhibit B



•Schedule C-1



•Schedule C-2

 

9.3           Inapplicable Amendments. Except for provisions of this
Sub-Sublease that refer to the Amended Master Lease, the following amendments to
the Original Master Lease are inapplicable to the Premises and are not part of
the Master Lease for purposes of this Sub-Sublease:

 

(a)          First Amendment to Build-to-Suit Lease dated January 22, 2003;

 

(b)          Second Amendment to Build-to-Suit Lease dated March 26, 2004;

 

(c)          Third Amendment to Build-to-Suit Lease dated August 12, 2004;

 

(d)          Fourth Amendment to Build-to-Suit Lease and First Amendment to
Workletter dated June 19, 2006;

 

(e)          Sixth Amendment to Build-to-Suit Lease and Third Amendment to
Workletter dated November 21, 2006; and

 

(f)          Seventh Amendment to Build-to-Suit Lease and Fourth Amendment to
Workletter dated February 21, 2008.

 

As used in this Sub-Sublease, the term “Amended Master Lease” shall mean the
Original Master Lease as amended by all amendments thereto (whether on, before
or after the Effective Date), including the aforementioned inapplicable
amendments.

 

9.4           Termination Of Sublease or Master Lease.

 



 -21-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

9.4.1           If for any reason the term of the Master Lease is terminated
prior to the Expiration Date of this Sub-Sublease, this Sub-Sublease shall
thereupon terminate and Sub-Sublandlord shall not be liable to Sub-Subtenant by
reason thereof for damages or otherwise unless and to the extent such
termination is due to Sub-Sublandlord’s default under this Sub-Sublease. In the
event of any such early termination, Sub-Sublandlord shall return to
Sub-Subtenant that portion of any rent paid in advance by Sub-Subtenant, if any,
which is applicable to the period following the date of such termination.

 

9.4.2           If for any reason the term of the Sublease is terminated prior
to the Expiration Date of this Sub-Sublease, this Sub-Sublease shall thereupon
terminate and Sub-Sublandlord shall not be liable to Sub-Subtenant by reason
thereof for damages or otherwise unless and to the extent such termination is
due to Sub-Sublandlord’s default under this Sub-Sublease (including, without
limitation, a default under Section 9.1.4). In the event of any such early
termination, Sub-Sublandlord shall return to Sub-Subtenant that portion of any
rent paid in advance by Sub-Subtenant, if any, which is applicable to the period
following the date of such termination. Notwithstanding the foregoing, so long
as Sub-Subtenant is not in default after the expiration of applicable notice and
cure periods hereunder, Sub-Sublandlord agrees that, except in the event of a
casualty or condemnation where Sub-Sublandlord is entitled under this
Sub-Sublease or the Sublease to terminate the Sublease with respect to the
Subleased Premises, Sub-Sublandlord shall not voluntarily terminate the Sublease
with respect to all of or any portion of the Complete Premises without
Sub-Subtenant’s consent, in its sole discretion, unless Sublandlord agrees to
recognize this Sub-Sublease as a direct agreement with Sub-Subtenant upon
substantially the same terms set forth in this Sub-Sublease, or Sub-Subtenant
otherwise has the right to continue to occupy all of or any portion of the
Complete Premises pursuant to a direct agreement with Sublandlord or, with the
consent of Sublandlord, Master Landlord upon terms satisfactory to
Sub-Subtenant, in its sole discretion. Nothing herein shall prevent
Sub-Sublandlord from terminating the Sublease with respect to spaces other than
the Complete Premises. Sub-Sublandlord agrees not to modify the Sublease in any
manner that materially affects the Complete Premises or Sub-Subtenant’s rights
or obligations under the Sublease, without obtaining Sub-Subtenant’s prior
written consent, to be provided in Sub-Subtenant’s sole discretion.
Sub-Sublandlord shall not do or omit to do anything that shall interfere with or
impair Sub-Subtenant’s expansion rights under Section 14.16 of this Sub-Sublease
or right of first refusal under Section 14.17 of this Sub-Sublease.

 

9.5           Holding Over. If Sub-Subtenant holds possession of the Premises or
any portion thereof after the expiration or earlier termination of this
Sub-Sublease, then Sub-Subtenant shall become a tenant at sufferance only, at a
sublease base rental rate equal to one hundred fifty percent (150%) of the Base
Rent in effect upon the date of such expiration or termination, plus all
additional rent payable by Sub-Subtenant hereunder (pro-rated on a daily basis)
(such amounts, collectively, the “Holdover Rent Payments”). Acceptance by
Sub-Sublandlord of rent after such expiration or termination date shall not
result in a renewal of this Sub-Sublease and shall not waive or modify
Sub-Sublandlord’s rights to pursue any and all legal remedies available to
Sub-Sublandlord under applicable law with respect to such holding over by
Sub-Subtenant. It is acknowledged that if Sub-Subtenant holds over after the
expiration or earlier termination of this Sub-Sublease, Sub-Sublandlord may be
subject to holdover rent with respect to the Subleased Premises. Accordingly,
(i) Sub-Sublandlord expressly reserves the right to require Sub-Subtenant to
surrender possession of the Premises upon the expiration of the Term or upon the
earlier termination hereof and the right to assert any remedy at law or in
equity to evict Sub-Subtenant and/or collect damages in connection with any such
holding over, and (ii) Sub-Subtenant shall indemnify, defend and hold
Sub-Sublandlord harmless from and against any and all Claims, including, without
limitation, attorneys’ fees incurred or suffered by Sub-Sublandlord by reason of
Sub-Subtenant’s failure to surrender the Premises on the expiration or earlier

 



 -22-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

termination of this Sub-Sublease in accordance with the provisions of this
Sub-Sublease (including, without limitation, the cost of all rent and holdover
amounts payable by, and all indemnification and other obligations of,
Sub-Sublandlord (including, without limitation, under the Sublease and the
Master Lease) that are caused by or result from Sub-Subtenant’s holdover) to the
extent greater than the Holdover Rent Payments, unless Sub-Subtenant has vacated
the Premises in accordance with the terms hereof and such holdover rent with
respect to the Premises is due to the negligence or willful misconduct of
Sub-Sublandlord. Notwithstanding the foregoing, Sub-Subtenant shall be entitled
to make separate arrangements with Sublandlord or, with the consent of
Sublandlord, Master Landlord permitting Sub-Subtenant to remain in the Premises
after expiration of the Term, provided, that, (a) Sub-Sublandlord is released
from its obligation to surrender the Premises to Sublandlord under the terms of
the Sublease, and (b) the Sublease terminates with respect to the Premises for
all purposes on the Expiration Date.

 

9.6           Compliance with Law. Sub-Subtenant warrants to Sub-Sublandlord
that any improvements constructed by Sub-Subtenant on the Premises from time to
time shall not violate any applicable law, building code, regulations or
ordinance in effect on the earliest Rent Commencement Date or at the time such
improvements are placed in service. If it is determined that such warranty has
been violated, then Sub-Subtenant shall, upon written notice from
Sub-Sublandlord, promptly correct such violation, at Sub-Subtenant’s sole cost
and expense. Sub-Subtenant acknowledges that neither Sub-Sublandlord nor any
agent of Sub-Sublandlord has made any representation or warranty as to the
present of future suitability of the Premises for the conduct of Sub-Subtenant’s
business or proposed business therein.

 

9.7           Definitions. Subject to the Incorporation Provisions, the
definitions of “Improvements” and “Common Areas” set forth in Section 1.1(a) of
the Original Master Lease are hereby incorporated by reference; provided
however, that the phrase “in the Center” of the definition of “Common Areas” is
hereby deleted and replaced with “on the Property”.

 

9.8           Use of Common Areas. Subject to the Incorporation Provisions,
Section 1.1(b) of the Original Master Lease is hereby incorporated by reference;
provided however, that the phrase “pursuant to Section 1.1(a)” is hereby deleted
therefrom. Sub-Subtenant acknowledges Master Landlord’s reserved rights set
forth in Section 1.2 of the Original Master Lease.

 



 -23-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

9.9           Personal Property. Subject to the Incorporation Provisions,
Section 8.1 of the Original Master Lease is hereby incorporated by reference.

 

9.10         Real Property. Subject to the Incorporation Provisions, Section 8.2
of the Original Master Lease is hereby incorporated by reference.

 

9.11         Intentionally Omitted.

 

9.12         Alterations; Surrender Obligations. Subject to the Incorporation
Provisions, Sections 11.1 through 11.4 of the Original Master Lease are hereby
incorporated by reference, except for (i) the first sentence in Section 11.1 and
(ii) the fifth sentence of Section 11.2 (which begins with “Tenant shall also be
responsible”). Sub-Subtenant shall make no alterations, additions or
improvements to the Premises or the Property without the prior written consent
of Sub-Sublandlord, which consent shall not be unreasonably withheld,
conditioned, or delayed. Further, notwithstanding anything to the contrary
herein, Sub-Subtenant’s removal and restoration obligations hereunder shall
include any removal and restoration obligations of Sub-Sublandlord under the
Sublease with respect to the Premises (including, without limitation, removal
and restoration obligations with respect to improvements installed by
Sub-Sublandlord prior to this Sub-Sublease if so required). Sub-Subtenant shall
not be required to remove any alterations or improvements made by or for the
account of Sub-Sublandlord unless the Sublandlord or the Master Landlord
requires the removal of the same. Sub-Sublandlord may require Sub-Subtenant, at
Sub-Subtenant’s expense, to remove, upon the expiration or earlier termination
of this Sub-Sublease, any alterations installed by Sub-Subtenant and to repair
any damage to the Premises and the 331 Building caused by such removal and
return the affected portion of the Premises to a building standard condition as
reasonably determined by Sub-Sublandlord.

 



9.13         Maintenance and Repairs. Subject to the Incorporation Provisions,
Section 12.1(a) and Section 12.2(b) of the Original Master Lease are hereby
incorporated by reference, except for (i) the phrase “pursuant to the
indemnification provided in Section 14.6 hereof” of Section 12.1(a) and (ii) the
phrase “except to the extent expressly set forth in Section 12.1(b),” of Section
12.1(a). Except as set forth in the preceding sentence, Sub-Subtenant at its
sole cost and expense shall keep and maintain in good and sanitary order,
condition and repair the Premises (from and after the Commencement Date) and
every part thereof, including but not limited to the signs, interiors, ceilings,
electrical systems and plumbing systems that exclusively serve the Premises,
telephone and communications systems that serve the Premises, the HVAC equipment
and related mechanical systems that exclusively serve the Premises (for which
equipment and systems Sub-Subtenant shall enter into a service contract with a
person or entity designated or approved by Sub-Sublandlord), all doors, door
checks, windows, plate glass, door fronts, those exposed plumbing and sewage and
other utility facilities that exclusively serve the Premises, fixtures,
lighting, wall surfaces, floor surfaces and ceiling surfaces of the Premises and
all other interior repairs, foreseen and unforeseen, with respect to the
Premises, as required; provided, however, that Sub-Subtenant’s ordinary repair
obligation with respect to building systems in Premises shall be limited to
building systems or portions thereof that serve only the

 



 -24-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

Premises and shall not include Building Common Systems. “Building Common
Systems” means (i) building systems or portions thereof that serve, in common,
the Premises and any other areas in the 331 Building (such as the elevator
systems in the 331 Building, and the electrical system, plumbing system, exposed
plumbing and sewage and other utility facilities, and the HVAC equipment and
related mechanical systems that serve, in common, the Premises and any other
areas in the 331 Building) or that serve the Building Common Areas and (ii) to
the extent not maintained by Master Landlord or Sublandlord, the roofs, exterior
walls (other than interior faces of exterior walls that are not in the Building
Common Areas) and any demising walls in the 331 Building. “Building Common
Areas” means the areas depicted on Exhibit B-3 attached hereto. Sub-Sublandlord
shall repair and maintain, or cause to be repaired and maintained, the Building
Common Systems and the Building Common Areas, and the cost of such work shall be
included as Building Operating Expenses hereunder.

 

9.14         Use; No Nuisance, Compliance with Laws, Liquidation Sales, &
Environmental Matters. Subject to the Incorporation Provisions, Sections 13.1
through 13.6 of the Original Master Lease are hereby incorporated by reference;
provided however, that notwithstanding anything to the contrary contained in
this Sub-Sublease, under no circumstances shall Sub-Subtenant ever have any
responsibility for any breach or default of these provisions existing on or
prior to the Effective Date or first arising after the expiration of the Term
(unless actually caused by Sub-Subtenant); further provided, that (i) the
reference to “Landlord” in the first line of Section 13.4(b) hereby refers to
Master Landlord, (ii) the reference to “14.6” in the last line of Section
13.6(b)(xi) is hereby deleted, and (iii) Section 13.6(d) is hereby deleted in
its entirety.

 

9.15         Insurance. Subject to the Incorporation Provisions, Sections 14.1
through 14.5 of the Original Master Lease and Section 14.7 of the Original
Master Lease are hereby incorporated by reference, except Sections 14.1(c) and
14.1(e) are hereby deleted. Without limiting the generality of the foregoing,
Sub-Subtenant acknowledges and agrees that Sub-Subtenant shall carry (a) the
same insurance that Sublandlord is obligated to carry under the Original Master
Lease and (b) without duplication of the preceding clause (a), the same
insurance that Sub-Sublandlord is obligated to carry under the Sublease,
provided, however, that Sub-Subtenant shall name Sub-Subtenant, Sub-Sublandlord,
Sublandlord and Master Landlord (and any other third parties identified by
Sub-Sublandlord, Sublandlord or Master Landlord) as insureds or additional
insureds under such insurance policies as their interests may appear.

 

9.16         Sublease and Assignment. Subject to the Incorporation Provisions,
Article 15 of the Original Master Lease, as amended by Section 1(i) of the
Master Amendment, is hereby incorporated by reference and shall govern any such
assignment or subletting, except as set forth in this Section 9.16.
Sub-Subtenant shall not voluntarily or involuntarily, by operation of law or
otherwise, assign, sublet, mortgage or otherwise encumber all or any portion of
its interest in this Sub-Sublease or in the Premises without obtaining the prior
written consent of Sub-Sublandlord, Sublandlord and Master Landlord with respect
thereto. So long as Master Landlord’s consent and Sublandlord’s Consent is
obtained, Sub-Sublandlord shall

 



 -25-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

not unreasonably withhold, condition, or delay its consent to any proposed
assignment or sublease; provided, however, that Sub-Sublandlord, Sublandlord or
Master Landlord, as the case may be, may require as a condition of granting any
such consent that (i) the proposed transferee demonstrate that its financial
resources and tangible net worth are at least equal to Sub-Subtenant’s financial
resources and tangible net worth as of the Effective Date, (ii) the nature of
the transferee’s proposed use of the Premises and the transferee’s reputation
shall be reasonably satisfactory to Sub-Sublandlord and (iii) Sub-Subtenant
reaffirms, in form satisfactory to Sub-Sublandlord, its continuing liability
under this Sub-Sublease. Notwithstanding the foregoing, Sub-Sublandlord confirms
that Sub-Subtenant is entitled to complete a Permitted Transfer (as defined in
Section 15.1 of the Original Master Lease) without Sub-Sublandlord’s consent,
but with prior or concurrent notice by Sub-Subtenant to Sub-Sublandlord (a
“Sub-Subtenant Permitted Transfer”). Any assignment, subletting, mortgage or
other encumbrance attempted by Sub-Subtenant to which Sub-Sublandlord,
Sublandlord and/or Master Landlord has not consented in writing pursuant to the
provisions hereof (unless such consent is not required) shall be null and void
and of no effect. Sub-Sublandlord hereby agrees to reimburse Sublandlord at its
own expense for any fees due to the Sublandlord under the Sublease or the Master
Landlord under the Master Lease in connection with the subletting of the
Premises to Sub-Subtenant.

 

9.17         Right of Entry and Quiet Enjoyment. Subject to the Incorporation
Provisions, Article 16 of the Original Master Lease is hereby incorporated by
reference.

 

9.18         Casualty and Taking. Subject to the Incorporation Provisions,
Article 17 of the Original Master Lease is hereby incorporated by reference,
provided, that, Sub-Sublandlord shall have no right to terminate this
Sub-Sublease as a result of damage, destruction or taking, unless (i) such
damage, destruction or taking affects the 331 Building, and is of such a
magnitude that the Sub-Sublandlord has the right to terminate the Sublease with
respect to the 331 Building as a result, provided, that, without limiting
clauses (ii) and (iii) below, Sub-Sublandlord shall not exercise such
termination right with respect to the Premises if Sub-Subtenant certifies to
Sub-Sublandlord in writing that Sub-Subtenant (1) will fully perform and
indemnify Sub-Sublandlord for (x) all restoration obligations of Sub-Sublandlord
under the Sublease with respect to the 331 Building and (y) all restoration
obligations of Sublandlord under the Master Lease with respect to the 331
Building and (2) can reasonably demonstrate to Sub-Sublandlord that
Sub-Subtenant has the financial ability to perform such restoration; (ii) the
damage, destruction or taking (A) affects spaces other than the Subleased
Premises, (B) is of such magnitude that Sub-Sublandlord has the right to
terminate the Sublease, and (C) Sub-Sublandlord is not entitled to terminate the
Sublease with respect to the affected spaces without also terminating the
Sub-Sublease with respect to the Premises; or (iii) Sublandlord or Master
Landlord have terminated the Sublease or the Master Lease.

 

9.19         Default. Subject to the Incorporation Provisions, Article 18 of the
Original Master Lease is hereby incorporated by reference, except that
“Abandonment of one or more Buildings” shall be replaced with “Abandonment of
the Premises.”

 

 -26-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

9.20         Subordination. Subject to the Incorporation Provisions (except as
provided below), Section 19.1 of the Original Master Lease is hereby
incorporated by reference, except for the second and parenthetical third
sentence. Notwithstanding anything to the contrary in the Incorporation
Provisions, it is acknowledged and agreed that references in Section 19.1 of the
Original Master Lease to any assignee, ground lessor, mortgagee, trustee,
beneficiary or sale/leaseback lessor or other party with an interest in the
Buildings, the Property, the Center or any of them, are deemed to be references
to Master Landlord’s (as opposed to Sub-Sublandlord’s) assignee, ground lessor,
mortgagee, trustee, beneficiary or sale/leaseback lessor. This Sub-Sublease is
subordinate to the Master Lease, the Sublease and any ground lease, mortgage,
deed of trust or other instrument to which the Master Lease or the Sublease is
subordinate.

 

9.21         Sale of Sublandlord’s Interest. Subject to the Incorporation
Provisions, Section 19.2 of the Original Master Lease is hereby incorporated by
reference, provided however, that, (i) references to “interest in the Buildings
and the Property” are hereby deemed to be references to “interest in the Master
Lease,” and (ii) the phrase “, except as otherwise expressly provided in Section
21.2 hereof” is hereby deleted.

 

9.22          Estoppel Certificate. Subject to the Incorporation Provisions,
Section 19.3 of the Original Master Lease is hereby incorporated by reference,
provided however, that, notwithstanding anything to the contrary in the
Incorporation Provisions, references therein to the term “Landlord” shall be
deemed to refer to Master Landlord, Sublandlord and Sub-Sublandlord; provided,
however, that Sub-Subtenant shall be entitled to request and receive any such
certificate only from Sub-Sublandlord.

 

9.23        Subordination to CC&Rs. Subject to the Incorporation Provisions,
Section 19.4 of the Original Master Lease is hereby incorporated by reference,
provided however that (i) references to “sublease” therein are hereby replaced
with “sub-sublease”, (ii) the phrase “(including any buildings occupied by or
leased to Tenant pursuant to Tenant’s exercise of any of the rights contained in
Article 6 of this Lease)” therein is hereby deleted, (iii) the phrase “or, if
Tenant exercises its rights under Section 6.3 of this Lease, on the Expansion
Property” therein is hereby deleted, and (iv) the reference to “Tenant” in the
first proviso therein is hereby replaced with “Sublandlord”.

 

9.24         Mortgagee Protection. Subject to the Incorporation Provisions,
Section 19.5 of the Original Master Lease is hereby incorporated by reference,
provided that, notwithstanding anything to the contrary in the Incorporation
Provisions, references therein to the term “Landlord” are hereby deemed to refer
to Master Landlord.

 

9.25         Severability. Subject to the Incorporation Provisions, Section 21.4
of the Original Master Lease is hereby incorporated by reference.

 

9.26         Surrender; No Merger. Subject to the Incorporation Provisions,
Section 21.6 of the Original Master Lease is hereby incorporated by reference.

 

 -27-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 



9.27         Interpretation. Subject to the Incorporation Provisions,
Section 21.7 of the Original Master Lease is hereby incorporated by reference.

 

9.28         No Partnership. Subject to the Incorporation Provisions,
Section 21.10 of the Original Master Lease is hereby incorporated by reference.

 

9.29         Financial Information. Subject to the Incorporation Provisions,
Section 21.11 of the Original Master Lease is hereby incorporated by reference.
Notwithstanding the foregoing, Sub-Subtenant confirms that, as of the Effective
Date, Sub-Sublandlord may access true, correct and complete, consolidated
financial statements for Sub-Subtenant at www.asssemblybio.com.

 

9.30         Costs. Subject to the Incorporation Provisions, Section 21.12 of
the Original Master Lease is hereby incorporated by reference, and Sub-Subtenant
acknowledges that the costs referred to in Section 21.12 of the Original Master
Lease include costs to be incurred by Master Landlord, Sublandlord and
Sub-Sublandlord.

 

9.31        Time. Subject to the Incorporation Provisions, Section 21.13 of the
Original Master Lease is hereby incorporated by reference.

 



9.32         Rules and Regulations. Subject to the Incorporation Provisions,
Section 21.14 of the Original Master Lease is hereby incorporated by reference.

 

9.33         Parking and Traffic. Subject to the Incorporation Provisions,
Section 21.20 of the Original Master Lease (as amended by Section 1(g) of the
Master Amendment) is hereby incorporated by reference, except for the following
provisions which require payment of a monthly fee for parking: (A) the fourth
sentence of Section 21.20(b) of the Original Master Lease, which begins with the
phrase “The monthly fee”, (B) the last parenthetical sentence of Section
21.20(b) of the Original Master Lease, and (C) clause (ii) of Section 1(g) of
the Master Amendment. Without limiting the generality of the Incorporation
Provisions, it is acknowledged that the TDMP program and the administration and
management thereof are obligations of the Master Landlord and Sub-Sublandlord
shall have no responsibility with respect thereto.

 

9.34         Site Plan. Subject to the Incorporation Provisions, the Site Plan
attached to the Master Amendment as Exhibit A is hereby incorporated by
reference.

 

10.          Additional Provisions.

 

10.1         Notices. In the event that (i) Sub-Sublandlord or Sub-Subtenant
shall receive any notice or documentation from Sublandlord or Master Landlord
for any reason pertaining to the Premises or this Sub-Sublease (it being agreed
that Sublandlord has no obligation to deliver to Sub-Subtenant notices under the
Sublease or the Master Lease that relate solely to spaces other than the
Premises leased by Sub-Sublandlord under the Sublease, unless such notice

 



 -28-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

could adversely impact Sub-Subtenant’s rights or obligations hereunder (such as
a notice of Sub-Sublandlord’s breach or default under the Sublease)), or
(ii) Sub-Sublandlord or Sub-Subtenant send any notice or documentation to
Sublandlord or the Master Landlord for any reason pertaining to the Premises or
this Sub-Sublease (it being agreed that Sub-Sublandlord has no obligation to
deliver to Sub-Subtenant notices to Sublandlord or Master Landlord under the
Sublease or the Master Lease that relate solely to spaces other than the
Complete Premises leased by Sub-Sublandlord under the Sublease, unless such
notice could adversely impact Sub-Subtenant’s rights or obligations hereunder
(such as a notice of Sublandlord’s breach or default under the Sublease)), then,
within three (3) business days from the date of such receipt or delivery (as
applicable), such Party shall send a copy of such notice or document to the
other Party. All notices, demands, consents and approvals which may or are
required to be given by either Party to the other hereunder shall be given in
the manner provided in Section 21.1 of the Original Master Lease at the
addresses shown below (or such other addresses as the Parties may designate in
writing and delivered in compliance with this Section 10.1). Subject to the
Sublandlord Consent, notices to the Sublandlord shall be given in accordance
with Section 10.1 of the Sublease. Subject to the Master Landlord Consent,
notices to the Master Landlord shall be given in accordance with Section 21.1 of
the Master Lease.

 



Notices to Sub-Sublandlord:

 

 

Prothena Biosciences Inc

331 Oyster Point Boulevard

South San Francisco, CA 94080

Attention: Chief Financial Officer

     

With a Copy to:

 

Prothena Biosciences Inc

331 Oyster Point Boulevard South San

Francisco, CA 94080

Attention: Chief Legal Officer

      Notices To Sub-Subtenant:  

Assembly Biosciences, Inc.

Before Rent Commencement Date:

409 Illinois Street

San Francisco, CA 94158

Attention: Chief Financial Officer

 

After Rent Commencement Date:

331 Oyster Point Boulevard

Fourth Floor

South San Francisco, CA 94080

Attention: Chief Financial Officer



 



 -29-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 



With a copy to:  

Assembly Biosciences, Inc.

11711 N. Meridian Street, Suite 310

Carmel, IN 46032

Attention: General Counsel

 



10.2         [Intentionally Omitted]

 

10.3         [Intentionally Omitted]

 

10.4         Furniture. During the Term, Sub-Subtenant shall have the right to
use the furniture that is located within the Fourth Floor Premises as of the
Delivery Date with respect to the first Delivery Portion thereof (the “Leased
Furniture”). Sub-Subtenant shall accept the Leased Furniture in its “as-is”
condition as of such Delivery Date, without any representation or warranty from
Sub-Sublandlord, express or implied (including, without limitation, any warranty
of merchantability, warranty of quality, warranty of fitness for a particular
purpose, warranty against interference, or warranty against infringement of any
patent, copyright, trademark, trade secret or other proprietary rights of a
third party). Sub-Subtenant shall maintain the Leased Furniture in the condition
received as of the Delivery Date (reasonable wear and tear excepted).
Sub-Sublandlord shall have no obligation to maintain, repair or replace the
Leased Furniture. Upon the expiration or earlier termination of this
Sub-Sublease: (a) Sub- Subtenant shall return to Sub-Sublandlord the items of
Leased Furniture to be described by Sub-Sublandlord on or before the Delivery
Date with respect to the first Delivery Portion of the Fourth Floor Premises
(the “Returned Leased Furniture”) in the condition received as of such Delivery
Date, reasonable wear and tear excepted, and shall repair or replace any
Returned Leased Furniture to the extent necessary to return the Returned Leased
Furniture to Sub-Sublandlord in such condition and (b) Sub-Subtenant shall
dispose of all Leased Furniture other than the Returned Leased Furniture in
compliance with applicable law.

 

10.5         Removal of Personal Property. All articles of personal property,
and all business and trade fixtures, machinery and equipment (installed by
Sub-Subtenant and that can be removed without damage to the 331 Building or
negatively impacting building systems unless Sub-Subtenant repairs any such
damage or mitigates any negative impact), cabinet work, furniture and movable
partitions (collectively, the “Sub-Subtenant’s Property’), if any, owned or
installed by Sub-Subtenant at its expense in the Premises shall be and remain
the property of Sub-Subtenant and may be removed by Sub-Subtenant at any time,
provided that Sub-Subtenant, at its expense, shall repair any damage to the
Premises caused by such removal or by the original installation. Any articles of
personal property, or all business and trade fixtures, machinery and equipment,
cabinet work, furniture (including the Leased Furniture) and movable partitions
provided by Sub-Sublandlord shall remain the property of Sub-Sublandlord, and
Sub-Subtenant shall not remove any of them from the Premises without the prior
written consent of Sub-Sublandlord; provided, that upon the expiration of this
Sub-Sublease on the Expiration Date, (i) the Leased Furniture that is not
Returned Furniture shall become the property of Sub-Subtenant

 



 -30-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

and (ii) Sub-Subtenant shall, at Sub-Subtenant’s expense, remove such Leased
Furniture that is not Returned Furniture from the Premises.

 

10.6         Waiver. The waiver of either Party of any agreement, condition or
provision contained herein or any provision incorporated herein by reference
shall not be deemed to be a waiver of any subsequent breach of the same or any
other agreement, condition or provision, nor shall any custom or practice which
may evolve between the Parties in the administration of the terms hereof be
construed to waive or to lessen the right of a Party to insist upon the
performance by the other Party in strict accordance with said terms. The
subsequent acceptance of Rent hereunder by Sub-Sublandlord shall not be deemed
to be a waiver of any preceding breach by Sub-Subtenant of any agreement or
condition of this Sub-Sublease or the same incorporated herein by reference,
other than the failure of Sub-Subtenant to pay the particular Rent so accepted,
regardless of Sub-Sublandlord’s knowledge of such preceding breach at the time
of acceptance of such Rent.

 

10.7         Complete Agreement. Except for the Consents and that certain Mutual
Non- Disclosure Agreement by and between Sub-Subtenant and Sub-Sublandlord dated
as of June 20, 2018 (the “Confidentiality Agreement”), this written Sublease,
together with all exhibits hereto, contains all the representations and the
entire understanding between the Parties with respect to the subject matter
hereof. There are no oral agreements between Sub-Sublandlord and Sub-Subtenant
affecting this Sub-Sublease, and this Sub-Sublease supersedes and cancels any
and all previous negotiations, arrangements, brochures, agreements and
understandings, if any, between Sub-Sublandlord and Sub-Subtenant or displayed
by Sub-Sublandlord, its agents or real estate brokers to Sub-Subtenant with
respect to the subject matter of this Sub-Sublease, the Premises or the 331
Building. There are no representations between Sub-Sublandlord and Sub-Subtenant
other than those contained in or incorporated by reference into this
Sub-Sublease.

 

11.         Indemnification; Exculpation.



 

11.1         Non-Liability Of Sub-Sublandlord. None of Master Landlord,
Sublandlord and Sub-Sublandlord shall be liable to Sub-Subtenant, and
Sub-Subtenant hereby waives and releases all Claims against Master Landlord,
Sublandlord and Sub-Sublandlord and each of their respective partners, officers,
directors, employees, trustees, successors, assigns, agents, servants,
affiliates, representatives, and contractors (collectively, herein “Released
Affiliates”) for injury or damage to any person or property occurring or
incurred in connection with the use of the Premises by Sub-Subtenant or any
invitees, sub-sublessees, licensees, assignees, agents, employees or contractors
of Sub-Subtenant. Without limiting the foregoing, none of Master Landlord,
Sublandlord, Sub-Sublandlord nor any of the Released Affiliates shall be liable
for and there shall be no abatement of Rent, except to the extent (i) – (iii)
was caused by the negligence or willful misconduct of Master Landlord,
Sublandlord or Sub-Sublandlord in the performance of their respective
obligations under this Sub-Sublease, the Sublease, or the Master Lease, for: (i)
any damage to Sub-Subtenant’s property stored with or entrusted to Master
Landlord, Sublandlord, Sub-Sublandlord or any of the Released Affiliates, or
(ii) loss of or damage to any property by theft or any other wrongful or illegal
act, or (iii) any injury or damage to persons

 



 -31-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water or rain which may leak from any part of the Premises or from
the pipes, appliances, appurtenances or plumbing works therein or from the roof,
street or sub-surface or from any other place or resulting from dampness or any
other cause whatsoever or from the acts or omissions of other sublessees,
occupants or other visitors to the Premises or from any other cause whatsoever,
or (iv) any latent or other defect in the Premises. Notwithstanding anything to
the contrary set forth herein, in the Sublease or in the Master Lease, in no
event shall Sub-Sublandlord ever be liable to Sub-Subtenant for (and
Sub-Subtenant hereby waives any right to recover from Sub-Sublandlord for) any
lost profits, business interruption or any form of consequential, special or
punitive damages.

 

11.2         Non-Liability of Sub-Subtenant. Notwithstanding anything to the
contrary set forth herein, in the Sublease or in the Master Lease, in no event
shall Sub-Subtenant ever be liable to Sub-Sublandlord for (and Sub-Sublandlord
hereby waives any right to recover from Sub-Subtenant for) any lost profits,
business interruption or any form of consequential, special or punitive damages,
except arising out of a holdover by Sub-Subtenant after expiration or earlier
termination of the Sub-Sublease, as described in Section 9.5 hereof.

 

11.3         Indemnification of Sublandlord; Indemnification of Master Landlord.
Sub-Subtenant shall indemnify, defend, protect and hold Sub-Sublandlord,
Sublandlord, Master Landlord’s managing agent, Master Landlord and their
respective members, partners, shareholders, officers, directors, agents,
employees and contractors (collectively, the “Indemnified Parties”), harmless
from and against any and all liability for all Claims, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Sub-Sublandlord or
asserted against Sub-Sublandlord and occurring within the Premises or arising in
connection with (i) the use of, or activities in or about, the Premises
(including, without limitation, the use, occupancy and enjoyment of the
Property) by Sub-Subtenant or any invitees, sublessees, licensees, assignees,
agents, employees or contractors of Sub-Subtenant or holding under
Sub-Subtenant, (ii) the act, negligence, fault or omission (with respect to
omissions, of any act required under this Sub-Sublease) of Sub-Subtenant, its
agents, servants, contractors, employees, representatives, licensees or
invitees, or (iii) Sub-Subtenant’s actions under this Sub-Sublease or material
breach of this Sub-Sublease, including, without limitation, Claims arising out
of (1) Sub-Subtenant’s direct communications with Master Landlord or Sublandlord
(provided Sub-Sublandlord has satisfied its obligations under this Sub-Sublease
regarding communication with Master Landlord or Sublandlord for the benefit of
Sub-Subtenant) or (2) Sub-Subtenant’s breach of Section 5.2. Notwithstanding any
provision of this Section 11.3 to the contrary, the indemnification contained in
this Section 11.3 shall not apply to Claims to the extent resulting from the
negligence or willful misconduct or negligent omission of the party claiming
indemnification or its agents, employees or contractors. Sub-Subtenant will give
Sub-Sublandlord prompt notice of any casualty or accident in, on or about the
Premises. The provisions of this Section 11.3 shall survive the expiration or
earlier termination of this Sub-Sublease.

 

11.4         Indemnification of Sub-Subtenant. Sub-Sublandlord shall indemnify,
defend and hold Sub-Subtenant and its members, partners, shareholders, officers,

 

 -32-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 



 

directors, agents, employees and contractors harmless from and against any and
all liability for all Claims, including, without limitation, reasonable
attorneys’ fees and costs, incurred by Sub-Subtenant or asserted against
Sub-Subtenant to the extent solely arising out of the negligence or willful
misconduct or negligent omission by Sub-Sublandlord or its agents, employees or
contractors. Notwithstanding any provision of this Section 11.4 to the contrary,
the indemnification contained in this Section 11.4 shall not apply to Claims to
the extent resulting from the negligence or willful misconduct or negligent
omission of the Sub-Subtenant, the party claiming indemnification or any of
their respective agents, employees or contractors. The provisions of this
Section 11.4 shall survive the expiration or earlier termination of this
Sub-Sublease.

 

11.5         Sublandlord Default; Refusal of Consents. Notwithstanding any
provision of this Sub-Sublease to the contrary, but subject to Sections 9.1.1(a)
and 9.1.3(b) and 9.1.4 above, (a) Sub-Sublandlord shall not be liable or
responsible in any way for any loss, damage, cost, expense, obligation or
liability suffered by Sub-Subtenant by reason or as the result of any breach,
default or failure to perform by the Sublandlord under the Sublease (provided
the same do not arise from the failure of Sub-Sublandlord to perform
Sub-Sublandlord’s covenants, agreements, terms, provisions or conditions set
forth in the Sublease or Sub-Subtenant’s failure to perform Sub-Subtenant’s
covenants, agreements, terms, provisions or conditions set forth in this
Sub-Sublease), and (b) if Sublandlord does not to grant Sub-Subtenant its
consent or approval for any action or circumstances requiring Sublandlord’s
approval, Sub-Sublandlord shall be released from any obligation to grant its
consent or approval with respect thereto.

 

11.6         Master Landlord Default; Refusal of Consents. Notwithstanding any
provision of this Sub-Sublease to the contrary, but subject to Sections 9.1.1(b)
and 9.1.3(a), (a) Sub-Sublandlord shall not be liable or responsible in any way
for any loss, damage, cost, expense, obligation or liability suffered by
Sub-Subtenant by reason or as the result of any breach, default or failure to
perform by the Master Landlord under the Master Lease (provided the same do not
arise from Sub-Subtenant’s failure to perform Sub-Subtenant’s covenants,
agreements, terms, provisions or conditions set forth in this Sub-Sublease),
including without limitation, in any case where services, utilities, repairs,
maintenance or other performance is to be rendered by Master Landlord with
respect to the Premises under the Master Lease and Master Landlord either fails
to do so or does so in an improper, negligent, inadequate or otherwise defective
manner, and (b) if Master Landlord does not to grant Sub-Subtenant its consent
or approval for any action or circumstances requiring Master Landlord’s
approval, Sub-Sublandlord shall be released from any obligation to grant its
consent or approval with respect thereto.

 

12.         Security Deposit. Concurrent with Sub-Subtenant’s execution of this
Sub-Sublease, Sub-Subtenant shall deposit with Sub-Sublandlord a security
deposit (the “Security Deposit”) in the amount of Five Hundred Fifty-Two
Thousand Nine Hundred Eighty-Six and 74/100 Dollars ($552,986.74). The Security
Deposit shall be held by Sub-Sublandlord as security for the faithful
performance by Sub-Subtenant of all the terms, covenants, and conditions of this
Sub-Sublease to be kept and performed by Sub-Subtenant during the Term. If
Sub-Subtenant

 



 -33-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

defaults with respect to any provisions of this Sub-Sublease, including, but not
limited to, the provisions relating to the payment of Rent, Sub-Sublandlord may,
but shall not be required to, use, apply or retain all or any part of the
Security Deposit for the payment of any Rent or any other sum in default, or for
the payment of any amount that Sub-Sublandlord may spend or become obligated to
spend by reason of Sub-Subtenant’s default, or to compensate Sub-Sublandlord for
any other loss or damage that Sub-Sublandlord may suffer by reason of
Sub-Subtenant’s default. If any portion of the Security Deposit is so used or
applied, Sub-Subtenant shall, within five (5) business days after written demand
therefor, deposit cash with Sub-Sublandlord in an amount sufficient to restore
the Security Deposit to its original amount, and Sub-Subtenant’s failure to do
so shall be a default under this Sub-Sublease. Except with respect to any amount
of the Security Deposit that Sub-Sublandlord reasonably expects to spend to
remedy any failure by Sub-Subtenant to fully perform its obligations under this
Sub-Sublease, the Security Deposit, or any balance thereof, shall be returned to
Sub-Subtenant, or, at Sub-Sublandlord’s option, to the last assignee of
Sub-Subtenant’s interest hereunder, within sixty (60) days following the
expiration of the Term. Sub-Subtenant shall not be entitled to any interest on
the Security Deposit. Sub-Subtenant hereby waives the provisions of Section
1950.7 of the California Civil Code. Sub-Subtenant also waives all other
provisions of law, now or hereafter in force, which provide that Sub-Sublandlord
may claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by Sub-Subtenant or to
clean the Premises, it being agreed that Sub-Sublandlord may, in addition, claim
those sums reasonably necessary to compensate Sub-Sublandlord for any other loss
or damage, foreseeable or unforeseeable, caused by the acts or omissions of
Sub-Subtenant or any officer, employee, agent, contractor or invitee of
Sub-Subtenant.

 

13.         Abatement for Failure of Services. If and to the extent that
Sub-Sublandlord receives abatement of the rent or other charges required to be
paid by Sub-Sublandlord under the Sublease with respect to the Premises in
accordance with the Sublease, Sub-Sublandlord will abate the same proportion of
Sub-Subtenant’s Rent hereunder. This provision shall not reduce or mitigate the
obligation of Sub-Sublandlord to make good faith, commercially reasonable
efforts to cause (a) Sublandlord to comply with its obligations under the
Sublease as set forth in Section 9.1.1(a) hereof and (b) Master Landlord to
comply with its obligations under the Master Lease as set forth in Section
9.1.1(b) hereof.

 

14.         Miscellaneous.

 



14.1         Counterparts. This Sub-Sublease may be executed in one or more
counterparts by the Parties. All counterparts shall be construed together and
shall constitute one agreement and delivery of PDF or other electronic versions
thereof shall have the same force and effect as delivery of originals. However,
notwithstanding any such exchange of electronic signatures, each of
Sub-Sublandlord and Sub-Subtenant agree promptly to deliver original hard copies
of this Sub-Sublease and the Consents to the other Party, the Sublandlord or
Master Landlord upon request.

 





 -34-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

14.2         Modification. This Sub-Sublease may not be modified in any respect
except by a document in writing executed by both Parties or their respective
successors or assigns.

 

14.3         Attorneys’ Fees. If either Party brings an action or other
proceeding against the other to enforce, protect, or establish any right or
remedy created under or arising out of this Sub-Sublease, the prevailing Party
shall be entitled to recover from the other Party, all costs, fees and expenses,
including, without limitation, reasonable attorneys’ fees, accounting fees,
expenses, and disbursements, incurred or sustained by such prevailing Party in
connection with such action or proceeding (including, but not limited to, any
appellate proceedings relating thereto) or in connection with the enforcement of
any judgment or award rendered in such proceeds. The prevailing Party’s rights
to recover its costs, fees and expenses, and any award thereof, shall be
separate from, shall survive, and shall not be merged with any judgment.

 

14.4         Binding Effect. The obligations of this Sub-Sublease shall be
binding on and inure to the benefit of the Parties and their respective heirs,
successors and assigns.

 

14.5         Time Is Of Essence. Time is of essence in respect of each and every
term, covenant and condition of this Sub-Sublease.

 

14.6         Governing Law. This Sub-Sublease shall be governed by, and
construed in accordance with, the laws of the State of California (without
giving effect to any choice or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of laws of any jurisdiction other than those of the State of California).

 

14.7         Representations And Warranties Regarding Authority. Sub-Subtenant
and Sub-Sublandlord hereby represent and warrant to the other Party that (i)
each person signing this Sub-Sublease on their behalf is duly authorized to
execute and deliver this Sub-Sublease on their behalf, (ii) the execution,
delivery and performance of this Sub-Sublease has been duly and validly
authorized in accordance with the articles of incorporation, bylaws and other
organizational documents of such Party, (iii) such Party is duly organized and
in good standing under the laws of their State of incorporation and (iv) upon
the execution and delivery of this Sub-Sublease, this Sub-Sublease shall be
binding and enforceable against such Party in accordance with its terms.

 

14.8         Confidentiality. Sub-Sublandlord and Sub-Subtenant hereby agree
that the information contained in this Sub-Sublease shall be held in strict
confidence and none of the terms or conditions contained herein shall be
disclosed to any person or entity, other than Master Landlord, Sublandlord and
Sub-Sublandlord’s and Sub-Subtenant’s respective current or prospective
attorneys, accountants, consultants, brokers, lenders, investors, acquirers,
assignees and subtenants, all of whom (except the Master Landlord and
Sublandlord) shall agree to the confidentiality of this Sub-Sublease.
Sub-Subtenant and its agents shall avoid discussing with, or

 



 -35-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

disclosing to, any third parties (except those specifically listed above) any of
the terms, conditions or particulars contained herein. This provision shall not
be deemed breached if disclosure is required by applicable law or otherwise
consented to in writing by the non-disclosing party.

 

14.9         Securities Filings. Notwithstanding anything to the contrary in
this Sub-Sublease or the Confidentiality Agreement (but expressly subject to
Sublandlord’s and Master Landlord’s prior written acknowledgment and consent),
in the event either Party or any of its affiliates (such party, a “Filing
Party”) proposes to file with the Securities and Exchange Commission or the
securities regulators of any state or other jurisdiction a registration
statement or any other disclosure document which describes or refers to this
Sub-Sublease under the Securities Act of 1933, as amended, the Securities
Exchange Act, of 1934, as amended, any other applicable securities law or the
rules of any national securities exchange, the Filing Party shall be entitled to
file (i) a copy of this Sub-Sublease with those redactions reasonably required
by the other Party, (ii) a copy of the Sublease with those redactions reasonably
required by Sub-Sublandlord or Sublandlord and (iii) an unredacted copy of the
Original Master Lease and a copy of the Master Amendment with those redactions
of the Master Amendment reflected on Exhibit A-1 attached hereto. For the
avoidance of doubt, no Sub-Sublandlord, Sublandlord or Master Landlord consent
is required in connection with a filing of a current report on Form 8-K with the
Securities and Exchange Commission that summarizes the terms of this
Sub-Sublease; provided, that Sub-Subtenant shall provide Sub-Sublandlord with a
reasonable opportunity to review and comment on such summary, and Sub-Subtenant
shall consider in good faith Sub-Sublandlord’s comments thereto.

 

14.10         Publicity. Subject to the Incorporation Provisions, Section 5 of
the Master Amendment is hereby incorporated herein by reference, except for the
sixth (6th) and seventh (7th) sentences thereof. In addition, Sub-Subtenant and
Sub-Sublandlord each hereby acknowledges and agrees that, except as may be
necessary to implement or otherwise effectuate the terms of this Sub-Sublease
including but not limited to Section 14.9, (i) Sub-Subtenant shall not use,
without Sub-Sublandlord’s prior written approval, which may be withheld in
Sub-Sublandlord’s sole discretion, the name of Sub-Sublandlord, Sublandlord or
Master Landlord, their respective affiliates, trade names, trademarks or trade
dress, products, or any signs, markings, or symbols from which a connection to
Sub-Sublandlord, Sublandlord or Master Landlord, in Sub-Sublandlord’s absolute
and sole discretion, may be reasonably inferred or implied, in any manner
whatsoever, including, without limitation, press releases, marketing materials,
or advertisements; and (ii) Sub-Sublandlord shall not use, without
Sub-Subtenant’s prior written approval, which may be withheld in Sub-Subtenant’s
sole discretion, the name of Sub-Subtenant, its affiliates, trade names,
trademarks or trade dress, products, or any signs, markings, or symbols from
which a connection to Sub-Subtenant, in Sub-Subtenant’s absolute and sole
discretion, may be reasonably inferred or implied, in any manner whatsoever,
including, without limitation, press releases, marketing materials, or
advertisements.

 

14.11         Consents.

 

 -36-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 



 

14.11.1         Consent of Sublandlord. This Sub-Sublease is conditioned upon,
and shall not take effect until, the first business day following the date after
which both the written consent of the Sublandlord hereto (the “Sublandlord
Consent”) and the Master Landlord Consent (the “Master Landlord Consent”, as
provided in subsection 14.11.2 below, and together with the Sublandlord Consent,
the “Consents”) have been received in each case by Sub-Sublandlord and
Sub-Subtenant, whichever is later. Sub-Subtenant hereby agrees for the benefit
of Sub-Sublandlord and Sublandlord (as an express intended third party
beneficiary) that (a) other than as expressly and specifically agreed to in
writing by Sublandlord (in the Sublandlord Consent or other written agreement),
no act, consent, approval or omission of Sublandlord pursuant to this
Sub-Sublease shall (i) constitute any form of recognition of Sub-Subtenant as
the direct tenant of Sublandlord, (ii) create any form of contractual duty or
obligation on the part of Sublandlord in favor of Sub-Subtenant or (iii) waive,
affect or prejudice in any way Sublandlord’s right to treat this Sub-Sublease
and Sub-Subtenant’s rights to the Premises as being terminated upon any
termination of the Sublease, (b) Sublandlord shall have the absolute right to
evict Sub-Subtenant, and all parties holding under Sub-Subtenant, from the
Premises upon any termination of the Sublease, and (c) without limiting the
generality of (a) and (b) above (or Sub-Sublandlord’s obligations to maintain
the Sublease pursuant to this Sub-Sublease), a voluntary or other surrender of
the Sublease or a termination of the Sublease shall not result in a merger but
shall, at the option of Sublandlord, operate either as an assignment to
Sublandlord of this Sub-Sublease, or a termination of this Sub-Sublease.
Notwithstanding the foregoing, Sub-Sublandlord agrees to request recognition and
non-disturbance protection for Sub-Subtenant’s benefit from Sublandlord.
Further, it is acknowledged that Sub-Subtenant may wish to obtain certain
additional rights directly from Sublandlord with respect to Sub-Subtenant’s use
and occupancy of the Premises. Any such agreement with Sublandlord that would
bind Sub-Sublandlord or otherwise modify or affect Sub-Sublandlord’s rights
under the Sublandlord or this Sub-Sublease shall be subject to Sub-Sublandlord’s
prior written consent. Notwithstanding anything to the contrary in this
Sub-Sublease, Sub-Subtenant shall have the right to terminate this Sub-Sublease
if the Sublandlord Consent is not executed and delivered by the date that is
ninety (90) days after the date of full execution and delivery of this
Sub-Sublease. Sub-Sublandlord shall make commercially reasonable efforts to
obtain the Sublandlord Consent from Sublandlord.

 

14.11.2         Consent of Master Landlord. Sub-Subtenant hereby agrees for the
benefit of Sub-Sublandlord and Master Landlord (as an express intended third
party beneficiary) that (a) other than as expressly and specifically agreed to
in writing by Master Landlord (in the Master Landlord Consent or other written
agreement), no act, consent, approval or omission of Master Landlord pursuant to
this Sub-Sublease shall (i) constitute any form of recognition of Sub-Subtenant
as the direct tenant of Master Landlord, (ii) create any form of contractual
duty or obligation on the part of Master Landlord in favor of Sub-Subtenant or
(iii) waive, affect or prejudice in any way Master Landlord’s right to treat
this Sub-Sublease and Sub-Subtenant’s rights to the Premises as being terminated
upon any termination of the Master Lease, (b) Master Landlord shall have the
absolute right to evict Sub-Subtenant, and all parties holding under
Sub-Subtenant, from the Premises upon any termination of the Master Lease, and
(c) without limiting the generality of (a) and (b) above (or Sub-Sublandlord’s
obligations to maintain the

 



 -37-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

Master Lease pursuant to this Sub-Sublease), a voluntary or other surrender of
the Master Lease or a termination of the Master Lease shall not result in a
merger but shall, at the option of Master Landlord, operate either as an
assignment to Master Landlord of this Sub-Sublease, or a termination of this
Sub-Sublease. Notwithstanding the foregoing, Sub-Sublandlord agrees to request
recognition and non-disturbance protection for Sub-Subtenant’s benefit from
Master Landlord. Further, it is acknowledged that Sub-Subtenant may wish to
obtain certain additional rights directly from Master Landlord with respect to
Sub-Subtenant’s use and occupancy of the Premises. Any such agreement with
Master Landlord that would bind Sub-Sublandlord or otherwise modify or affect
Sub-Sublandlord’s rights under the Master Lease, the Sublease or this
Sub-Sublease shall be subject to Sub-Sublandlord’s prior written consent.
Notwithstanding anything to the contrary in this Sub-Sublease, Sub-Subtenant
shall have the right to terminate this Sub-Sublease if the Master Landlord
Consent is not executed and delivered by the date that is ninety (90) days after
the date of full execution and delivery of this Sub-Sublease. Sub-Sublandlord
shall make commercially reasonable efforts to obtain the Master Landlord Consent
from Master Landlord.

 

14.12         Cooperation. Each Party shall reasonably cooperate with the other
Party with respect to seeking any necessary approvals from the Sublandlord and
the Master Landlord, including without limitation approval of this Sub-Sublease.
Sub-Subtenant and Sub-Sublandlord each agree to complete and return any and all
forms requested by Sub-Sublandlord, Sublandlord or Master Landlord, as
applicable, from time to time for administrative purposes related to this
Sub-Sublease within five (5) business days of such Party’s written request.

 

14.13         Certified Access Specialist. For purposes of Section 1938 of the
California Civil Code, Sub-Sublandlord hereby discloses to Sub-Subtenant, and
Sub-Subtenant hereby acknowledges, that the Real Property, the 331 Building and
the Premises have not undergone inspection by a Certified Access Specialist. As
required by Section 1938(e) of the California Civil Code, Sub-Sublandlord hereby
states as follows: “A Certified Access Specialist (CASp) can inspect the subject
premises and determine whether the subject premises comply with all of the
applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises.” In
furtherance of the foregoing, Sub-Sublandlord and Sub-Subtenant hereby agree as
follows: (a) any CASp inspection requested by Sub-Subtenant shall be conducted
at Sub-Subtenant's sole cost and expense by a CASp approved in advance by
Sub-Sublandlord; (b) pursuant to this Section 14.13, if as a result of anything
done by

 



 -38-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

or for Sub-Subtenant in its use or occupancy of the Premises, repairs to the
Premises are required to correct violations of construction-related
accessibility standards, then Sub-Subtenant, at its cost, shall be responsible
for making such repairs; and (c) pursuant to this Section 14.13, if as a result
of anything done by or for Sub-Subtenant in its use or occupancy of the
Premises, repairs to the 331 Building (outside the Premises) to correct
violations of construction-related accessibility standards, then Sub-Subtenant
shall, at Sub-Sublandlord's option, either perform such repairs at
Sub-Subtenant's sole cost and expense or reimburse Sub-Sublandlord upon demand,
as additional rent payable hereunder, for the cost to Sub-Sublandlord of
performing such repairs.

 

14.14         Nonresidential Building Energy Use Disclosure Requirement
Compliance. Sub-Subtenant hereby acknowledges that Sub-Sublandlord may be
required to disclose to utility providers and other third parties certain
information concerning the energy performance of the Premises' recent historical
energy use data pursuant to California Public Resources Code Section 25402.10
and the regulations adopted pursuant thereto (collectively, the “Energy
Disclosure Requirements”). Sub-Sublandlord shall not be liable to Sub-Subtenant
for the accuracy or content of the information provided by or to utility
providers or third parties pursuant to the Energy Disclosure Requirements.
Sub-Subtenant acknowledges and agrees that (i) Sub-Sublandlord makes no
representation or warranty regarding the energy performance of the Premises, and
(ii) the energy performance of the Premises may vary depending on future
condition, occupancy and/or use of the Premises. Further, Sub-Subtenant hereby
releases Sub-Sublandlord from any and all losses, costs, damages, expenses
and/or liabilities relating to, arising out of and/or resulting from the Energy
Disclosure Requirements. Sub-Subtenant hereby agrees that, upon request from
Sub-Sublandlord, Sub-Subtenant shall provide Sub-Sublandlord with any energy
usage data for the Premises, including, without limitation, copies of utility
bills for the Premises that are in Sub-Subtenant’s possession.

 

14.15         Survival. Without limiting survival provisions which would
otherwise be implied or construed under applicable law, the provisions of
Sections 3.3.3, 3.3.4, 7, 9.1.3, 9.5, 9.12, 9.14, 9.33, 11.1, 11.2, 11.3, 11.4,
11.5, 11.6, and 14.14 hereof shall survive the expiration or earlier termination
of this Sub-Sublease with respect to matters occurring or liabilities accruing
prior to the expiration or earlier termination of this Sub-Sublease. This
Section 14.15 shall survive the expiration or earlier termination of this
Sub-Sublease.

 

14.16         Expansion Option.

 

   14.16.1          Expansion Option; Expansion Space. Sub-Sublandlord grants to
Sub-Subtenant the option (the “Expansion Option”) to expand the Premises in
accordance with and subject to the provisions of this Section 14.16. The
Expansion Option shall apply to the second (2nd) floor of the 331 Building (the
“Expansion Space”) consisting of approximately 33,137 rentable square feet.

 

   14.16.2         Exercise of Expansion Option. Sub-Subtenant may exercise the
Expansion Option only by giving unconditional, unequivocal and irrevocable
written notice of such exercise (the “Expansion Notice”) to Sub-Sublandlord no
later than December 31, 2019. Time is of the essence for the delivery of the
Expansion Notice by December 31, 2019.

 



 -39-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

   14.16.3         Terms and Conditions Applicable to Exercise of Expansion
Option. The Expansion Option shall be personal to the originally named
Sub-Subtenant and shall be exercisable only by the originally named
Sub-Subtenant (and not any assignee, sublessee, or other transferee of
Sub-Subtenant’s interest in this Sub-Sublease). The originally named
Sub-Subtenant may exercise the Expansion Option only if that Sub-Subtenant
occupies the entire Premises as of the last date on which that Sub-Subtenant may
properly exercise the Expansion Option. Sub-Subtenant shall not have the right
to exercise the Expansion Option if Tenant is in default under this Sub-Sublease
as of the date of the attempted exercise or (at Sub-Sublandlord’s option) as of
the Expansion Space Delivery Date.

 

   14.16.4         Delivery of Expansion Space. If Sub-Subtenant timely and
validly exercises the Expansion Option, Sub-Sublandlord shall deliver the
Expansion Space to Sub-Subtenant on a date selected by Sublandlord (the
“Expansion Space Delivery Date”) that is no later than sixty (60) days after the
date of the Expansion Notice.

 

   14.16.5         Terms and Conditions Applicable to Expansion Space. If
Sub-Subtenant timely and validly exercises the Expansion Option, then, beginning
on the Expansion Space Delivery Date and continuing for the balance of the Term,
the Expansion Space shall be part of the Premises under this Sub-Sublease (so
that the term “Premises” in this Sub-Sublease shall refer to the space in the
original Premises, as originally described in this Sub-Sublease, plus the
Expansion Space). Sub-Subtenant’s lease of the Expansion Space shall be on the
same terms and conditions as affect the original Premises. Sub-Subtenant’s
obligation to pay Rent with respect to the Expansion Space shall begin on the
Expansion Space Delivery Date.

 

   14.16.6         As-Is Condition. If Sub-Subtenant timely and validly
exercises the Expansion Option, Sub-Subtenant shall lease the Expansion Space in
its “as-is” condition as of the Expansion Space Delivery Date.

 

   14.16.7         Confirmation of Terms. If Sub-Subtenant timely and validly
exercises the Expansion Option, Sub-Sublandlord and Sub-Subtenant shall, within
ten (10) days after Sub-Sublandlord’s delivery of the Expansion Space to
Sub-Subtenant, confirm in writing the addition of the Expansion Space to the
Premises on the terms and conditions set forth in this Section 14.16. The
written confirmation shall confirm: (i) the actual Expansion Space Delivery
Date, (ii) the rentable square footage of the Premises (including the Expansion
Space), (iii) the Base Rent and (iv) any other term that either Party reasonably
requests be confirmed with respect to the Expansion Space.

 

   14.16.8         Adjustment for Lease of Expansion Space to Third Party. If
the Expansion Option terminates or expires and Sub-Sublandlord sub-subleases the
Expansion Space to any person or entity other than Sub-Subtenant, the rentable
square feet of the Complete Premises shall be deemed to be decreased by 2,397
rentable square feet for as long as the Expansion Space is sub-subleased to such
other person or entity.

 

 -40-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

14.17         Right of First Refusal.

 

   14.17.1         Right of First Refusal. Subject to the receipt of any
consents required pursuant to the Master Lease, including the Master Landlord
Consent, and the Sublease, including the Sublandlord Consent, Sub-Sublandlord
hereby grants to the originally named Sub-Subtenant a right of first refusal
with respect to any sub-sublease of any portion of the Subleased Premises
located in the 331 Building (collectively, the “First Refusal Space”).

 

   14.17.2         Procedure. Sub-Sublandlord shall notify Sub-Subtenant (the
“First Refusal Notice”) from time to time when Sub-Sublandlord has entered into
a letter of intent with a bona-fide prospective sub-subtenant that incorporates
all of the basic terms of the transaction that Sub-Sublandlord is willing to
accept and is for the sublease of any First Refusal Space (a “LOI”). The First
Refusal Notice shall describe the space which is the subject of the LOI and
shall set forth the material economic terms and conditions (including the
proposed sublease term) set forth in the LOI (collectively, the “LOI Terms”).

 

   14.17.3         Procedure for Acceptance. If Sub-Subtenant wishes to exercise
Sub-Subtenant’s right of first refusal with respect to the space described in
the First Refusal Notice, then within seven (7)  days after delivery of the
First Refusal Notice to Sub-Subtenant (the “Election Date”), Sub-Subtenant shall
deliver written notice to Sub-Sublandlord (“Sub-Subtenant’s Election Notice”)
pursuant to which Sub-Subtenant shall elect either to (i) lease the entire space
described in the First Refusal Notice upon the LOI Terms set forth in the First
Refusal Notice or (ii) refuse to lease such space identified in the First
Refusal Notice, in which event Sub-Sublandlord may lease such space to any
person or entity on any terms that Sublandlord desires; provided, that (1) the
space leased to such person or entity shall not be materially different than the
space identified in the First Refusal Notice and (2) the rental rate is not less
than ninety percent (90%) of the rental rate listed in the First Refusal Notice
(such terms, the “Permitted Leasing Terms”). If Sub-Subtenant does not so
respond in writing to Sub-Sublandlord's First Refusal Notice by the Election
Date, Sub-Subtenant shall be deemed to have elected the option described in
clause (ii) above. Notwithstanding anything herein to the contrary,
Sub-Subtenant may only exercise its right of first refusal with respect to all
of the space described in the First Refusal Notice, and not a portion thereof.
Time is of the essence for the delivery of the Sub-Subtenant’s Election Notice
within seven (7) days after delivery of the First Refusal Notice to
Sub-Subtenant.

 

   14.17.4         Lease of First Refusal Space. If Sub-Subtenant timely
exercises Sub-Subtenant's right to lease the First Refusal Space as set forth
herein, Sub-Sublandlord and Sub-Subtenant shall execute at Sub-Sublandlord's
sole election, an amendment to this Sub-Sublease incorporating into this
Sub-Sublease the LOI Terms applicable to such First Refusal Space.

 

   14.17.5         Termination of Right of First Refusal. If Sub-Subtenant
elects not to lease the First Refusal Space (or is deemed to have elected not to
lease the First

 



 -41-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

Refusal Space), then the Sub-Sublandlord will have 180 days to execute a lease
with a prospective tenant. Sub-Sublandlord shall have no obligation to reoffer
the First Refusal Space to Tenant during the 180-day period so long as, during
the negotiation of the lease with any prospective tenant, the terms of such
lease are consistent with the Permitted Leasing Terms. However, if a lease is
not executed within 180 days or if the terms of such lease negotiated within the
180-day period are inconsistent with the Permitted Leasing Terms, then the space
shall be reoffered to Sub-Subtenant under this right of first refusal. The right
of first refusal granted herein shall terminate as to a particular offer of
First Refusal Space upon the execution of a sub-sublease with a third party
pursuant to the Permitted Leasing Terms. The right of first refusal shall remain
in effect for any subsequent availability of all or any portion of the First
Refusal Space not subject to a prior First Refusal Notice and an executed
sub-sublease. Sub-Sublandlord shall not have any obligation to deliver the First
Refusal Notice if, as of the date Sub-Sublandlord would otherwise deliver the
First Refusal Notice to Sub-Subtenant, an Event of Default has occurred and is
continuing or Sub-Subtenant does not physically occupy the entire Premises. In
addition, at Sub-Sublandlord's option, if Sub-Subtenant has previously delivered
Sub-Subtenant's Election Notice in accordance with Section 14.7.3 and, as of the
scheduled date of delivery of such First Refusal Space to Sub-Subtenant, an
Event of Default has occurred and is continuing or Sub-Subtenant does not
physically occupy the entire Premises Sub-Subtenant shall not have the right to
lease the First Refusal Space.

 

[Remainder of page intentionally left blank; signatures on next page]

 

 -42-331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hand on the date
first above written.

 

  SUB-SUBLANDLORD:       PROTHENA BIOSCIENCES INC,   a Delaware corporation    
  By:  /s/ Karin Walker _______________       Name: Karin Walker________________
      Its: CAO _________________________      
By:  _____________________________       Name: ___________________________      
Its: ______________________________       SUB-SUBTENANT:       ASSEMBLY
BIOSCIENCES, INC.,   a Delaware corporation       By:  /s/ Graham Cooper
_____________       Name: Graham Cooper______________       Its:
CFO/COO_____________________       By:  /s/ Derek Small________________      
Name: Derek Small_________________       Its: CEO__________________________

 

 S-1331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – PROTHENA BIOSCIENCES

 

 

EXHIBIT A-1

 

MASTER LEASE

 

(to be attached)

 

 A-1331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – PROTHENA BIOSCIENCES

 

 



BUILD-TO-SUIT LEASE

 

Landlord: Slough BTC, LLC     Tenant: Tularik Inc.     Date: December  20, 2001

 

TABLE OF CONTENTS

 



1.      PROPERTY 1 1.1 Lease of Buildings 1 1.2 Landlord’s Reserved Rights 2
2.      TERM 3 2.1 Term; Rent Commencement Dates 3 2.2 Early Possession 5 2.3
Delay In Possession 6 2.4 Acknowledgment Of Rent Commencement Dates 6 2.5
Holding Over 7 2.6 Option To Extend Term 7 3.      RENTAL 8 3.1 Minimum Rental 8
3.2 Late Charge 11 4.      [Omitted] 12 5.      CONSTRUCTION 12 5.1 Construction
of Improvements 12 5.2 Condition of Property 12 5.3 Compliance with Law 12
6.      EXPANSION RIGHTS 13 6.1 First Refusal Right to Lease 13 6.2 Right of
First Offer to Lease 13 6.3 Expansion Option 14 7.      [OMITTED] 16
8.      TAXES 16 8.1 Personal Property 16 8.2 Real Property 16 9.      OPERATING
EXPENSES 16 9.1 Liability For Operating Expenses 16 9.2 Definition Of Operating
Expenses 18 9.3 Determination and Payment of Operating Expenses 19 9.4 Final
Accounting For Lease Year 20 9.5 Proration 20 10.      UTILITIES 20 10.1 Payment
20 10.2 Interruption 21 11.      ALTERATIONS; SIGNS 21 11.1 Right To Make
Alterations 21 11.2 Title To Alterations 21 11.3 Tenant Trade Fixtures 22 11.4
No Liens 22 11.5 Signs 23 12.      MAINTENANCE AND REPAIRS 23 12.1 Landlord’s
Work 23 12.2 Tenant’s Obligation For Maintenance 23 13.      USE OF PROPERTY 24
13.1 Permitted Use 24 13.2 [Omitted.] 24 13.3 No Nuisance 24 13.4 Compliance
With Laws 25 13.5 Liquidation Sales 25 13.6 Environmental Matters 25

 

 

 i 

 

 



 

14.      INSURANCE AND INDEMNITY 29 14.1 Liability and Property Insurance 29
14.2 Quality Of Policies And Certificates 31 14.3 Workers’ Compensation 31 14.4
Waiver Of Subrogation 31 14.5 Increase In Premiums 31 14.6 Indemnification 31
14.7 Blanket Policy 32 15.      SUBLEASE AND ASSIGNMENT 32 15.1 Assignment And
Sublease Of Building(s) 32 15.2 Rights Of Landlord 32 16.      RIGHT OF ENTRY
AND QUIET ENJOYMENT 33 16.1 Right Of Entry 33 16.2 Quiet Enjoyment 33
17.      CASUALTY AND TAKING 33 17.1 Damage or Destruction 33 17.2 Condemnation
35 17.3 Reservation Of Compensation 36 17.4 Restoration Of Improvements 36
18.      DEFAULT 36 18.1 Events Of Default 36 18.2 Remedies Upon Tenant’s
Default 37 18.3 Remedies Cumulative 38 19.      SUBORDINATION, ATTORNMENT AND
SALE 38 19.1 Subordination To Mortgage 38 19.2 Sale Of Landlord’s Interest 38
19.3 Estoppel Certificates 39 19.4 Subordination to CC&R’s 39 19.5 Mortgagee
Protection 39 20.      SECURITY 40 20.1 Deposit 40 21.      MISCELLANEOUS 42
21.1 Notices 42 21.2 Successors And Assigns 43 21.3 No Waiver 43 21.4
Severability 43 21.5 Litigation Between Parties 43 21.6 Surrender 43 21.7
Interpretation 43 21.8 Entire Agreement 43 21.9 Governing Law 43 21.10 No
Partnership 44 21.11 Financial Information 44 21.12 Costs 44 21.13 Time 44 21.14
Rules and Regulations 44 21.15 Brokers 44 21.16 Memorandum of Lease 45 21.17
Corporate Authority 45 21.18 Execution and Delivery 45 21.19 Survival 45 21.20
Parking and Traffic 45

 

 ii 

 

 

BUILD-TO-SUIT LEASE

 

THIS BUILD-TO-SUIT LEASE (“Lease”) is made and entered into as of December 20,
2001, by and between SLOUGH BTC, LLC, a Delaware limited liability company
(“Landlord”), and TULARIK INC., a Delaware corporation (“Tenant”).

 

THE PARTIES AGREE AS FOLLOWS:

 

1.       PROPERTY

 

1.1Lease of Buildings.

 

(a)          Landlord leases to Tenant and Tenant hires and leases from
Landlord, on the terms, covenants and conditions hereinafter set forth, the
buildings (individually, a “Building” and collectively, the “Buildings”) to be
constructed pursuant to Article 5 hereof and Exhibit C attached hereto on a
portion of the real property described in Exhibit A attached hereto (the
“Property”), as follows: (i) a three-story office and laboratory building
containing approximately 103,000 square feet (the “Phase IA Building”), to be
located on the Property substantially as shown for the building designated
“Building A” on the site plan attached hereto as Exhibit B (the “Site Plan”);
(ii) a three-story office and laboratory building containing approximately
84,000 square feet (the “Phase IB Building”), to be located on the Property
substantially as shown for the building designated “Building B” on the Site
Plan; (iii) a four-story building containing approximately 93,200 square feet
(and in no event less than 90,000 square feet) of office and laboratory space
and approximately 5,000 square feet of ground-floor retail space (the “Phase II
Building”), to be located on the Property substantially as shown for the
building designated “Building E” on the Site Plan; and (iv) subject to final
design and to receipt of all required governmental approvals, an enclosed
connector bridge connecting the Phase IA Building to the Phase IB Building at
the second-story level (the “Connector Bridge” ). With respect to the
governmental approvals described in clause (iv) of the preceding sentence,
Landlord has advised Tenant that the additional square footage created by
construction of the Connector Bridge will cause the Project to exceed the
maximum square footage amount for which the Project is presently entitled and
that, without limiting any other governmental approvals that may be required, a
modification of the maximum square footage amount under the existing Project
entitlements will therefore be necessary in order to permit construction of the
Connector Bridge. Landlord shall pursue diligently and reasonably the design of
the Connector Bridge and the securing of all governmental approvals and permits
necessary for the construction of the Connector Bridge (other than the interior
improvements therein, which shall be Tenant’s responsibility as part of the
Tenant Improvements), and Tenant shall cooperate diligently and reasonably with
Landlord, in any respects reasonably requested by Landlord, in connection with
the design and authorization of the Connector Bridge. For purposes of this
Lease, the Connector Bridge shall generally be considered to be a part of the
Phase IB Building, and the square footage of the Connector Bridge (which is not
presently included in the estimated square footage figure used in this Lease for
the Phase IB Building), determined in accordance with Section 1.1(d) of this
Lease, shall be included in the square footage of the Phase IB Building for
purposes of calculating Tenant’s Minimum Rent, additional rent and Operating
Expense obligations with respect to the Phase IB Building and the Tenant
Improvement Allowance with respect to the Phase IB Building; provided, however,
that the square footage of the Connector Bridge shall not be taken into account
in determining the number of parking spaces allocated to Tenant or required to
be paid for by Tenant pursuant to Section 21.20(b) of this Lease. All references
in this Lease to the Phase II Building as being leased to Tenant hereunder shall
be construed to refer solely to the office and laboratory portion of the Phase
II Building and not to the ground-floor retail portion of such building. The
Phase IA Building and the Phase IB Building (including the Connector Bridge) are
sometimes hereinafter collectively referred to as the “Phase I Buildings.” The
Property is commonly known as Britannia Oyster Point (the “Center”) and is
located at Oyster Point Boulevard and Veterans Boulevard in the City of South
San Francisco, County of San Mateo, State of California. The Buildings and the
other improvements to be constructed on the Property pursuant to Article 5
hereof and Exhibit C attached hereto are sometimes referred to collectively
herein as the “Improvements.” The parking areas, driveways, sidewalks,
landscaped areas and other portions of the Center that lie outside the exterior
walls of the Buildings and of the other buildings to be constructed in the
Center, as depicted on the Site

 

 

 

 

Plan and as hereafter modified by Landlord from time to time in accordance with
the provisions of this Lease, are sometimes referred to herein as the “Common
Areas.”

 

(b)          As an appurtenance to Tenant’s leasing of the Buildings pursuant to
Section 1.1(a), Landlord hereby grants to Tenant, for the benefit of Tenant and
its employees, suppliers, shippers, customers and invitees, during the term of
this Lease, the non-exclusive right to use, in common with others entitled to
such use, (i) those portions of the Common Areas improved from time to time for
use as parking areas, driveways, sidewalks, landscaped areas, or for other
common purposes, and (ii) all easements, access rights and similar rights and
privileges relating to or appurtenant to the Center and created or existing from
time to time under any easement agreements, declarations of covenants,
conditions and restrictions, or other written agreements now or hereafter of
record with respect to the Center, subject however to any limitations applicable
to such rights and privileges under applicable law, under this Lease and/or
under the written agreements creating such rights and privileges.

 

(c)          Tenant shall be entitled to install, in areas of the Property
adjacent to one or more of the Buildings, in what would otherwise constitute
Common Areas, at Tenant’s sole expense and for the exclusive use of Tenant and
its employees and invitees, subject to all of the conditions set forth in this
paragraph (c), (1) a half-court basketball court and (2) an equipment yard. In
no event shall Tenant be obligated to pay rent for the use of such areas, nor
shall such areas be considered part of the Buildings or premises leased by
Tenant for purposes of any calculations of rent or of Tenant’s Operating Cost
Share under this Lease, but for all other purposes (including, but not limited
to, the purposes specifically identified in this paragraph (c)), such areas
shall be considered part of the Buildings leased by Tenant under this Lease.
Without limiting the generality of the foregoing, Tenant’s construction and use
of such basketball court and equipment yard shall be subject to the following
requirements and restrictions: (i) the locations in which such basketball court
and equipment yard are to be constructed shall be subject to Landlord’s prior
written consent, in Landlord’s sole discretion; (ii) the plans and
specifications for construction of all improvements constituting such basketball
court and equipment yard shall be subject to Landlord’s prior written consent,
in Landlord’s sole discretion, and such improvements shall otherwise be
constructed in full compliance with the requirements applicable to Tenant’s Work
under Exhibit C attached hereto; (iii) the liability insurance to be carried by
Tenant pursuant to Section 14.1(a) of this Lease shall cover, to Landlord’s
satisfaction, any claims and liabilities arising out of the use of such
basketball court and equipment yard; (iv) Tenant shall ensure that the
construction and use of such basketball court and equipment yard do not
interfere with the use of any parking or driveway areas on the Property and do
not create any visual or noise interference with the use and enjoyment of the
Property by the other tenants thereof; (v) Tenant shall be solely responsible
for the maintenance and repair of such basketball court and equipment yard, at
Tenant’s sole expense, as part of Tenant’s maintenance obligations under
Section 12.2 of this Lease; and (vi) Tenant shall take all such steps as
Landlord in its reasonable discretion may require in order to restrict access to
and use of such basketball court and equipment yard to Tenant’s employees and
invitees.

 

(d)          All measurements of building areas under this Lease shall be made
by Landlord’s architect in accordance with the same formula applied by Landlord
to the building areas for the other leased buildings in the Center, which
formula consists of measurement from the exterior faces of exterior walls, from
the dripline of any overhangs and, where applicable, from the centerline of any
demising walls. In measuring interior space (relevant only to the determination
of space actually being used or occupied by Tenant in the Phase II Building
during the phase-in of Tenant’s occupancy thereof), measurements involving any
demising walls separating space actually used or occupied by Tenant from space
not used or occupied by Tenant shall be made to the centerline of the demising
wall.

 

1.2          Landlord’s Reserved Rights.   To the extent reasonably necessary to
permit Landlord to exercise any rights of Landlord and discharge any obligations
of Landlord under this Lease, Landlord shall have, in addition to the right of
entry set forth in Section 16.1 hereof, the following rights: (i) to make
changes to the Common Areas, including, without limitation, changes in the
location, size or shape of any portion of the Common Areas, and to construct
and/or relocate parking structures and/or parking spaces in the Center, but not
materially decrease the number of parking spaces in the Center; (ii) to close
temporarily any of the Common Areas for maintenance or other reasonable
purposes, provided that reasonable parking and reasonable access to the
Buildings remain available; (iii) to construct, alter or add to other buildings
or improvements in the Center; (iv) to build in areas adjacent to the Center and
to add

 

 - 2 - 

 

 

such areas to the Center; (v) to use the Common Areas while engaged in making
additional improvements, repairs or alterations to the Center or any portion
thereof; and (vi) to do and perform such other acts with respect to the Common
Areas and the Center as may be necessary or appropriate; provided, however, that
notwithstanding anything to the contrary in this Section 1.2, Landlord’s
exercise of its rights hereunder (x) shall not cause any material diminution of
Tenant’s rights, nor any material increase of Tenant’s obligations, under this
Lease, and (y) shall be conducted in such a manner as to minimize, to the extent
reasonably possible, any adverse effect on Tenant’s business operations in the
Buildings (including, but not limited to, reasonable prior notice to Tenant of
any pile-driving or other activities of Landlord that will cause significant
noise or vibration in the Buildings).

 

2.       TERM

 

2.1          Term; Rent Commencement Dates.   The term of this Lease shall
commence upon mutual execution of this Lease by Landlord and Tenant.

 

(a)          Tenant’s Minimum Rental, additional rent and Operating Expense
obligations with respect to the Phase I Buildings shall commence on the earlier
to occur of (i) the date which is one hundred eighty (180) days after the date
Landlord delivers to Tenant a Structural Completion Certificate for each of the
Phase I Buildings (or, if the Structural Completion Certificates for the two
Phase I Buildings are delivered on different dates, the date Landlord delivers
to Tenant the Structural Completion Certificate for the second of the two Phase
I Buildings) pursuant to the Workletter attached hereto as Exhibit C (the
“Workletter”), subject to any adjustments in such time period to the extent
authorized or required under the provisions of such Workletter, or (ii) the date
Tenant takes occupancy of and commences operation of its business in either of
the Phase I Buildings, the earlier of such dates being herein called the “Phase
I Rent Commencement Date”; provided, however, that in no event shall the Phase I
Rent Commencement Date occur earlier than May 1, 2003, unless determined
pursuant to clause (ii) of this sentence or unless an earlier date is hereafter
mutually agreed upon in writing by Landlord and Tenant; and provided further,
however, that if the Phase I Rent Commencement Date is determined pursuant to
clause (ii) of this sentence as a result of Tenant’s occupancy of and
commencement of business operations in one of the two Phase I Buildings, then
notwithstanding any other provisions of this Lease to the contrary, Tenant’s
Minimum Rental, additional rent and Operating Expense obligations with respect
to the second of the Phase I Buildings and with respect to the Connector Bridge
(regardless of whether the Phase IB Building is the first Phase I Building to be
occupied by Tenant) shall not commence until the earlier to occur of the date
described in clause (i) of this sentence or the date Tenant takes occupancy of
and commences operation of its business in the second Phase I Building. Based on
the estimated construction schedules attached hereto as Exhibit D, the parties
presently estimate that the Phase I Rent Commencement Date shall occur on May 1,
2003.

 

(b)          Tenant shall be entitled to occupy the Phase II Building in up to
four (4) successive phases. The first such phase (“Phase IIA”) shall consist of
a minimum of 23,300 square feet of the Phase II Building. The second such phase
(“Phase IIB”) shall consist of at least that amount of space which, when added
to the Phase IIA space, shall equal a minimum of 46,600 square feet of the Phase
II Building. The third such phase (“Phase IIC”) shall consist of at least that
amount of space which, when added to the Phase IIA and Phase IIB spaces, shall
equal a minimum of 69,900 square feet of the Phase II Building. The fourth such
phase (“Phase IID”) shall consist of the remainder, if any, of the non-retail
portion of the Phase II Building. As to any of such phases, Tenant shall have
the right to take and occupy a larger portion of the Phase II Building than the
minimum space required for the applicable phase, in which event the space for
the applicable phase shall be deemed to consist of the greater of the minimum
required amount of space for such phase or the amount of space actually occupied
by Tenant. Tenant shall not be deemed to be occupying any portion of the Phase
II Building solely by reason of constructing interior improvements in such
portion in connection with Tenant’s intended future use and occupancy of such
portion or by reason of maintaining insurance on or performing maintenance or
repair work in such portion, but use of any portion of the Phase II Building for
any other purpose by Tenant (including, but not limited to, any storage uses
other than storage or staging of materials on a temporary basis in the course of
construction) shall be deemed to constitute occupancy of such portion by Tenant.
At least thirty (30) days prior to the applicable Rent Commencement Date for
each phase of Tenant’s occupancy of the Phase II Building as set forth in
subparagraphs (i) through (iv) below, Tenant shall notify Landlord in

 

 - 3 - 

 

 

writing of the portion of the Phase II Building that Tenant intends to actually
use and occupy during such phase. Tenant acknowledges, however, that if Tenant
in fact uses a greater portion of the Phase II Building than specified in
Tenant’s notice to Landlord with respect to the applicable phase, then Tenant’s
Minimum Rental, additional rent and Operating Expense obligations with respect
to Tenant’s occupancy of the Phase II Building during such phase shall be
controlled by the amount of space actually used or occupied by Tenant. Landlord
shall have the right to inspect the Phase II Building from time to time prior to
the Phase IID Rent Commencement Date, on not less than one (1) business day’s
prior notice to Tenant, to confirm and measure the amount of space actually
being occupied by Tenant in the Phase II Building, and the measurement and
calculation of such space actually being occupied by Tenant shall be made by
Landlord’s architect as contemplated in Section 1.1(d) of this Lease. On the
Phase IIA Rent Commencement Date as hereinafter defined, all of Tenant’s
obligations under this Lease shall become applicable and effective in full with
respect to all of the Phase II Building, except that the following obligations
with respect to each phase of Tenant’s occupancy of the Phase II Building shall
become effective only on the respective Rent Commencement Date for such phase:
(A) Tenant’s Minimum Rental, additional rent and Operating Expense obligations
with respect to such phase; (B) Tenant’s obligations under Section 8.2 of this
Lease with respect to real property taxes and assessments upon Improvements
constructed by Landlord and located within such phase; (C) Tenant’s obligation
under Section 10.1 of this Lease to pay for utilities or services supplied to or
consumed in or with respect to such phase, but only to the extent such utilities
or services are consumed by or supplied at the request of Landlord or its
agents, employees or contractors and the cost thereof can reasonably be
segregated from the cost of utilities or services furnished to the portions of
the Phase II Building occupied by Tenant; (D) Tenant’s maintenance and repair
obligations under Section 12.2 of this Lease with respect to any Improvements
constructed or installed in such phase by Landlord as part of Landlord’s Work
under the Workletter, except that Tenant shall be responsible for any such
maintenance or repairs required as a result of the negligent or willful acts or
omissions of Tenant or its agents, employees, contractors or invitees; and
(E) Tenant’s obligation to cause the applicable phase to comply with any
applicable Requirements under Section 13.4(a) of this Lease, except to the
extent the applicability of such Requirements is triggered by Tenant’s actual
use of any portion of the Building or by Tenant’s construction of Improvements
in any portion of the Building. The Rent Commencement Dates for the respective
phases of the Phase II Building shall be as follows:

 

(i)       Tenant’s Minimum Rental, additional rent and Operating Expense
obligations with respect to Phase IIA shall commence on the earlier to occur of
(A) the date which is one hundred eighty (180) days after the date Landlord
delivers to Tenant a Structural Completion Certificate for the Phase II Building
pursuant to the Workletter, subject to any adjustments in such time period to
the extent authorized or required under the provisions of such Workletter, or
(B) the date Tenant takes occupancy of and commences operation of its business
in any portion of the Phase II Building, the earlier of such dates being herein
called the “Phase IIA Rent Commencement Date”; provided, however, that in no
event shall the Phase IIA Rent Commencement Date occur earlier than May 1, 2004,
unless determined pursuant to clause (B) of this sentence or unless an earlier
date is hereafter mutually agreed upon in writing by Landlord and Tenant. Based
on the foregoing provisions and on the estimated construction schedules attached
hereto as Exhibit D, the parties presently estimate that the Phase IIA Rent
Commencement Date shall occur on May 1, 2004.

 

(ii)       Tenant’s Minimum Rental, additional rent and Operating Expense
obligations with respect to Phase IIB shall commence on the earlier to occur of
(A) the date which is six (6) months after the Phase IIA Rent Commencement Date
(as extended for any Landlord Delays occurring after the Phase IIA Rent
Commencement Date in connection with Tenant’s construction of Tenant
Improvements in Phase IIB) or (B) the date Tenant takes occupancy of and
commences operation of its business in any portion of Phase IIB of the Phase II
Building, the earlier of such dates being herein called the “Phase IIB Rent
Commencement Date”; provided, however, that in no event shall the Phase IIB Rent
Commencement Date occur earlier than November 1, 2004, unless determined
pursuant to clause (B) of this sentence or unless an earlier date is hereafter
mutually agreed upon in writing by Landlord and Tenant.

 

(iii)       Tenant’s Minimum Rental, additional rent and Operating Expense
obligations with respect to Phase IIC shall commence on the earlier to occur of
(A) the date which is six (6) months after the Phase IIB Rent Commencement Date
(as extended for any

 

 - 4 - 

 

 

Landlord Delays occurring after the Phase IIB Rent Commencement Date in
connection with Tenant’s construction of Tenant Improvements in Phase IIC) or
(B) the date Tenant takes occupancy of and commences operation of its business
in any portion of Phase IIC of the Phase II Building, the earlier of such dates
being herein called the “Phase IIC Rent Commencement Date”; provided, however,
that in no event shall the Phase IIC Rent Commencement Date occur earlier than
May 1, 2005, unless determined pursuant to clause (B) of this sentence or unless
an earlier date is hereafter mutually agreed upon in writing by Landlord and
Tenant.

 

(iv)       Tenant’s Minimum Rental, additional rent and Operating Expense
obligations with respect to Phase IID shall commence on the earlier to occur of
(A) the date which is six (6) months after the Phase IIC Rent Commencement Date
(as extended for any Landlord Delays occurring after the Phase IIC Rent
Commencement Date in connection with Tenant’s construction of Tenant
Improvements in Phase IID) or (B) the date Tenant takes occupancy of and
commences operation of its business in any portion of Phase IID of the Phase II
Building, the earlier of such dates being herein called the “Phase IID Rent
Commencement Date”; provided, however, that in no event shall the Phase IID Rent
Commencement Date occur earlier than November 1, 2005, unless determined
pursuant to clause (B) of this sentence or unless an earlier date is hereafter
mutually agreed upon in writing by Landlord and Tenant.

 

(c)          Notwithstanding any other provisions of this Section 2.1 or of
Section 2.3 below, if Landlord has not delivered a Final Completion Certificate
under the Workletter with respect to the Building Shell of a Building or phase
of a Building, as applicable, and completed all Building Shell work that must be
completed as a condition of delivery of such Final Completion Certificate for
the applicable Building or phase, by the date the Rent Commencement Date for
such Building or phase would otherwise occur under this Section 2.1, and if the
incomplete elements of such Building Shell work materially impair Tenant’s
ability to occupy and commence operation of its business in the applicable
Building or phase, then the Rent Commencement Date for the applicable Building
or phase, to the extent it is determined by the passage of time since delivery
of the Structural Completion Certificate and not by actual occupancy, shall be
extended, day for day, for a period equal to the lesser of (i) the number of
days from the date the Rent Commencement Date for such Building or phase would
otherwise have occurred under this Section 2.1 until the date Landlord has
completed all Building Shell work that must be completed as a condition of
delivery of the Final Completion Certificate for the applicable Building or
phase to such an extent that Tenant’s ability to occupy and commence operation
of its business in the applicable Building or phase is no longer materially
impaired by any remaining incomplete elements of Landlord’s Building Shell work
in the applicable Building or phase, or (ii) the number of days by which
Landlord’s delay (beyond the date the applicable Rent Commencement Date would
otherwise have occurred pursuant to this Section 2.1) in completing all Building
Shell work that must be completed as a condition of delivery of the Final
Completion Certificate for the applicable Building or phase has actually delayed
Tenant’s ability to occupy and commence operation of its business in the
applicable Building or phase; provided, however, that the period (if any) for
which any Rent Commencement Date is extended pursuant to this paragraph (c)
shall be reduced, day for day, for a period equal to the length of any delays in
Landlord’s completion of the Building Shell work that must be completed as a
condition of delivery of the Final Completion Certificate for the applicable
Building or phase to the extent such delays are caused by any Tenant Delays (as
defined in the Workletter). Nothing in this paragraph (c) is intended to imply
or require that Landlord’s Site Improvements relating to a Building or phase
shall be completed by the Rent Commencement Date for such Building or phase; in
fact, the parties expressly contemplate that completion of various elements of
the Site Improvements may be deferred by Landlord, in its discretion, until
after completion of Tenant’s Work under the Workletter in order to avoid the
risk of damage to such Site Improvements in the course of Tenant’s Work, and
Landlord agrees to complete such Site Improvements with reasonable diligence
following completion of Tenant’s Work under the Workletter, subject to the
effects of any Tenant Delays and/or Unavoidable Delays (as defined in the
Workletter).

 

(d)          The term of this Lease shall end on the day (the “Termination
Date”) immediately preceding the fifteenth (15th ) anniversary of the last of
the Phase II Rent Commencement Dates to occur, unless sooner terminated or
extended as hereinafter provided.

 

2.2          Early Possession.   Tenant shall have the nonexclusive right to
occupy and take possession of the respective Buildings from and after the date
of Landlord’s delivery of the

 

 - 5 - 

 

 

Structural Completion Certificate described in the applicable portion of
Section 2.1 for the applicable Building, even though Landlord will be continuing
to construct the balance of Landlord’s Work as contemplated in the Workletter,
for the purpose of constructing Tenant’s Work as contemplated in the Workletter
and for the purpose of installing fixtures and furniture, laboratory equipment,
computer equipment, telephone equipment, low voltage data wiring and personal
property and other similar work related to the construction of Tenant’s Work
and/or preparatory to the commencement of Tenant’s business in the applicable
Building. Such occupancy and possession, and any early access under the next
sentence of this Section 2.2, shall be subject to and upon all of the terms and
conditions of this Lease and of the Workletter (including, but not limited to,
conditions relating to the maintenance of required insurance), except that
Tenant shall have no obligation to pay Minimum Rental or Operating Expenses for
any period prior to the applicable Rent Commencement Date as determined under
Section 2.1; such early possession shall not advance or otherwise affect the
respective Rent Commencement Dates or the Termination Date determined under
Section 2.1. Tenant shall also be entitled to have early access to the
respective Buildings and the Property at all appropriate times prior to
Landlord’s delivery of the Structural Completion Certificate for the applicable
Building, subject to the approval of Landlord and its general contractor (which
approval shall not be unreasonably withheld or delayed) and to all other
provisions of this Section 2.2 and of the Workletter (including, but not limited
to, conditions relating to the maintenance of required insurance), solely for
the purpose of installing fixtures and equipment and other similar work
preparatory to the construction of Tenant’s Work and the commencement of
Tenant’s business on the Property, and Tenant shall not be required to pay
Minimum Rental or Operating Expenses by reason of such early access until the
applicable Rent Commencement Date otherwise occurs; without limiting the
generality of the preceding portion of this sentence, Tenant shall be entitled
to have early access to the Property and the respective Buildings as soon as the
roof metal decking of the applicable Building is in place, to begin hanging
electrical, mechanical and plumbing services from the overhead structure,
subject to all of the provisions of this Section 2.2.

 

2.3          Delay In Possession.  Landlord agrees to use its best reasonable
efforts to complete Landlord’s Work (as defined in the Workletter) promptly,
diligently and within the respective time periods set forth in the respective
estimated construction schedules attached hereto as Exhibit D and incorporated
herein by this reference, as such schedules may be modified from time to time by
mutual written agreement of Landlord and Tenant, and subject to any Tenant
Delays and Unavoidable Delays (as respectively defined in the Workletter);
provided, however, that Landlord shall not be liable for any damages caused by
any delay in the completion of such work, nor shall any such delay affect the
validity of this Lease or the obligations of Tenant hereunder. Notwithstanding
any other provision of this Section 2.3, however, unless Landlord delivers a
Structural Completion Certificate for at least one of the two Phase I Buildings
and tenders possession of those completed structural portions of the Building
Shell for such Building that must be completed as a condition of delivery of the
Structural Completion Certificate by the date which is one hundred twenty
(120) days after the date specified for structural completion as to such Phase I
Building in the applicable Estimated Construction Schedule attached hereto as
Exhibit D, Tenant shall have the right to terminate this Lease without further
liability hereunder by written notice delivered to Landlord at any time prior to
Landlord’s delivery of a Structural Completion Certificate for at least one
Phase I Building and tender of possession of the completed structural portions
of the Building Shell for such Phase I Building to Tenant; provided, however,
that the applicable date on which Tenant’s termination right becomes exercisable
pursuant to this sentence shall be extended, day for day, for a period equal to
the length of any delays in Landlord’s design and construction of the respective
Phase I Building Shells that are caused by any Unavoidable Delays or Tenant
Delays (as respectively defined in the Workletter). If such a termination right
arises in favor of Tenant and is properly exercised by Tenant, then Landlord
shall reimburse Tenant for all of Tenant’s out-of-pocket fees and costs incurred
prior to the date of such termination for design, space planning, architectural,
engineering and construction management services in connection with this Lease
and the Workletter, which reimbursement shall be paid by Landlord to Tenant
within thirty (30) days after Landlord’s receipt of Tenant’s written request for
such reimbursement, accompanied by copies of such invoices and other supporting
documentation as Landlord may reasonably request to evidence the nature and
amount of the fees and costs for which such reimbursement is requested.

 

2.4          Acknowledgment Of Rent Commencement Dates.   Promptly following the
respective Rent Commencement Date for each Building or portion thereof, Landlord
and Tenant

 

 - 6 - 

 

 

shall execute a written acknowledgment of such Rent Commencement Date, the
square footage of the Building or portion thereof (in the case of the Phase II
Rent Commencement Dates) as to which the Rent Commencement Date applies, the
Termination Date (if then determined) and related matters, substantially in the
form attached hereto as Exhibit E (with appropriate insertions), which
acknowledgment shall be deemed to be incorporated herein by this reference.
Notwithstanding the foregoing requirement, the failure of either party to
execute such a written acknowledgment shall not affect the determination of the
applicable Rent Commencement Date, the applicable minimum rental and Operating
Expense obligations, the Termination Date and related matters in accordance with
the provisions of this Lease.

 

2.5          Holding Over.   If Tenant holds possession of the Property or any
portion thereof after the term of this Lease with Landlord’s written consent,
then except as otherwise specified in such consent, Tenant shall become a tenant
from month to month at one hundred twenty-five percent (125%) of the rental and
otherwise upon the terms herein specified for the period immediately prior to
such holding over and shall continue in such status until the tenancy is
terminated by either party upon not less than thirty (30) days prior written
notice. If Tenant holds possession of the Property or any portion thereof after
the term of this Lease without Landlord’s written consent, then Landlord in its
sole discretion may elect (by written notice to Tenant) to have Tenant become a
tenant either from month to month or at will, at one hundred fifty percent
(150%) of the rental (prorated on a daily basis for an at-will tenancy, if
applicable) and otherwise upon the terms herein specified for the period
immediately prior to such holding over, or may elect to pursue any and all legal
remedies available to Landlord under applicable law with respect to such
unconsented holding over by Tenant. Tenant shall indemnify and hold Landlord
harmless from any loss, damage, claim, liability, cost or expense (including
reasonable attorneys’ fees) resulting from any delay by Tenant in surrendering
the Property (except with Landlord’s prior written consent), including but not
limited to any claims made by a succeeding tenant by reason of such delay.
Acceptance of rent by Landlord following expiration or termination of this Lease
shall not constitute a renewal of this Lease.

 

2.6          Option To Extend Term.  Tenant shall have the option to extend the
term of this Lease with respect to any one or more of the Buildings, on a
Building by Building basis (provided, however, that notwithstanding any other
provisions of this Section 2.6, if the Connector Bridge is constructed as
contemplated in Section 1.1(a) of this Lease and if Tenant elects to exercise
this extension option with respect to one but not both of the Phase I Buildings,
then Landlord’s election regarding removal of the Connector Bridge by Landlord
at Tenant’s expense, as provided in Section 12.2(c) of this Lease, shall be
exercisable in Landlord’s discretion either at the expiration of this Lease with
respect to the Phase I Building for which the extension option was not exercised
or at the expiration of this Lease with respect to the Phase I Building for
which the extension option was exercised), at the Minimum Rental set forth in
Section 3.1(b) and (c) (as applicable) and otherwise upon all the terms and
provisions set forth herein with respect to the initial term of this Lease, for
up to two (2) additional periods of five (5) years each, the first commencing
upon the expiration of the initial term hereof and the second (applicable only
to the Building or Buildings as to which a first extended term has been duly
elected) commencing upon the expiration of such first extended term, if any.
Exercise of such option with respect to the first such extended term shall be by
written notice to Landlord at least nine (9) months and not more than twelve
(12) months prior to the expiration of the initial term hereof; exercise of such
option with respect to the second extended term, if the first extension option
has been duly exercised, shall be by like written notice to Landlord at least
nine (9) months and not more than twelve (12) months prior to the expiration of
the first extended term hereof. If Tenant is in default hereunder on the date of
such notice or on the date any extended term is to commence, then the exercise
of the option shall be of no force or effect, the extended term shall not
commence and this Lease shall expire at the end of the then current term hereof
(or at such earlier time as Landlord may elect pursuant to the default
provisions of this Lease). If Tenant properly exercises one or more extension
options under this Section, then all references in this Lease (other than in
this Section 2.6) to the “term” of this Lease shall be construed to include the
extension term(s) thus elected by Tenant. Except as expressly set forth in this
Section 2.6, Tenant shall have no right to extend the term of this Lease beyond
its prescribed term.

 

 - 7 - 

 

 

3.       RENTAL

 

3.1          Minimum Rental.

 

(a)          Rental Amounts.   Tenant shall pay to Landlord as minimum rental
for the respective Buildings or applicable portions thereof, in advance, without
deduction, offset (except as specifically authorized under Paragraph 4(c) of the
Workletter, if applicable), notice or demand, on or before the applicable Rent
Commencement Date for the respective Building and on or before the first day of
each subsequent calendar month of the initial term of this Lease, the following
amounts per month (the “Minimum Rental”), subject to adjustment in accordance
with the terms of this Section 3.1:

 

(i)         For the Phase IA Building, beginning on the Phase I Rent
Commencement Date, an amount equal to the applicable amount per square foot from
the following table multiplied by the square footage of the Phase IA Building as
determined pursuant to Section 3.1(d):

 

Months   Monthly Minimum Rental 001 - 012   $4.0500/sq ft 013 - 024   $4.1715/sq
ft 025 - 036   $4.2966/sq ft 037 - 048   $4.4255/sq ft 049 - 060   $4.5583/sq ft
061 - 072   $4.6951/sq ft 073 - 084   $4.8359/sq ft 085 - 096   $4.9810/sq ft
097 - 108   $5.1304/sq ft 109 - 120   $5.2843/sq ft 121 - 132   $5.4429/sq ft
133 - 144   $5.6061/sq ft 145 - 156   $5.7743/sq ft 157 - 168   $5.9476/sq ft
169 - 180   $6.1260/sq ft 181 - 192   $6.3098/sq ft 193 - 204   $6.4991/sq ft
205 - 216 (if applicable)   $6.6940/sq ft 217 and after (if applicable),
continued 3.0% annual escalations

 

 - 8 - 

 

 

(ii)        For the Phase IB Building, beginning on the Phase I Rent
Commencement Date, an amount equal to the applicable amount per square foot from
the following table multiplied by the square footage of the Phase IB Building as
determined pursuant to Section 3.1(d):

 

Months   Monthly Minimum Rental 001 - 012   $4.0500/sq ft 013 - 024   $4.1715/sq
ft 025 - 036   $4.2966/sq ft 037 - 048   $4.4255/sq ft 049 - 060   $4.5583/sq ft
061 - 072   $4.6951/sq ft 073 - 084   $4.8359/sq ft 085 - 096   $4.9810/sq ft
097 - 108   $5.1304/sq ft 109 - 120   $5.2843/sq ft 121 - 132   $5.4429/sq ft
133 - 144   $5.6061/sq ft 145 - 156   $5.7743/sq ft 157 - 168   $5.9476/sq ft
169 - 180   $6.1260/sq ft 181 - 192   $6.3098/sq ft 193 - 204   $6.4991/sq ft
205 - 216 (if applicable)   $6.6940/sq ft 217 and after (if applicable),
continued 3.0% annual escalations

 

(iii)       For the Phase II Building, beginning on the Phase IIA Rent
Commencement Date (with each successive phase of Tenant’s occupancy of the Phase
II Building being brought under the following table as of the applicable Rent
Commencement Date for such phase at the rental rate determined under the
following table by counting from the Phase IIA Rent Commencement Date), an
amount equal to the applicable amount per square foot from the following table
multiplied by the aggregate square footage of all then applicable phases of the
Phase II Building as determined pursuant to Section 3.1(d):

 

Months   Monthly Minimum Rental 001 - 012   $4.1715/sq ft 013 - 024   $4.2966/sq
ft 025 - 036   $4.4255/sq ft 037 - 048   $4.5583/sq ft 049 - 060   $4.6951/sq ft
061 - 072   $4.8359/sq ft 073 - 084   $4.9810/sq ft 085 - 096   $5.1304/sq ft
097 - 108   $5.2843/sq ft 109 - 120   $5.4429/sq ft 121 - 132   $5.6061/sq ft
133 - 144   $5.7743/sq ft 145 - 156   $5.9476/sq ft 157 - 168   $6.1260/sq ft
169 - 180   $6.3098/sq ft

 

(iv)       If the obligation to pay Minimum Rental or additional rent hereunder
commences on other than the first day of a calendar month or if the term of this
Lease terminates on other than the last day of a calendar month, the Minimum
Rental and any additional rent for such first or last month of the term of this
Lease, as the case may be, shall be prorated based on the number of days the
term of this Lease is in effect during such month. If an increase in Minimum
Rental or additional rent becomes effective on a day other than the first day of
a calendar month, the Minimum Rental or additional rent, as applicable, for that
month shall be the sum of the two applicable rates, each prorated for the
portion of the month during which such rate is in effect.

 

 - 9 - 

 

 

(b)          Rental Amounts During First Extended Term.  If Tenant properly
exercises its right to extend the term of this Lease pursuant to Section 2.6
hereof, the Minimum Rental for each Building as to which Tenant has elected to
extend during the first year of the first extended term shall be equal to the
initial fair market rental (as defined below) for the applicable Building,
determined as of the commencement of such extended term in accordance with this
Section 3.1(b), and as of the beginning of each subsequent year of the first
extended term such Minimum Rental shall be increased by an amount equal to the
greater of (i) three percent (3%) of the Minimum Rental in effect during the
immediately preceding lease year or (ii) the fair market rental escalation
percentage (as defined below) for the applicable Building, determined as of the
commencement of such extended term in accordance with this Section 3.1(b). Upon
Landlord’s receipt of a timely notice of Tenant’s exercise of its option to
extend the term of this Lease, the parties shall have sixty (60) days in which
to agree on the initial fair market rental and the applicable rental escalation
percentage for the Buildings as of the commencement of the first extended term
for the uses permitted hereunder. If the parties agree on such initial fair
market rental and rental escalation percentage, they shall execute an amendment
to this Lease stating the amount of the Minimum Rental during the first year of
the extended term (determined in accordance with this Section 3.1(b)) and the
annually increased Minimum Rental for the balance of the first extended term. If
the parties are unable to agree on such initial fair market rental and/or
applicable rental escalation percentage within such sixty (60) day period, then
within fifteen (15) days after the expiration of such period each party, at its
cost and by giving notice to the other party, shall appoint a real estate
appraiser who is a member of the American Institute of Real Estate Appraisers,
or any other similar organization, and has at least five (5) years experience
appraising similar commercial properties in northeastern San Mateo County, to
determine the initial fair market rental and applicable rental escalation
percentage for the Buildings as of the commencement of the first extended term
in accordance with the provisions of this Section 3.1(b). If either party fails
to appoint an appraiser within the allotted time, the single appraiser appointed
by the other party shall be the sole appraiser. If an appraiser is appointed by
each party and the two appraisers so appointed are unable to agree upon the
initial fair market rental and/or the applicable rental escalation percentage
within thirty (30) days after the appointment of the second, the two appraisers
shall appoint a third similarly qualified appraiser within ten (10) days after
expiration of such 30-day period; if they are unable to agree upon a third
appraiser, then either party may, upon not less than five (5) days notice to the
other party, apply to the Presiding Judge of the San Mateo County Superior Court
for the appointment of a third similarly qualified appraiser. Each party shall
bear its own legal fees in connection with appointment of the third appraiser
and shall bear one-half of any other costs of appointment of the third appraiser
and of such third appraiser’s fee. The third appraiser, however selected, shall
be a person who has not previously acted for either party in any capacity.
Within thirty (30) days after the appointment of the third appraiser, a majority
of the three appraisers shall set the initial fair market rental and the
applicable rental escalation percentage for the first extended term and shall so
notify the parties. If a majority are unable to agree within the allotted time,
(i) the three appraised initial fair market rentals shall be added together and
divided by three and the resulting quotient shall be the initial fair market
rental for the first extended term, and (ii) the three appraised fair market
rental escalation percentages shall be added together and divided by three and
the resulting quotient shall be the fair market rental escalation percentage
used in determining the applicable rental escalation percentage for purposes of
clause (ii) of the first sentence of this Section 3.1(b), which determinations
shall be binding on the parties and shall be enforceable in any further
proceedings relating to this Lease. For purposes of this Section 3.1(b), the
“fair market rental” and “fair market rental escalation percentage” for the
respective Buildings shall be determined as follows: (x) in the case of a
renewal term for any of the Buildings, with reference to the then prevailing
market rental rates for properties in northeastern San Mateo County with shell
and standard office, research and development improvements and site (common
area) improvements comparable to those then existing in the applicable Building
and on the Property, provided that no equipment or laboratory improvements shall
be taken into account in determining such fair market rental; and (y) in the
case of a lease or renewal term for any other building leased by Tenant under
terms based on the terms of this Lease (for example, any building leased by
Tenant pursuant to any of the provisions of Article 6 hereof, except to the
extent any different basis of determination is specified in Landlord’s First
Refusal Notice or First Offer Notice, if applicable, under such Article 6), with
reference to the then prevailing market rental rates and then prevailing market
rental escalation provisions for leases of comparable length of properties in
the South San Francisco market with shell and office, research and development
improvements and site (common area) improvements comparable to those then
existing in the applicable building and on the Property, taking into account for
such

 

 - 10 - 

 

 

determination all tenant improvements then existing in the applicable building
(including, but not limited to, equipment and laboratory improvements installed
as part of the initial construction of tenant improvements in such building).

 

(c)          Rental Amounts During Second Extended Term.   If Tenant properly
exercises its right to a second extended term of this Lease pursuant to
Section 2.6 hereof, the Minimum Rental during such second extended term shall be
determined in the same manner provided in the preceding paragraph for the first
extended term (initial fair market rental followed by subsequent annual
escalations equal to the greater of 3% or fair market rental escalation
percentage during the balance of the term), except that the determination shall
be made as of the commencement of the second extended term.

 

(d)          Determination of Square Footage for Rent Calculation
Purposes.   After completion of the Building Shell of each respective Building,
Landlord shall cause the square footage of the respective Building (including,
in the case of the Phase IB Building, the Connector Bridge if constructed as
contemplated in Section 1.1(a) hereof) to be measured by Landlord’s architect,
and at the commencement of each phase of Tenant’s occupancy of the Phase II
Building, Landlord shall cause the square footage of the space actually used or
occupied by Tenant in the Phase II Building to be measured by Landlord’s
architect, in each case in accordance with the measurement formula specified in
Section 1.1(d) of this Lease, which measurements by Landlord’s architect shall
be subject to approval (not unreasonably withheld or delayed) by Tenant’s
architect. Upon mutual approval of such measurement by Landlord’s and Tenant’s
respective architects, the applicable square footages shall be set forth in the
applicable Acknowledgment of Rent Commencement Date under Section 2.4 hereof and
shall be used for calculation of Minimum Rental under Section 3.1(a), additional
rent under Section 3.1(e) and Tenant’s Operating Cost Share under Section 9.1
for all applicable periods.

 

(e)          Additional Rent for Tenant Improvement Costs.   In consideration of
Landlord’s willingness to provide the Tenant Improvement Allowance to Tenant in
accordance with the provisions of the Workletter, Tenant agrees to pay to
Landlord as additional rent hereunder, which additional rent shall be due with
respect to each Building or phase thereof on the same dates and in the same
manner as Minimum Rental for such Building or phase thereof, beginning on the
applicable Rent Commencement Date for the applicable Building or phase thereof,
an amount calculated separately for each such Building or phase thereof as
follows: (i) for each of the Phase I Buildings, for the first one hundred twenty
(120) months after the applicable Rent Commencement Date for the applicable
Building, an amount equal to $0.72 per square foot per month multiplied by the
applicable square footage for such Building as determined for purposes of
Section 3.1(d) above, (ii) for each of the Phase I Buildings, for months one
hundred twenty-one (121) through one hundred eighty (180) after the applicable
Rent Commencement Date for the applicable Building, an amount equal to $0.33 per
square foot per month multiplied by the applicable square footage for such
Building as determined for purposes of Section 3.1(d) above, and (iii) for each
phase of the Phase II Building, for the first one hundred eighty (180) months
after the applicable Rent Commencement Date for such phase, an amount equal to
$0.13 per square foot per month multiplied by the applicable square footage for
such phase as determined for purposes of Section 3.1(d) above.

 

3.2          Late Charge.   If Tenant fails to pay when due rental or other
amounts due Landlord hereunder, such unpaid amounts shall bear interest for the
benefit of Landlord at a rate equal to the lesser of fifteen percent (15%) per
annum or the maximum rate permitted by law, from the date due to the date of
payment. In addition to such interest, Tenant shall pay to Landlord a late
charge in an amount equal to six percent (6%) of any installment of minimum
rental and any other amounts due Landlord if not paid in full on or before the
fifth (5th) day after such rental or other amount is due. Tenant acknowledges
that late payment by Tenant to Landlord of rental or other amounts due hereunder
will cause Landlord to incur costs not contemplated by this Lease, including,
without limitation, processing and accounting charges and late charges which may
be imposed on Landlord by the terms of any loan relating to the Property. Tenant
further acknowledges that it is extremely difficult and impractical to fix the
exact amount of such costs and that the late charge set forth in this
Section 3.2 represents a fair and reasonable estimate thereof. Acceptance of any
late charge by Landlord shall not constitute a waiver of Tenant’s default with
respect to overdue rental or other amounts, nor shall such acceptance prevent
Landlord from exercising any other rights and remedies available to it.
Acceptance of rent or other payments by Landlord shall not constitute a waiver
of late charges or interest accrued with respect to such rent or other payments
or any prior installments thereof, nor

 

 - 11 - 

 

 

of any other defaults by Tenant, whether monetary or non-monetary in nature,
remaining uncured at the time of such acceptance of rent or other payments.

 

4.       [OMITTED]

 

5.       CONSTRUCTION

 

5.1          Construction of Improvements.

 

(a)          Landlord shall, at Landlord’s cost and expense (except as otherwise
provided herein and in the Workletter), construct Landlord’s Work as defined in
and in accordance with the terms and conditions of the Workletter. Landlord
shall use its best efforts to complete such construction promptly, diligently
and within the applicable time periods set forth in the estimated construction
schedules attached hereto as Exhibit D and incorporated herein by this
reference, as such schedules may be modified or revised from time to time in
accordance with the Workletter, subject to Tenant Delays and Unavoidable Delays
as defined in the Workletter.

 

(b)          Tenant shall, at Tenant’s cost and expense (except as otherwise
provided herein and in the Workletter), construct Tenant’s Work as defined in
and in accordance with the terms and conditions of the Workletter.

 

5.2          Condition of Property.   Landlord shall deliver the Building Shell
for each Building and the other Improvements constructed by Landlord to Tenant
clean and free of debris, promptly upon completion of construction thereof, and
Landlord warrants to Tenant that each Building Shell and the other Improvements
constructed by Landlord (i) shall be free from material structural defects and
(ii) shall be constructed in compliance in all material respects with the plans
and specifications developed pursuant to the Workletter and mutually approved
(to the extent required thereunder) by Landlord and Tenant, subject to any
changes implemented in such plans and specifications in accordance with the
procedures set forth in the Workletter. If it is determined that this warranty
has been violated in any respect, then it shall be the obligation of Landlord,
after receipt of written notice from Tenant setting forth with specificity the
nature of the violation, to correct promptly, at Landlord’s sole cost, the
condition(s) constituting such violation. Tenant’s failure to give such written
notice to Landlord within ninety (90) days after the Rent Commencement Date for
the applicable Building shall give rise to a conclusive presumption that
Landlord has complied with all Landlord’s obligations under this Section 5.2
with respect to the applicable Building, except with respect to latent defects
(as to which such 90-day limit shall not apply). Without limiting the scope of
Landlord’s obligations under the foregoing provisions of this Section 5.2,
Landlord also agrees to either (x) use its best reasonable efforts to enforce
when and as necessary, for the benefit of Tenant and the Improvements, any and
all contractor’s and/or manufacturer’s warranties with respect to any of
Landlord’s Work or, at Tenant’s request, (y) assign any or all of such
warranties to Tenant for enforcement purposes (provided, however, that Landlord
may reserve joint enforcement rights under such warranties to the extent of
Landlord’s continuing obligations or warranties hereunder), and shall cooperate
with Tenant in all reasonable respects in any enforcement of such assigned
warranties. TENANT ACKNOWLEDGES THAT THE WARRANTIES CONTAINED IN THIS SECTION
ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE
PHYSICAL CONDITION OF THE IMPROVEMENTS TO BE CONSTRUCTED BY LANDLORD AND THAT
LANDLORD MAKES NO OTHER WARRANTIES EXCEPT AS EXPRESSLY SET FORTH IN THIS LEASE.

 

5.3          Compliance with Law.   Landlord warrants to Tenant that the
Building Shells and other Improvements constructed by Landlord (when
constructed), as they exist on the respective applicable Rent Commencement
Dates, but without regard to the use for which Tenant will occupy the Buildings,
shall not violate any covenants or restrictions of record or any applicable law,
building code, regulation or ordinance in effect on the applicable Rent
Commencement Date. Tenant warrants to Landlord that the Tenant Improvements and
any other improvements constructed by Tenant from time to time shall not violate
any applicable law, building code, regulation or ordinance in effect on the
applicable Rent Commencement Date or at the time such improvements are placed in
service. If it is determined that any of these warranties has been violated,
then it shall be the obligation of the warranting party, after written notice
from the other

 

 - 12 - 

 

 

party, to correct the condition(s) constituting such violation promptly, at the
warranting party’s sole cost and expense. Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty as to
the present or future suitability of the Property for the conduct of Tenant’s
business or proposed business thereon.

 

6.       EXPANSION RIGHTS

 

6.1          First Refusal Right to Lease.

 

(a)          The building commonly known as Building C in the Center, also
commonly known as 1140 Veterans Boulevard and designated as “First Refusal
Building” on the Site Plan (the “First Refusal Building”), is presently leased
to Raven Biotechnologies, Inc. pursuant to a Build-to-Suit Lease dated as of
May 1, 2001 (the “Existing Raven Lease”). Landlord shall not lease all or any
portion of the First Refusal Building at any time during the term of this Lease
(as extended, if applicable), except in compliance with this Section 6.1;
provided, however, that the foregoing restriction shall not apply during any
period in which Tenant is in default under this Lease, beyond any applicable
notice and cure periods, and provided further, however, that Tenant’s rights
pursuant to this Section 6.1 are subordinate to the rights of Raven
Biotechnologies, Inc. and its successors in interest (collectively, “Raven”)
pursuant to the Existing Raven Lease, as the same may be amended from time to
time.

 

(b)          If, at any time during the term of this Lease (as extended, if
applicable), Landlord receives and wishes to accept a bona fide written offer
from a person or entity (an “Offeror,” provided , however, that the term
“Offeror” shall not include Tenant itself, nor shall it include Raven with
respect to any rights or negotiations under the Existing Raven Lease, as the
same may be amended from time to time) to lease all or any portion of the First
Refusal Building and if Tenant is not then in default under this Lease (beyond
any applicable notice and cure periods), then Landlord shall give written notice
of such bona fide written offer to Tenant (the “First Refusal Notice”),
specifying the material terms on which the Offeror proposes to lease the First
Refusal Building or applicable portion thereof (the “First Refusal Space”), and
shall offer to Tenant the opportunity to lease the First Refusal Space on the
terms specified in the First Refusal Notice. For purposes of this
Section 6.1(b), an offer shall be considered bona fide if it is contained in a
letter of intent or other writing signed by the Offeror and specifies the
material terms of the proposed lease. Tenant shall have ten (10) business days
after the date of giving of the First Refusal Notice in which to accept such
offer by written notice to Landlord. Upon such acceptance by Tenant, the First
Refusal Space shall be leased to Tenant on the terms set forth in the First
Refusal Notice and on the additional terms and provisions set forth in this
Lease (except to the extent inconsistent with the terms set forth in the First
Refusal Notice), excluding Article 6 hereof, and the parties shall promptly (and
in all events within ten (10) business days after delivery of Tenant’s
acceptance) execute a lease amendment or other written agreement containing the
terms of the First Refusal Notice and all other terms and provisions of this
Lease not inconsistent with the terms of said First Refusal Notice, except
Article 6 hereof and except as the parties may otherwise mutually agree. If
Tenant does not accept Landlord’s offer within the allotted time or if the
parties fail to enter into such a lease amendment or other written agreement in
a timely manner, Landlord shall thereafter have the right to lease the First
Refusal Space to the Offeror, at any time within one hundred eighty (180) days
thereafter, at a minimum rental and on other terms and conditions not more
favorable to the Offeror than the minimum rental and other terms offered to
Tenant in the First Refusal Notice. If Landlord does not lease the First Refusal
Space to the Offeror pursuant to the preceding sentence within such one hundred
eighty (180) days, or if Landlord desires to lease the First Refusal Space to
another third party within such one hundred eighty (180) days, this First
Refusal Right shall reattach to the First Refusal Space on all of the same terms
set forth above.

 

6.2          Right of First Offer to Lease.

 

(a)          Landlord has advised Tenant that Buildings F and G in the Center,
designated as “First Offer Buildings” on the Site Plan (collectively, the “First
Offer Buildings”), are presently leased to Rigel Pharmaceuticals, Inc. pursuant
to a Build-to-Suit Lease dated as of May 16, 2001 (the “Existing Rigel Lease”).
Landlord shall not lease all or any portion of the First Offer Buildings at any
time during the term of this lease (as extended, if applicable), except in
compliance with this Section 6.2; provided, however, that the foregoing
restriction shall not apply during any period in which Tenant is in default
under this Lease, beyond any applicable

 

 - 13 - 

 

 

notice and cure periods, and provided further, however, that Tenant’s rights
pursuant to this Section 6.2 are subordinate to the rights of Rigel
Pharmaceuticals, Inc. and its successors in interest (collectively, “Rigel”)
pursuant to the Existing Rigel Lease, as the same may be amended from time to
time.

 

(b)          If, at any time during the term of this Lease (as extended, if
applicable), any of the First Offer Buildings or any portion thereof becomes
available for leasing by Landlord and Landlord intends to pursue the leasing of
such First Offer Building(s) or portion thereof (the “First Offer Space,”
provided, however, that the provisions of this paragraph shall not apply to any
negotiations or discussions Landlord may have with Tenant itself, nor to any
negotiations or discussions Landlord may have with Rigel, or any exercise of
rights by Rigel, under or in connection with the Rigel Lease as the same may be
amended from time to time), and if Tenant is not then in default under this
Lease (beyond any applicable notice and cure periods), then Landlord shall first
give written notice of such intention to Tenant (a “First Offer Notice”)
identifying the First Offer Space and the rent, improvement allowance and other
material terms upon which Landlord proposes to offer such First Offer Space to
prospective tenants. Tenant and Landlord shall have ten (10) business days after
Tenant’s receipt of such First Offer Notice in which to reach agreement on all
terms and achieve execution of a written lease amendment or other written
agreement regarding Tenant’s leasing and occupancy of the First Offer Space. It
is generally the intention of the parties that except with respect to the
economic and other terms specified in the First Offer Notice, the form of lease
for any such leasing of First Offer Space would be similar to this Lease,
excluding Article 6 hereof and subject to such other modifications as may be
reasonably necessary to reflect differences in the First Offer Space and/or in
the economic and other terms applicable to Tenant’s leasing of such First Offer
Space pursuant to the First Offer Notice. If Landlord and Tenant fail to reach
agreement on all terms and achieve execution of a written lease within ten
(10) business days after Tenant’s receipt of such First Offer Notice, then
Landlord shall thereafter have the right to lease the First Offer Space, at any
time within two hundred seventy (270) days thereafter, to such persons or
entities and on such terms as Landlord in its sole discretion may deem
appropriate, without any further limitation or restriction hereunder. If
Landlord does not lease the First Offer Space to any such person or entity
within such two hundred seventy (270) days, this First Offer Right shall
reattach to the First Offer Space on all of the same terms set forth above,
except that in connection with any subsequent First Offer Notice delivered by
Landlord to Tenant with respect to any First Offer Space that has previously
been the subject of a First Offer Notice which did not result in the leasing of
such First Offer Space by Tenant, Tenant’s time to reach a written agreement
with Landlord in response to such subsequent First Offer Notice shall be reduced
from ten (10) business days to five (5) business days.

 

6.3          Expansion Option.

 

(a)          Landlord presently owns the property lying easterly of the Property
and commonly known as 333 Oyster Point Boulevard, South San Francisco (the
“Expansion Property”). The Expansion Property is presently operated as a
commercial warehouse facility, but it is also Landlord’s present intention to
redevelop the Expansion Property as a biotechnology facility during calendar
year 2005, and Landlord agrees to undertake such redevelopment, subject to the
conditions set forth in this Section 6.3, in order to accommodate any proper
exercise of Tenant’s rights under this Section 6.3. Tenant shall have a one-time
option (the “Expansion Option”), exercisable only in accordance with this
Section 6.3, to lease a minimum amount of at least 100,000 square feet of
redeveloped biotechnology space on the Expansion Property; provided, however,
that the Expansion Option shall not apply if Tenant is in default under this
Lease (beyond any applicable notice and cure periods) on the date the Expansion
Option is exercisable. The exact size and location of the space subject to the
Expansion Option within the Expansion Property (the “Expansion Space”) shall be
mutually agreed upon in writing by Landlord and Tenant, subject to the minimum
size of 100,000 square feet as specified above, after Landlord has approved a
final design and site plan for the redevelopment of the Expansion Property. If
Tenant notifies Landlord in writing, at least seventy-five (75) days prior to
the date the Expansion Option must be exercised, that Tenant is considering
exercise of the Expansion Option (which notice may be given by Tenant in its
sole and absolute discretion), then (i) Landlord agrees to adopt and approve a
final design and site plan for the redevelopment of the Expansion Property at
least forty-five (45) days prior to the date the Expansion Option must be
exercised, in order to allow a reasonable time for the parties to reach mutual
agreement regarding the size and location of the Expansion Space in a timely
manner and (ii) Landlord and Tenant agree to negotiate diligently, reasonably
and in good faith

 

 - 14 - 

 

 

to reach such an agreement regarding the size and location of the Expansion
Space at least fifteen (15) days prior to the date the Expansion Option must be
exercised.

 

(b)          The Expansion Option shall be exercisable only by written notice
from Tenant to Landlord no later than March 1, 2005, and only if Tenant is not
then in default under this Lease (beyond any applicable notice and cure
periods). Such written notice (the “Exercise Notice”) shall state that Tenant is
exercising the Expansion Option hereunder and shall state specifically the
phasing (if any) pursuant to which Tenant proposes to occupy the Expansion
Space, subject to the limitations hereinafter set forth. Upon timely giving of a
timely Exercise Notice by Tenant, (i) Landlord shall proceed with reasonable
diligence and with commercially reasonable efforts to obtain all governmental
approvals required for the construction of the Expansion Space, including, but
not limited to, any governmental approvals required for the redevelopment of the
Expansion Property to accommodate the construction of the Expansion Space
(provided that if Landlord is unable, despite the exercise of reasonable
diligence and commercially reasonable efforts, to obtain all such required
governmental approvals within six (6) months after delivery of Tenant’s Exercise
Notice, then upon written notice thereof by either party to the other, Tenant’s
Exercise Notice shall be deemed to be rescinded and the Expansion Option shall
be of no further force or effect) and (ii) subject to the receipt of such
required governmental approvals, the Expansion Space shall be leased to Tenant
on the following terms (and on the additional terms and provisions set forth in
this Lease, except for Article 6 hereof and except to the extent inconsistent
with the terms specified in this Section 6.3): The Expansion Space shall, at
Tenant’s election as set forth in the Exercise Notice, be leased and occupied
either all at once, with a single Rent Commencement Date, or in two separate
phases, with the first phase having a minimum size of at least fifty percent
(50%) of the total Expansion Space and the second phase constituting the balance
of the Expansion Space. The Rent Commencement Date for the Expansion Space (or
for the first phase thereof, if applicable) shall be determined in the same
manner as provided in Section 2.1 hereof (180 days after Landlord’s delivery of
a Structural Completion Certificate, subject to any adjustments applicable under
the Workletter, or on the date Tenant takes occupancy of and commences operation
of its business in the applicable space, whichever occurs first), provided that
such Rent Commencement Date shall not occur prior to December 1, 2006 unless
triggered at an earlier date by Tenant’s occupancy of and commencement of
operation of its business in the applicable space or unless an earlier date is
mutually agreed upon by Landlord and Tenant. If Tenant elects to take down the
Expansion Space in two phases as provided above, then the Rent Commencement Date
for the second phase of the Expansion Space shall occur on the earlier of
December 1, 2007 or the date Tenant actually occupies and commences operation of
its business in the second phase of the Expansion Space, unless an earlier date
is mutually agreed upon by Landlord and Tenant. Landlord shall perform the
equivalent of Landlord’s Work (as defined in the Workletter) at its sole cost
and expense, for the Expansion Space, subject to such modifications of the scope
and definition of Landlord’s Work as are consistent with Landlord’s design,
plans and specifications for the other buildings and facilities to be
constructed on the Expansion Property, and Tenant shall be entitled to a Tenant
Improvement Allowance of One Hundred Thirty-Five and No/100 Dollars ($135.00)
per square foot for the Expansion Space. The minimum monthly rental commencing
as of the Rent Commencement Date for the Expansion Space (or for the first phase
thereof, if applicable) shall be $4.43 per square foot per month, with annual
escalations thereafter on each anniversary of such Rent Commencement Date in an
amount equal to three percent (3.0%) of the rental rate in effect immediately
prior to the applicable escalation date. If Tenant elects to take down the
Expansion Space in two phases as provided above, then the minimum monthly rental
applicable to the second phase as of the Rent Commencement Date for such second
phase shall be equal to the minimum monthly rental rate then in effect for the
first phase, and the minimum monthly rental rate for the second phase shall
thereafter at all times be equal to the minimum monthly rental rate in effect
for the first phase from time to time, as escalated in accordance with the
foregoing provisions. Tenant’s Operating Expense obligations with respect to the
Expansion Space shall be determined in a manner both similar to and proportional
to the Operating Expense obligations of other tenants of the Expansion Property,
depending on whether, in Landlord’s discretion, the Expansion Property is
combined with the Center for Operating Expense purposes or is operated on a
stand-alone basis for such purposes, and if operated on a stand-alone basis,
whether the Expansion Property is operated on a project-wide basis for Operating
Expense purposes or the respective buildings within the Expansion Property are
operated in whole or in part on a stand-alone basis for such purposes. Following
a timely exercise of the Expansion Option by Tenant, the parties shall promptly
(and in all events within ten (10) business days after delivery of Tenant’s
Exercise Notice) execute a lease amendment or other written agreement

 

 - 15 - 

 

 

reflecting the terms applicable to the Expansion Space as set forth above and
reflecting all other terms and provisions of this Lease not inconsistent with
the terms set forth above, except for Article 6 hereof and except as the parties
may otherwise mutually agree. If Tenant does not validly and timely exercise the
Expansion Option in accordance with this Section 6.3 or if the parties do not
timely enter into such a lease amendment or other written agreement with respect
to the Expansion Space, then the Expansion Option shall be of no further force
or effect and Landlord shall thereafter have the right to lease the Expansion
Space and the Expansion Property at any time and from time to time to such
persons or entities and on such terms as Landlord in its sole discretion may
deem appropriate, without any further limitation or restriction hereunder.

 

7.       [OMITTED]

 

8.       TAXES

 

8.1          Personal Property.   Tenant shall be responsible for and shall pay
prior to delinquency all taxes and assessments levied against or by reason of
(a) any and all alterations, additions and items installed or placed on, in or
about any of the Buildings by Tenant or for Tenant’s use and taxed as personal
property rather than as real property, and/or (b) all personal property, trade
fixtures and other property placed by Tenant on or about the Property. Upon
request by Landlord, Tenant shall furnish Landlord with satisfactory evidence of
Tenant’s payment thereof. If at any time during the term of this Lease any of
said alterations, additions or personal property, whether or not belonging to
Tenant, shall be taxed or assessed as part of the Property, then such tax or
assessment shall be paid by Tenant to Landlord immediately upon presentation by
Landlord of copies of the tax bills in which such taxes and assessments are
included and shall, for the purposes of this Lease, be deemed to be personal
property taxes or assessments under this Section 8.1.

 

8.2          Real Property.   To the extent any real property taxes and
assessments on any of the Buildings (including, but not limited to, the
Improvements) are assessed directly to Tenant, Tenant shall be responsible for
and shall pay prior to delinquency all such taxes and assessments levied against
the Buildings. Upon request by Landlord, Tenant shall furnish Landlord with
satisfactory evidence of Tenant’s payment thereof. To the extent the Buildings,
the Property and/or the Improvements are taxed or assessed to Landlord following
the applicable Rent Commencement Dates, such real property taxes and assessments
shall constitute Operating Expenses (as that term is defined in Section 9.2 of
this Lease) and shall be paid in accordance with the provisions of Article 9 of
this Lease.

 

9.       OPERATING EXPENSES

 

9.1          Liability For Operating Expenses.

 

(a)          Tenant shall pay to Landlord, at the time and in the manner
hereinafter set forth, as additional rental, Tenant’s Operating Cost Share (as
hereinafter defined) of the Operating Expenses defined in Section 9.2, subject
to adjustment pursuant to Sections 9.1(b) and (c) when applicable. The parties
presently anticipate that the percentage amount constituting Tenant’s applicable
share of Operating Expenses (“Tenant’s Operating Cost Share”), except as
otherwise provided herein, will be thirty-eight and eighty hundredths percent
(38.80%) as of the Phase I Rent Commencement Date, forty-one and twenty-one
hundredths percent (41.21%) as of the Phase IIA Rent Commencement Date,
forty-three and seventy-eight hundredths percent (43.78%) as of the Phase IIB
Rent Commencement Date, forty-six and thirteen hundredths percent (46.13%) as of
the Phase IIC Rent Commencement Date and forty-eight and twenty-nine hundredths
percent (48.29%) as of the Phase IID Rent Commencement Date. Notwithstanding the
foregoing and the provisions of Section 9.1(c), with respect to liability
insurance premiums (except to the extent separately and specifically allocable
to a Building, in which event Tenant’s Operating Cost Share with respect thereto
shall be 100% for the Phase IA Building and the

 

 - 16 - 

 

 

Phase IB Building and 94.91% for the Phase II Building), the land component of
real property taxes and assessments, common area lighting and maintenance
expenses, and other similar expenses that are incurred or measured on a
Center-wide basis (rather than being clearly and reasonably allocable or
attributable to a specific Building alone, in which event Tenant’s Operating
Cost Share with respect thereto shall be 100% for the Phase IA Building and the
Phase IB Building and 94.91% for the Phase II Building) or that are incurred
with respect to common area facilities, notwithstanding any other provisions of
this Article 9, Tenant’s Operating Cost Share with respect to such Center-wide
and/or common area expenses from and after each respective Rent Commencement
Date, regardless of the status of construction and occupancy of the other
contemplated buildings in the Center, shall be equal to the percentage amount
which is equivalent to a fraction, the numerator of which is the actual square
footage of the Building(s) as to which a Rent Commencement Date has then
occurred, as determined on the basis of measurement set forth in Section 1.1(c)
hereof, and the denominator of which is the sum of the actual square footage of
all then completed buildings in the Center plus the proposed square footage (as
reflected in Landlord’s entitlements for the Property) of all not yet completed
buildings that Landlord proposes to construct in the Center (excluding the
proposed child care facility and proposed stand-alone restaurant as hereinafter
set forth), in each case as determined on the basis of measurement set forth in
Section 1.1(c) hereof, consistently applied; provided, however, that the
adjusted Tenant’s Operating Cost Share determined pursuant to this sentence
shall be further adjusted from time to time to reflect (x) any difference
between the actual square footage of any additional buildings completed in the
Center from time to time and the proposed square footage at which such
additional buildings were previously included in the application of the
foregoing formula, and (y) any increase or decrease in the aggregate square
footage of the buildings that Landlord proposes to construct in the Center as
part of the initial phased development of the Center (such as, but not limited
to, any decision by Landlord to defer indefinitely, beyond the normal and
reasonable phasing of the Center, the construction of any of the planned
buildings in the Center and/or any action by governmental authorities to reduce
the aggregate square footage of the buildings that Landlord is entitled to
construct in the Center pursuant to Landlord’s entitlements as amended from time
to time), provided that in no event shall Tenant’s Operating Share be calculated
with a denominator of less than 550,000 square feet (except that such minimum
denominator shall be reduced to the extent any square footage of existing or
proposed buildings in the Center from time to time is removed from commercial
use entirely, other than on a temporary or interim basis, as a result of
casualty or condemnation, or to the extent any buildings in the Center from time
to time cease to be operated and accounted for on an integrated basis with the
rest of the Center for Operating Expense purposes as a result of the sale of a
portion of the Property or otherwise).

 

(b)          Tenant’s Operating Cost Share as specified in Section 9.1(a) as of
the Phase I Rent Commencement Date is based upon an estimated area of 103,000
square feet for the Phase IA Building, an estimated area of 87,000 square feet
for the Phase IB Building (not including the Connector Bridge contemplated in
Section 1.1(a), but if such Connector Bridge is in fact constructed, the square
footage thereof shall be included in the square footage of the Phase IB Building
for purposes of all calculations of Tenant’s Operating Cost Share under this
Article 9) and an aggregate estimated area of 482,000 square feet for all of the
buildings that Landlord presently expects to have in fully constructed and
occupied condition on the Property at the Phase I Rent Commencement Date;
Tenant’s Operating Cost Share as specified in Section 9.1(a) as of the Phase IIA
Rent Commencement Date is based upon an estimated area of 23,300 square feet for
Phase IIA and upon an aggregate estimated area of 510,200 square feet for all of
the buildings that Landlord presently expects to have in fully constructed and
occupied condition on the Property at the Phase IIA Rent Commencement Date;
Tenant’s Operating Cost Share as specified in Section 9.1(a) as of the Phase IIB
Rent Commencement Date is based upon an estimated area of 23,300 square feet for
Phase IIB and upon an aggregate estimated area of 533,600 square feet for all of
the buildings that Landlord presently expects to have in fully constructed and
occupied condition on the Property at the Phase IIB Rent Commencement Date;
Tenant’s Operating Cost Share as specified in Section 9.1(a) as of the Phase IIC
Rent Commencement Date is based upon an estimated area of 23,300 square feet for
Phase IIC and upon an aggregate estimated area of 556,900 square feet for all of
the buildings that Landlord presently expects to have in fully constructed and
occupied condition on the Property at the Phase IIC Rent Commencement Date; and
Tenant’s Operating Cost Share as specified in Section 9.1(a) as of the Phase IID
Rent Commencement Date is based upon an estimated area of 23,300 square feet for
Phase IID and upon an aggregate estimated area of 580,200 square feet for all of
the buildings that Landlord presently expects to have in fully constructed and
occupied condition on the Property at the Phase IID Rent Commencement Date. If
the actual area of the respective Buildings (when completed) or phases thereof
(in the case of the Phase II Building) or of the other buildings existing from
time to time in the Center, as determined on the basis of measurement set forth
in Section 1.1(c) hereof (which basis of measurement shall be applied
consistently for all buildings in the Center), differs from the assumed numbers
set forth above

 

 - 17 - 

 

 

(including, but not limited to, any such difference arising from the completion
and occupancy of buildings in the Center before or after the respective Rent
Commencement Dates hereunder, as contemplated in Section 9.1(c) below, and/or
from the construction of the Connector Bridge contemplated in Section 1.1(a), if
applicable), then Tenant’s Operating Cost Share shall be adjusted to reflect the
actual areas so determined as they exist from time to time. In no event,
however, shall the square footage of any child care facility or stand-alone
restaurant on the Property be included as part of the square footage of
buildings on the Property in calculating Tenant’s Operating Cost Share, nor
shall any costs or expenses relating to the proposed child care facility and
proposed stand-alone restaurant on the Property be included in Operating
Expenses as hereinafter defined. In the case of expenses that are incurred or
measured on a Center-wide basis or that are incurred with respect to Common Area
facilities, Landlord shall allocate a reasonable share of such expenses to the
proposed child care facility and proposed stand-alone restaurant on the Property
and shall exclude such share from Operating Expenses pursuant to the preceding
sentence.

 

(c)          As Landlord constructs additional buildings in the Center (other
than those described in the first sentence of Section 9.1(b) as already being
taken into account in the estimated figures set forth above), Tenant’s Operating
Cost Share shall be adjusted from time to time to be equal to the percentage
determined by dividing the gross square footage of the Building(s) as to which a
Rent Commencement Date has occurred hereunder, as they then exist, by the gross
square footage of all buildings located in the Center (subject to the exclusion
set forth in Section 9.1(b) with respect to the proposed child care facility and
proposed restaurant). In determining such percentage, a building shall be taken
into account from and after the date on which a tenant first enters into
possession of the building or a portion thereof; the determination of the gross
square footage of any such building by Landlord’s architect in a manner
consistent with the manner in which other buildings in the Center are measured
shall be final and binding upon the parties; and costs and expenses relating to
a new building shall be taken into account as Operating Expenses under this
Article 9 only from and after the date on which the square footage of the
building is taken into account in determining Tenant’s Operating Cost Share
under the criteria set forth in this paragraph.

 

9.2         Definition Of Operating Expenses.

 

(a)          Subject to the exclusions and provisions set forth in this
Article 9, the term “Operating Expenses” shall mean the total costs and expenses
incurred by or allocable to Landlord for management, operation and maintenance
of the Improvements, the Property and the Center, including, without limitation,
costs and expenses of (i) insurance (including, but not limited to, earthquake
insurance and environmental insurance), property management (provided that
Tenant’s allocable share of property management fees for any applicable period
during the term of this Lease shall not exceed a maximum amount equal to one and
one half percent (1.5%) of the Minimum Rental payable hereunder with respect to
such period), landscaping, and the operation, repair and maintenance of
buildings and Common Areas; (ii) all utilities and services; (iii) real and
personal property taxes and assessments or substitutes therefor levied or
assessed against the Center or any part thereof, including (but not limited to)
any possessory interest, use, business, license or other taxes or fees, any
taxes imposed directly on rents or services, any assessments or charges for
police or fire protection, housing, transit, open space, street or sidewalk
construction or maintenance or other similar services from time to time by any
governmental or quasi-governmental entity, and any other new taxes on landlords
in addition to taxes now in effect; (iv) supplies, equipment, utilities and
tools used in management, operation and maintenance of the Center; (v) capital
improvements to the Property, the Improvements or the Center, amortized over
their useful lives as determined by Landlord’s accountants consistent with
generally accepted accounting principles and/or tax accounting principles, (aa)
which reduce or will cause future reduction of other items of Operating Expenses
for which Tenant is otherwise required to contribute or (bb) which are required
by law, ordinance, regulation or order of any governmental authority; and
(vi) any other costs (including, but not limited to, any parking or utilities
fees or surcharges not otherwise specifically addressed elsewhere in this Lease)
allocable to or paid by Landlord, as owner of the Center or Improvements,
pursuant to any applicable laws, ordinances, regulations or orders of any
governmental or quasi-governmental authority or pursuant to the terms of any
declarations of covenants, conditions and restrictions now or hereafter
affecting the Center or any other property over which Tenant has non-exclusive
usage rights as contemplated in Section 1.1(b) hereof. Operating Expenses shall
not include any costs attributable to the work for which Landlord is required to
pay under Article 5 or the Workletter, nor any costs attributable to the initial
construction of buildings or

 

 - 18 - 

 

 

Common Area improvements in the Center, nor any costs attributable to buildings
the square footage of which is not taken into account in determining Tenant’s
Operating Cost Share under Section 9.1 for the applicable period. The
distinction between items of ordinary operating maintenance and repair and items
of a capital nature shall be made in accordance with generally accepted
accounting principles applied on a consistent basis or in accordance with tax
accounting principles, as determined in good faith by Landlord’s accountants.

 

(b)          Notwithstanding any other provisions of this Section 9.2, the
following shall not be included within Operating Expenses: (i) rent paid to any
ground lessor; (ii) the cost of constructing tenant improvements for any other
tenant of a Building or the Center; (iii) the costs of special services, goods
or materials provided to any other tenant of a Building or the Center and not
offered or made available to Tenant; (iv) repairs covered by proceeds of
insurance or from funds provided by Tenant or any other tenant of the Center, or
as to which any other tenant of the Center is obligated to make such repairs or
to pay the cost thereof; (v) legal fees, advertising costs, commissions or other
related expenses incurred by Landlord in connection with the leasing of space to
individual tenants of the Center; (vi) repairs, alterations, additions,
improvements or replacements needed to rectify or correct any defects in the
original design, materials or workmanship of a Building, the Center or the
Common Areas; (vii) damage and repairs necessitated by the negligence or willful
misconduct of Landlord or of Landlord’s employees, contractors or agents;
(viii) Landlord’s general overhead expenses not related to the Buildings or the
Center; (ix) legal fees, accountants’ fees and other expenses incurred in
connection with disputes with tenants or other occupants of the Center, or in
connection with the enforcement of the terms of any leases with tenants or the
defense of Landlord’s title to or interest in the Center or any part thereof;
(x) costs incurred due to a violation by Landlord or any other tenant of the
Center of the terms and conditions of any lease; (xi) costs of any service
provided to Tenant or to other occupants of a Building or the Center for which
Landlord is reimbursed other than through recovery of Operating Expenses;
(xii) personal property taxes due and payable by any other tenant of the Center;
(xiii) costs incurred by Landlord pursuant to Article 17 of this Lease in
connection with an event of casualty or condemnation; (xiv) depreciation on
buildings; (xv) interest; (xvi) capital items (other than as expressly provided
above); (xvii) payments on debt (principal or interest); (xviii) legal fees;
(xix) amounts paid to any affiliates of Landlord ( i.e., persons or companies
controlling, controlled by or under common control with Landlord) for provision
of services, except to the extent that the costs of such services do not exceed
a reasonable and competitive rate for such services in the market for provision
of comparable commercial services in the San Francisco Bay Area; (xx) any bad
debt losses, rent losses or reserves for bad debt; (xxi) any costs relating to
the creation, maintenance and operation of and the internal accounting for the
legal entity which constitutes the landlord hereunder; and (xxii) any late fees
or penalties or similar fees resulting from delinquent payment by Landlord of
any taxes, fees or contract amounts. Moreover, Operating Expenses shall not
include any expenses of operation and maintenance of the parking structure and
parking areas on the Property or of measures undertaken by Landlord pursuant to
the TDMP (as defined in Section 21.20(a)), except to the extent such expenses in
the aggregate exceed, for the applicable period, aggregate parking revenues
received by Landlord with respect to that period from tenants under provisions
comparable to Section 21.20(b) hereof and from any other users paying hourly,
daily, monthly or other fees for the use of such parking structure and/or
parking areas from time to time. Landlord presently estimates that
parking-related revenues will generally exceed expenses of operation and
maintenance of the parking structure and parking areas on the Property, leaving
a portion of such revenues available to support TDMP measures undertaken by
Landlord as contemplated in the preceding sentence.

 

9.3          Determination and Payment of Operating Expenses.   On or before the
Phase I Rent Commencement Date and during the last month of each calendar year
of the term of this Lease ( “Lease Year”), or as soon thereafter as practical,
Landlord shall provide Tenant notice of Landlord’s estimate of the Operating
Expenses for the ensuing Lease Year or applicable portion thereof. On or before
the first day of each month during the ensuing Lease Year or applicable portion
thereof, beginning on the Phase I Rent Commencement Date, Tenant shall pay to
Landlord Tenant’s Operating Cost Share of the portion of such estimated
Operating Expenses allocable (on a prorata basis) to such month; provided,
however, that if such notice is not given in the last month of a Lease Year,
Tenant shall continue to pay on the basis of the prior year’s estimate, if any,
until the month after such notice is given. If at any time or times it appears
to Landlord that the actual Operating Expenses will vary from Landlord’s
estimate by more than five percent (5%), Landlord may, by notice to Tenant,
revise its estimate for such year and

 

 - 19 - 

 

 

subsequent payments by Tenant for such year shall be based upon such revised
estimate. In the event of any subsequent rebate, refund, adjustment or surcharge
with respect to any item of Operating Expenses allocable to any portion of the
term of this Lease, the amount of such rebate, refund, adjustment or surcharge
shall be for Tenant’s benefit or account.

 

9.4          Final Accounting For Lease Year.

 

(a)          Within ninety (90) days after the close of each Lease Year, or as
soon after such 90-day period as practicable, Landlord shall deliver to Tenant a
statement of Tenant’s Operating Cost Share of the Operating Expenses for such
Lease Year prepared by Landlord from Landlord’s books and records, which
statement shall be final and binding on Landlord and Tenant (except as provided
in Section 9.4(b)). If on the basis of such statement Tenant owes an amount that
is more or less than the estimated payments for such Lease Year previously made
by Tenant, Tenant or Landlord, as the case may be, shall pay the deficiency to
the other party within thirty (30) days after delivery of the statement. Failure
or inability of Landlord to deliver the annual statement within such ninety
(90) day period shall not impair or constitute a waiver of Tenant’s obligation
to pay Operating Expenses, or cause Landlord to incur any liability for damages.

 

(b)          At any time within four (4) months after receipt of Landlord’s
annual statement of Operating Expenses as contemplated in Section 9.4(a), Tenant
shall be entitled, upon reasonable written notice to Landlord and during normal
business hours at Landlord’s office or such other places as Landlord shall
designate, to inspect and examine those books and records of Landlord relating
to the determination and payment of Operating Expenses relating to the
immediately preceding Lease Year covered by such annual statement or, if Tenant
so elects by written notice to Landlord, to request an independent audit of such
books and records. The independent audit of the books and records shall be
conducted by a certified public accountant reasonably acceptable to both
Landlord and Tenant or, if the parties are unable to agree, by a certified
public accountant appointed by the Presiding Judge of the San Mateo County
Superior Court upon the application of either Landlord or Tenant (with notice to
the other party). In either event, such certified public accountant shall be one
who is not then employed in any capacity by Landlord or Tenant or by any of
their respective affiliates. The audit shall be limited to the determination of
the amount of Operating Expenses for the subject Lease Year, and shall be based
on generally accepted accounting principles and tax accounting principles,
consistently applied. If it is determined, by mutual agreement of Landlord and
Tenant or by independent audit, that the amount of Operating Expenses billed to
or paid by Tenant for the applicable Lease Year was incorrect, then the
appropriate party shall pay to the other party the deficiency or overpayment, as
applicable, within thirty (30) days after the final determination of such
deficiency or overpayment. All costs and expenses of the audit shall be paid by
Tenant unless the audit shows that Landlord overstated Operating Expenses for
the subject Lease Year by more than five percent (5%), in which case Landlord
shall pay all costs and expenses of the audit. Each party agrees to maintain the
confidentiality of the findings of any audit in accordance with the provisions
of this Section 9.4.

 

9.5          Proration.   If a Rent Commencement Date falls on a day other than
the first day of a Lease Year or if this Lease terminates on a day other than
the last day of a Lease Year, then the amount of Operating Expenses payable by
Tenant with respect to such first or last partial Lease Year shall be prorated
on the basis which the number of days during such Lease Year in which this Lease
is in effect bears to 365. The termination of this Lease shall not affect the
obligations of Landlord and Tenant pursuant to Section 9.4 to be performed after
such termination.

 

10.       UTILITIES

 

10.1        Payment.   Commencing with the applicable Rent Commencement Date for
each Building and thereafter throughout the term of this Lease, Tenant shall
pay, before delinquency, all charges for water, gas, heat, light, electricity,
power, sewer, telephone, alarm system, janitorial and other services or
utilities supplied to or consumed in or with respect to such Building (other
than any separately metered costs for water, electricity or other services or
utilities furnished with respect to the Common Areas, which costs shall be paid
by Landlord and shall constitute Operating Expenses under Section 9.2 hereof),
including any taxes on such services and utilities. It is the intention of the
parties that all such services and utilities shall be separately metered to each
Building and, in the case of the Phase II Building, to Tenant’s

 

 - 20 - 

 

 

premises in such Building. In the event that any of such services or utilities
supplied to any Building are not separately metered (or, in the case of the
Phase II Building, are not separately metered to Tenant’s premises in that
Building), then the amount thereof shall be an item of Operating Expenses
allocable to the specific Building and shall be allocated to and paid by the
tenants of that specific Building as provided in Article 9.

 

10.2        Interruption.   There shall be no abatement of rent or other charges
required to be paid hereunder and Landlord shall not be liable in damages or
otherwise for interruption or failure of any service or utility furnished to or
used with respect to any Building or the Property because of accident, making of
repairs, alterations or improvements, severe weather, difficulty or inability in
obtaining services or supplies, labor difficulties or any other cause unless the
interruption or failure of a service or utility is caused by the negligence or
willful misconduct of Landlord, its agents, employees or contractors, in which
case all rent hereunder shall be abated for each Building for each day that such
service or utility is not available at such Building as a result of such
negligence or willful misconduct, beginning on the first business day following
the day on which the unavailability of such service or utility at the applicable
Building commences, and Landlord shall be liable for Tenant’s actual damages
(but not lost profits or other consequential damages) as a result of the
unavailability of such service or utility caused by such negligence or willful
misconduct. Notwithstanding the foregoing, Landlord agrees that except in case
of emergency, it will not voluntarily interrupt, shut down, or otherwise
interfere with utilities or services to any Building between the hours of
8:00 a.m. and 5:00 p.m. (excluding weekends and holidays) for any reason,
including without limitation, development of other buildings and improvements on
the Property (but excluding any necessary interruption or shutdown of utilities
or services in connection with the construction of any of the Buildings
themselves). In the event Landlord violates the foregoing prohibition, all rent
hereunder for each Building shall be abated for each day any service or utility
is not available at such Building as a result of Landlord’s voluntary
interruption, shutdown or interference therewith and Tenant shall have the right
to exercise all rights and remedies available at law or in equity for such
violation, including the right to enjoin Landlord’s actions which are the cause
of such interruption, shut down or interference. In the event of any
interruption or shutdown of utilities or services by Landlord under emergency
circumstances, Landlord shall use reasonable efforts to provide Tenant with oral
notice of such interruption or shutdown as promptly as the circumstances
reasonably permit.

 

11.       ALTERATIONS; SIGNS

 

11.1        Right To Make Alterations.   Tenant shall make no alterations,
additions or improvements to the Property without the prior written consent of
Landlord, which consent shall not be unreasonably withheld or delayed, except
that Tenant shall not be required to obtain such consent for interior
non-structural alterations costing less than Fifty Thousand Dollars ($50,000.00)
for any single project ( i.e., any single item of alterations or set of related
alterations in a Building) and less than One Hundred Thousand Dollars
($100,000.00) in the aggregate with respect to the applicable Building, on a
Building by Building basis, during any twelve (12) month period. All such
alterations, additions and improvements shall be completed with due diligence in
a first-class workmanlike manner, in compliance with plans and specifications
approved in writing by Landlord and in compliance with all applicable laws,
ordinances, rules and regulations, and to the extent Landlord’s consent is not
otherwise required hereunder for such alterations, additions or improvements,
Tenant shall give prompt written notice thereof to Landlord. Tenant shall cause
any contractors engaged by Tenant for work on the Property to maintain public
liability and property damage insurance, and other customary insurance, with
such terms and in such amounts as Landlord may reasonably require, naming as
additional insureds Landlord and any of its members, partners, shareholders,
property managers, lenders, agents and employees designated by Landlord for this
purpose, and shall furnish Landlord with certificates of insurance or other
evidence that such coverage is in effect. Notwithstanding any other provisions
of this Section 11.1, under no circumstances shall Tenant make any structural
alterations or improvements, or any substantial changes to the roof or
substantial equipment installations on the roof, or any substantial changes or
alterations to building systems, without Landlord’s prior written consent.

 

11.2        Title To Alterations.  All alterations, additions and improvements
installed in, on or about the Buildings or the Property shall become part of the
Improvements and the property of Landlord, unless Landlord elects to require
Tenant to remove the same upon the termination of

 

 - 21 - 

 

 

this Lease; provided, however, that the foregoing shall not apply to (i) any
Tenant Improvements, (ii) any other alterations, additions or improvements or
(iii) Tenant’s movable furniture, equipment and trade fixtures, to the extent
Tenant can demonstrate that any such items described in the preceding clauses
(i) through (iii) were acquired and installed by Tenant at Tenant’s sole
expense, without any use of funds from the Tenant Improvement Allowance under
the Workletter, and are not an integral part of the applicable Building’s
structure, interior architectural improvements, HVAC, plumbing or electrical
systems or other standard operating systems. All of such items described in
clauses (i) through (iii) of the preceding sentence and meeting the requirements
set forth following clause (iii) in the preceding sentence (in all events
including, but not limited to, lab benches, fume hoods and portable cold rooms,
to the extent they meet the requirements set forth following clause (iii) in the
preceding sentence) may (and, if duly elected by Landlord hereunder, shall) be
removed by Tenant upon termination of this Lease. Tenant shall promptly repair
any damage caused by its removal of any such improvements from time to time.
Notwithstanding any other provisions of this Article 11, however, under no
circumstances shall Tenant have any right to remove from the Buildings or the
Property, at the expiration or termination of this Lease, any lab benches, fume
hoods, cold rooms or other similar improvements and equipment installed in the
Buildings with use of funds from the Tenant Improvement Allowance. Tenant shall
also be responsible, to the extent provided in Section 12.2(c) hereof, for the
cost of removal of the Connector Bridge at the expiration or termination of this
Lease if such Connector Bridge is constructed as contemplated in Section 1.1(a)
hereof. Notwithstanding any other provisions of this Article 11, (x) it is the
intention of the parties that Landlord shall be entitled to claim all tax
attributes associated with alterations, additions, improvements and equipment
constructed or installed by Tenant or Landlord with funds provided by Landlord
pursuant to the Tenant Improvement Allowance; and (y) it is the intention of the
parties that Tenant shall be entitled to claim, during the term of this Lease,
all tax attributes associated with alterations, additions, improvements and
equipment constructed or installed by Tenant with Tenant’s own funds (and
without any payment or reimbursement by Landlord pursuant to the Tenant
Improvement Allowance), despite the fact that many items described in this
clause (y) may be characterized in this Section 11.2 as becoming Landlord’s
property upon installation, in recognition of the fact that Tenant will have
installed and paid for such items, will have the right of possession and use of
such items during the term of this Lease and will have the obligation to pay
(directly or indirectly) property taxes on such items, carry insurance on such
items and bear the risk of loss with respect to such items under Article 17
hereof. If and to the extent it becomes necessary, in implementation of the
foregoing intentions, to identify (either specifically or on a percentage basis,
as may be required under applicable tax laws) which alterations, additions,
improvements and equipment constructed as part of Tenant’s Work under the
Workletter have been funded through the Tenant Improvement Allowance and which
have been constructed or installed with Tenant’s own funds, Landlord and Tenant
agree to cooperate reasonably and in good faith to make such an identification
by mutual agreement.

 

11.3        Tenant Trade Fixtures.   Notwithstanding the provisions of Sections
11.1 and 11.2, but subject to the third sentence of Section 11.2 and to
Section 11.5 (which shall be controlling in the case of signs, logos and
insignia), Tenant may install, remove and reinstall trade fixtures without
Landlord’s prior written consent, except that installation and removal of any
trade fixtures which are affixed to the Buildings or the Property or which
affect the exterior or structural portions of the Buildings or the building
systems shall require Landlord’s written approval. Tenant shall immediately
repair any damage caused by installation and removal of trade fixtures under
this Section 11.3.

 

11.4        No Liens.   Tenant shall at all times keep the Buildings and the
Property free from all liens and claims of any contractors, subcontractors,
materialmen, suppliers or any other parties employed either directly or
indirectly by Tenant in construction work on the Buildings or the Property.
Tenant may contest any claim of lien, but only if, prior to such contest, Tenant
either (i) posts security in the amount of the claim, plus estimated costs and
interest, or (ii) records a bond of a responsible corporate surety in such
amount as may be required to release the lien from the Buildings and the
Property. Tenant shall indemnify, defend and hold Landlord harmless against any
and all liability, loss, damage, cost and other expenses, including, without
limitation, reasonable attorneys’ fees, arising out of claims of any lien for
work performed or materials or supplies furnished at the request of Tenant or
persons claiming under Tenant.

 

 - 22 - 

 

 

 

11.5        Signs.   Tenant shall have the right to display its corporate name,
logo and/or insignia with lighted signage on the exterior of the Buildings and
in front of the entrance to each Building, subject to (a) Landlord’s prior
approval as to location, size, design and composition (which approval shall not
be unreasonably withheld or delayed), (b) the sign criteria established for the
Center from time to time and (c) all restrictions and requirements of applicable
law and of any covenants, conditions and restrictions or other written
agreements now or hereafter applicable to the Property. Tenant shall immediately
repair any damage caused by installation and removal of signs under this
Section 11.5 from time to time. In the event Landlord installs at the Project
any monument sign(s) on which identification signage for any individual tenants
is included, Tenant shall be entitled to have identification signage on such
monument sign(s) on a basis comparable to that made available to any other
tenants.

 

12.       MAINTENANCE AND REPAIRS

 

12.1        Landlord’s Work.

 

(a)          Landlord shall repair and maintain or cause to be repaired and
maintained the Common Areas of the Center, the roofs (structural portions only),
exterior walls and other structural portions of the Buildings, any demising
walls between Tenant’s portion of the Phase II Building and the retail portion
of the Phase II Building (other than painting, minor surface damage and other
cosmetic matters affecting only Tenant’s side of any such demising walls), and
any building systems that serve, in common, both Tenant’s portion of the Phase
II Building and the retail portion of the Phase II Building. The cost of all
work performed by Landlord under this Section 12.1 shall be an Operating Expense
hereunder, except to the extent such work (i) is required due to the negligence
of Landlord, (ii) is a capital expense not includible as an Operating Expense
under Section 9.2 hereof, or (iii) is required due to the negligence or willful
misconduct of Tenant or its agents, employees or invitees (in which event Tenant
shall bear the full cost of such work pursuant to the indemnification provided
in Section 14.6 hereof, subject to the release set forth in Section 14.4
hereof). Tenant knowingly and voluntarily waives the right to make repairs at
Landlord’s expense, except to the extent expressly set forth in Section 12.1(b),
or to offset the cost thereof against rent, under any law, statute, regulation
or ordinance now or hereafter in effect.

 

(b)           If Landlord fails to perform any repairs or maintenance required
to be performed by Landlord on any of the Buildings under Section 12.1(a) and
such failure continues for thirty (30) days or more after Tenant gives Landlord
written notice of such failure (or, if such repairs or maintenance cannot
reasonably be performed within such 30-day period, then if Landlord fails to
commence performance within such 30-day period and thereafter to pursue such
performance diligently to completion), then except as otherwise expressly
excluded herein, Tenant shall have the right to perform such repairs or
maintenance and Landlord shall reimburse Tenant for the reasonable cost thereof
within fifteen (15) days after written notice from Tenant of the completion and
cost of such work, accompanied by copies of invoices or other reasonable
supporting documentation. Under no circumstances, however, shall Tenant have any
right to offset the cost of any such work against rent or other charges falling
due from time to time under this Lease. Moreover, under no circumstances shall
this Section 12.1(b) authorize Tenant to perform any of Landlord’s repairs or
maintenance obligations (x) in the Phase II Building, except to the extent the
conditions requiring repair or maintenance affect only Tenant’s portion of the
Phase II Building and not the retail portion of the Phase II Building, or (y) in
the Common Areas of the Property.

 

12.2        Tenant’s Obligation For Maintenance.

 

(a)          Good Order, Condition And Repair.   Except as provided in
Section 12.1 hereof, Tenant at its sole cost and expense shall keep and maintain
in good and sanitary order, condition and repair the Buildings (from and after
the applicable Rent Commencement Date for each Phase I Building and for each
phase of the Phase II Building) and every part thereof, wherever located,
including but not limited to the roofs (non-structural portions only), signs,
interiors, ceilings, electrical systems, plumbing systems, telephone and
communications systems of the Buildings, the HVAC equipment and related
mechanical systems serving the Buildings (for which equipment and systems Tenant
shall enter into a service contract with a person or entity designated or
approved by Landlord), all doors, door checks, windows, plate glass, door
fronts, exposed plumbing and sewage and other utility facilities, fixtures,
lighting, wall surfaces, floor surfaces and ceiling surfaces of the Buildings
and all other interior repairs, foreseen and

 

 - 23 - 

 

 

unforeseen, with respect to the Buildings, as required; provided, however, that
(x) Tenant’s ordinary repair obligation with respect to any demising walls
between Tenant’s portion of the Phase II Building and the retail portion of the
Phase II Building shall be limited to painting, minor surface damage and other
cosmetic matters affecting only Tenant’s side of any such demising walls, and
(y) Tenant’s ordinary repair obligation with respect to building systems in the
Phase II Building shall be limited to building systems or portions thereof that
serve only Tenant’s portion of the Phase II Building and shall not include
building systems or portions thereof which serve, in common, both Tenant’s
portion of the Phase II Building and the retail portion of the Phase II
Building.

 

(b)          Landlord’s Remedy.   If Tenant, after notice from Landlord, fails
to make or perform promptly any repairs or maintenance which are the obligation
of Tenant hereunder, Landlord shall have the right, but shall not be required,
to enter the applicable Building(s) and make the repairs or perform the
maintenance necessary to restore the applicable Building(s) to good and sanitary
order, condition and repair. Immediately on demand from Landlord, the cost of
such repairs shall be due and payable by Tenant to Landlord.

 

(c)          Condition Upon Surrender; Removal of Connector Bridge.   At the
expiration or sooner termination of this Lease, Tenant shall surrender the
Buildings and the Improvements, including any additions, alterations and
improvements thereto, broom clean, in good and sanitary order, condition and
repair, ordinary wear and tear and casualty damages (the latter of which shall
be governed by the provisions of Article 17 hereof) excepted, first, however,
removing all goods and effects of Tenant and all and fixtures and items required
or permitted to be removed pursuant to this Lease (including, but not limited
to, any such removal required as a result of an election duly made by Landlord
to require such removal as contemplated in Section 11.2), and repairing any
damage caused by such removal. In addition, notwithstanding any other provisions
of this Lease, if the Connector Bridge is constructed as contemplated in
Section 1.1(a) hereof and if Landlord notifies Tenant in writing, prior to or
within six (6) months after the expiration or sooner termination of this Lease,
that Landlord wishes, in its sole discretion, to remove the Connector Bridge
following the expiration or sooner termination of this Lease in order to
facilitate the re-leasing of the Phase I Buildings, then Tenant shall be
responsible for all costs reasonably incurred by Landlord in connection with the
removal of the Connector Bridge and the restoration and repair of the areas
where the Connector Bridge was attached to the respective Phase I Buildings, and
Tenant shall reimburse the amount of such costs to Landlord from time to time
within twenty (20) days after receipt of Landlord’s written request(s) for
reimbursement, accompanied by supporting documentation evidencing, in reasonable
detail, the costs for which such reimbursement is requested. Tenant expressly
waives any and all interest in any personal property and trade fixtures not
removed from the Property by Tenant at the expiration or termination of this
Lease, agrees that any such personal property and trade fixtures may, at
Landlord’s election, be deemed to have been abandoned by Tenant, and authorizes
Landlord (at its election and without prejudice to any other remedies under this
Lease or under applicable law) to remove and either retain, store or dispose of
such property at Tenant’s cost and expense, and Tenant waives all claims against
Landlord for any damages resulting from any such removal, storage, retention or
disposal.

 

13.       USE OF PROPERTY

 

13.1        Permitted Use.   Subject to Sections 13.3 and 13.4 hereof, Tenant
shall use the Buildings solely as laboratory and research and development
facilities, including (but not limited to) wet chemistry and biology labs, clean
rooms, storage and use of toxic and radioactive materials incidental to such
laboratory, research and development activities (subject to the provisions of
Section 13.6 hereof), storage and use of laboratory animals, administrative
offices, and other lawful purposes related to or incidental to such research and
development use (subject in each case to receipt of all necessary approvals from
the City of South San Francisco and other governmental agencies having
jurisdiction over the Buildings), and for no other purpose without Landlord’s
written consent (not to be unreasonably withheld or delayed).

 

13.2        [Omitted.]

 

13.3        No Nuisance.   Tenant shall not use the Buildings or the Property
for or carry on or permit upon the Property or any part thereof any offensive,
noisy or dangerous trade, business, manufacture, occupation, odor or fumes, or
any nuisance or anything against public policy, nor

 

 - 24 - 

 

 

interfere with the rights or business of Landlord in the Buildings or the
Property, nor commit or allow to be committed any waste in, on or about the
Property. Tenant shall not do or permit anything to be done in or about the
Property, nor bring nor keep anything therein, which will in any way cause the
Property to be uninsurable with respect to the insurance required by this Lease
or with respect to standard fire and extended coverage insurance with vandalism,
malicious mischief and riot endorsements.

 

13.4       Compliance With Laws.

 

(a)          Tenant shall not use the Buildings or the Property, or permit the
Buildings or the Property to be used, in whole or in part for any purpose or use
that is in violation of any applicable laws, ordinances, regulations or rules of
any governmental agency or public authority. Tenant shall keep the Buildings and
the Improvements equipped with all safety appliances required by law, ordinance
or insurance on the Property, or any order or regulation of any public
authority, because of Tenant’s particular use of the Property. Tenant shall
procure all licenses and permits required for Tenant’s use of the Property.
Tenant shall use the Property in strict accordance with all applicable
ordinances, rules, laws and regulations and shall comply with all requirements
of all governmental authorities now in force or which may hereafter be in force
pertaining to the use of the Property by Tenant, including, without limitation,
regulations applicable to noise, water, soil and air pollution, and making such
nonstructural alterations and additions thereto as may be required from time to
time by such laws, ordinances, rules, regulations and requirements of
governmental authorities or insurers of the Property (collectively,
“Requirements”) because of Tenant’s construction of improvements or other
particular use of the Property. Any structural alterations or additions required
from time to time by applicable Requirements because of Tenant’s construction of
improvements in the Buildings or other particular use of the Property shall, at
Landlord’s election, either (i) be made by Tenant, at Tenant’s sole cost and
expense, in accordance with the procedures and standards set forth in
Section 11.1 for alterations by Tenant, or (ii) be made by Landlord at Tenant’s
sole cost and expense, in which event Tenant shall pay to Landlord as additional
rent, within ten (10) days after demand by Landlord, an amount equal to all
reasonable costs incurred by Landlord in connection with such alterations or
additions. The judgment of any court, or the admission by Tenant in any
proceeding against Tenant, that Tenant has violated any law, statute, ordinance
or governmental rule, regulation or requirement shall be conclusive of such
violation as between Landlord and Tenant.

 

(b)          In compliance with requirements imposed upon Landlord by an Owner
Participation Agreement between Landlord and The Redevelopment Agency of the
City of South San Francisco, Tenant hereby agrees to and accepts the following
provision:

 

“Tenant herein covenants by and for itself and its successors and assigns, and
all persons claiming under or through it, and this Lease is made and accepted
upon and subject to the conditions that there shall be no discrimination against
or segregation of any person or group of persons on account of race, color,
religion, creed, sex, marital status, ancestry or national origin in the
leasing, subleasing, transferring, use, occupancy, tenure or enjoyment of the
property herein leased, nor shall Tenant or any person claiming under or through
it establish or permit any such practice or practices of discrimination or
segregation with reference to the selection, location, number, use or occupancy
of tenants, lessees, sublessees, subtenants or vendees in the property herein
leased.”

 

13.5        Liquidation Sales.   Tenant shall not conduct or permit to be
conducted any auction, bankruptcy sale, liquidation sale, or going out of
business sale, in, upon or about the Property, whether said auction or sale be
voluntary, involuntary or pursuant to any assignment for the benefit of
creditors, or pursuant to any bankruptcy or other insolvency proceeding.

 

13.6       Environmental Matters.

 

(a)          For purposes of this Section, “hazardous substance” shall mean the
substances included within the definitions of the term “hazardous substance”
under (i) the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, 42 U.S.C. §§ 9601 et seq., and the regulations
promulgated thereunder, as amended, (ii) the California Carpenter-Presley-Tanner
Hazardous Substance Account Act, California Health & Safety Code §§ 25300
et seq., and regulations promulgated thereunder, as amended, (iii) the

 

 - 25 - 

 

 

Hazardous Materials Release Response Plans and Inventory Act, California Heath &
Safety Code §§ 25500 et seq., and regulations promulgated thereunder, as
amended, and (iv) petroleum; “hazardous waste” shall mean (i) any waste listed
as or meeting the identified characteristics of a “hazardous waste” under the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. §§ 6901 et seq., and
regulations promulgated pursuant thereto, as amended (collectively, “RCRA”),
(ii) any waste meeting the identified characteristics of “hazardous waste,”
“extremely hazardous waste” or “restricted hazardous waste” under the California
Hazardous Waste Control Law, California Health & Safety Code §§ 25100 et seq.,
and regulations promulgated pursuant thereto, as amended (collectively, the
“CHWCL”), and/or (iii) any waste meeting the identified characteristics of
“medical waste” under California Health & Safety Code §§ 25015-25027.8, and
regulations promulgated thereunder, as amended; and “hazardous waste facility”
shall mean a hazardous waste facility as defined under the CHWCL.

 

(b)          Without limiting the generality of the obligations set forth in
Section 13.4 of this Lease:

 

(i)        Tenant shall not cause or permit any hazardous substance or hazardous
waste to be brought upon, kept, stored or used in or about the Property without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld or delayed, except that Tenant, in connection with its permitted use of
the Property as provided in Section 13.1, may keep, store and use materials that
constitute hazardous substances which are customary for such permitted use,
provided such hazardous substances are kept, stored and used in quantities which
are customary for such permitted use and are kept, stored and used in full
compliance with clauses (ii) and (iii) immediately below.

 

(ii)        Tenant shall comply with all applicable laws, rules, regulations,
orders, permits, licenses and operating plans of any governmental authority with
respect to the receipt, use, handling, generation, transportation, storage,
treatment and/or disposal of hazardous substances or wastes by Tenant or its
agents or employees, and Tenant shall provide Landlord with copies of all
permits, licenses, registrations and other similar documents that authorize
Tenant to conduct any such activities in connection with its authorized use of
the Property from time to time.

 

(iii)       Tenant shall not (A) operate on or about the Property any facility
required to be permitted or licensed as a hazardous waste facility or for which
interim status as such is required, nor (B) store any hazardous wastes on or
about the Property for ninety (90) days or more, nor (C) conduct any other
activities on or about the Property that could result in the Property being
deemed to be a “hazardous waste facility” (including, but not limited to, any
storage or treatment of hazardous substances or hazardous wastes which could
have such a result), nor (D) store any hazardous wastes on or about the Property
in violation of any federal or California laws or in violation of the terms of
any federal or California licenses or permits held by Tenant.

 

(iv)       Tenant shall comply with all applicable laws, rules, regulations,
orders and permits relating to underground storage tanks installed by Tenant or
its agents or employees or at the request of Tenant (including any installation,
monitoring, maintenance, closure and/or removal of such tanks) as such tanks are
defined in California Health & Safety Code § 25281(x), including, without
limitation, complying with California Health & Safety Code §§ 25280-25299.7 and
the regulations promulgated thereunder, as amended. Tenant shall furnish to
Landlord copies of all registrations and permits issued to or held by Tenant
from time to time for any and all underground storage tanks located on or under
the Property.

 

(v)        If applicable, Tenant shall provide Landlord in writing the following
information and/or documentation at the commencement of this Lease and within
sixty (60) days of any change in or addition to the required information and/or
documentation (provided, however, that in the case of the materials described in
subparagraphs (B), (C) and (E) below, Tenant shall not be required to deliver
copies of such materials to Landlord but shall maintain copies of such materials
to such extent and for such periods as may be required by applicable law and
shall permit Landlord or its representatives to inspect and copy such materials
during normal business hours at any time and from time to time upon reasonable
notice to Tenant):

 

 - 26 - 

 

 

(A)       A list of all hazardous substances and/or wastes that Tenant receives,
uses, handles, generates, transports, stores, treats or disposes of from time to
time in connection with its operations on the Property.

 

(B)       All Material Safety Data Sheets ( “MSDS’s”), if any, required to be
completed with respect to operations of Tenant at the Property from time to time
in accordance with Title 26, California Code of Regulations § 8-5194 or 42
U.S.C. § 11021, or any amendments thereto, and any Hazardous Materials Inventory
Sheets that detail the MSDS’s.

 

(C)       All hazardous waste manifests (as defined in Title 26, California Code
of Regulations § 22-66481), if any, that Tenant is required to complete from
time to time in connection with its operations at the Property.

 

(D)       A copy of any Hazardous Materials Management Plan required from time
to time with respect to Tenant’s operations at the Property, pursuant to
California Health & Safety Code §§ 25500 et seq., and any regulations
promulgated thereunder, as amended.

 

(E)       Copies of any Contingency Plans and Emergency Procedures required of
Tenant from time to time due to its operations in accordance with Title 26,
California Code of Regulations §§ 22-67140 et seq., and any amendments thereto,
and copies of any Training Programs and Records required under Title 26,
California Code of Regulations, § 22-67105, and any amendments thereto.

 

(F)       Copies of any biennial reports required to be furnished to the
California Department of Health Services from time to time relating to hazardous
substances or wastes, pursuant to Title 26, California Code of Regulations,
§ 22-66493, and any amendments thereto.

 

(G)       Copies of all industrial wastewater discharge permits issued to or
held by Tenant from time to time in connection with its operations on the
Property.

 

(H)       Copies of any other lists or inventories of hazardous substances
and/or wastes on or about the Property that Tenant is otherwise required to
prepare and file from time to time with any governmental or regulatory
authority.

 

(vi)       Tenant shall secure Landlord’s prior written approval for any
proposed receipt, storage, possession, use, transfer or disposal of “radioactive
materials” or “radiation,” as such materials are defined in Title 26, California
Code of Regulations § 17-30100, and/or any other materials possessing the
characteristics of the materials so defined, which approval Landlord may
withhold in its sole and absolute discretion; provided, that such approval shall
not be required for any radioactive materials (x) for which Tenant has secured
prior written approval of the Nuclear Regulatory Commission and delivered to
Landlord a copy of such approval (if applicable), or (y) which Tenant is
authorized to use pursuant to the terms of a Radioactive Material License (if
any) issued by the State of California, provided that Tenant has delivered a
copy of such License to Landlord. Tenant, in connection with any such authorized
receipt, storage, possession, use, transfer or disposal of radioactive materials
or radiation, shall:

 

(A)       Comply with all federal, state and local laws, rules, regulations,
orders, licenses and permits issued to or applicable to Tenant with respect to
its business operations on the Property;

 

(B)       Maintain, to such extent and for such periods as may be required by
applicable law, and permit Landlord or its representatives to inspect during
normal business hours at any time and from time to time upon reasonable notice
to Tenant, a list of all radioactive materials or radiation received, stored,
possessed, used, transferred or disposed of from time to time, to the extent not
already disclosed through delivery of a copy of a Nuclear Regulatory Commission
approval and/or a California Radioactive Material License with respect thereto
as contemplated above; and

 

(C)       Maintain, to such extent and for such periods as may be required by
applicable law, and permit Landlord or its representatives to inspect during
normal business hours at any time and from time to time upon reasonable notice
to Tenant, all licenses,

 

 - 27 - 

 

 

registration materials, inspection reports, governmental orders and permits in
connection with the receipt, storage, possession, use, transfer or disposal of
radioactive materials or radiation by Tenant or in connection with the operation
of Tenant’s business on the Property from time to time.

 

(vii)      Tenant shall comply with any and all applicable laws, rules,
regulations and orders of any governmental authority with respect to the release
into the environment of any hazardous wastes or substances or radiation or
radioactive materials by Tenant or its agents or employees. Tenant shall give
Landlord immediate verbal notice of any unauthorized release of any such
hazardous wastes or substances or radiation or radioactive materials into the
environment, and to follow such verbal notice with written notice to Landlord of
such release within twenty-four (24) hours of the time at which Tenant became
aware of such release.

 

(viii)     Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all claims, losses (including, but not limited to, loss of
rental income and loss due to business interruption), damages, liabilities,
costs, legal fees and expenses of any sort arising out of or relating to (A) any
failure by Tenant to comply with any of its obligations under this
Section 13.6(b), or (B) any receipt, use handling, generation, transportation,
storage, treatment, release and/or disposal of any hazardous substance or waste
or any radioactive material or radiation on or about the Property in connection
with Tenant’s use or occupancy of the Property or as a result of any intentional
or negligent acts or omissions of Tenant or of any agent, employee or invitee of
Tenant.

 

(ix)       Tenant shall cooperate with Landlord in furnishing Landlord with
complete information regarding Tenant’s receipt, handling, use, storage,
transportation, generation, treatment and/or disposal of any hazardous
substances or wastes or radiation or radioactive materials. Upon request, Tenant
agrees to grant Landlord reasonable access at reasonable times to the Property
to inspect Tenant’s receipt, handling, use, storage, transportation, generation,
treatment and/or disposal of hazardous substances or wastes or radiation or
radioactive materials, without being deemed guilty of any disturbance of
Tenant’s use or possession and without being liable to Tenant in any manner.

 

(x)       Notwithstanding Landlord’s rights of inspection and review under this
Section 13.6(b), Landlord shall have no obligation or duty to so inspect or
review, and no third party shall be entitled to rely on Landlord to conduct any
sort of inspection or review by reason of the provisions of this
Section 13.6(b).

 

(xi)       If Tenant or its employees, agents, contractors, vendors, customers
or guests receive, handle, use, store, transport, generate, treat and/or dispose
of any hazardous substances or wastes or radiation or radioactive materials on
or about the Property at any time during the term of this Lease, then within
thirty (30) days after termination or expiration of this Lease, Tenant at its
sole cost and expense shall obtain and deliver to Landlord an environmental
study, performed by an expert reasonably satisfactory to Landlord, evaluating
the presence or absence of hazardous substances and wastes, radiation and
radioactive materials on and about the Property. Such study shall be based on a
reasonable and prudent level of tests and investigations of the Buildings and
other appropriate portions of the Property (if any), which tests shall be
conducted no earlier than the date of termination or expiration of this Lease.
Liability for any remedial actions required or recommended on the basis of such
study shall be allocated in accordance with Sections 13.4, 13.6, 14.6 and other
applicable provisions of this Lease.

 

(c)          Landlord shall indemnify, defend and hold Tenant harmless from and
against any and all claims, losses, damages, liabilities, costs, legal fees and
expenses of any sort arising out of or relating to (i) the presence on the
Property of any hazardous substances or wastes or radiation or radioactive
materials present on the Property as of the first Rent Commencement Date to
occur hereunder (other than as a result of any intentional or negligent acts or
omissions of Tenant or of any agent, employee or invitee of Tenant), and/or
(ii) any unauthorized release into the environment (including, but not limited
to, the Property) of any hazardous substances or wastes or radiation or
radioactive materials to the extent such release results from the negligence of
or willful misconduct or omission by Landlord or its agents or employees.

 

 - 28 - 

 

 

(d)          In the event of any third-party claims, losses, damages,
liabilities, costs, legal fees and expenses of any sort (including, but not
limited to, costs incurred with respect to any government-mandated remediation),
against either Landlord or Tenant or both, arising out of or relating to (i) the
presence on the Property of any hazardous substances or wastes or radiation or
radioactive materials not present on the Property as of the first Rent
Commencement Date to occur (except to the extent the presence thereof is already
covered by an express indemnification obligation under Section 13.6(b)(viii) or
Section 13.6(c), as applicable), and/or (ii) any unauthorized release into the
environment (including, but not limited to, the Property) of any hazardous
substances or wastes or radiation or radioactive materials (except to the extent
such release is already covered by an express indemnification obligation under
Section 13.6(b)(viii) or Section 13.6(c), as applicable), then (x) Landlord and
Tenant shall cooperate reasonably and in good faith in the defense of such
third-party claims, liabilities and related matters and (y) Landlord and Tenant
shall each bear fifty percent (50%) of the total claims, losses, damages,
liabilities, costs, legal fees and expenses incurred by Landlord and/or Tenant
in connection with matters covered by this Section 13.6(d). For purposes of the
sharing of expenses contemplated in clause (y) of the preceding sentence, the
party directly paying or incurring such costs or expenses shall be entitled to
invoice the other party from time to time (on a monthly basis or at other
appropriate intervals) for such other party’s respective share thereof, which
invoice shall be accompanied by copies of third-party invoices or other
reasonable documentation supporting the invoiced amounts, and the party
receiving such invoice shall pay its share as reflected in the applicable
invoice within fifteen (15) days after receipt thereof, unless the parties agree
otherwise. Within three (3) months after receipt of any such invoice, the party
receiving the invoice shall be entitled, upon reasonable written notice and
during normal business hours, to inspect and examine the books and records of
the party submitting the invoice with respect to the invoiced amounts. Any
dispute with respect thereto that the parties are unable to resolve by good
faith negotiations shall be resolved by an independent audit using the same
procedure set forth in Section 9.3(b).

 

(e)          The provisions of this Section 13.6 shall survive the termination
of this Lease.

 

14.       INSURANCE AND INDEMNITY

 

14.1        Liability and Property Insurance.

 

(a)          Tenant shall procure and maintain in full force and effect at all
times during the term of this Lease, at Tenant’s cost and expense, commercial
general liability insurance to protect against liability arising out of or
related to the use of or resulting from any accident occurring in, upon or about
the Property, with combined single limit of liability of not less than Five
Million Dollars ($5,000,000) per occurrence for bodily injury and property
damage. Such insurance shall name Landlord, its Manager, its property manager
and any lender holding a deed of trust on the Property from time to time (as
designated in writing by Landlord to Tenant from time to time) as additional
insureds thereunder. The amount of such insurance shall not be construed to
limit any liability or obligation of Tenant under this Lease. Tenant shall also
procure and maintain in full force and effect at all times during the term of
this Lease, at Tenant’s cost and expense, products/completed operations coverage
on terms and in amounts satisfactory to Landlord in its reasonable discretion.

 

(b)          Landlord shall procure and maintain in full force and effect at all
times during the term of this Lease, at Landlord’s cost and expense (but
reimbursable as an Operating Expense under Section 9.2 hereof), commercial
general liability insurance to protect against liability arising out of or
related to the use of or resulting from any accident occurring in, upon or about
the Property, with combined single limit of liability of not less than Five
Million Dollars ($5,000,000) per occurrence for bodily injury and property
damage.

 

(c)           Landlord shall procure and maintain in full force and effect at
all times during the term of this Lease, at Landlord’s cost and expense (but
reimbursable as an Operating Expense under Section 9.2 hereof), policies of
property insurance providing protection against “all risk of direct physical
loss” (as defined by and detailed in the Insurance Service Office’s Commercial
Property Program “Cause of Loss-Special Form [CP 1030]” or its equivalent) for
the Building Shell (as defined in the Workletter) of each Building and for the
improvements in the Common Areas of the Property, on a full replacement cost
basis (with no co-insurance or, if

 

 - 29 - 

 

 

coverage without co-insurance is not reasonably available, then on an “agreed
amount” basis). Such insurance shall include earthquake and environmental
coverage and shall have such commercially reasonable deductibles and other terms
as Landlord in its reasonable discretion determines to be appropriate. Landlord
shall, in all events, have no obligation to insure the Tenant Improvements or
any other alterations, additions or improvements installed by Tenant in the
Buildings or on or about the Property; provided, however, that if Tenant so
requests in writing, Landlord agrees to include the Tenant Improvements under
Landlord’s earthquake coverage, in which event (i) such earthquake coverage with
respect to the Tenant Improvements shall be in such amounts and with such
commercially reasonable deductibles and other terms as Landlord and Tenant may
mutually and reasonably determine to be appropriate, (ii) such earthquake
coverage shall, in Landlord’s discretion, either name both Landlord and Tenant
as insureds as their interests may appear or name Tenant as an additional
insured with respect to the portion of the policy that provides earthquake
coverage for the Tenant Improvements, (iii) the cost of such earthquake coverage
for the Tenant Improvements shall be charged back to Tenant as additional rent
under this Lease and shall be reimbursed by Tenant to Landlord within ten
(10) business days after Tenant’s receipt of a written invoice from Landlord
with respect to the premium costs attributable to such coverage, (iv) Tenant
shall provide to Landlord from time to time, at or about the Rent Commencement
Date for the applicable Building and thereafter annually or at such intervals as
Landlord may reasonably request, an updated schedule of values or other
appropriate information with respect to the insurable value of the Tenant
Improvements, and (v) Landlord shall have no obligation or liability with
respect to any underinsurance of the Tenant Improvements that results from
Tenant’s failure to keep Landlord informed on a current basis of the insurable
value of such Tenant Improvements from time to time.

 

(d)          Tenant shall procure and maintain in full force and effect at all
times during the term of this Lease, at Tenant’s cost and expense, policies of
property insurance providing protection against “all risk of direct physical
loss” (as defined by and detailed in the Insurance Service Office’s Commercial
Property Program “Cause of Loss-Special Form [CP1030]” or its equivalent) for
the Tenant Improvements constructed by Tenant pursuant to the Workletter and on
all other alterations, additions and improvements installed by Tenant from time
to time in or about the Building, on a full replacement cost basis (with no
co-insurance or, if coverage without co-insurance is not reasonably available,
then on an “agreed amount” basis). Such insurance may have such commercially
reasonable deductibles and other terms as Tenant in its reasonable discretion
determines to be appropriate, and shall name both Tenant and Landlord as
insureds as their interests may appear. Without limiting the generality of the
foregoing provisions, Tenant’s property insurance on the Tenant Improvements in
each Building shall in all events include (i) earthquake insurance (except as
otherwise provided in paragraph (c) above, if applicable) in an amount at least
equal to the amount of the Tenant Improvement Allowance paid by Landlord
pursuant to the Workletter in connection with the construction of the Tenant
Improvements in such Building, and (ii) business interruption (income) coverage,
including extra expense coverage and off-premises utility interruption coverage,
in such amounts and on such terms as Tenant in its reasonable discretion
determines to be appropriate.

 

(e)          During the course of construction of the improvements being
constructed by Landlord and Tenant under Section 5.1 and the Workletter,
Landlord shall procure and maintain in full force and effect, at its sole cost
and expense, a policy or policies of builder’s risk insurance on both the
improvements being constructed by it and the improvements being constructed by
Tenant, (i) in such amounts and with such commercially reasonable deductibles
and other terms as Landlord in its reasonable discretion determines to be
appropriate with respect to the insurance on the improvements being constructed
by Landlord, and (ii) in such amounts and with such commercially reasonable
deductibles and other terms as Landlord and Tenant may mutually and reasonably
determine to be appropriate with respect to the insurance on the improvements
being constructed by Tenant. Such insurance shall, in Landlord’s discretion,
either name both Landlord and Tenant as insureds as their interests may appear
or name Tenant as an additional insured with respect to the portion of the
policy that covers the improvements being constructed by Tenant. Tenant shall
provide to Landlord from time to time during the course of construction of
improvements by Tenant, at such intervals as Landlord may reasonably request, an
updated schedule of values or other appropriate information with respect to the
insurable value of the improvements, work in progress and materials located on
the Property in connection with Tenant’s construction of improvements, and
Landlord shall have no obligation or liability with respect to any
underinsurance of Tenant’s improvements, work in progress and materials that
results from Tenant’s failure to keep Landlord informed on a current basis,
during

 

 - 30 - 

 

 

the course of construction, of the insurable value of such improvements, work in
progress and materials on the Property from time to time.

 

14.2        Quality Of Policies And Certificates.   All policies of insurance
required hereunder shall be issued by responsible insurers and, in the case of
policies carried or required to be carried by Tenant, shall be written as
primary policies not contributing with and not in excess of any coverage that
Landlord may carry. The coverage provided by such policies shall include, where
applicable, the clause or endorsement referred to in Section 14.4. Each party
shall deliver to the other party certificates of insurance showing that the
insuring party’s required policies are in effect. If either party fails to
acquire, maintain or renew any insurance required to be maintained by it under
this Article 14 or to pay the premium therefor, then the other party, at its
option and in addition to its other remedies, but without obligation so to do,
may procure such insurance, and any sums expended by Landlord to procure any
such insurance on behalf of or in place of Tenant shall be repaid upon demand,
with interest as provided in Section 3.2 hereof. Tenant shall give Landlord at
least thirty (30) days prior written notice of any cancellation or nonrenewal of
insurance required to be maintained by Tenant under this Article 14, and shall
obtain written undertakings from each insurer under policies required to be
maintained by Tenant to notify all insureds thereunder at least thirty (30) days
prior to cancellation of coverage.

 

14.3        Workers’ Compensation.   Tenant shall maintain in full force and
effect during the term of this Lease workers’ compensation insurance, in at
least the minimum amounts required by law, covering all of Tenant’s employees
working on the Property.

 

14.4        Waiver Of Subrogation.   To the extent permitted by law and without
affecting the coverage provided by insurance required to be maintained
hereunder, Landlord and Tenant each waive any right to recover against the other
with respect to (i) damage to property, (ii) damage to the Property or any part
thereof, or (iii) claims arising by reason of any of the foregoing, but only to
the extent that any of the foregoing damages and claims under clauses
(i)-(iii) hereof are covered, and only to the extent of such coverage, by
property insurance actually carried or required to be carried hereunder by
either Landlord or Tenant. This provision is intended to waive fully, and for
the benefit of each party, any rights and claims which might give rise to a
right of subrogation in any insurance carrier. Each party shall procure a clause
or endorsement on any property insurance policy denying to the insurer rights of
subrogation against the other party to the extent rights have been waived by the
insured prior to the occurrence of injury or loss. Coverage provided by
insurance maintained by Tenant shall not be limited, reduced or diminished by
virtue of the subrogation waiver herein contained.

 

14.5        Increase In Premiums.   Tenant shall do all acts and pay all
expenses necessary to insure that the Buildings are not used for purposes
prohibited by any applicable fire insurance, and that Tenant’s use of the
Buildings and the Property complies with all requirements necessary to obtain
any such insurance. If Tenant uses or permits the Buildings or the Property to
be used in a manner which increases the existing rate of any insurance carried
by Landlord on the Center, then Tenant shall pay the amount of the increase in
premium caused thereby, and Landlord’s costs of obtaining other replacement
insurance policies, including any increase in premium, within ten (10) days
after demand therefor by Landlord.

 

14.6        Indemnification.

 

(a)          Except as otherwise expressly provided in this Lease, Tenant shall
indemnify, defend and hold Landlord and its members, partners, shareholders,
officers, directors, agents, employees and contractors harmless from any and all
liability for bodily injury to or death of any person, or loss of or damage to
the property of any person, and all actions, claims, demands, costs (including,
but not limited to, reasonable attorneys’ fees), damages or expenses of any kind
arising therefrom which may be brought or made against Landlord or which
Landlord may pay or incur by reason of the use, occupancy and enjoyment of the
Property by Tenant or any invitees, sublessees, licensees, assignees, agents,
employees or contractors of Tenant or holding under Tenant (including, but not
limited to, any such matters arising out of or in connection with any early
entry upon the Property by Tenant pursuant to Section 2.2 hereof) from any cause
whatsoever other than negligence or willful misconduct or omission by Landlord
or its agents, employees or contractors. Landlord and its members, partners,
shareholders, officers, directors, agents, employees and contractors shall not
be liable for, and Tenant hereby waives all claims against such persons for,
damages to goods, wares and merchandise in or upon the Property, or for injuries
to Tenant, its agents or third persons in or upon the Property, from

 

 - 31 - 

 

 

any cause whatsoever other than negligence or willful misconduct or omission by
Landlord or its agents, employees or contractors. Tenant shall give prompt
notice to Landlord of any casualty or accident in, on or about the Property.

 

(b)          Except as otherwise expressly provided in this Lease, Landlord
shall indemnify, defend and hold Tenant and its shareholders, officers,
directors, agents, employees and contractors harmless from any and all liability
for bodily injury to or death of any person, or loss of or damage to the
property of any person, and all actions, claims, demands, costs (including, but
not limited to, reasonable attorneys’ fees), damages or expenses of any kind
arising therefrom which may be brought or made against Tenant or which Tenant
may pay or incur, to the extent such liabilities or other matters arise in, on
or about the Property by reason of any negligence or willful misconduct or
omission by Landlord or its agents, employees or contractors.

 

14.7        Blanket Policy.   Any policy required to be maintained hereunder may
be maintained under a so-called “blanket policy” insuring other parties and
other locations so long as the amount of insurance required to be provided
hereunder is not thereby diminished. Without limiting the generality of the
requirement set forth at the end of the preceding sentence, property insurance
provided under a blanket policy shall provide full replacement cost coverage and
liability insurance provided under a blanket policy shall include per location
aggregate limits meeting or exceeding the limits required under this Article 14.

 

15.       SUBLEASE AND ASSIGNMENT

 

15.1        Assignment And Sublease Of Building(s).  Except in the case of a
Permitted Transfer (as hereinafter defined), Tenant shall not have the right or
power to assign its interest in this Lease, or make any sublease of any Building
or any portion thereof, nor shall any interest of Tenant under this Lease be
assignable involuntarily or by operation of law, without on each occasion
obtaining the prior written consent of Landlord, which consent shall not be
unreasonably withheld or delayed. Any purported sublease or assignment of
Tenant’s interest in this Lease requiring but not having received Landlord’s
consent thereto (to the extent such consent is required hereunder) shall be
void. Without limiting the generality of the foregoing provisions, Landlord may
withhold consent to any proposed subletting or assignment solely on the ground,
if applicable, that the use by the proposed subtenant or assignee is reasonably
likely to be incompatible with Landlord’s use of the balance of the Property or
of any adjacent property owned or operated by Landlord, unless the proposed use
is within the permitted uses specified in Section 13.1, in which event it shall
not be reasonable for Landlord to object to the proposed use. Except in the case
of a Permitted Transfer, any dissolution, consolidation, merger or other
reorganization of Tenant, or any sale or transfer of the stock or assets of or
other interest in Tenant, in a single transaction or series of related
transactions, involving in the aggregate a change of fifty percent (50%) or more
in the beneficial ownership of Tenant or its assets shall be deemed to be an
assignment hereunder and shall be void without the prior written consent of
Landlord as required above. Notwithstanding the foregoing, (i) an initial public
offering of the common stock of Tenant shall not be deemed to be an assignment
hereunder; and (ii) Tenant shall have the right to assign this Lease or sublet
the Buildings, or any portion thereof, without Landlord’s consent (but with
prior or concurrent written notice by Tenant to Landlord), to any entity which
controls, is controlled by, or is under common control with Tenant, or to any
entity which results from a merger or consolidation with Tenant, or to any
entity engaged in a bona fide joint venture with Tenant, or to any entity which
acquires substantially all of the stock or assets of Tenant, as a going concern,
with respect to the business that is being conducted on the Property
(hereinafter each a “Permitted Transfer”). In addition, a sale or transfer of
the capital stock of Tenant shall be deemed a Permitted Transfer (x) if such
sale or transfer occurs in connection with any bona fide financing or
capitalization for the benefit of Tenant, or (y) if Tenant becomes, and while
Tenant is, a publicly traded corporation. Landlord shall have no right to
terminate this Lease in connection with, and shall have no right to any sums or
other economic consideration resulting from, any Permitted Transfer. Except as
expressly set forth in this Section 15.1, however, the provisions of
Section 15.2 shall remain applicable to any Permitted Transfer and the
transferee under such Permitted Transfer shall be and remain subject to all of
the terms and provisions of this Lease.

 

15.2        Rights Of Landlord. Consent by Landlord to one or more assignments
of this Lease, or to one or more sublettings of any Building or any portion
thereof, or collection of rent

 

 - 32 - 

 

 

by Landlord from any assignee or sublessee, shall not operate to exhaust
Landlord’s rights under this Article 15, nor constitute consent to any
subsequent assignment or subletting. No assignment of Tenant’s interest in this
Lease and no sublease shall relieve Tenant of its obligations hereunder,
notwithstanding any waiver or extension of time granted by Landlord to any
assignee or sublessee, or the failure of Landlord to assert its rights against
any assignee or sublessee, and regardless of whether Landlord’s consent thereto
is given or required to be given hereunder. In the event of a default by any
assignee, sublessee or other successor of Tenant in the performance of any of
the terms or obligations of Tenant under this Lease, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against any
such assignee, sublessee or other successor. In addition, Tenant immediately and
irrevocably assigns to Landlord, as security for Tenant’s obligations under this
Lease, all rent from any subletting of all or a part of any Building as
permitted under this Lease, and Landlord, as Tenant’s assignee and as
attorney-in-fact for Tenant, or any receiver for Tenant appointed on Landlord’s
application, may collect such rent and apply it toward Tenant’s obligations
under this Lease; except that, until the occurrence of an act of default by
Tenant, Tenant shall have the right to collect such rent and to retain all
sublease profits.

 

16.    RIGHT OF ENTRY AND QUIET ENJOYMENT

 

16.1    Right Of Entry.    Landlord and its authorized representatives shall
have the right to enter the Buildings at any time during the term of this Lease
during normal business hours and upon not less than twenty-four (24) hours prior
notice, except in the case of emergency (in which event no notice shall be
required and entry may be made at any time), for the purpose of inspecting and
determining the condition of the Buildings or for any other proper purpose
including, without limitation, to make repairs, replacements or improvements
which Landlord may deem necessary, to show the Buildings to prospective
purchasers, to show the Buildings to prospective tenants (but only during the
final year of the term of this Lease), and to post notices of nonresponsibility.
Landlord shall not be liable for inconvenience, annoyance, disturbance, loss of
business, quiet enjoyment or other damage or loss to Tenant by reason of making
any repairs or performing any work upon the Buildings or the Property or by
reason of erecting or maintaining any protective barricades in connection with
any such work, and the obligations of Tenant under this Lease shall not thereby
be affected in any manner whatsoever, provided, however, Landlord shall use
reasonable efforts to minimize the inconvenience to Tenant’s normal business
operations caused thereby.

 

16.2    Quiet Enjoyment.    Landlord covenants that Tenant, upon paying the rent
and performing its obligations hereunder and subject to all the terms and
conditions of this Lease, shall peacefully and quietly have, hold and enjoy the
Buildings and the Property throughout the term of this Lease, or until this
Lease is terminated as provided by this Lease.

 

17.    CASUALTY AND TAKING

 

17.1    Damage or Destruction.

 

(a)    If any or all Buildings, or the Common Areas of the Property necessary
for Tenant’s use and occupancy of any or all Buildings, are damaged or destroyed
in whole or in part under circumstances in which (i) repair and restoration is
permitted under applicable governmental laws, regulations and building codes
then in effect and (ii) repair and restoration reasonably can be completed
within a period of one (1) year (or, in the case of an occurrence during the
last two (2) years of the term of this Lease, within a period of sixty
(60) days) following the date of the occurrence, then Landlord, as to the Common
Areas of the Property and the Building Shell of the applicable Building(s), and
Tenant, as to the Tenant Improvements constructed by Tenant, shall commence and
complete, with all due diligence and as promptly as is reasonably practicable
under the conditions then existing, all such repair and restoration as may be
required to return the affected portions of the Property to a condition
comparable to that existing immediately prior to the occurrence. In the event of
damage or destruction the repair of which is not permitted under applicable
governmental laws, regulations and building codes then in effect, if such damage
or destruction (despite being corrected to the extent then permitted under
applicable governmental laws, regulations and building codes) would still
materially impair Tenant’s ability to conduct its business in the applicable
Building(s), then either party may terminate this Lease with respect to the
applicable Building(s) as of the date of the

 



 - 33 - 

 

 

occurrence by giving written notice to the other within thirty (30) days after
the date of the occurrence; if neither party timely elects such termination, or
if such damage or destruction does not materially impair Tenant’s ability to
conduct its business in the applicable Building(s), then this Lease shall
continue in full force and effect, except that there shall be an equitable
adjustment in monthly minimum rental and of Tenant’s Operating Cost Share of
Operating Expenses, based upon the extent to which Tenant’s ability to conduct
its business in the applicable Building(s) is impaired, and Landlord and Tenant
respectively shall restore the Common Areas and Building Shell and the Tenant
Improvements in the applicable Building(s) to a complete architectural whole and
to a functional condition. In the event of damage or destruction which cannot
reasonably be repaired within one (1) year (or, in the case of an occurrence
during the last two (2) years of the term of this Lease, within a period of
sixty (60) days) following the date of the occurrence, then either Landlord or
Tenant, at its election, may terminate this Lease with respect to the applicable
Building(s) as of the date of the occurrence by giving written notice to the
other within thirty (30) days after the date of the occurrence; if neither party
timely elects such termination, then this Lease shall continue in full force and
effect and Landlord and Tenant shall each repair and restore applicable portions
of the Property in accordance with the first sentence of this Section 17.1(a).

 

(b)    The respective obligations of Landlord and Tenant pursuant to
Section 17.1(a) are subject to the following limitations:

 

(i)    If the occurrence results from a peril which is required to be insured
pursuant to Section 14.1(c) and (d) above, the obligations of each party shall
not exceed the amount of insurance proceeds received from insurers (or, in the
case of any failure to maintain required insurance, proceeds that reasonably
would have been available if the required insurance had been maintained) by
reason of such occurrence, plus the amount of the party’s permitted deductible
(provided that each party shall be obligated to use its best efforts to recover
any available proceeds from the insurance which it is required to maintain
pursuant to the provisions of Section 14.1(c) or (d), as applicable), and, if
such proceeds (including, in the case of a failure to maintain required
insurance, any proceeds that reasonably would have been available) are
insufficient, either party may terminate this Lease with respect to the
applicable Building(s) unless the other party promptly elects and agrees, in
writing, to contribute the amount of the shortfall; and

 

(ii)    If the occurrence results from a peril which is not required to be
insured pursuant to Section 14.1(c) and (d) above and is not actually insured,
Landlord shall be required to repair and restore the Common Areas and the
Building Shell of the applicable Building(s) to the extent necessary for
Tenant’s continued use and occupancy of the applicable Building(s), and Tenant
shall be required to repair and restore the Tenant Improvements to the extent
necessary for Tenant’s continued use and occupancy of the applicable
Building(s), provided that each party’s out of pocket cost (after application of
any insurance proceeds) to repair and restore shall not exceed an amount equal
to fifteen percent (15%) of the replacement cost of the Building Shell of the
applicable Building(s) and the Common Area improvements, as to Landlord, or
fifteen percent (15%) of the replacement cost of the Tenant Improvements in the
applicable Building(s), as to Tenant; if the out of pocket replacement cost as
to either party exceeds such amount, then the party whose limit has been
exceeded may terminate this Lease with respect to the applicable Building(s)
unless the other party promptly elects and agrees, in writing, to contribute the
amount of the shortfall.

 

(c)    If this Lease is terminated with respect to the applicable Building(s)
pursuant to the foregoing provisions of this Section 17.1 following an
occurrence which is a peril actually insured or required to be insured against
pursuant to Section 14.1(c) and (d), Landlord and Tenant agree (and any Lender
shall be asked to agree) that such insurance proceeds shall be allocated between
Landlord and Tenant in a manner which fairly and reasonably reflects their
respective ownership rights under this Lease, as of the termination or
expiration of the term of this Lease, with respect to the improvements,
fixtures, equipment and other items to which such insurance proceeds are
attributable.

 

(d)    From and after the date of an occurrence resulting in damage to or
destruction of a Building or of the Common Areas necessary for Tenant’s use and
occupancy of the Buildings, and continuing until repair and restoration thereof
are completed, there shall be an equitable abatement of Minimum Rental and
additional rent and of Tenant’s Operating Cost

 



 - 34 - 

 

 

Share of Operating Expenses based upon the degree to which Tenant’s ability to
conduct its business in the applicable Building(s) is impaired.

 

17.2     Condemnation.

 

(a)    If during the term of this Lease one or more Buildings, the Property or
Improvements, or any substantial part of any of them, is taken by eminent domain
or by reason of any public improvement or condemnation proceeding, or in any
manner by exercise of the right of eminent domain (including any transfer in
avoidance of an exercise of the power of eminent domain), or receives
irreparable damage by reason of anything lawfully done under color of public or
other authority, then (i) this Lease shall terminate as to the entire applicable
Building(s) at Landlord’s election by written notice given to Tenant within
sixty (60) days after the taking has occurred, and (ii) this Lease shall
terminate as to the entire applicable Building(s) at Tenant’s election, by
written notice given to Landlord within thirty (30) days after the nature and
extent of the taking have been finally determined, if the portion of the
Property taken is of such extent and nature as substantially to handicap, impede
or permanently impair Tenant’s use of the balance of the applicable Building(s).
If Tenant elects to terminate this Lease, Tenant shall also notify Landlord of
the date of termination, which date shall not be earlier than thirty (30) days
nor later than ninety (90) days after Tenant has notified Landlord of Tenant’s
election to terminate, except that this Lease shall terminate on the date of
taking if such date falls on any date before the date of termination designated
by Tenant. If neither party elects to terminate this Lease as to the applicable
Building(s) as hereinabove provided, this Lease shall continue in full force and
effect (except that there shall be an equitable abatement of Minimum Rental and
additional rent and of Tenant’s Operating Cost Share of Operating Expenses based
upon the degree to which Tenant’s ability to conduct its business in the
applicable Building(s) is impaired), Landlord shall restore the Building Shell
of the applicable Building(s) and the Common Area improvements to a complete
architectural whole and a functional condition and as nearly as reasonably
possible to the condition existing before the taking, and Tenant shall restore
the Tenant Improvements and Tenant’s other alterations, additions and
improvements to a complete architectural whole and a functional condition and as
nearly as reasonably possible to the condition existing before the taking. In
connection with any such restoration, each party shall use its respective best
efforts (including, without limitation, any necessary negotiation or
intercession with its respective lender, if any) to ensure that any severance
damages or other condemnation awards intended to provide compensation for
rebuilding or restoration costs are promptly collected and made available to
Landlord and Tenant in portions reasonably corresponding to the cost and scope
of their respective restoration obligations, subject only to such payment
controls as either party or its lender may reasonably require in order to ensure
the proper application of such proceeds toward the restoration of the
Improvements. Each party waives the provisions of Code of Civil Procedure
Section 1265.130, allowing either party to petition the Superior Court to
terminate this Lease in the event of a partial condemnation of one or more
Buildings or the Property.

 

(b)    The respective obligations of Landlord and Tenant pursuant to
Section 17.2(a) are subject to the following limitations:

 

(i)    Each party’s obligation to repair and restore shall not exceed, net of
any condemnation awards or other proceeds available for and allocable to such
restoration as contemplated in Section 17.2(a), an amount equal to five percent
(5%) of the replacement cost of the Building Shell of the applicable Building(s)
and the Common Area improvements, as to Landlord, or five percent (5%) of the
replacement cost of the Tenant Improvements in the applicable Building(s), as to
Tenant; if the replacement cost as to either party exceeds such amount, then the
party whose limit has been exceeded may terminate this Lease with respect to the
applicable Building(s) unless the other party promptly elects and agrees, in
writing, to contribute the amount of the shortfall; and

 

(ii)    If this Lease is terminated with respect to the applicable Building(s)
pursuant to the foregoing provisions of this Section 17.2, or if this Lease
remains in effect but any condemnation awards or other proceeds become available
as compensation for the loss or destruction of any of the Improvements, then
Landlord and Tenant agree (and any Lender shall be asked to agree) that there
shall be paid from such award or proceeds (i) to Landlord, the award or proceeds
attributable or allocable to the Building Shell of the applicable Building(s)
and/or the Common Area improvements, and (ii) to Landlord and Tenant,
respectively, portions of the award or proceeds attributable or allocable to the
Tenant Improvements in the applicable

 



 - 35 - 

 

 

Building(s), in the respective proportions in which Landlord and Tenant would
have shared, under Section 17.1(c), the proceeds of any insurance proceeds
following loss or destruction of such Tenant Improvements by an insured
casualty.

 

17.3    Reservation Of Compensation.    Landlord reserves, and Tenant waives and
assigns to Landlord, all rights to any award or compensation for damage to the
Improvements, the Property and the leasehold estate created hereby, accruing by
reason of any taking in any public improvement, condemnation or eminent domain
proceeding or in any other manner by exercise of the right of eminent domain or
of anything lawfully done by public authority, except that (a) Tenant shall be
entitled to any and all compensation or damages paid for or on account of
Tenant’s moving expenses, trade fixtures and equipment, and (b) any condemnation
awards or proceeds described in Section 17.2(b)(ii) shall be allocated and
disbursed in accordance with the provisions of Section 17.2(b)(ii),
notwithstanding any contrary provisions of this Section 17.3.

 

17.4    Restoration Of Improvements.    In connection with any repair or
restoration of Improvements by either party following a casualty or taking as
hereinabove set forth, the party responsible for such repair or restoration
shall, to the extent possible, return such Improvements to a condition
substantially equal to that which existed immediately prior to the casualty or
taking. To the extent such party wishes to make material modifications to such
Improvements, such modifications shall be subject to the prior written approval
of the other party (not to be unreasonably withheld or delayed), except that no
such approval shall be required for modifications that are required by
applicable governmental authorities as a condition of the repair or restoration,
unless such required modifications would impair or impede Tenant’s conduct of
its business in the applicable Building(s) (in which case any such modifications
in Landlord’s work shall require Tenant’s consent, not unreasonably withheld or
delayed) or would materially and adversely affect the exterior appearance, the
structural integrity or the mechanical or other operating systems of the
applicable Building(s) (in which case any such modifications in Tenant’s work
shall require Landlord’s consent, not unreasonably withheld or delayed).

 

18.    DEFAULT

 

18.1    Events Of Default.     The occurrence of any of the following shall
constitute an event of default on the part of Tenant:

 

(a)    Abandonment.    Abandonment of one or more Buildings. “Abandonment” is
hereby defined to include, but is not limited to, any absence by Tenant from the
applicable Building(s) for fifteen (15) consecutive days or more while Tenant is
in default under any other provision of this Lease. Tenant waives any right
Tenant may have to notice under Section 1951.3 of the California Civil Code, the
terms of this subsection (a) being deemed such notice to Tenant as required by
said Section 1951.3;

 

(b)    Nonpayment.     Failure to pay, when due, any amount payable to Landlord
hereunder, such failure continuing for a period of five (5) days after written
notice of such failure; provided, however, that any such notice shall be in lieu
of, and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 et seq., as amended from time to time;

 

(c)    Other Obligations.    Failure to perform any obligation, agreement or
covenant under this Lease other than those matters specified in subsection
(b) hereof, such failure continuing for fifteen (15) days after written notice
of such failure; provided, however, that if such failure is curable in nature
but cannot reasonably be cured within such 15-day period, then Tenant shall not
be in default if, and so long as, Tenant promptly (and in all events within such
15-day period) commences such cure and thereafter diligently pursues such cure
to completion; and provided further, however, that any such notice shall be in
lieu of, and not in addition to, any notice required under California Code of
Civil Procedure Section 1161 et seq., as amended from time to time;

 

(d)    General Assignment.     A general assignment by Tenant for the benefit of
creditors;

 

(e)     Bankruptcy.     The filing of any voluntary petition in bankruptcy by
Tenant, or the filing of an involuntary petition by Tenant’s creditors, which
involuntary petition remains

 



 - 36 - 

 

 

undischarged for a period of thirty (30) days. In the event that under
applicable law the trustee in bankruptcy or Tenant has the right to affirm this
Lease and continue to perform the obligations of Tenant hereunder, such trustee
or Tenant shall, in such time period as may be permitted by the bankruptcy court
having jurisdiction, cure all defaults of Tenant hereunder outstanding as of the
date of the affirmance of this Lease and provide to Landlord such adequate
assurances as may be necessary to ensure Landlord of the continued performance
of Tenant’s obligations under this Lease. Specifically, but without limiting the
generality of the foregoing, such adequate assurances must include assurances
that the Buildings continue to be operated only for the use permitted hereunder.
The provisions hereof are to assure that the basic understandings between
Landlord and Tenant with respect to Tenant’s use of the Property and the
benefits to Landlord therefrom are preserved, consistent with the purpose and
intent of applicable bankruptcy laws;

 

(f)    Receivership.     The employment of a receiver appointed by court order
to take possession of substantially all of Tenant’s assets or Tenant’s interest
in one or more of the Buildings, if such receivership remains undissolved for a
period of thirty (30) days;

 

(g)    Attachment.     The attachment, execution or other judicial seizure of
all or substantially all of Tenant’s assets or Tenant’s interest in one or more
of the Buildings, if such attachment or other seizure remains undismissed or
undischarged for a period of thirty (30) days after the levy thereof; or

 

(h)    Insolvency.     The admission by Tenant in writing of its inability to
pay its debts as they become due, the filing by Tenant of a petition seeking any
reorganization or arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, the filing by Tenant of an answer admitting or failing timely to
contest a material allegation of a petition filed against Tenant in any such
proceeding or, if within thirty (30) days after the commencement of any
proceeding against Tenant seeking any reorganization or arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, such proceeding shall not have
been dismissed.

 

18.2     Remedies Upon Tenant’s Default.

 

(a)    Upon the occurrence of any event of default described in Section 18.1
hereof, Landlord, in addition to and without prejudice to any other rights or
remedies it may have, shall have the immediate right to re-enter the Buildings
or any part thereof and repossess the same, expelling and removing therefrom all
persons and property (which property may be stored in a public warehouse or
elsewhere at the cost and risk of and for the account of Tenant), using such
force as may be necessary to do so (as to which Tenant hereby waives any claim
for loss or damage that may thereby occur). In addition to or in lieu of such
re-entry, and without prejudice to any other rights or remedies it may have,
Landlord shall have the right either (i) to terminate this Lease and recover
from Tenant all damages incurred by Landlord as a result of Tenant’s default, as
hereinafter provided, or (ii) to continue this Lease in effect and recover rent
and other charges and amounts as they become due.

 

(b)    Even if Tenant has breached this Lease and abandoned one or more
Building(s), this Lease shall continue in effect for so long as Landlord does
not terminate Tenant’s right to possession under subsection (a) hereof and
Landlord may enforce all of its rights and remedies under this Lease, including
the right to recover rent as it becomes due, and Landlord, without terminating
this Lease, may exercise all of the rights and remedies of a lessor under
California Civil Code Section 1951.4 (lessor may continue lease in effect after
lessee’s breach and abandonment and recover rent as it becomes due, if lessee
has right to sublet or assign, subject only to reasonable limitations), or any
successor Code section. Acts of maintenance, preservation or efforts to relet
the Building(s) or the appointment of a receiver upon application of Landlord to
protect Landlord’s interests under this Lease shall not constitute a termination
of Tenant’s right to possession.

 

(c)    If Landlord terminates this Lease pursuant to this Section 18.2, Landlord
shall have all of the rights and remedies of a landlord provided by
Section 1951.2 of the Civil Code of the State of California, or any successor
Code section, which remedies include Landlord’s right to recover from Tenant
(i) the worth at the time of award of the unpaid rent and additional rent which
had been earned at the time of termination, (ii) the worth at the time of award
of the amount by which the unpaid rent and additional rent which would have been
earned

 



 - 37 - 

 

 

after termination until the time of award exceeds the amount of such rental loss
that Tenant proves could have been reasonably avoided, (iii) the worth at the
time of award of the amount by which the unpaid rent and additional rent for the
balance of the term after the time of award exceeds the amount of such rental
loss that Tenant proves could be reasonably avoided, and (iv) any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant’s failure to perform its obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom, including, but
not limited to, the cost of recovering possession of the Buildings, expenses of
reletting, including necessary repair, renovation and alteration of the
Buildings, reasonable attorneys’ fees, and other reasonable costs. The “worth at
the time of award” of the amounts referred to in clauses (i) and (ii) above
shall be computed by allowing interest at ten percent (10%) per annum from the
date such amounts accrued to Landlord. The “worth at the time of award” of the
amounts referred to in clause (iii) above shall be computed by discounting such
amounts at one percentage point above the discount rate of the Federal Reserve
Bank of San Francisco at the time of award.

 

18.3    Remedies Cumulative.    All rights, privileges and elections or remedies
of Landlord contained in this Article 18 are cumulative and not alternative to
the extent permitted by law and except as otherwise provided herein.

 

19.    SUBORDINATION, ATTORNMENT AND SALE

 

19.1    Subordination To Mortgage.    This Lease, and any sublease entered into
by Tenant under the provisions of this Lease, shall be subject and subordinate
to any ground lease, mortgage, deed of trust, sale/leaseback transaction or any
other hypothecation for security now or hereafter placed upon the Buildings, the
Property, the Center, or any of them, and the rights of any assignee of Landlord
or of any ground lessor, mortgagee, trustee, beneficiary or leaseback lessor
under any of the foregoing, and to any and all advances made on the security
thereof and to all renewals, modifications, consolidations, replacements and
extensions thereof; provided, however, that such subordination in the case of
any future ground lease, mortgage, deed of trust, sale/leaseback transaction or
any other hypothecation for security placed upon the Buildings, the Property,
the Center or any of them shall be conditioned on Tenant’s receipt from the
ground lessor, mortgagee, trustee, beneficiary or leaseback lessor of a
Non-Disturbance Agreement in a form reasonably acceptable to Tenant confirming
that so long as Tenant is not in default hereunder, Tenant’s rights hereunder
shall not be disturbed by such person or entity. Moreover, Tenant’s obligations
under this Lease shall be conditioned on Tenant’s receipt within thirty
(30) days after mutual execution of this Lease, from any ground lessor,
mortgagee, trustee, beneficiary or leaseback lessor currently owning or holding
a security interest in the Property, of a Non-Disturbance Agreement in a form
reasonably acceptable to Tenant confirming that so long as Tenant is not in
default hereunder, Tenant’s rights hereunder shall not be disturbed by such
person or entity. (Landlord hereby advises Tenant, however, that in fact there
is no mortgagee, trustee, beneficiary, ground lessor or leaseback lessor holding
an interest in the Property on the date of this Lease.) If any mortgagee,
trustee, beneficiary, ground lessor, sale/leaseback lessor or assignee elects to
have this Lease be an encumbrance upon the Property prior to the lien of its
mortgage, deed of trust, ground lease or leaseback lease or other security
arrangement and gives notice thereof to Tenant, this Lease shall be deemed prior
thereto, whether this Lease is dated prior or subsequent to the date thereof or
the date of recording thereof. Tenant, and any sublessee, shall execute such
documents as may reasonably be requested by any mortgagee, trustee, beneficiary,
ground lessor, sale/leaseback lessor or assignee to evidence the subordination
herein set forth, subject to the conditions set forth above, or to make this
Lease prior to the lien of any mortgage, deed of trust, ground lease, leaseback
lease or other security arrangement, as the case may be, and if Tenant fails to
do so within ten (10) days after demand from Landlord, Tenant constitutes and
appoints Landlord as Tenant’s attorney-in-fact and in Tenant’s name, place and
stead to do so. Upon any default by Landlord in the performance of its
obligations under any mortgage, deed of trust, ground lease, leaseback lease or
assignment, Tenant (and any sublessee) shall, notwithstanding any subordination
hereunder, attorn to the mortgagee, trustee, beneficiary, ground lessor,
leaseback lessor or assignee thereunder upon demand and become the tenant of the
successor in interest to Landlord, at the option of such successor in interest,
and shall execute and deliver any instrument or instruments confirming the
attornment herein provided for.

 

19.2    Sale Of Landlord’s Interest.    Upon sale, transfer or assignment of
Landlord’s entire interest in the Buildings and the Property, Landlord shall be
relieved of its obligations

 



 - 38 - 

 

 

hereunder with respect to liabilities accruing from and after the date of such
sale, transfer or assignment, except as otherwise expressly provided in
Section 21.2 hereof.

 

19.3    Estoppel Certificates.    Either Tenant or Landlord (the “certifying
party”) shall at any time and from time to time, within ten (10) days after
written request by the other party (the “requesting party”), execute,
acknowledge and deliver to the requesting party a certificate in writing
stating: (i) that this Lease is unmodified and in full force and effect, or if
there have been any modifications, that this Lease is in full force and effect
as modified and stating the date and the nature of each modification; (ii) the
date to which rental and all other sums payable hereunder have been paid;
(iii) that the requesting party is not in default in the performance of any of
its obligations under this Lease, that the certifying party has given no notice
of default to the requesting party and that no event has occurred which, but for
the expiration of the applicable time period, would constitute an event of
default hereunder, or if the certifying party alleges that any such default,
notice or event has occurred, specifying the same in reasonable detail; and
(iv) such other matters as may reasonably be requested by the requesting party
or by any institutional lender, mortgagee, trustee, beneficiary, ground lessor,
sale/leaseback lessor or prospective purchaser of the Property or of Tenant’s
leasehold interest therein. Any such certificate provided under this
Section 19.3 may be relied upon by any lender, mortgagee, trustee, beneficiary,
assignee or successor in interest to the requesting party, by any prospective
purchaser, by any purchaser on foreclosure or sale, by any grantee under a deed
in lieu of foreclosure of any mortgage or deed of trust on the Property, or by
any other third party. Failure to execute and return within the required time
any estoppel certificate requested hereunder shall be deemed to be an admission
of the truth of the matters set forth in the form of certificate submitted to
the certifying party for execution.

 

19.4    Subordination to CC&R’s.    This Lease, and any permitted sublease
entered into by Tenant under the provisions of this Lease, and the interests in
real property conveyed hereby and thereby, shall be subject and subordinate
(a) to any declarations of covenants, conditions and restrictions or other
recorded restrictions affecting the Property or the Center from time to time,
which may include easements, access rights and similar non-exclusive use rights
and privileges in favor of appropriate third parties; provided that the terms of
such declarations or restrictions are reasonable (or, to the extent they are not
reasonable, are mandated by applicable law), do not materially impair Tenant’s
ability to conduct the uses permitted hereunder on the Property, and do not
discriminate against Tenant relative to other similarly situated tenants
occupying portions of the Center, and provided further that except with Tenant’s
prior written consent, Landlord shall not enter into any such future
declarations of covenants, conditions and restrictions or other recorded
restrictions that are applicable, by their terms, solely to one or more of the
buildings occupied by or leased to Tenant under this Lease (including any
buildings occupied by or leased to Tenant pursuant to Tenant’s exercise of any
of the rights contained in Article 6 of this Lease) and not to any buildings
occupied by or leased to other tenants in the Center or, if Tenant exercises its
rights under Section 6.3 of this Lease, on the Expansion Property; (b) to the
Declaration of Covenants, Conditions and Restrictions and Reciprocal Easements
for Shearwater Project dated January 21, 1998 and recorded on January 22, 1998
as Instrument No. 98-008277, Official Records of San Mateo County, as amended
from time to time (the “Shearwater Declaration”), the provisions of which
Shearwater Declaration are an integral part of this Lease; and (c) to the
Covenant and Environmental Restriction dated as of January 26, 1998 and recorded
on February 3, 1998 as Instrument No. 98-013813, Official Records of San Mateo
County, as amended from time to time (the “Environmental Restriction”), the
provisions of which Environmental Restriction are incorporated herein by this
reference. Tenant agrees to execute, upon request by Landlord, any documents
reasonably required from time to time to evidence the foregoing subordination.

 

19.5    Mortgagee Protection.

 

(a)    If, in connection with any future ground lease, mortgage, deed of trust,
sale/leaseback transaction or any other hypothecation for security placed upon
the Buildings, the Property, the Center, or any of them, the ground lessor,
mortgagee, trustee, beneficiary or leaseback lessor requests any changes in this
Lease as a condition to its willingness to enter into or accept the ground
lease, mortgage, deed of trust, sale/leaseback transaction or other
hypothecation for security, then Tenant shall not unreasonably withhold or delay
its consent to any such requested changes and shall execute, at the request of
Landlord, an amendment to this Lease incorporating the changes thus reasonably
consented to by Tenant. It shall be deemed reasonable for Tenant to withhold
consent to any requested change which imposes a substantial

 



 - 39 - 

 

 

new monetary obligation on Tenant or which otherwise substantially impairs
Tenant’s rights under this Lease. Tenant’s obligations under this
Section 19.5(a) shall be conditioned on Tenant’s concurrent receipt, from the
ground lessor, mortgagee, trustee, beneficiary or leaseback lessor, of a
Non-Disturbance Agreement in a form reasonably acceptable to Tenant confirming
that so long as Tenant is not in default hereunder, Tenant’s rights hereunder
shall not be disturbed by such person or entity.

 

(b)    If, following a default by Landlord under any mortgage, deed of trust,
ground lease, leaseback lease or other security arrangement covering the
Buildings, the Property, the Center or any of them, the Buildings, the Property
and/or the Center, as applicable, is acquired by the mortgagee, beneficiary,
master lessor or other secured party, or by any other successor owner, pursuant
to a foreclosure, trustee’s sale, sheriff’s sale, lease termination or other
similar procedure (or deed in lieu thereof), then any such person or entity so
acquiring the Buildings, the Property and/or the Center shall not be:

 

(i)    liable for any act or omission of a prior landlord or owner of the
Property and/or the Center (including, but not limited to, Landlord);

 

(ii)    subject to any offsets or defenses that Tenant may have against any
prior landlord or owner of the Property and/or the Center (including, but not
limited to, Landlord);

 

(iii)   bound by any rent or additional rent that Tenant may have paid in
advance to any prior landlord or owner of the Property and/or the Center
(including, but not limited to, Landlord) for a period in excess of one month,
or by any security deposit, cleaning deposit or other prepaid charge that Tenant
may have paid in advance to any prior landlord or owner (including, but not
limited to, Landlord) except to the extent such deposit or prepaid amount has
been expressly turned over to or credited to the successor owner thus acquiring
the Property and/or the Center, as applicable;

 

(iv)  liable for any warranties or representations of any nature whatsoever,
whether pursuant to this Lease or otherwise, by any prior landlord or owner of
the Property and/or the Center (including, but not limited to, Landlord) with
respect to the use, construction, zoning, compliance with laws, title,
habitability, fitness for purpose or possession, or physical condition
(including, without limitation, environmental matters) of the Property, the
Buildings or the Center; or

 

(v)  liable to Tenant in any amount beyond the interest of such mortgagee,
beneficiary, master lessor or other secured party or successor owner in the
Property and the Center as they exist from time to time, it being the intent of
this provision that Tenant shall look solely to the interest of any such
mortgagee, beneficiary, master lessor or other secured party or successor owner
in the Property and Center for the payment and discharge of the landlord’s
obligations under this Lease and that such mortgagee, beneficiary, master lessor
or other secured party or successor owner shall have no separate personal
liability for any such obligations.

 

20.    SECURITY

 

20.1    Deposit.

 

(a)    Concurrently with Tenant’s execution of this Lease, Tenant shall deposit
with Landlord the sum of Two Million Two Hundred Seventy Thousand Four Hundred
Thirty and No/100 Dollars ($2,270,430.00), which sum (the “Security Deposit”)
shall be held by Landlord as security for the faithful performance of all of the
terms, covenants, and conditions of this Lease to be kept and performed by
Tenant during the term hereof. If Tenant defaults with respect to any provision
of this Lease, including, without limitation, the provisions relating to the
payment of rental and other sums due hereunder, Landlord shall have the right,
but shall not be required, to use, apply or retain all or any part of the
Security Deposit for the payment of rental or any other amount which Landlord
may spend or become obligated to spend by reason of Tenant’s default or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default. If any portion of the Security Deposit is so used or
applied, Tenant shall, within ten (10) days after written demand therefor,
deposit cash with Landlord in

 



 - 40 - 

 

 

an amount sufficient to restore the Security Deposit to its original amount and
Tenant’s failure to do so shall be a material breach of this Lease. Landlord
shall not be required to keep any deposit under this Section separate from
Landlord’s general funds, and Tenant shall not be entitled to interest thereon.
If Tenant fully and faithfully performs every provision of this Lease to be
performed by it, the Security Deposit, or any balance thereof, shall be returned
to Tenant or, at Landlord’s option, to the last assignee of Tenant’s interest
hereunder, at the expiration of the term of this Lease and after Tenant has
vacated the Property. In the event of termination of Landlord’s interest in this
Lease, Landlord shall transfer all deposits then held by Landlord under this
Section to Landlord’s successor in interest, whereupon Tenant agrees to release
Landlord from all liability for the return of such deposit or the accounting
thereof.

 

(b)    As an alternative to the cash Security Deposit described in
Section 20.1(a), Tenant may instead deliver to Landlord, within ten (10) days
after mutual execution of this Lease, an irrevocable standby letter of credit
(the “Letter of Credit”) issued in favor of Landlord by a federally insured
commercial bank or trust company approved in writing by Landlord (which approval
shall not be unreasonably withheld), in form and substance reasonably
satisfactory to Landlord, to be held by Landlord as security for the faithful
performance of all the obligations of Tenant under this Lease, subject to the
following terms and conditions:

 

(i)    The amount of the Letter of Credit shall be at least Two Million Two
Hundred Seventy Thousand Four Hundred Thirty and No/100 Dollars ($2,270,430.00),
and Tenant shall maintain the Letter of Credit in that amount in full force and
effect throughout the term of this Lease (including any extensions thereof) and
until thirty (30) days after the expiration of the term of this Lease, unless
Tenant elects at any time to replace the Letter of Credit with a full cash
Security Deposit in compliance with Section 20.1(a). The Letter of Credit may be
for an initial one-year term, with automatic renewal provisions, provided that
Landlord shall be given at least thirty (30) days prior written notice if the
Letter of Credit will not be renewed as of any otherwise applicable renewal date
and shall be entitled to draw against the expiring Letter of Credit if a
replacement Letter of Credit is not furnished to Landlord at least twenty
(20) days prior to the scheduled expiration date, as provided in
Section 20.1(b)(iii)(A) below.

 

(ii)   Landlord shall be entitled (but shall not be required) to draw against
the Letter of Credit and receive and retain the proceeds thereof upon any
default by Tenant in the payment of any rent or other amounts required to be
paid by Tenant under this Lease, or upon the occurrence of any other Event of
Default under this Lease. The amount of the draw shall not exceed the amount of
the payments (if any) as to which Tenant is then in default and/or the amount
reasonably necessary to cure any non-monetary Events of Default by Tenant, and
shall be applied by Landlord to the cure of the applicable default(s). Following
any partial draw under this paragraph (ii), if Tenant fully cures all
outstanding defaults and provides Landlord with a new Letter of Credit in the
full required amount under this Section 20.1(b), Landlord shall surrender and
return to Tenant, within ten (10) days after Tenant’s satisfaction of the
foregoing conditions, the Letter of Credit under which the partial draw was
made, and any unapplied cash drawn under such Letter of Credit.

 

(iii)  Landlord shall also be entitled (but shall not be required) to draw
against the Letter of Credit in full and to receive the entire proceeds thereof
under either of the following circumstances:

 

(A)  If the Letter of Credit will expire as of a date prior to the date thirty
(30) days after the expiration of the term of this Lease and Tenant fails to
provide to Landlord an extension or replacement of such Letter of Credit, in at
least the minimum amount required under this Section 20.1(b), at least twenty
(20) days prior to the scheduled expiration date of the Letter of Credit; or

 

(B)  If, as a result of a draw against the Letter of Credit by Landlord or for
any other reason, the amount of the Letter of Credit falls below the minimum
amount required to be maintained from time to time pursuant to this
Section 20.1(b) and Tenant has failed to cause the Letter of Credit to be
restored to at least the minimum required amount within ten (10) days after
written demand by Landlord. Landlord shall return any unapplied cash to Tenant
upon receipt a new Letter of Credit in the full amount required by the terms of
the Lease.

 



 - 41 - 

 

 

(iv)    If Landlord draws against the Letter of Credit in any of the
circumstances described in subparagraph (iii) above, Landlord shall use, apply
and/or retain all or any part of the amount drawn for the cure of any then
existing defaults under this Lease. Any amount drawn that is not immediately so
used or applied by Landlord shall be retained by Landlord as a cash security
deposit, subject to and in accordance with the provisions of Section 20.1(a).

 

(v)    Any actual or purported withdrawal, rescission, termination or revocation
of the Letter of Credit by the issuer thereof prior to the expiration of the
term of this Lease (except when replaced prior to the effectiveness of such
withdrawal, rescission, termination or revocation by a replacement Letter of
Credit as contemplated in Section 20.1(b)(iii)(A) hereof) shall be a material
breach of this Lease.

 

21.    MISCELLANEOUS

 

21.1    Notices.    All notices, consents, waivers and other communications
which this Lease requires or permits either party to give to the other shall be
in writing and shall be deemed given when delivered personally (including
delivery by private same-day or overnight courier or express delivery service)
or by telecopier with mechanical confirmation of transmission, effective upon
personal delivery to or refusal of delivery by the recipient (in the case of
personal delivery by any of the means described above) or upon telecopier
transmission during normal business hours at the recipient’s office (in the case
of telecopier transmission, with any transmission outside of normal business
hours being effective as of the beginning of the first business day commencing
after the time of actual transmission) to the parties at their respective
addresses as follows:

 

To Tenant:

(until Phase I Rent Commencement Date)

Tularik Inc.

Two Corporate Drive

South San Francisco, CA 94080

Attn: Luis Bayol

Telecopier: (650) 825-7554

     

(after Phase I Rent Commencement Date)

Tularik Inc.

_______ Veterans Boulevard

South San Francisco, CA 94080

Attn: ___________________

Telecopier: (650) ___________

[as specified by Tenant in written notice at or about the Phase I Rent
Commencement Date]

    with a copy to:

Cooley Godward LLP

4401 Eastgate Mall

San Diego, CA 92121-1909

Attn: Elizabeth A. Willes, Esq.

Telecopier: (858) 550-6420

 

To Landlord:

Slough BTC, LLC

33 West Monroe Street, Suite 2000

Chicago, IL 60603

Attn: William Rogalla

Telecopier: (312) 558-9041

444 North Michigan Av.
Suite 3230
Chicago, IL 60611

 

with a copy to:

Folger Levin & Kahn LLP

Embarcadero Center West

275 Battery Street, 23rd Floor

San Francisco, CA 94111

Attn: Donald E. Kelley, Jr., Esq.

Telecopier: (415) 986-2827

    and a copy to: Britannia Management Services, Inc.

 



 - 42 - 

 

 

1939 Harrison Street, Suite 715

Oakland, CA 94612

Telecopier: (510) 763-6262

 

or to such other address as may be contained in a notice at least fifteen
(15) days prior to the address change from either party to the other given
pursuant to this Section. Rental payments and other sums required by this Lease
to be paid by Tenant shall be delivered to Landlord in care of Britannia
Management Services, Inc. at the address provided above in this Section, or to
such other address as Landlord may from time to time specify in writing to
Tenant, and shall be deemed to be paid only upon actual receipt.

 

21.2    Successors And Assigns.    The obligations of this Lease shall run with
the land, and this Lease shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
original Landlord named herein and each successive Landlord under this Lease
shall be liable only for obligations accruing during the period of its ownership
of the Property, said liability terminating upon termination of such ownership
and passing to the successor lessor.

 

21.3    No Waiver.    The failure of Landlord to seek redress for violation, or
to insist upon the strict performance, of any covenant or condition of this
Lease shall not be deemed a waiver of such violation, or prevent a subsequent
act which would originally have constituted a violation from having all the
force and effect of an original violation.

 

21.4    Severability.    If any provision of this Lease or the application
thereof is held to be invalid or unenforceable, the remainder of this Lease or
the application of such provision to persons or circumstances other than those
as to which it is invalid or unenforceable shall not be affected thereby, and
each of the provisions of this Lease shall be valid and enforceable, unless
enforcement of this Lease as so invalidated would be unreasonable or grossly
inequitable under all the circumstances or would materially frustrate the
purposes of this Lease.

 

21.5    Litigation Between Parties.    In the event of any litigation or other
dispute resolution proceedings between the parties hereto arising out of or in
connection with this Lease, the prevailing party shall be reimbursed for all
reasonable costs, including, but not limited to, reasonable accountants’ fees
and attorneys’ fees, incurred in connection with such proceedings (including,
but not limited to, any appellate proceedings relating thereto) or in connection
with the enforcement of any judgment or award rendered in such proceedings.
“Prevailing party” within the meaning of this Section shall include, without
limitation, a party who dismisses an action for recovery hereunder in exchange
for payment of the sums allegedly due, performance of covenants allegedly
breached or consideration substantially equal to the relief sought in the
action.

 

21.6    Surrender.    A voluntary or other surrender of this Lease by Tenant, or
a mutual termination thereof between Landlord and Tenant, shall not result in a
merger but shall, at the option of Landlord, operate either as an assignment to
Landlord of any and all existing subleases and subtenancies, or a termination of
all or any existing subleases and subtenancies. This provision shall be
contained in any and all assignments or subleases made pursuant to this Lease.

 

21.7    Interpretation.    The provisions of this Lease shall be construed as a
whole, according to their common meaning, and not strictly for or against
Landlord or Tenant. The captions preceding the text of each Section and
subsection hereof are included only for convenience of reference and shall be
disregarded in the construction or interpretation of this Lease.

 

21.8    Entire Agreement.    This written Lease, together with the exhibits
hereto, contains all the representations and the entire understanding between
the parties hereto with respect to the subject matter hereof. Any prior
correspondence, memoranda or agreements are replaced in total by this Lease and
the exhibits hereto. This Lease may be modified only by an agreement in writing
signed by each of the parties.

 

21.9    Governing Law.    This Lease and all exhibits hereto shall be construed
and interpreted in accordance with and be governed by all the provisions of the
laws of the State of California.

 



 - 43 - 

 

 

21.10    No Partnership.    The relationship between Landlord and Tenant is
solely that of a lessor and lessee. Nothing contained in this Lease shall be
construed as creating any type or manner of partnership, joint venture or joint
enterprise with or between Landlord and Tenant.

 

21.11    Financial Information.    From time to time Tenant shall promptly
provide directly to prospective lenders and purchasers of the Property and/or
Center designated by Landlord such financial information pertaining to the
financial status of Tenant as Landlord may reasonably request; provided, Tenant
shall be permitted to provide such financial information in a manner which
Tenant deems reasonably necessary to protect the confidentiality of such
information. In addition, from time to time, Tenant shall provide Landlord with
such financial information pertaining to the financial status of Tenant as
Landlord may reasonably request. Landlord agrees that all financial information
supplied to Landlord by Tenant shall be treated as confidential material, and
shall not be disseminated to any party or entity (including any entity
affiliated with Landlord) without Tenant’s prior written consent, except that
Landlord shall be entitled to provide such information, subject to reasonable
precautions to protect the confidential nature thereof, (i) to Landlord’s
partners and professional advisors, solely to use in connection with Landlord’s
execution and enforcement of this Lease, and (ii) to prospective lenders and/or
purchasers of the Property and/or Center, solely for use in connection with
their bona fide consideration of a proposed financing or purchase of the
Property and/or Center. For purposes of this Section, without limiting the
generality of the obligations provided herein, it shall be deemed reasonable for
Landlord to request copies of Tenant’s most recent audited annual financial
statements, or, if audited statements have not been prepared, unaudited
financial statements for Tenant’s most recent fiscal year, accompanied by a
certificate of Tenant’s chief financial officer that such financial statements
fairly present Tenant’s financial condition as of the date(s) indicated.
Notwithstanding any other provisions of this Section 21.11, during any period in
which Tenant has outstanding a class of publicly traded securities and is filing
with the Securities and Exchange Commission, on a regular basis, Forms 10Q and
10K and any other periodic filings required under the Securities Exchange Act of
1934, as amended, it shall constitute sufficient compliance under this
Section 21.11 for Tenant to furnish Landlord with copies of such periodic
filings substantially concurrently with the filing thereof with the Securities
and Exchange Commission.

 

Landlord and Tenant recognize the need of Tenant to maintain the confidentiality
of information regarding its financial status and the need of Landlord to be
informed of, and to provide to prospective lenders and purchasers of the
Property and/or Center financial information pertaining to, Tenant’s financial
status. Landlord and Tenant agree to cooperate with each other in achieving
these needs within the context of the obligations set forth in this Section.
Landlord also acknowledges and agrees that Tenant’s obligations to furnish
information to Landlord under this Section are in all events subject to Tenant’s
compliance with, and may therefore be limited by, applicable securities laws.

 

21.12    Costs.    If Tenant requests the consent of Landlord under any
provision of this Lease for any act that Tenant proposes to do hereunder,
including, without limitation, assignment of this Lease or subletting of any one
or more of the Buildings or any part thereof, Tenant shall, as a condition to
doing any such act and the receipt of such consent, reimburse Landlord promptly
for any and all reasonable costs and expenses incurred by Landlord in connection
therewith, including, without limitation, reasonable attorneys’ fees.

 

21.13    Time.    Time is of the essence of this Lease, and of every term and
condition hereof.

 

21.14    Rules And Regulations.    Tenant shall observe, comply with and obey,
and shall cause its employees, agents and, to the best of Tenant’s ability,
invitees to observe, comply with and obey such rules and regulations as Landlord
may promulgate from time to time for the safety, care, cleanliness, order and
use of the Improvements, the Property and the Center.

 

21.15    Brokers.    Landlord agrees to pay a brokerage commission to CRESA
Partners (“Tenant’s Broker”), in connection with the consummation of this Lease
in the amount of $6.50 per rentable square foot, payable 50% upon mutual
execution of this Lease and 50%, as to each Building, upon the Rent Commencement
Date for such Building or, in the case of the Phase II Building, upon the Rent
Commencement Date for each phase of the Phase II Building (in proportion to the
ratio between the square footage covered by such phase and the total square
footage of the Phase II Building). In addition, in the event Tenant exercises
the Expansion

 



 - 44 - 

 

 

Option, Landlord shall pay to Tenant’s Broker a commission on the same terms as
set forth in the first sentence of this Section 21.15. Tenant shall be solely
responsible for any claims for brokerage commissions or similar compensation by
Tenant’s Broker and/or Mark Pearson in excess of the amount described in the
preceding two sentences. Each party represents and warrants that no other broker
participated in the consummation of this Lease and agrees to indemnify, defend
and hold the other party harmless against any liability, cost or expense,
including, without limitation, reasonable attorneys’ fees, arising out of any
claims for brokerage commissions or other similar compensation in connection
with any conversations, prior negotiations or other dealings by the indemnifying
party with any other broker.

 

21.16  Memorandum Of Lease.    At any time during the term of this Lease, either
party, at its sole expense, shall be entitled to record a memorandum of this
Lease and, if either party so elects, both parties agree to cooperate in the
preparation, execution, acknowledgement and recordation of such document in
reasonable form.

 

21.17  Corporate Authority.    The person signing this Lease on behalf of Tenant
warrants that he or she is fully authorized to do so and, by so doing, to bind
Tenant.

 

21.18  Execution and Delivery.    This Lease may be executed in one or more
counterparts and by separate parties on separate counterparts, but each such
counterpart shall constitute an original and all such counterparts together
shall constitute one and the same instrument.

 

21.19  Survival.    Without limiting survival provisions which would otherwise
be implied or construed under applicable law, the provisions of Sections 2.5,
9.4, 11.2, 11.3, 11.4, 13.6, 14.6, 21.5 and 21.20 hereof shall survive the
termination of this Lease with respect to matters occurring prior to the
expiration of this Lease.

 

21.20  Parking and Traffic.

 

(a)    Landlord has advised Tenant that the approval of the Britannia Oyster
Point project by the City of South San Francisco was conditioned upon, among
other things, Landlord’s development and implementation of a Transportation
Demand Management Plan (the “TDMP”) pursuant to which Landlord is required to
undertake various measures to try to reduce the volume of traffic generated by
the Center. Landlord covenants with Tenant that Landlord will use reasonable
efforts to try to reduce the volume of traffic generated by the Center, as
contemplated by the TDMP, including (but not limited to) substantially complying
with any specific measures required by the City of South San Francisco or its
Redevelopment Agency. Tenant hereby agrees (i) to designate one of its employees
to act as a liaison with Landlord’s designated transportation coordinator in
facilitating and coordinating such programs as may be required from time to time
by governmental agencies and/or by the terms of the TDMP to reduce the traffic
generated by the Center (as required by the City of South San Francisco as part
of the conditions of approval of this project) and to facilitate and encourage
the use of public transportation, (ii) to make reasonable efforts to encourage
cooperation and participation by Tenant’s employees in the programs implemented
from time to time pursuant to the TDMP, including (but not limited to) programs
described in this Section 21.20, and (iii) to cooperate with Landlord’s
designated transportation coordinator in identifying an appropriate area within
each Building where an information kiosk can be maintained for the dissemination
of transportation-related information, to be updated from time to time by
Landlord’s designated transportation coordinator.

 

(b)    The Center is presently intended to contain a maximum of approximately
2.9 parking spaces per 1,000 square feet of rentable area in the buildings to be
constructed on the Property, subject to approval by appropriate agencies of the
City of South San Francisco. Consistent with the TDMP, a specified percentage
(presently anticipated to be ten percent (10%)) of these spaces will be
designated for carpool, vanpool and clean fuel vehicles. Among other things, the
City of South San Francisco requires that Landlord charge a monthly parking fee
for each parking space allocated to tenants and their employees. The monthly fee
per parking space shall be $20 per parking space for each Building for the first
five (5) years after the Rent Commencement Date for such Building, and shall
increase to $30 per parking space for each Building immediately after the fifth
(5th) anniversary of the Rent Commencement Date for such Building. In accordance
with the policies and requirements of the City of South San Francisco, Landlord
recommends that Tenant pass through these parking charges to Tenant’s employees
using the spaces. (Thus, for example, in years one (1) through five (5) of the
Lease term,

 



 - 45 - 

 

 

assuming an aggregate of 280,200 square feet in the Buildings and 2.9 spaces of
parking per 1,000 square feet in the Center, Tenant would have 813 allocable
parking spaces at $20 per space per month, for a total monthly parking fee of
$16,260.)

 

(c)    On or about the date Tenant commences business in the respective
Buildings, Landlord intends to provide Tenant, through Landlord’s designated
transportation coordinator, with an appropriate number of packets of employee
transportation information, presently expected to include (but not be limited
to) information about carpool parking; schedules and maps for SamTrans,
Caltrain, BART and shuttle services operating to and from the Property; and a
bicycle map. Landlord shall thereafter cause its designated transportation
coordinator to provide updated copies of the employee transportation information
packet to Tenant from time to time, as appropriate, and to make additional
copies of the packet available to Tenant from time to time, upon request by
Tenant, for new employees. Tenant shall distribute copies of the employee
transportation information packet to all employees commuting to the Property at
the time Tenant commences business in the respective Buildings, shall thereafter
distribute copies of the packet to new employees from time to time and shall
distribute updated packets to all employees from time to time when and as such
updated packets are furnished to Tenant by Landlord’s designated transportation
coordinator.

 

(d)    Landlord is required to conduct, pursuant to the TDMP, annual surveys of
its tenants and their employees regarding both quantitative and qualitative
aspects of commuting and transportation patterns at the Center. Landlord
anticipates that these surveys will be prepared, administered and analyzed by an
independent transportation consultant retained by the City of South San
Francisco, and will be summarized by that consultant in an annual report to be
submitted by that consultant to the City of South San Francisco and its
Redevelopment Agency with respect to the Center. Tenant shall cooperate with
Landlord, with Landlord’s designated transportation coordinator and with any
independent transportation consultant retained by the City, and shall use
reasonable efforts to cause Tenant’s employees to so cooperate, in the
completion and return of such surveys from time to time, when and as requested
by Landlord or its designated transportation coordinator or the independent
consultant. Tenant acknowledges and understands that employees who fail to
respond to such surveys will be counted as drive-alone commuters.

 

(e)    Landlord has advised Tenant that pursuant to conditions imposed by the
City of South San Francisco and its Redevelopment Agency, Landlord may incur
financial penalties if implementation of the TDMP at the Center fails to achieve
a target rate of at least thirty-five percent (35%) alternative mode
transportation usage (the “Alternative Mode Standard”) by employees working at
the Center, as reflected in the surveys conducted pursuant to Section 21.20(d)
above. Any such financial penalties shall be imposed by the City of South San
Francisco Redevelopment Agency (the “Redevelopment Agency”), in its sole
discretion, based on its review of the annual reports submitted from time to
time pursuant to Section 21.20(d) above. The amount of such financial penalties
is presently set at $15,000 per year for each percentage point (if any) by
which, after a phase-in period (two (2) years after the granting of a
certificate of occupancy) for each building, the aggregate rate of alternative
mode transportation usage by employees throughout the Center falls short of the
Alternative Mode Standard. If any such financial penalties are imposed on
Landlord for failure to meet the Alternative Mode Standard on a Center-wide
basis for any applicable survey period, then Landlord shall be entitled to pass
such financial penalties through to all tenants of the Center whose employees
have failed to demonstrate (pursuant to the applicable surveys) compliance with
the Alternative Mode Standard for the applicable period (each such tenant being
hereinafter referred to as a “Noncomplying Tenant” for that period), in which
event the actual penalty amount shall be allocated among the Noncomplying
Tenants for the applicable period in the following manner: Each Noncomplying
Tenant shall bear a portion of the applicable penalty amount equal to a
fraction, the numerator of which is the number of employees by which such
Noncomplying Tenant fell short of meeting the Alternative Mode Standard for the
applicable period and the denominator of which is the sum of the respective
numbers of employees by which all Noncomplying Tenants, in the aggregate, fell
short of meeting the Alternative Mode Standard for the applicable period. Each
such Noncomplying Tenant shall pay its share of the applicable penalty amount to
Landlord within thirty (30) days after receipt of written demand from Landlord,
accompanied by supporting documentation evidencing the applicable penalty
amount, as provided by the Redevelopment Agency or its consultant, and
demonstrating in reasonable detail the calculation of such Noncomplying Tenant’s
share of that penalty amount. Under no circumstances shall Tenant be required to
bear any portion of any penalties

 



 - 46 - 

 

 

contemplated in this paragraph with respect to any period as to which Tenant can
demonstrate that its employees, as evidenced by the applicable survey(s) for
that period, met the Alternative Mode Standard. If Tenant subleases any
portion(s) of any of the Buildings from time to time, then for purposes of this
Section 21.20, as between Tenant and Landlord, Tenant shall be fully and solely
responsible for compliance by its subtenant(s) and their employees with the
requirements of this Section 21.20, and all surveys and reports submitted by
Tenant to Landlord or its designated transportation coordinator or to the
independent consultant pursuant to this Section 21.20 shall cover the entire
Buildings (other than the retail space in the Phase III Building) and shall
report figures for Tenant and its subtenant(s) on an aggregate basis. Nothing in
the preceding sentence, however, shall preclude Tenant, as between itself and
its subtenant(s), from allocating to such subtenant(s) in the applicable
sublease agreement any compliance obligations and/or penalty reimbursement
obligations under this Section 21.20(e), but no such allocation shall be binding
on Landlord or require Landlord, its designated transportation

 

[rest of page intentionally left blank; signature page follows]

 



 - 47 - 

 

 

coordinator or the independent consultant to deal directly with any such
subtenant(s) regarding the matters addressed in this Section 21.20. If Tenant
believes, reasonably and in good faith, that there are circumstances particular
to the nature of Tenant’s business operations that would justify a mitigation of
penalties and/or a modification of the implementation of the TDMP as applied to
Tenant’s business, and requests in writing (with supporting information
describing, in reasonable detail, the circumstances on which Tenant is relying)
that Landlord present such mitigation or modification arguments to the
Redevelopment Agency, then Landlord shall use reasonable and good faith efforts
to present or cause its designated transportation coordinator to present such
mitigation and/or modification arguments, but Tenant acknowledges and
understands that any decision with respect to such mitigation and/or
modification arguments will be in the sole discretion of the Redevelopment
Agency and agrees that Landlord shall have no liability to Tenant if such
mitigation and/or modification arguments are not accepted by the Redevelopment
Agency.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first set forth above.

 

“Landlord”   “Tenant”                SLOUGH BTC, LLC, a Delaware   TULARIK INC.,
a Delaware corporation      limited liability company                       By:
Slough Estates USA Inc., a   By: /s/ David V. Goeddel   Delaware corporation,
Its Manager   Its: CEO                 By: /s/ William Rogalla   By: /s/ William
J. Rieflin   Its: VP   Its:  EVP

 



 - 48 - 

 

 

EXHIBITS

 

EXHIBIT A   Real Property Description (Center) EXHIBIT B   Site Plan EXHIBIT C  
Workletter EXHIBIT D   Estimated Construction Schedules EXHIBIT E  
Acknowledgment of Rent Commencement Date

 



 

 

 

EXHIBIT A

 

REAL PROPERTY DESCRIPTION (CENTER)

 

All that certain real property in the City of South San Francisco, County of San
Mateo, State of California, more particularly described as follows:

 

Parcels 2, 3, 5 and 6 as shown on the Bay West Cove Final Subdivision Map,
Parcel Map No. 97-027, recorded January 22, 1998 in Book 70, at pages 33-40,
File No. 98-008274, Official Records of San Mateo County, California.

 



 

 



EXHIBIT B

 

BRITANNIA OYSTER POINT

 

SITE PLAN



[tv505055_ex10-1img19.jpg]





 

 

 

EXHIBIT C

 

WORKLETTER

 

This Workletter (“Workletter”) constitutes part of the Build-to-Suit Lease dated
as of December 20, 2001 (the “Lease”) between SLOUGH BTC, LLC, a Delaware
limited liability company (“Landlord”), and TULARIK INC., a Delaware corporation
(“Tenant”). The terms of this Workletter are incorporated in the Lease for all
purposes.

 

1.            Defined Terms.    As used in this Workletter, the following
capitalized terms have the following meanings:

 

(a)      Approved Plans: Plans and specifications prepared by the applicable
Architect for the respective Improvements and approved by Landlord and, to the
extent applicable, Tenant in accordance with Paragraph 2 of this Workletter,
subject to further modification from time to time to the extent provided in and
in accordance with such Paragraph 2.

 

(b)      Architect: Chamorro Design Group, or any other architect selected by
Landlord in its sole discretion, with respect to the respective Building Shells,
the Site Improvements and any other Improvements which Landlord is to design
pursuant to this Workletter; any architect selected by Tenant with the written
approval of Landlord (which shall not be unreasonably withheld or delayed) with
respect to the Tenant Improvements and any other Improvements which Tenant is to
design pursuant to the this Workletter.

 

(c)       Building Shells: The shells of the respective Buildings, as more fully
described in Schedule C-1 attached to this Workletter, including the shell of
the Connector Bridge (as described in Section 1.1(a) of the Lease).

 

(d)      Change Order Request: See definition in Paragraph 2(e)(ii) hereof.

 

(e)      Cost of Improvement: See definition in Paragraph 2(c) hereof.

 

(f)       Final Completion Certificate: See definition in Paragraph 3(b) hereof.

 

(g)      Final Working Drawings: See definition in Paragraph 2(a) hereof.

 

(h)      General Contractor: Hathaway Dinwiddie Construction Company, or any
other general contractor selected by Landlord in its sole discretion, with
respect to Landlord’s Work. The General Contractor with respect to Tenant’s Work
shall be selected by Tenant, subject to Landlord’s approval (not to be
unreasonably withheld or delayed), as contemplated in Paragraph 5(a) hereof.

 

(i)       Improvements: The Building Shells, Site Improvements, Tenant
Improvements and other improvements shown on the Approved Plans from time to
time and to be constructed on the Property pursuant to the Lease and this
Workletter.

 

(j)       Landlord Delay: See definition in Paragraph 10 hereof.

 

(k)      Landlord’s Work: The Building Shells and Site Improvements, and any
other Improvements which Landlord is to construct or install pursuant to this
Workletter (including, but not limited to, any Tenant Improvements identified in
Schedule C-2 to this Workletter as being Landlord’s responsibility to construct)
or by mutual agreement of Landlord and Tenant from time to time.

 

(l)       Punch List Work: Minor corrections of construction or decoration
details, and minor mechanical adjustments, that are required in order to cause
any applicable portion of the Improvements as constructed to conform to the
Approved Plans in all material respects and that do not materially interfere
with Tenant’s use or occupancy of the applicable Building and the Property.

 

(m)     Site Improvements: The parking areas, driveways, landscaping and other
improvements to the Common Areas of the Property that are depicted on Exhibit B
to the Lease

 



 

 

 

(as the same may be modified by Landlord from time to time pursuant to the
process of development and approval of the Approved Plans).

 

(n)      Structural Completion Certificate: See definition in Paragraph 3(a)
hereof.

 

(o)      Tenant Delay: Any of the following types of delay in the completion of
construction of the Building Shell(s):

 

(i)       Any delay resulting from Tenant’s failure to furnish, within the time
frames required in the Estimated Construction Schedules attached as Exhibit D to
the Lease (or, in the case of any requests for which no specific time frame is
specified in such Estimated Construction Schedules, within the time frame
reasonably specified in writing by Landlord or its project manager in making
such request), information reasonably requested by Landlord or by Landlord’s
project manager (Project Management Advisors, Inc. or such other person or
entity as Landlord may designate from time to time) in connection with the
design or construction of the respective Building Shells, or from Tenant’s
failure to approve within the time frames required in the Estimated Construction
Schedules attached as Exhibit D to the Lease (or, in the case of any requests
for which no specific time frame is specified in such Estimated Construction
Schedules, within the time frame reasonably specified in writing by Landlord or
its project manager in requesting such approval) any matters requiring approval
by Tenant;

 

(ii)    Any delay resulting from changes in Landlord’s Final Working Drawings
and/or Landlord’s Approved Plans with respect to the Phase IA Building and/or
the Phase IB Building in order to accommodate the construction of the Connector
Bridge, under the circumstances and to the extent provided in
Paragraph 2(e)(iii) of this Workletter;

 

(iii)    Any delay resulting from Change Order Requests initiated by Tenant,
including any delay resulting from the need to revise any drawings or obtain
further governmental approvals as a result of any such Change Order Request; or

 

(iv)    Any delay of any other kind or nature caused by Tenant (or Tenant’s
contractors, agents or employees) or resulting from the performance of Tenant’s
Work.

 

(p)      Tenant Improvements: The improvements to or within the respective
Buildings, other than improvements constituting part of the respective Building
Shells, shown on the Approved Plans from time to time and to be constructed by
Tenant (except as otherwise provided herein) pursuant to the Lease and this
Workletter, including (but not limited to) the improvements described in
Schedule C-2 attached to this Workletter.

 

(q)      Tenant’s Work: All of the Improvements other than those constituting
Landlord’s Work, and such other materials and improvements as Tenant deems
necessary or appropriate for Tenant’s use and occupancy of the respective
Buildings.

 

(r)       Unavoidable Delays: Delays due to acts of God, action or inaction of
public agencies, labor disputes, strikes, fires, freight embargoes, rainy or
stormy weather (but only to the extent such weather prevents the affected party
from conducting any substantial element of its construction work for a period of
at least one full work day), inability to obtain supplies, materials, fuels or
permits, delays of contractors or subcontractors, or other causes or
contingencies beyond the reasonable control of Landlord or Tenant, as
applicable.

 

(s)      Work Deadlines: The target dates for performance by the applicable
party of the steps listed in the Estimated Construction Schedules for the
respective Buildings attached as Exhibit D to the Lease.

 

(t)       Capitalized terms not otherwise defined in this Workletter shall have
the definitions set forth in the Lease.

 

2.            Plans, Cost of Improvements and Construction.    Landlord and
Tenant shall comply with the procedures set forth in this Paragraph 2 in
preparing, delivering and approving matters relating to the Improvements.

 

(a)    Approved Plans and Working Drawings for Landlord’s Work. Landlord shall
promptly and diligently (and in all events prior to any applicable Work
Deadlines, subject to Tenant Delays and Unavoidable Delays) prepare or cause to
be prepared plans and specifications

 



 C - 2 

 

 

for the Improvements constituting Landlord’s Work and for all other Improvements
(if any) for which Landlord is expressly assigned design responsibility under
Schedule C-2 to this Workletter. Such plans and specifications shall not be
subject to Tenant’s approval, except to the extent (and only to the extent) that
Landlord’s Work includes, pursuant to this Workletter or by other mutual
agreement of Landlord and Tenant, any portion of the Tenant Improvements.
Landlord shall deliver copies of such plans and specifications to Tenant for
Tenant’s approval (but only to the extent provided in the preceding sentence)
and information, to assist Tenant in providing any information and making any
decisions necessary to be provided or made by Tenant in order to permit
preparation of Landlord’s Final Working Drawings as hereinafter defined, and to
assist Tenant in preparing plans, specifications and drawings for Tenant’s Work
as hereinafter set forth. Following approval of such plans and specifications by
Landlord and, if applicable, by Tenant (as so approved, the “Landlord’s Approved
Plans”), Landlord shall then prepare or cause to be prepared, on or before the
applicable Work Deadline (assuming timely delivery by Tenant of all information
and decisions required to be furnished or made by Tenant in order to permit
complete preparation of Landlord’s Final Working Drawings), final detailed
working drawings and specifications for the Improvements constituting Landlord’s
Work, including structural, fire protection, life safety, mechanical and
electrical working drawings and final architectural drawings (collectively,
“Landlord’s Final Working Drawings”). Landlord’s Final Working Drawings shall
substantially conform to the Landlord’s Approved Plans. Landlord’s Final Working
Drawings shall not be subject to Tenant’s approval, except to the extent (and
only to the extent), as noted above, that Landlord’s Work includes, pursuant to
this Workletter or by other mutual agreement of Landlord and Tenant, any portion
of the Tenant Improvements. Landlord shall deliver copies of Landlord’s Final
Working Drawings to Tenant for Tenant’s approval (but only to the extent
provided in the preceding sentence) and information, and to assist Tenant in
preparing plans, specifications and drawings for Tenant’s Work as hereinafter
set forth. Landlord’s obligation to deliver Landlord’s Final Working Drawings to
Tenant within the time period set forth above shall be extended for any delay
encountered by Landlord as a result of a request by Tenant for changes in
accordance with the procedure set forth below, any other Tenant Delays, or any
Unavoidable Delays. To the extent Tenant has any right of approval over
Landlord’s proposed plans and specifications or Landlord’s proposed Final
Working Drawings pursuant to the foregoing provisions, no later than the
applicable Work Deadline (assuming timely delivery of plans and drawings by
Landlord), Tenant shall either approve (to the extent of Tenant’s approval
right) Landlord’s proposed plans and specifications or Landlord’s proposed Final
Working Drawings, as applicable, or set forth in writing with particularity any
changes necessary to bring the aspects of such proposed plans and specifications
or proposed Landlord’s Final Working Drawings over which Tenant has a right of
approval into a form which will be acceptable to Tenant or, in the case of
Landlord’s Final Working Drawings, into substantial conformity with the
Landlord’s Approved Plans. Notwithstanding any other provisions of this
paragraph (other than the final sentence thereof), in no event shall Tenant have
the right to object to any aspect of the Landlord’s proposed plans and
specifications or proposed Landlord’s Final Working Drawings (including, but not
limited to, any subsequently proposed changes therein from time to time) that is
necessitated by applicable law or as a condition of any governmental or other
third-party approvals that are required to be obtained in connection with
Landlord’s Work, or that is required as a result of unanticipated conditions
encountered in the course of construction of Landlord’s Work. Failure of Tenant
to deliver to Landlord written notice of disapproval and specification of
required changes (to the extent Tenant has a right of approval or objection
under this paragraph) on or before the applicable Work Deadline shall constitute
and be deemed to be approval of Landlord’s proposed plans and specifications or
proposed Landlord’s Final Working Drawings, as applicable. Upon approval, actual
or deemed, of Landlord’s Final Working Drawings by Landlord and Tenant (to the
extent Tenant has such a right of approval under this paragraph), Landlord’s
Final Working Drawings shall be deemed to be incorporated in and considered part
of the Landlord’s Approved Plans, superseding (to the extent of any
inconsistencies) any inconsistent features of the previously existing Landlord’s
Approved Plans. Notwithstanding the foregoing provisions of this paragraph, the
parties acknowledge and agree as follows: (i) as to the Building Shells for the
Phase IA and Phase IB Buildings (excluding the Connector Bridge, which has not
yet been designed), the plans and specifications for which building permits have
already been issued by the City of South San Francisco constitute Landlord’s
Approved Plans for such Building Shells, subject to any changes

 



 C - 3 

 

 

that may be required in connection with the design and construction of the
Connector Bridge; (ii) as to the Building Shell for the Phase II Building, the
plans and specifications filed with Landlord’s pending permit application with
the City of South San Francisco constitute Landlord’s Approved Plans for such
Building Shell, subject to any changes that may be required by the City of South
San Francisco in connection with the issuance of a building permit for such
Building Shell; and (iii) Tenant shall have a right of approval over the plans
and specifications to be prepared by Landlord for the shell of the Connector
Bridge, which approval shall not be unreasonably withheld and which right of
approval shall be exercised within any applicable Work Deadlines or, to the
extent there is no specifically applicable Work Deadline, within five
(5) business days after delivery of plans and specifications for review by
Tenant.

 

(b)    Approved Plans and Working Drawings for Tenant’s Work. Tenant shall
promptly and diligently cause to be prepared and delivered to Landlord, for
approval, a space plan and detailed plans and specifications for the
Improvements constituting Tenant’s Work (as so approved, the “Tenant’s Approved
Plans”). Landlord shall approve or disapprove of Tenant’s Plans, following
receipt thereof from Tenant, within the applicable number of days specified on
the applicable Estimated Construction Schedule(s) attached as Exhibit D to the
Lease. Following mutual approval of the Tenant’s Approved Plans, Tenant shall
then cause to be prepared and delivered to Landlord, for approval, final working
drawings and specifications for the Improvements constituting Tenant’s Work,
including any applicable life safety, mechanical and electrical working drawings
and final architectural drawings (collectively, “Tenant’s Final Working
Drawings”). Tenant’s Final Working Drawings shall substantially conform to the
Tenant’s Approved Plans. Landlord shall, within the applicable number of days
specified on the applicable Estimated Construction Schedule(s) attached as
Exhibit D to the Lease, either approve Tenant’s Final Working Drawings or set
forth in writing with particularity any changes necessary to bring Tenant’s
Final Working Drawings into substantial conformity with Tenant’s Approved Plans
or into a form which will be acceptable to Landlord. Upon approval of Tenant’s
Final Working Drawings by Landlord and Tenant, Tenant’s Final Working Drawings
shall be deemed to be incorporated in and considered part of the Tenant’s
Approved Plans, superseding (to the extent of any inconsistencies) any
inconsistent features of the previously existing Tenant’s Approved Plans.

 

(c)    Cost of Improvements. “Cost of Improvement” shall mean, with respect to
any item or component for which a cost must be determined in order to allocate
such cost, or an increase in such cost, to Landlord and/or Tenant pursuant to
this Workletter, the sum of the following (unless otherwise agreed in writing by
Landlord and Tenant with respect to any specific item or component or any
category of items or components): (i) all sums paid to contractors or
subcontractors for labor and materials furnished in connection with construction
of such item or component; (ii) all costs, expenses, payments, fees and charges
(other than penalties) paid or incurred to or at the direction of any city,
county or other governmental or quasi-governmental authority or agency which are
required to be paid in order to obtain all necessary governmental permits,
licenses, inspections and approvals relating to construction of such item or
component; (iii) engineering and architectural fees for services rendered in
connection with the design and construction of such item or component
(including, but not limited to, the applicable Architect for such item or
component and an electrical engineer, mechanical engineer and civil engineer);
(iv) sales and use taxes; (v) testing and inspection costs; (vi) the cost of
power, water and other utility facilities and the cost of collection and removal
of debris required in connection with construction of such item or component;
(vii) all other “hard” costs incurred in the construction of such item or
component in accordance with the applicable Approved Plans and this Workletter;
and (viii) as to the Tenant Improvements, all costs and items specifically
described as being at Tenant’s cost in Schedules C-1 and C-2 attached hereto.
Notwithstanding the foregoing provisions, however, Cost of Improvement shall not
include any project management fee relating to the construction of the
applicable item or component, except to the extent of any project management
fees expressly set forth in Schedules C-1 and C-2 attached hereto.

 

(d)    Construction of Landlord’s Work. Promptly following approval of
Landlord’s Final Working Drawings, Landlord shall apply for and use reasonable
efforts to obtain the necessary permits and approvals to allow construction of
all Improvements constituting Landlord’s Work. Upon receipt of such permits and
approvals, Landlord shall, at Landlord’s sole expense (except as otherwise
provided in the Lease or in this Workletter), diligently construct and complete
the Improvements constituting Landlord’s Work substantially in accordance with
the Landlord’s Approved Plans, subject to Unavoidable Delays and Tenant Delays
(if any). Such construction shall be performed in a neat and workmanlike manner
and shall conform to all applicable governmental codes, laws and regulations in
force at the time such work is completed. Without limiting the generality of the
foregoing, Landlord shall be

 



 C - 4 

 

 

responsible for compliance of all Improvements designed and constructed by
Landlord with the requirements of the Americans with Disabilities Act and all
similar or related requirements pertaining to access by persons with
disabilities. Landlord shall have the right, in its sole discretion, to decide
whether and to what extent to use union labor on or in connection with
Landlord’s Work and shall use the General Contractor designated or selected
pursuant to Paragraph 1(h) to construct all Improvements constituting Landlord’s
Work.

 

(e)      Changes.

 

(i)    If Landlord determines at any time that changes in Landlord’s Final
Working Drawings or in any other aspect of the Landlord’s Approved Plans
relating to any item of Landlord’s Work are required as a result of applicable
law or governmental requirements, or at the insistence of any other third party
whose approval may be required with respect to the Improvements, or are required
as a result of unanticipated conditions encountered in the course of
construction, then Landlord shall promptly (A) advise Tenant of such
circumstances and (B) cause revised Landlord’s Approved Plans and/or Landlord’s
Final Working Drawings, as applicable, reflecting such changes to be prepared by
Architect and submitted to Tenant, for Tenant’s information (and to assist
Tenant in determining the need for any related changes in Tenant’s Approved
Plans) and, to the extent such changes relate to any Tenant Improvements being
constructed by Landlord pursuant to mutual agreement of Landlord and Tenant or
are subject to Tenant’s approval pursuant to the final sentence of this
paragraph, for approval by Tenant in accordance with the procedure contemplated
in Paragraph 2(a) hereof. Upon final approval of such revised drawings by
Landlord and Tenant (if applicable), Landlord’s Final Working Drawings and/or
the Landlord’s Approved Plans shall be deemed to be modified accordingly. In the
case of any such changes in Landlord’s Final Working Drawings and/or Landlord’s
Approved Plans that are required as a result of applicable law or governmental
requirements, or are required at the insistence of any other third party whose
approval is required with respect to the Improvements, or are required as a
result of unanticipated conditions encountered in the course of construction,
Tenant shall have no approval right and Landlord shall have no liability or
responsibility for any costs or cost increases incurred by Tenant as a result of
any such required changes. However, in the case of any changes in Landlord’s
Final Working Drawings and/or Landlord’s Approved Plans that are merely deemed
desirable by Landlord without being required by any of the circumstances
described in the preceding sentence, (A) Landlord shall not make any such change
without Tenant’s written approval, which approval shall not be unreasonably
withheld and which right of approval shall be exercised within five (5) business
days after Tenant’s receipt of Landlord’s request for approval of the proposed
change, and (B) Landlord shall be responsible for all actual costs or cost
increases reasonably incurred by Tenant as a result of such changes and shall
reimburse Tenant for any such actual costs or cost increases promptly following
receipt of Tenant’s written request for such reimbursement, accompanied by
documentation reasonably supporting Tenant’s claimed costs or cost increases and
their relationship to the changes made by Landlord.

 

(ii)    If Tenant at any time desires any changes, alterations or additions to
the Landlord’s Approved Plans or Landlord’s Final Working Drawings with respect
to any of Landlord’s Work, Tenant shall submit a detailed written request to
Landlord specifying such changes, alterations or additions (a “Change Order
Request”). Upon receipt of any such request, Landlord shall promptly notify
Tenant of (A) whether the matters proposed in the Change Order Request are
approved by Landlord (which approval shall not be unreasonably withheld as to
any matters relating to Tenant Improvements which are being constructed by
Landlord pursuant to mutual agreement of Landlord and Tenant, but may be granted
or withheld by Landlord in its sole discretion as to any other aspects of
Landlord’s Work), (B) Landlord’s estimate of the number of days of delay, if
any, which shall be caused by such Change Order Request if implemented
(including, without limitation, delays due to the need to obtain any revised
plans or drawings and any governmental approvals), and (C) Landlord’s estimate
of the increase, if any, which shall occur in the Cost of Improvement for the
items or components affected by such Change Order Request if such Change Order
Request is implemented (including, but not limited to, any costs of compliance
with laws or governmental regulations that become applicable because of the
implementation of the Change Order Request). If Landlord approves the Change
Order Request and Tenant notifies Landlord in writing, within five (5) business
days after receipt of such notice from Landlord, of Tenant’s approval of the
Change Order Request (including the estimated delays and cost increases, if any,
described in Landlord’s notice), then Landlord shall cause such Change Order
Request to be implemented and Tenant shall be responsible for all costs or cost
increases resulting from or attributable to the implementation of the Change
Order

 



 C - 5 

 

 

Request, subject to the provisions of Paragraph 4 hereof. If Tenant fails to
notify Landlord in writing of Tenant’s approval of such Change Order Request
within said five (5) business day period, then such Change Order Request shall
be deemed to be withdrawn and shall be of no further effect.

 

(iii)    If Landlord determines at any time in the course of design and
construction of the Connector Bridge that changes in Landlord’s Final Working
Drawings or in any other aspect of the Landlord’s Approved Plans for the Phase
IA Building and/or the Phase IB Building are required in order to accommodate
the construction of the Connector Bridge, then Landlord shall promptly
(A) advise Tenant of such circumstances and (B) notify Tenant of Landlord’s
estimate of the number of days of delay, if any, which shall be caused in
Landlord’s achievement of structural completion for the Phase IA Building and/or
the Phase IB Building as a result of such changes if implemented (including,
without limitation, delays due to the need to obtain any revised plans or
drawings and any governmental approvals) (the “Estimated Delay”). If Tenant
notifies Landlord in writing, within five (5) business days after receipt of
such notice from Landlord, of Tenant’s approval of the Connector Bridge design
which requires such changes and of Tenant’s desire to have Landlord proceed with
the construction of the Connector Bridge notwithstanding the Estimated Delay (if
any), then Landlord shall cause such changes to be implemented and the amount of
the Estimated Delay (if any) as specified in Landlord’s notice shall constitute
a Tenant Delay; provided, however, that notwithstanding the characterization of
such changes as a Tenant Delay and notwithstanding any contrary provisions of
the Lease or of this Workletter, under no circumstances shall Tenant be
responsible for any costs or cost increases resulting from or attributable to
the implementation of the changes described in this subparagraph (iii). If
Tenant fails to notify Landlord in writing, within said five (5) business day
period, of Tenant’s approval of the Connector Bridge design which requires such
changes and of Tenant’s desire to have Landlord proceed with the construction of
the Connector Bridge notwithstanding the estimated delays (if any), then such
design changes shall be deemed to be disapproved and Landlord shall be under no
further obligation to construct the Connector Bridge.

 

(iv)    If Tenant at any time desires to make any changes, alterations or
additions to the Tenant’s Approved Plans, such changes, alterations or additions
shall be subject to approval by Landlord in the same manner as the original
Tenant’s Approved Plans as provided above.

 

3.            Completion.

 

(a)      When Landlord receives written certification from Architect that
construction of the foundation, structural slab on grade (except to the extent
delayed at Tenant’s request to accommodate Tenant’s design requirements and/or
any underslab aspects of Tenant’s Work), Landlord’s underslab plumbing work,
structural steel framework, decking and concrete on second, third and fourth (if
applicable) floors, roof structure, roof membrane and installation of main fire
sprinkler risers in a Building have been substantially completed in accordance
with the Landlord’s Approved Plans, Landlord shall prepare and deliver to Tenant
a certificate signed by both Landlord and Architect (the “Structural Completion
Certificate”) certifying that the construction of such portions of the
applicable Building has been substantially completed in accordance with the
Landlord’s Approved Plans in all material respects and specifying the date of
that completion. The delivery of such Structural Completion Certificate shall
commence the running of the 180-day time period (which period shall be extended
day for day by any Landlord Delay, as hereinafter defined, occurring after the
date of delivery of such Structural Completion Certificate) until the Rent
Commencement Date for the applicable Building (or in the case of the Phase II
Building, until the Phase IIA Rent Commencement Date) under Section 2.1 of the
Lease. Notwithstanding any other provisions of this Workletter or of the Lease,
Landlord’s right to issue a Structural Completion Certificate with respect to
the respective Phase I Buildings shall be determined without reference to the
degree of completion of the Connector Bridge, and any delay in the construction
or structural completion of the shell for the Connector Bridge shall not delay
the determination of structural completion or the Rent Commencement Date for
either of the Phase I Buildings, treating each of such Buildings (without the
Connector Bridge) as a stand-alone building and ignoring, for this purpose, any
lack of completion of Landlord’s Work at and in the immediate vicinity of the
point of attachment of the Connector Bridge to the applicable Building.

 

(b)      When Landlord receives written certification from Architect that
construction of the remaining Improvements constituting Landlord’s Work with
respect to a Building has been

 



 C - 6 

 

 

substantially completed in accordance with the Landlord’s Approved Plans (except
for Punch List Work), Landlord shall prepare and deliver to Tenant a certificate
signed by both Landlord and Architect (the “Final Completion Certificate”)
certifying that the construction of the remaining Improvements constituting
Landlord’s Work with respect to such Building has been substantially completed
in accordance with the Landlord’s Approved Plans in all material respects,
subject only to completion of Punch List Work, and specifying the date of that
completion. Upon receipt by Tenant of the Final Completion Certificate, the
Improvements constituting Landlord’s Work will be deemed delivered to Tenant for
all purposes of the Lease (subject to Landlord’s continuing obligations with
respect to the Punch List Work). Notwithstanding any other provisions of this
Workletter or of the Lease, Landlord’s right to issue a Final Completion
Certificate with respect to the respective Phase I Buildings shall be determined
without reference to the degree of completion of the Connector Bridge, and any
delay in the construction or final completion of the shell for the Connector
Bridge shall not delay the determination of final completion or the Rent
Commencement Date for either of the Phase I Buildings, treating each of such
Buildings (without the Connector Bridge) as a stand-alone building and ignoring,
for this purpose, any lack of completion of Landlord’s Work at and in the
immediate vicinity of the point of attachment of the Connector Bridge to the
applicable Building.

 

(c)       Notwithstanding any other provisions of this Workletter or of the
Lease, Rent Commencement Dates for the applicable Buildings shall be subject to
adjustment under the following circumstances:

 

(i)    If Landlord is delayed in substantially completing any of Landlord’s Work
necessary for issuance of the Structural Completion Certificate with respect to
a Building as a result of any Tenant Delay, then the 180-day period between the
delivery of the Structural Completion Certificate and the Rent Commencement Date
for such Building pursuant to Section 2.1 of the Lease shall be reduced, day for
day, by the number of days by which such Tenant Delay delayed completion of the
portions of Landlord’s Work necessary for issuance of the Structural Completion
Certificate for such Building, and Tenant shall reimburse Landlord in cash,
within fifteen (15) days after written demand by Landlord (accompanied by
reasonable documentation of the items claimed), for any increased
construction-related costs and expenses incurred by Landlord as a result of the
Tenant Delay (except to the extent otherwise expressly provided in
Paragraph 2(e)(iii) of this Workletter).

 

(ii)    If Tenant is delayed in substantially completing any of Tenant’s Work
necessary for Tenant’s occupancy of and commencement of business in a Building
as a result of any Landlord Delay, then the 180-day period between the delivery
of the Structural Completion Certificate and the Rent Commencement Date for such
Building pursuant to Section 2.1 of the Lease shall be extended, day for day, by
the number of days by which such Landlord Delay delayed completion of the
portions of Tenant’s Work necessary for Tenant’s occupancy of and commencement
of business in such Building.

 

(iii)    Rent Commencement Dates shall also be subject to adjustment under the
circumstances and to the extent provided in Section 2.1(c) of the Lease, if
applicable.

 

(d)      At any time within thirty (30) days after delivery of the Structural
Completion Certificate or the Final Completion Certificate, as applicable, for a
Building, Tenant shall be entitled to submit one or more lists to Landlord
specifying Punch List Work to be performed on the applicable Improvements
constituting Landlord’s Work with respect to such Building, and upon receipt of
such list(s), Landlord shall diligently complete such Punch List Work at
Landlord’s sole expense. Promptly after Landlord provides Tenant with the Final
Completion Certificate for a Building, Landlord shall cause the recordation of a
Notice of Completion (as defined in Section 3093 of the California Civil Code)
with respect to Landlord’s Work for such Building.

 

4.            Payment of Costs.

 

(a)      Landlord’s Work. Except as otherwise expressly provided in this
Workletter (including, but not limited to, the cost allocations set forth in
Schedules C-1 and C-2 attached hereto) or by mutual written agreement of
Landlord and Tenant, the cost of construction of Landlord’s Work shall be borne
by Landlord at its sole cost and expense, including any costs or cost increases
incurred as a result of Unavoidable Delays, governmental requirements or
unanticipated conditions; provided, however, that notwithstanding any other
provisions of this

 



 C - 7 

 

 

Paragraph 4(a), to the extent the Cost of Improvement relating to the
construction of any item or component of Landlord’s Work is increased as a
result of any implemented Change Order Request or any Tenant Delay, or as a
result of any other plan changes or compliance costs attributable to Tenant’s
particular use requirements or to the contemplated Tenant’s Work, the amount of
the increase in the Cost of Improvement with respect to such item or component,
as well as the Cost of Improvement with respect to any matters listed on
Schedule C-1 or C-2 as being installed by Landlord but as having the cost
thereof borne by Tenant, shall be reimbursed by Tenant to Landlord in cash or,
by mutual agreement of Landlord and Tenant, may be deducted from Landlord’s
maximum obligation under Paragraph 4(b) with respect to the cost of Tenant’s
Work.

 

(b)      Tenant’s Work. Except as otherwise expressly provided in this
Workletter (including, but not limited to, the cost allocations set forth in
Schedules C-1 and C-2 attached hereto) or by mutual written agreement of
Landlord and Tenant, the cost of construction of Tenant’s Work shall be borne by
Tenant at its sole cost and expense, including any costs or cost increases
incurred as a result of Unavoidable Delays, governmental requirements or
unanticipated conditions. Notwithstanding the foregoing sentence, the Cost of
Improvements with respect to the construction of the Tenant Improvements in each
Building shall be borne by Landlord up to a maximum contribution by Landlord
equal to One Hundred Ninety and No/100 Dollars ($190.00) per square foot, in the
case of each of the Phase I Buildings (including the Connector Bridge), and One
Hundred Forty-Five and No/100 Dollars ($145.00) per square foot, in the case of
each phase of the Phase II Building, times the square footage of the applicable
Building, as and when constructed (measured in accordance with Sections 1.1(c)
and 3.1(d) of the Lease), toward the Cost of Improvements for the Tenant
Improvements in the respective Buildings (the “Tenant Improvement Allowance”),
less any reduction in such sum pursuant to Paragraph 4(a) or any other
applicable provision of this Workletter. Tenant shall be entitled to utilize the
entire Tenant Improvement Allowance for each respective Building or phase prior
to being required to expend any of Tenant’s own funds on an unreimbursed basis
for Tenant Improvements in such Building or phase. In all other respects, the
timing, conditions and other procedures for Landlord’s disbursement of the
Tenant Improvement Allowance for each Building or phase shall be as reasonably
prescribed by Landlord, subject to approval by Tenant (which approval shall not
be unreasonably withheld or delayed by Tenant); provided, however, that progress
payments of the Tenant Improvement Allowance shall be made not less often than
monthly, subject to Tenant’s timely compliance with all applicable conditions
and procedures established pursuant to this sentence. To the extent the Cost of
Improvement with respect to the Tenant Improvements for any Building or Phase
exceeds the Tenant Improvement Allowance (as reduced, if applicable), whether as
a result of implemented Change Order Requests, Tenant Delays and/or Unavoidable
Delays or otherwise, the amount of such excess shall in all events be Tenant’s
sole responsibility and expense. The rental amounts set forth in Section 3.1 of
the Lease are not subject to adjustment based on the Cost of Improvements of the
Tenant Improvements, regardless of whether the final Cost of Improvements for
the Tenant Improvements in any Building or Phase uses the entire Tenant
Improvement Allowance or not. The foregoing Tenant Improvement Allowance assumes
that each Phase I Building will be composed of a minimum of 65% laboratory space
and a maximum of 35% office space, and that the Phase II Building will be
composed of a minimum of 50% laboratory space and a maximum of 50% office space,
and such Tenant Improvement Allowance shall be subject to reduction (and/or to
disapproval by Landlord of Tenant’s proposed plans and specifications for the
Tenant Improvements in the applicable Building) if the proposed laboratory space
in a Building is less than the minimum percentage specified in this sentence.
The square footage attributable to the Connector Bridge shall be disregarded for
purposes of applying the ratios set forth in the preceding sentence to the Phase
I Buildings.

 

(c)       Tenant Funding of Tenant Improvement Allowance. If Landlord fails to
timely fulfill its obligation to fund any portion of the Tenant Improvement
Allowance pursuant to Paragraph 4(b) above, Tenant shall be entitled to deliver
written notice thereof (a “Payment Notice”) to Landlord. If Landlord still fails
to fulfill any such payment obligation within seventy-five (75) days after
Landlord’s receipt of the Payment Notice from Tenant and fails to deliver
written notice to Tenant within such 75-day period explaining the reasons for
which Landlord believes that the amounts described in Tenant’s Payment Notice
are not in fact due and payable by Landlord, then Tenant shall be entitled to
fund the portion of the Tenant Improvement Allowance described in the Payment
Notice and to offset the amount so funded,

 



 C - 8 

 

 

together with interest at the prime rate plus two percentage points (2%) from
the date of funding until the date of offset, against Tenant’s next obligations
to pay Rent under the Lease.

 

5.            Tenant’s Work.    Tenant shall construct and install in each
Building or Phase the Tenant’s Work, substantially in accordance with the
Tenant’s Approved Plans or, with respect to Tenant’s Work not otherwise shown on
the Tenant’s Approved Plans, substantially in accordance with plans and
specifications prepared by Tenant and approved in writing by Landlord (which
approval shall not be unreasonably withheld or delayed). Tenant’s Work shall be
performed in accordance with, and shall in all respects be subject to, the terms
and conditions of the Lease (to the extent not inconsistent with this
Workletter), and shall also be subject to the following conditions:

 

(a)      Contractor Requirements. The contractor engaged by Tenant for Tenant’s
Work, and any subcontractors, shall be duly licensed in California and shall be
subject to Landlord’s prior written approval, which approval shall not be
unreasonably withheld or delayed. Tenant shall engage only union contractors for
the construction of Tenant’s Work and for the installation of Tenant’s fixtures
and equipment in the Buildings, and shall require all such contractors engaged
by Tenant, and all of their subcontractors, to use only union labor on or in
connection with such work, except to the extent Landlord determines, in its
reasonable discretion, that the use of non-union labor would not create a
material risk of labor disputes, picketing or work interruptions at the
Property, in which event Landlord shall, to that extent, waive such union labor
requirement.

 

(b)      Costs and Expenses of Tenant’s Work. Subject to Landlord’s payment or
reimbursement obligations under Paragraph 4(b) hereof with respect to the Tenant
Improvement Allowance, Tenant shall promptly pay all costs and expenses arising
out of the performance of Tenant’s Work (including the costs of permits) and
shall furnish Landlord with evidence of payment on request. Tenant shall provide
Landlord with ten (10) days’ prior written notice before commencing any Tenant’s
Work. On completion of Tenant’s Work (assuming Landlord has complied with its
payment or reimbursement obligations under Paragraph 4(b) hereof), Tenant shall
deliver to Landlord a release and unconditional lien waiver executed by each
contractor, subcontractor and materialman involved in the performance of
Tenant’s Work. If any lien is filed against the Property or against Tenant’s
leasehold interest, Tenant shall obtain, within ten (10) days after the filing,
the release or discharge of that lien. If Tenant fails to do so, Landlord shall
have the right (but not the obligation) to obtain the release or discharge of
the lien and Tenant shall, within fifteen (15) days after written demand by
Landlord (accompanied by reasonable documentation of the items claimed),
reimburse Landlord for all costs, including (but not limited to) reasonable
attorneys’ fees, incurred by Landlord in obtaining the release or discharge of
such lien, together with interest from the date of demand at the interest rate
set forth in Section 3.2 of the Lease.

 

(c)      Indemnification. Tenant shall indemnify, defend (with counsel
satisfactory to Landlord) and hold Landlord and its agents and employees
harmless from all suits, claims, actions, losses, costs and expenses (including,
but not limited to, claims for workers’ compensation, attorneys’ fees and costs)
based on personal injury or property damage or contract claims (including, but
not limited to, claims for breach of warranty) arising from the performance of
Tenant’s Work, including (but not limited to) from any early access to the
Property by Tenant and its contractors in preparation for Tenant’s Work as
contemplated in Section 2.2 of the Lease and in this Workletter. Tenant shall
repair or replace (or, at Landlord’s election, reimburse Landlord for the cost
of repairing or replacing) any portion of the Improvements and/or any of
Landlord’s real or personal property or equipment that is damaged, lost or
destroyed in the course of or in connection with the performance of Tenant’s
Work.

 

(d)      Insurance. Tenant’s contractors shall obtain and provide to Landlord
certificates evidencing workers’ compensation, public liability, and property
damage insurance in amounts and forms and with companies reasonably satisfactory
to Landlord.

 

(e)       Rules and Regulations. Tenant and Tenant’s contractors shall comply
with any other reasonable rules, regulations and requirements that Landlord or
Landlord’s General Contractor or project manager may impose from time to time
with respect to the performance of Tenant’s Work. Tenant’s agreement with
Tenant’s contractors shall require each contractor to provide daily cleanup of
the construction area to the extent that such cleanup is necessitated by the
performance of Tenant’s Work.

 



 C - 9 

 

 

(f)       Early Entry. Landlord shall permit entry of contractors into the
Buildings for the purposes of performing Tenant’s Work, upon delivery of the
Structural Completion Certificate and, to the extent provided in Section 2.2 of
the Lease, prior to such delivery, subject to satisfaction of the conditions set
forth in the Lease and in this Workletter. This license to enter is expressly
conditioned on the contractor(s) retained by Tenant working in harmony with, and
not interfering with, the workers, mechanics and contractors of Landlord. If at
any time the entry or work by Tenant’s contractor(s) causes any material
interference with the workers, mechanics or contractors of Landlord, permission
to enter may be withdrawn by Landlord immediately on written notice to Tenant.
Landlord agrees to use reasonable efforts to cause its workers, mechanics and
contractors to work in harmony with Tenant’s contractors. Any unreasonable
exclusion of Tenant’s contractors from the Buildings shall be a Landlord Delay
to the extent provided in the definition of that term.

 

(g)      Risk of Loss. All materials, work, installations and decorations of any
nature brought onto or installed in the Buildings, by or at the direction of
Tenant or in connection with the performance of Tenant’s Work, before the
applicable Rent Commencement Date shall be at Tenant’s risk, and neither
Landlord nor any party acting on Landlord’s behalf shall be responsible for any
damage, loss or destruction thereof.

 

(h)      Condition of Tenant’s Work. All work performed by Tenant shall be
performed in a good and workmanlike manner, shall be free from defects in
design, materials and workmanship, and shall be completed in compliance with the
plans approved by Landlord for such Tenant’s Work in all material respects and
in compliance with all applicable governmental laws, ordinances, codes and
regulations in force at the time such work is completed. Without limiting the
generality of the foregoing, Tenant shall be responsible for compliance of all
Improvements designed and constructed by Tenant with the requirements of the
Americans with Disabilities Act and all similar or related requirements
pertaining to access by persons with disabilities.

 

6.            [Omitted.]

 

7.            No Agency.    Nothing contained in this Workletter shall make or
constitute Tenant as the agent of Landlord.

 

8.            Survival.     Without limiting survival provisions which would
otherwise be implied or construed under applicable law, the provisions of
Paragraph 5(c) of this Workletter shall survive the termination of the Lease
with respect to matters occurring prior to expiration of the Lease.

 

9.            Miscellaneous.    All references in this Workletter to a number of
days shall be construed to refer to calendar days, unless otherwise specified
herein. In all instances where Tenant’s approval is required, if no written
notice of disapproval is given within the applicable time period, at the end of
that period Tenant shall be deemed to have given approval (unless the provision
requiring Tenant’s approval expressly states that non-response is deemed to be a
disapproval or withdrawal of the pending action or request, in which event such
express statement shall be controlling over the general statement set forth in
this sentence) and the next succeeding time period shall commence. If any item
requiring approval is disapproved by Tenant in a timely manner, the procedure
for preparation of that item and approval shall be repeated.

 

10.          Landlord Delay.    As used in this Workletter and the Lease,
“Landlord Delay” shall mean any of the following types of delay in the
completion of construction of the Tenant Improvements necessary for Tenant’s
occupancy of and commencement of business in the respective Buildings or phases,
but only to the extent of the actual delay reasonably attributable to the causes
or circumstances described herein and directly or proximately caused by such
causes or circumstances after the delivery of Landlord’s Structural Completion
Certificate for the applicable Building or phase:

 

(a)       Any delay resulting from Landlord’s failure to approve within the time
frames required in the Estimated Construction Schedules attached as Exhibit D to
the Lease (or, in the case of any requests for which no specific time frame is
specified in such Estimated Construction Schedules, within the time frame
reasonably specified in writing by Tenant or its construction manager in
requesting such approval) any matters requiring approval by Landlord;

 



 C - 10 

 

 

(b)      Any delay resulting from any unreasonable or wrongful denial by
Landlord or its agents or contractors to Tenant or its agents or contractors of
access to the applicable Building or phase, or from any negligent or willful
acts or omissions of Landlord or its agents or contractors that interfere
materially and unreasonably (beyond reasonable and customary accommodations and
coordination issues necessarily involved in the conduct of concurrent work in
the applicable premises by Landlord and Tenant) with the actual construction of
Tenant’s Work; or

 

(c)       Any delay resulting from changes by Landlord in Landlord’s approved
Final Working Drawings and/or Landlord’s Approved Plans that are merely deemed
desirable by Landlord without being required by any of the circumstances
described in the next to last sentence of Paragraph 2(e)(i) of this Workletter.

 

11.          Financial Information.    In August 2002, upon written request by
Tenant, Landlord agrees to provide to Tenant, for Tenant’s review, copies of the
most recently available financial statements for Landlord and for Landlord’s
manager and sole member, Slough Estates USA Inc. Tenant agrees that such
financial statements shall be treated as confidential material, and shall not be
disseminated to any person or entity (including, but not limited to, any
prospective subtenants of Tenant’s existing premises in South San Francisco)
without Landlord’s prior written consent, except that Tenant shall be entitled
to provide such information, subject to reasonable precautions to protect the
confidential nature thereof, to Tenant’s officers, directors and professional
advisors, solely to use in connection with Tenant’s analysis and enforcement of
its rights under the Lease and this Workletter.

 

IN WITNESS WHEREOF, the parties have executed this Workletter concurrently with
and as of the date of the Lease.

 



“Landlord”   “Tenant”        SLOUGH BTC, LLC, a Delaware   TULARIK INC., a
Delaware corporation limited liability company    

 



By: Slough Estates USA Inc., a   By: /s/ David V. Goeddel   Delaware
corporation, Its Manager   Its:  CEO               By: /s/ William Rogalla   By:
/s/ William J. Rieflin   Its: VP   Its: EVP

 



 C - 11 

 

 

Schedule C-1 to Workletter

 

BUILDING SHELL

 

The “Building Shell” as defined in the Workletter to which this Schedule C-1 is
attached shall consist of the following:

 

Building envelope and waterproofing (the Building “shell”), except as
specifically indicated as being included in Tenant Improvements under
Schedule C-2, including: reinforced grade beam foundation on prestressed
concrete piles; ground floor to be reinforced concrete slab supported by
concrete piles; second, third and fourth (where applicable) floors to have metal
decking with concrete topping slab; roof structure to be metal deck with
concrete for mass dampening in areas to receive mechanical equipment and to
include a mechanical penthouse; roof membrane to be built-up system, four-ply
including mineral fiber cap sheet, with flashing and sealants; building
structural framing to consist of steel beams, girders, columns with a
non-bearing exterior curtain wall; seismic system utilizing steel braced frames;
floor system designed with live load capacity of 100 psf; roof live load to be
20 psf with minimum of 50 psf (more if required) in all areas within the
roofscreen and mechanical penthouse; floor to floor heights of 17 feet, all
three (or four) floors.

 

All other structural work except that driven specifically by Tenant Improvements
programming (e.g., interior masonry walls)

 

Main Building entrances plus 14’ 6” rollup door

 

Building code required primary structure fireproofing, 1 hour deck at elevated
floors

 

Building code required stairs

 

Pit and jack for elevator; framed openings at 2nd and 3rd floors (and 4th floors
where applicable); pits/openings sized for 5’ 8” × 8’ 5” deep inside clear
dimension if Tenant provides elevator selection information prior to design
completion by Landlord.

 

Exterior hardscape and landscape, except as specifically included in Tenant
Improvements under Schedule C-2

 

Polyethylene vapor barrier under slab on grade

 

Site underground water, fire, storm and sanitary service to 5’ outside Building
line; sanitary to include monitoring manhole if required by City (but not
including any connection, capacity or service fees associated with or imposed in
connection with the construction of such manhole)

 

Building storm and overflow drainage systems

 

Site underground conduits for “normal” electrical and communications, terminated
within the Building, including at least two 4” Pac Bell conduits into Building.

 

Electrical utility pad and transformer, and primary and secondary service
conduits terminated at building switchgear location for TI-provided electrical
service. Sizing for Building shall be a 3000A service, unless not approved by
PG&E based on Tenant loads and demands.

 

Gas service to exterior meter at Building.

 

Wet fire protection (risers, loops, branches and heads), evenly distributed for
“ordinary hazard-group 2” occupancy, including plug T’s to accommodate three
branch lines per bay, .20/3000 sf.

 

Shell design and permitting fees, except as specifically included in Tenant
Improvements under Schedule C-2

 

Vented deck at 2nd and 3rd floors

 

Temporary project fencing

 

Construction lift for contractor access and stocking of materials (split with
TI-50%)

 

Underslab plumbing and main trunk line for sanitary waste and lab waste (lab
waste cost split 50 / 50 between shell and TI)

 

Rigid roof insulation

 

Site directional signage program: a) “Tularik Main Lobby ->”; b) “Tularik
shipping/receiving ->”; c) “Tularik Building A->” d) “Tularik Building B->”;
e) “Tularik Building E ->”. $5,000 allowance by Landlord; balance chargeable to
Tenant under TI

 



 

 

 

Schedule C-2 to Workletter

 

TENANT IMPROVEMENTS

 

The “Tenant Improvements” as defined in the Workletter to which this
Schedule C-2 is attached may include, but shall not necessarily be limited to,
the following:

 

All tenant construction, design fees, fixtures, furnishings, etc. to support
tenant operations, including use space, offices, lobbies, circulation, restrooms
and all other features not indicated as part of the Building Shell in
Schedule C-1

 

Service Yard foundations, structure, enclosure and waterproofing

 

Shipping/receiving/dock equipment and bollards

 

Exterior Building skin modifications to support TI systems (e.g., louvers for
HVAC accommodation)

 

Outdoor lounge and eating area

 

Topical emission barriers at slab on grade, if moisture test exceeds 3 lbs.
Vapor barrier to be @ VCT, sheet vinyl and epoxy floor areas only. (cost split
50/50 with Shell)

 

Slab depressions for special finishes or special uses

 

Enhancement of structure for live loading above 100 PSF or vibration control
criteria

 

Modification of structure for openings at floors and roof

 

Modification or repair of structure fireproofing required by TI construction

 

All minor support structures for ducts, conduits, pipes, etc.

 

Stair enclosures

 

Stair penthouse, if required

 

Exterior wall insulation

 

Firesafing at floor decks, exterior wall and interior openings

 

Custom doors

 

Security or other upgrades to exterior doors

 

Wallboard capture trim at exterior window wall

 

Visual screens for rooftop equipment

 

Supports, sleepers, etc. for all rooftop equipment, ducts, plumbing, electrical,
etc.

 

Roof patching for all penetrations relating to Tenant Improvements

 

Skylights, if used, including curbs, roof patching, etc.

 

Elevator cab and equipment, except for pit and jack

 

Shaft walls or other fire separations required for vertical openings (stairs,
elevators) or control zones

 

Distribution/laterals from Building main trunk line for sanitary waste

 

All underground plumbing (distribution/laterals) and related systems and
fixtures for lab waste. Cost of main trunk line for lab waste split 50-50 with
shell.

 

Modifications/enhancements to wet fire protection systems required by TI design

 

Fire alarm and signal systems

 

All secondary electrical service for Tenant demand loads, including 3000A main
service disconnect, Tenant meter section and distribution panels

 

Standby electrical generator, if required

 



 Schedule C-2, Page 1 of 2 

 



 

All electrical communications wire and service not included in Building Shell

 

All TI design fees and reimbursables

 

All other “soft” costs, including TI permit fees, utility capacity or connection
charges

 

All testing and inspection of TI construction

 

Construction lift for contractor access and stocking of materials (split with
shell – 50%)

 



 Schedule C-2, Page 2 of 2 

 



 

EXHIBIT D

 

ESTIMATED CONSTRUCTION SCHEDULES

 

[attached]

 



 

 

 

[tv505055_ex10-1img1.jpg]

 



 

 

 

[tv505055_ex10-1img2.jpg]

 



 

 

 

[tv505055_ex10-1img3.jpg]

 



 

 

 

[tv505055_ex10-1img4.jpg]

 



 

 

 

[tv505055_ex10-1img5.jpg]

 



 

 

 

[tv505055_ex10-1img6.jpg]

 



 

 

 

EXHIBIT E

 

ACKNOWLEDGMENT OF RENT COMMENCEMENT DATE

 

This Acknowledgment is executed as of __________________, 200_____, by SLOUGH
BTC, LLC, a Delaware limited liability company (“Landlord”), and TULARIK INC., a
Delaware corporation (“Tenant”), pursuant to Section 2.4 of the Build-to-Suit
Lease dated December _____, 2001 between Landlord and Tenant (the “Lease”)
covering premises located at __________ Veterans Boulevard, South San Francisco,
CA 94080 (the Phase ____ Building, hereinafter referred to as the “Building”).
[In the case of the Phase II Building: This Acknowledgment covers Phase II____
of Tenant’s occupancy of the Building.]

 

Landlord and Tenant hereby acknowledge and agree as follows:

 

1.          The Rent Commencement Date for [Phase II______ of] the Building
under the Lease is ___________________, 200_____.

 

2.          The termination date under the Lease (if determinable at this time)
shall be ______________________, 201___, subject to any applicable provisions of
the Lease for extension or early termination thereof.

 

3.          The square footage of the Building, as finally designed and built,
measured in accordance with Sections 1.1(c) and 3.1(d) of the Lease, is
_______square feet. [The square footage of Phase II ____ of the Phase II
Building is ______________ square feet.]

 

4.          Tenant accepts [Phase II_____ of] the Building and acknowledges the
satisfactory completion of all Improvements thereon required to be made by
Landlord, subject only to any applicable “punch list” or similar procedures
specifically provided under the Lease or under the Workletter governing such
work.

 

EXECUTED as of the date first set forth above.

 



“Landlord”   “Tenant”       SLOUGH BTC, LLC, a Delaware limited   TULARIK INC.,
a Delaware corporation liability company           By:    Slough Estates USA
Inc., a      By:     Delaware corporation, Its Manager   Its:           By:  
      By:     Its:     Its:  









 

 

 

FIFTH AMENDMENT TO BUILD-TO-SUIT LEASE

AND SECOND AMENDMENT TO WORKLETTER

 

THIS FIFTH AMENDMENT TO BUILD-TO-SUIT LEASE AND SECOND AMENDMENT TO WORKLETTER
(“Amendment”) is dated as of June 19, 2006 (the “Phase II Lease Commencement
Date”) and is entered into by and between SLOUGH BTC, LLC, a Delaware limited
liability company (“Landlord”) and AMGEN INC., a Delaware corporation
(“Tenant”), with reference to the following facts:

 

Recitals

 

A.           Landlord and Tenant (as successor to Tularik Inc.) are parties to
(1) a Build-to-Suit Lease dated as of December 20, 2001, as amended by that
certain First Amendment to Build-to-Suit Lease dated as of January 22, 2003,
that certain Second Amendment to Build-to-Suit Lease dated as of March 26, 2004,
that certain Third Amendment to Build-to-Suit Lease dated as of August 12, 2004,
and that certain Fourth Amendment to Build-to-Suit Lease and First Amendment to
Workletter dated as of June, 19, 2006 (collectively, as amended, the “Lease”),
covering the [redacted] buildings in Phase I of the Britannia Oyster Point
research and development center in South San Francisco, California (the
“Center”) [redacted] (collectively, the “Phase I Buildings”), and (2) a
Workletter dated as of December 20, 2001, as amended by that certain Fourth
Amendment to Build-to-Suit Lease and First Amendment to Workletter dated as of
June 19, 2006 (collectively, as amended, the “Workletter”), covering various
aspects of the construction of the respective Building Shells for the Phase I
Buildings and of the construction of Tenant Improvements in the respective Phase
I Buildings. Tenant is already occupying Phase I Buildings A and B; Phase I
Building E is under construction for projected occupancy by Tenant on or about
January 1, 2007; the shell of Phase I Building D has been constructed, and the
interior improvements therein will be constructed by Tenant for projected
occupancy on or after November 1, 2006.

 

B.           Landlord is in the process of developing the site adjacent to the
easterly side of Phase I of the Center as a second phase (“Phase II”) consisting
of three additional buildings and related site improvements. A site plan for
Phase II is attached to this Amendment as Exhibit A and incorporated herein by
this reference (the “Phase II Site Plan”). As used herein, the phrase “Phase II
Buildings” refers to Building A (a four-story steel frame building totaling
approximately 115,000 square feet) and Building B (a four-story steel frame
building totaling approximately 122,000 square feet), to be constructed as part
of Phase II in approximately the locations designated for them on the Site Plan.
Landlord and Tenant wish to add the Phase II Buildings to the Buildings covered
by the Lease and to add the Phase II site to the Property covered by the Lease,
and in connection therewith to modify certain provisions of the Lease and
Workletter and certain of the parties’ respective rights and obligations
thereunder, all subject to and as more particularly set forth in this Amendment.
This Amendment modifies and amends both the Lease and Workletter, and shall be
controlling over any inconsistent provisions of the Lease and Workletter, with
respect to the matters, specifically addressed in this Amendment.

 

 

 

 

C.           Capitalized terms used in this Amendment as defined terms but not
specifically defined in this Amendment shall have the meanings assigned to such
terms in the Lease or in the Workletter, as applicable. Notwithstanding the
foregoing, the parties note that the phrase “Phase II Building” and related
phrases (such as “Phase II Rent Commencement Date”) were used in the Lease as it
existed prior to this Amendment to refer to Phase I Building E (1130 Veterans
Blvd.) as described above, and that there is some risk of confusion in using the
terms “Phase II,” “Phase II Buildings” and similar terms under this Amendment in
the manner described in Recital B above. Nevertheless, the parties believe that
it is important, for clarity and consistency with the terminology Landlord has
used generally in connection with its development of the expansion property
described in Recital B above, to adopt the terminology and definitions set forth
in Recital B above. Accordingly, the parties hereby confirm and agree, for
purposes of clarification, that (1) in connection with the construction and
occupancy of Phase I Building E (1130 Veterans Blvd.) as part of the Phase I
Buildings as defined above, the Lease and all references therein to “the Phase
II Building,” the “Phase II Rent Commencement Date” and similar phrases shall be
construed to continue to apply to such Building E in the same manner as they
applied prior to adoption of this Amendment, without regard to the provisions of
this Amendment, and (2) in connection with the construction and occupancy of
Phase II Buildings A and B as the Phase II Buildings as defined above,
references in this Amendment and in the Lease as amended hereby to “the Phase II
Building(s),” the “Phase II Rent Commencement Date” and similar phrases shall be
construed to apply to such Phase II Buildings A and B in accordance with the
provisions of this Amendment.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:

 

1.           Leasing of Phase II Buildings and Amendment of Lease. The two Phase
II Buildings (as defined above) are hereby designated as additional Buildings
under the Lease and the real property constituting Phase II of the Center, as
depicted on the Phase II Site Plan, is hereby added to the Property as defined
in the Lease, subject to all of the terms and conditions set forth in this
Amendment, and Landlord leases the Phase II Buildings to Tenant and Tenant
leases the Phase II Buildings from Landlord on the terms, covenants and
conditions set forth in the Lease, as modified by this Amendment and subject to
all of the terms and conditions set forth in this Amendment. Effective upon
mutual execution of this Amendment (the date of which mutual execution shall be
inserted at the beginning of this Amendment as the Phase II Lease Commencement
Date), the Lease shall be deemed to be, and is hereby, amended to reflect and
incorporate all of the terms and conditions set forth in this Amendment. In the
event of any inconsistency between provisions of the Lease and provisions of
this Amendment, the provisions of this Amendment shall be controlling with
respect to the matters specifically addressed in this Amendment.

 

(a)           Except as otherwise expressly provided herein, Tenant’s Minimum
Rental and Operating Expense obligations with respect to the Phase II Buildings
shall commence on the earlier to occur of (i) the date which is three hundred
sixty (360) days after the date Landlord delivers to Tenant a Structural
Completion Certificate for the Phase II Buildings pursuant to the

 

  - 2 - 

 



 

Workletter, subject to any adjustments in such time period to the extent
authorized or required under the provisions of the Workletter, or (ii) the date
Tenant takes occupancy of and commences operation of its business in any
material portion of the Phase II Buildings (the “Phase II Rent Commencement
Date”); provided, however, that if Landlord delivers (or is deemed to deliver)
the Structural Completion Certificates for the respective Phase II Buildings on
different dates, or if Tenant commences operation of its business in the
respective Phase II Buildings on different dates, then the Phase II Rent
Commencement Date shall be determined separately for each of the respective
Phase II Buildings pursuant to the provisions of clauses (i) and (ii) above,
applied separately and independently with respect to each Phase II Building.
Based on the milestone construction schedule and the draft detailed Master
Schedule (6/1/06) collectively attached hereto as Exhibit B (the “Milestone
Construction Schedule”), the parties presently estimate that the Phase II Rent
Commencement Date will occur on or about November 1, 2008. The Termination Date
for Tenant’s leasing of the Phase II Buildings shall be the day immediately
preceding the fifteenth (15th) anniversary of the Phase II Rent Commencement
Date (or, if there are different Rent Commencement Dates for the respective
Phase II Buildings, the day immediately preceding the fifteenth (15th)
anniversary of the later of such Phase II Rent Commencement Dates to occur),
unless sooner terminated or extended as hereinafter provided. Consistent with
Recital C above, the provisions of Section 2.1(b) of the Lease (regarding phased
occupancy of and phased rent commencement for the “Phase II Building” as defined
in the original Lease) shall be construed to apply solely to Phase 1 Building E
(1130 Veterans Blvd.) as described above, and shall be inapplicable to the Phase
II Buildings as defined in this Amendment.

 

(b)          The Milestone Construction Schedule is predicated on execution of
this Amendment and release of project teams by Landlord on June 1, 2006. To the
extent that such execution and release are delayed materially beyond June 1,
2006, the dates set forth in the Milestone Construction Schedule may be affected
by such delay. In any event, the Milestone Construction Schedule as attached
hereto is merely preliminary and non-binding in nature. A draft of a detailed
master construction schedule (similar to the schedules attached as Exhibit D to
the original Lease) for the Phase II Buildings as of June 1, 2006, including
milestone dates outlining specific Landlord and Tenant responsibilities, is
attached hereto as the second page of the Milestone Construction Schedule.
Following the Phase II Lease Commencement Date, Landlord and Tenant shall
cooperate reasonably, diligently and in good faith to achieve mutual approval of
such detailed construction schedule (which shall then be referred to as the
“Approved Construction Schedule”), including any mutually agreeable
modifications to such draft schedule. Thereafter, references in the Lease and
Workletter (as amended hereby) to the Estimated Construction Schedule shall,
with respect to the Phase II Buildings, be construed to refer to such Approved
Construction Schedule. Notwithstanding anything to the contrary in Section 10.1
of the Lease, Tenant’s obligation under Section 10.1 for payment of all charges
for services and utilities supplied to or consumed in or with respect to the
respective Phase ll Buildings, including any taxes on such services and
utilities, shall commence on the date Landlord delivers the Structural
Completion Certificate for the applicable Phase II Building to Tenant.

 

(c)          Beginning on the Phase II Rent Commencement Date for the applicable
Phase II Building and continuing through the Termination Date for the initial
Term of the Lease with respect to the Phase II Buildings, Tenant’s monthly
Minimum Rental obligation for each

 

  - 3 - 

 



 

Phase II Building pursuant to Section 3.1(a) of the Lease shall be equal to the
applicable amount per square foot from the following table multiplied by the
square footage of the applicable Phase II Building as determined pursuant to
Section 3.1(d) of the Lease:

 

Months   Monthly Minimum Rental [redacted]   [redacted]

 

[redacted]

 

(d)          Notwithstanding any provisions of Section 3.1(b), (c) and/or (e) of
the Lease to the contrary:

 

(i)          If Tenant properly exercises its right under Section 2.6 of the
Lease to one or both extended terms with respect to the Phase II Buildings, the
Minimum Rental for each Phase II Building during the first year of each
applicable extended term shall be one hundred four percent (104%) of the Minimum
Rental payable for such Phase II Building during the last full month of the
lease year immediately preceding the commencement of the applicable extended
term, and such Minimum Rental shall be further increased on each anniversary of
the commencement of the applicable extended term to one hundred four percent
(104%) of the Minimum Rental payable for such Phase II Building during the last
full month of the immediately preceding lease year of the applicable extended
term.

 

(ii)         The entire Tenant Improvement Allowance for the Phase II Buildings
as described in Section 2(c) of this Amendment has already been taken into
account in

 

  - 4 - 

 



 

establishing the Minimum Rental rates set forth above. Accordingly, the
“additional rent” provisions set forth in Section 3.1(e) of the Lease are
inapplicable to the Phase II Buildings and Tenant shall have no liability for
any additional rent under Section 3.1 (e) of the Lease with respect to the Phase
II Buildings.

 

(e)          Landlord’s intention is to calculate and allocate Operating
Expenses for Phase II of the Center separately from and independently of the
calculation and allocation of Operating Expenses for Phase I of the Center.
Tenant’s Operating Cost Share (as such term is used in the Lease) with respect
to each Phase II Building shall be 100% for Operating Expenses which are
allocable solely to such Phase II Building, and (subject to the assumption set
forth in the preceding sentence) for Operating Expenses which are allocated on a
Phase II-wide basis, shall for each Phase II Building be equal to the percentage
share calculated by dividing the square footage of such Phase II Building
(determined on the basis of measurement set forth in Section 1.1(c) of the
Lease) by the aggregate square footage of all three (3) Buildings in Phase II of
the Center (similarly and consistently determined on the basis of measurement
set forth in Section 1.1(c) of the Lease). The foregoing shares do not include
the Operating Cost Shares attributable to any of the Phase I Buildings, which
shall continue to be calculated under the Lease in a manner consistent with
prior practice, and Tenant’s payment obligations arising from the Operating Cost
Shares for the Phase II Buildings as described above shall simply be added to
the payment obligations arising from the Operating Cost Shares for the Phase I
Buildings in determining Tenant’s total payment obligations for Operating
Expenses under the Lease. All such Operating Cost Shares with respect to the
Phase II Buildings shall remain subject to adjustment under the circumstances
and to the extent set forth in the Lease, and shall be subject to the following
additional provisions, notwithstanding anything to the contrary contained in the
Lease or elsewhere in this Amendment:

 

(i)          For purposes of calculating Tenant’s Operating Cost Share of
Operating Expenses which are allocated on a Phase II-wide basis, the aggregate
square footage of all three (3) Buildings constructed or to be constructed in
Phase II of the Center shall be included as if all three (3) such Buildings
(including, but not limited to, Building C as designated on the Phase II Site
Plan) were fully built-out at the time Tenant’s obligation with respect to
Operating Expenses for the Phase II Buildings commences.

 

(ii)         Solely during the first two (2) years following the date on which
Tenant’s obligation for payment of Operating Expenses with respect to the Phase
II Buildings commences, Tenant’s Operating Cost Share for each Phase II Building
shall be based solely on the square footage actually used or occupied by Tenant
in that Phase II Building, so that Tenant’s Operating Cost Share for Operating
Expenses allocated solely to that Phase II Building shall be equal to the square
footage actually used or occupied by Tenant in that Phase II Building divided by
the total square footage of that Phase II Building, and Tenant’s Operating Cost
Share for Operating Expenses allocated on a Phase II-wide basis shall be equal
to the square footage actually used or occupied by Tenant in that Phase II
Building divided by the total square footage of all three (3) Buildings
constructed or to be constructed in Phase II of the Center, as provided in
subparagraph (i) above.

 

(f)          To the extent (if any) that Landlord already holds a security
deposit or deposits under the Lease with respect to the Phase I Buildings, such
existing deposit(s), whether

 

  - 5 - 

 



 

in the form of a cash deposit or a Letter of Credit, shall also be deemed to be
useable by Landlord, under the provisions of the Lease, in connection with any
defaults by Tenant relative to its leasing and occupancy of the Phase II
Buildings pursuant to the Lease as amended hereby, but no additional or
increased security deposit shall be required from Tenant with respect to the
addition of the Phase II Buildings to the Buildings pursuant to this Amendment.

 

(g)          Notwithstanding the provisions of Section 21.20(b) of the Lease,
(i) Phase II of the Center is presently intended to contain approximately 2.8
parking spaces per 1,000 square feet of rentable area in the buildings to be
constructed in Phase II of the Center, which ratio shall be used in allocating
nonexclusive parking spaces to Tenant under Section 21.20 of the Lease with
respect to the Phase II Buildings, and (ii) the monthly fee per parking space
allocable to each Phase II Building shall be [redacted] per parking space for
the first five (5) years after the Phase II Rent Commencement Date for such
Building, [redacted] per parking space for years six (6) through ten (10) after
the Phase II Rent Commencement Date for such Building, and [redacted] per
parking space thereafter.

 

(h)          Solely as applied to the Phase II Buildings, the first sentence of
Section 11.1 of the Lease is amended to read as follows:

 

“Tenant shall make no alterations, additions or improvements to any Phase II
Building without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed, except that (i) subject to the
final sentence of this Section 11.1 (regarding structural or roof alterations,
substantial equipment installations on the roof, or alterations to building
systems), Tenant shall not be required to obtain such consent for interior
alterations costing less than One Hundred Thousand Dollars ($100,000.00) for any
single project (i.e., any single item of alterations or set of related
alterations in a Phase II Building), and (ii) regardless of whether Landlord’s
consent would otherwise be required under this Lease, Tenant shall provide
Landlord with prior written notice of any proposed alterations, additions or
improvements having a cumulative estimated cost of more than Four Hundred
Thousand Dollars ($400,000.00) in any twelve (12) month period.”

 

(i)          Supplementing the provisions of Article 15 of the Lease with
respect to assignment and subleasing, Landlord and Tenant agree that with
respect to the Phase II Buildings, in the case of any assignment or subleasing
other than a Permitted Transfer as defined in Section 15.1 of the Lease, the
following provisions shall apply:

 

(i)            Upon any assignment of Tenant’s interest in the Lease for which
Landlord’s consent is required under Section 15.1 of the Lease, Tenant shall pay
to Landlord, within ten (10) days after receipt thereof by Tenant from time to
time, one-half (1/2) of all cash sums and other economic considerations received
by Tenant in connection with or as a result of such assignment, after first
deducting therefrom (i) any costs incurred by Tenant for leasehold improvements
(including, but not limited to, third-party architectural and space planning
costs) in the Premises in connection with such assignment, amortized over the
remaining term of this Lease, and (ii) any reasonable real estate commissions
and/or reasonable attorneys’ fees actually incurred by Tenant in connection with
such assignment.

 

  - 6 - 

 



 

(ii)            Upon any sublease of all or any portion of a Phase II Building
for which Landlord’s consent is required under Section 15.1 of the Lease, Tenant
shall pay to Landlord, within ten (10) days after receipt thereof by Tenant from
time to time, one-half (1/2) of all cash sums and other economic considerations
received by Tenant in connection with or as a result of such sublease, after
first deducting therefrom (i) the minimum rental due under the Lease for the
applicable Phase II Building for the corresponding period, prorated (on the
basis of the average per-square-foot cost paid by Tenant for such Phase II
Building for the applicable period under the Lease) to reflect the size of the
subleased portion of such Phase II Building, (ii) any costs incurred by Tenant
for leasehold improvements in the subleased portion of such Phase II Building
(including, but not limited to, third-party architectural and space planning
costs) for the specific benefit of the sublessee in connection with such
sublease, amortized over the remaining term of the Lease, and (iii) any
reasonable real estate commissions and/or reasonable attorneys’ fees actually
incurred by Tenant in connection with such sublease, amortized over the term of
such sublease.

 

2.            Construction; Amendment of Workletter. The parties intend and
agree that the construction of the Phase II Buildings and of the Tenant
Improvements necessary for Tenant’s occupancy and use thereof shall be governed
by and performed in accordance with the provisions of the Workletter, subject to
all of the terms and conditions set forth in this Amendment. Effective upon the
Phase II Lease Commencement Date, the Workletter shall be deemed to be, and is
hereby, amended to reflect and incorporate all of the terms and conditions set
forth in this Amendment. In the event of any inconsistency between provisions of
the Workletter and provisions of this Amendment, the provisions of this
Amendment shall be controlling with respect to the matters specifically
addressed in this Amendment. Without limiting the generality of the foregoing,
Schedule C-l and Schedule C-2 attached hereto shall supersede, with respect to
the Phase II Buildings, the comparable schedules attached to the Workletter.

 

(a)          The Building Shell for each Phase II Building shall be constructed
by Landlord in accordance with (i) Article 5 of the Lease, (ii) the Workletter
(as amended hereby), and (iii) the shell definition set forth in Schedule C-l
attached hereto and incorporated herein by this reference. Landlord acknowledges
that pursuant to the foregoing provisions, (i) Landlord and Landlord’s Architect
shall be responsible for code compliance (including, but not limited to,
compliance with any applicable requirements of the Americans with Disabilities
Act and any applicable similar or related requirements pertaining to access by
persons with disabilities) with respect to the Building Shell and any other
improvements designed by Landlord, and (ii) all Phase II Building improvements
and site improvements constructed by Landlord in Phase II of the Center shall be
constructed (A) free of hazardous substances (as defined in Section 13.6(a) of
the Lease), asbestos, asbestos-containing materials and presumed
asbestos-containing materials, and (B) in compliance in all material respects
with all applicable federal and state laws and requirements relating to
hazardous substances.

 

(b)          The Tenant Improvements for each Phase II Building shall be
constructed by Tenant (and/or by Landlord, if applicable) in accordance with (i)
Article 5 of the Lease, (ii) the Workletter (as amended hereby), and (iii) the
tenant improvements definition set forth in Schedule C-2 attached hereto and
incorporated herein by this reference, subject to any alternative arrangements
mutually approved in writing by Landlord and Tenant from time to time. Tenant
acknowledges that pursuant to the foregoing provisions, Tenant and Tenant’s

 

  - 7 - 

 



 

Architect shall be responsible for code compliance (including, but not limited
to, compliance with any applicable requirements of the Americans with
Disabilities Act and any applicable similar or related requirements pertaining
to access by persons with disabilities) with respect to any and all improvements
designed by Tenant or Tenant’s Architect. Without limiting the breadth of the
approval rights otherwise reserved to Landlord under the Workletter, Landlord
reserves the right, in reviewing Tenant’s proposed drawings and specifications
at any stage, to require specific modifications to the proposed Tenant
Improvements, at no material additional cost to Tenant, in order to maintain or
enhance flexibility with respect to other potential future uses of the Phase II
Buildings. Tenant shall have the right to provide, install and maintain, at its
sole cost and expense, a security system (including, without limitation,
automatic door latches, card-key systems, cameras, etc) in the Phase II
Buildings, which security system shall be surrendered to Landlord upon
expiration or termination of the Lease with respect to such Phase II Buildings
and Tenant shall have no obligation to restore or remove such security system.
Tenant shall provide Landlord and its property manager with copies of any
card-keys or other required access devices in order to facilitate emergency
entry by Landlord or its agents during the term of the Lease, subject to the
provisions of Section 16.1 of the Lease.

 

(c)          [redacted] Under no circumstances shall the Tenant Improvement
Allowance or any portion thereof be used or useable for any moving or relocation
expenses of Tenant, or for any Cost of Improvement (or any other cost or
expense) associated with any moveable furniture, trade fixtures, personal
property or any other item or element which, under the applicable provisions of
the Lease, will not become Landlord’s property and remain with the applicable
Phase II Building upon expiration or termination of the Lease. The provisions in
Paragraph 4(b) of the Workletter regarding relative proportions of laboratory
space and office space in the Buildings shall be inapplicable to the Phase II
Buildings, and without limiting the generality of the foregoing, Landlord
specifically agrees that the relative proportions of office space (if any)
and/or laboratory space (if any) in the respective Phase II Buildings shall have
no adverse effect on the amount of the Tenant Improvement Allowance for the
Phase II Buildings as described above.

 

(d)          Unless and until revoked by Landlord by written notice delivered to
Tenant, Landlord hereby (i) delegates to Project Management Advisors, Inc., or
any other project manager designated by Landlord in its sole discretion from
time to time by written notice to Tenant (“Project Manager”), the authority to
exercise all approval rights and other rights and powers of Landlord under the
Workletter with respect to the design and construction of the Building Shell and
Tenant Improvements for the Phase II Buildings, and (ii) requests that Tenant
work with Project Manager with respect to any logistical or other coordination
matters arising in the course of construction of the respective Building Shells
and Tenant Improvements, including

 

  - 8 - 

 



 

(but not limited to) reviewing and processing Tenant’s requests for disbursement
of the Tenant Improvement Allowance, monitoring Tenant’s and Landlord’s
compliance with their respective obligations under the Workletter and under the
Lease (as amended hereby) with respect to the design and construction of the
Building Shell and the Tenant Improvements, and addressing any coordination
issues that may arise in the course of construction of the Building Shell and
Tenant Improvements. Tenant acknowledges the foregoing delegation and request,
and agrees to cooperate reasonably with Project Manager as Landlord’s
representative pursuant to such delegation and request. As between Landlord and
Tenant, however, Landlord shall be bound by and be fully responsible for all
acts and omissions of Project Manager and for the performance of all of
Landlord’s obligations under the Lease (as amended hereby) and the Workletter,
notwithstanding such delegation of authority to Project Manager. Notwithstanding
the preceding sentence, neither Landlord’s delegation of authority to Project
Manager nor Project Manager’s performance of the functions and responsibilities
contemplated in this paragraph shall cause Landlord or Project Manager to incur
any obligations or responsibilities for the design, construction or delivery of
the Tenant Improvements, except to the extent of the specific obligations and
responsibilities of Landlord expressly set forth in the Lease (as amended
hereby) and in the workletter. [redacted]

 

(e)          Notwithstanding anything to the contrary contained in Section 14.1
(e) of the Lease or in the Workletter, the builder’s risk insurance contemplated
in such Section 14.1 (e) for the Tenant Improvements constructed by Tenant in
the Phase II Buildings pursuant to this Amendment and the Workletter shall be
maintained by Tenant, at Tenant’s sole expense, and shall otherwise comply with
all applicable requirements under such Section 14.1(e).

 

[redacted]

 

  - 9 - 

 



 

[redacted]

 

  - 10 - 

 



 

[redacted]

 

4.          Brokers. Each party respectively (i) represents and warrants that no
broker participated in the consummation of this Amendment or of the transactions
contemplated herein, and (ii) agrees to indemnify, defend and hold the other
party harmless against any liability, cost or expense, including (but not
limited to) reasonable attorneys’ fees, arising out of any claims for brokerage
commissions or other similar compensation by any broker or agent alleging to
have acted on behalf of the indemnifying party in connection with this Amendment
and the transactions contemplated herein. The provisions of Section 21.15 of the
Lease (Brokers) do not apply to this Amendment or the transactions contemplated
herein.

 

5.          Publicity. Neither party will make any press release or other media,
promotional or advertising disclosure regarding this Amendment or the
transactions contemplated hereby without the other party’s express prior written
consent, except as required under applicable law or by any governmental agency.
Without limiting the generality of the foregoing, each party agrees that the
other party will have no less than five (5) business days to review and provide
comment regarding any such proposed press release or publicity regarding this
Amendment or the transactions contemplated hereby, unless a shorter review time
is agreed to by both parties. In the event that one party reasonably concludes
that a given disclosure is required by law and the other party would prefer not
to make such disclosure, then the party seeking such disclosure shall either (i)
limit said disclosure to address the concerns of the other party, or (ii)
provide a written opinion from counsel stating that such disclosure is indeed
required by law. With respect to complying with the disclosure requirements of
the SEC or other securities regulatory bodies in other nations, in connection
with any required securities filing of this Amendment, the filing, party shall
seek confidential treatment of this Amendment to the maximum extent permitted by
such regulatory body and shall provide the other party with the opportunity, for
at least fifteen (15) days, to review any such proposed filing. Each party
agrees that it will obtain its own legal advice with regard to its compliance
with securities laws and regulations, and will not rely on any statements made
by the other party relating to such securities laws and regulations. Further,
Landlord shall not use the name of Tenant, its affiliates or products or any
signs, markings, or symbols from which a connection to Tenant, in Tenant’s sole
judgment, may be reasonably inferred or implied, in any manner whatsoever,
including, without limitation, press releases, marketing materials, and
advertisements, without Tenant’s prior written approval. Tenant may withhold
approval at Tenant’s sole discretion. Nothing in this paragraph, however, is
intended or shall be construed to prohibit, or to require Tenant’s approval for,
Landlord’s inclusion of Tenant’s name and of pertinent business terms of the
Lease (as amended hereby) on any rent rolls, tenant lists or other similar
documents that Landlord may submit from time to time to any lender or
prospective lender, purchaser or prospective purchaser, or governmental or
quasi-

 

  - 11 - 

 



 

governmental authority in connection with Landlord’s ownership and operation of
the Center, but only to the extent that Landlord determines in its sole
discretion that such disclosure is reasonably necessary in order to advance
Landlord’s dealings with the applicable lender, purchaser and/or governmental or
quasi-governmental authority, and then only to the extent that disclosure of
comparable information is concurrently being made with respect to other tenants
of the Center.

 

6.          Entire Agreement. This Amendment constitutes the entire agreement
between Landlord and Tenant regarding the subject matter hereof and supersedes
all prior negotiations, discussions, terms sheets, letters, understandings and
agreements, whether oral or written, between the parties with respect to such
subject matter (other than the Lease itself, as expressly amended hereby).

 

7.          Execution and Delivery. This Amendment may be executed in one or
more counterparts and by separate parties on separate counterparts, effective
when each party has executed at least one such counterpart or separate
counterpart, but each such counterpart shall constitute an original and all such
counterparts together shall constitute one and the same instrument.

 

8.          Full Force and Effect. Except as expressly set forth herein, the
Lease has not been modified or amended and remains in full force and effect.

 

[rest of page intentionally left blank]

 

  - 12 - 

 



 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 

“Landlord”   “Tenant”       SLOUGH BTC, LLC, a Delaware limited   AMGEN INC., a
Delaware corporation liability company       By: Slough Estates USA Inc., a  
By: /s/ Michael A.Kelly   Delaware corporation, Its Manager   Name: Michael
A.Kelly     Title: VP Corporate Planning & Control, CA   By: /s/ Jonathan M.
Bergschneider       Name: Jonathan M. Bergschneider       Title: Vice President
   

 

Attachments:

 

Exhibit A Phase II Site Plan Exhibit B Milestone Construction Schedule
[including draft Master Schedule as of (6/1/06)] Schedule C-l Phase II Buildings
Shell Description Schedule C-2 Phase II Buildings Tenant Improvements
Description

 

  - 13 - 

 



 

EXHIBIT A

 

PHASE II SITE PLAN

 

[See attached page.]

 

EXHIBIT A to Fifth Amendment

 

 

 

 

[tv505055_ex10-1img20.jpg]

 

 

 



 

EXHIBIT B

 

MILESTONE CONSTRUCTION SCHEDULE

 

Milestone construction schedule for Britannia Oyster Point Phase II (333 Oyster
Point Blvd.), Buildings A and B, assuming a June 1, 2006 release date, and
subject to review and mutual approval of the detailed master construction
schedule attached as the following page hereof (including any mutually agreed
modifications thereto) as provided in the Lease, as amended:

 

Activity   Building A   Building B Schematic Design   12/01/2005   12/01/2005
DD/Construction Documents Complete   07/05/2006   07/05/2006 Steel Mill Order  
07/12/2006   07/12/2006 Skin Materials Order - Glass/Aluminum   09/21/2006  
09/21/2006 Skin Materials Order - GFRC   09/07/2006   09/07/2006 Permit
Application Review Completion   09/28/2006   09/28/2006           Begin
Excavation   07/05/2006   07/05/2006 Begin: Steel Erection   03/26/2007  
02/27/2007 Shell. Structural Completion   11/07/2007   11/07/2007 Shell
Substantial Completion   01/31/2008   01/31/2008          

Tenant Major Structural TCR (Importance Factor,

brace frames and lobby infill, additional elevators,

etc.)

  ASAP   ASAP TI Schematic Design Submission to Landlord   01/12/2007  
01/12/2007

TI Final Working Drawing Submission to Landlord

and for Permit

  08/15/2007   08/15/2007 Start TI Construction   11/07/2007   11/07/2007 Tenant
Occupancy/Rent Commencement   11/01/2008   11/01/2008

 

EXHIBIT B to Fifth Amendment (Page 1 of 2)

 

 

 

 

[tv505055_ex10-1img7.jpg]

 



 

 





 

Schedule C-l

 

PHASE II BUILDINGS SHELL DESCRIPTION

 

The “Building Shell” as used in the Amendment to which this Schedule C-l is
attached and in the Workletter described therein shall consist of the following:

 

Building envelope and waterproofing (the Building “shell”), except as
specifically indicated as being included in Tenant Improvements under Schedule
C-2, including: two levels of below “street level” parking supported on
reinforced concrete shallow foundations and constructed of steel and concrete
structural elements; elevated floors of metal decking with concrete fill; roof
structure of metal deck with concrete fill; roof membrane to be a built-up
system, with rigid insulation, flashing and sealants; building structural
framing to consist of steel beams, girders, columns with a non-load-bearing
exterior curtain wall; seismic system utilizing steel braced frames and concrete
shear walls; roof live load to be 20 PSF with 75 PSF in all areas within the
roof screen (roofscreen loading is non-reducible); floor to floor heights within
the Shell Buildings (superstructure) of 17 feet, all floors

 

All other structural work except that driven specifically by Tenant Improvements
programming (e.g., interior masonry walls)

 

Floor designed for 100 PSF uniform live load capacity (reducible as allowed by
code)

 

Main Building entrance(s)

 

Building code required primary structure fireproofing

 

Building code required stairs. Stair enclosures & handrails at lower level
parking only

 

Pit and floor openings for one elevator

 

Exterior hardscape and landscape, except as specifically indicated as included
in Tenant Improvements under Schedule C-2

 

Two-level steel and concrete parking structure beneath the Shell
(superstructure) Buildings

 

Site underground water, fire, storm and sanitary service to 5 feet outside
Building line

 

Building storm and overflow drainage systems

 

Site underground conduits for “normal” electrical and communications, terminated
within the parking structure beneath each Shell Building

 

Electrical utility pad and transformer, primary service conduits terminated at
Shell building switchgear location (within the parking structure beneath each
Shell Building) TI-provided electrical service

 

Gas service up to exterior meter location at each Building (but not including
meter)

 

Wet fire protection (risers, loops, branches and heads), evenly distributed for
“ordinary hazard, group 2” occupancy

 

Shipping/receiving dock and services room and foundation within garage envelope

 

Schedule C-1 – Page 1 of 2

 

 

 

 

Shell design and permitting fees, except as specifically included in Tenant
Improvements under Schedule C-2

 

Vented deck at upper floors

 

Temporary project fencing

 

Construction lift for contractor safety, access and stocking of materials (split
with TI – 50%)

 

Underslab sanitary waste main trunk line (split with TI – 50%; branch
distribution by TI)

 

Schedule C-1 – Page 2 of 2

 

 

 

 

Schedule C-2

 

PHASE II BUILDINGS TENANT IMPROVEMENTS DESCRIPTION

 

The “Tenant Improvements” as defined in the Amendment to which this Schedule C-2
is attached and in the Workletter described therein shall include, but not
necessarily be limited to, the following, to be constructed from Tenant
Improvement Allowance funds or otherwise at Tenant’s expense:

 

All tenant construction, design fees, fixtures, furnishings, etc. to support
tenant operations, including use space, offices, lobbies, circulation, restrooms
and all other features not specifically indicated as part of the Building Shell
in Schedule C-l

 

Foundations, structure, enclosure and waterproofing for emergency generator and
trash enclosure.

Any service area that is included in the area (square footage) calculation for
the applicable Building, and upon which rent is therefore paid by Tenant, will
not fall under this definition for purposes of this schedule. [1]

 

Exterior building skin modifications to support TI systems (e.g., louvers for
HVAC accommodation) [2]

 

Outdoor lounge and eating area [2]

 

Topical emission barriers on slabs, if required

 

Slab depressions for special finishes or special uses [2]

 

Enhancement of structure for live loading above 100 PSF or vibration control
criteria [2]

 

Modification of structure for openings at floors and roof [2]

 

Modification or repair of structure fireproofing required by TI construction

 

All minor support structures for ducts, conduits, pipes, etc.

 

Stair enclosures, vestibule doors, dedicated mechanical shafts & ducts for stair
pressurization, handrails and guardrails (except at parking levels, per Schedule
C-l) [1]

 

Mechanical equipment, controls & monitoring, ductwork and penetrations required
to pressurize stairs in advance of occupancy, per South San Francisco code. [1]

 

Stair penthouse, if required [1]

 

Exterior wall insulation

 

Firesafing at floor decks, exterior walls and interior openings [performed under
Method 1 only if required during shell construction by City of SSF, otherwise
performed by TI contractor] [1]

 

Custom doors

 

Security or other upgrades to exterior doors

 

Schedule C-2 – Page 1 of 3

 

 

 

 

Wallboard capture trim at exterior window wall

 

Visual screens and supporting structures/platforms/sleepers. etc, for rooftop
equipment, ducts, plumbing, electrical, etc. [l]

 

Roof patching for all penetrations relating to Tenant Improvements

 

Skylights, if used, including curbs, roof patching, etc.

 

Elevator cab and equipment, except for one pit and floor openings. Additional
elevators by Tenant.

 

Shaft walls or other fire separations in buildings required for vertical
openings (stairs, elevators) or control zones

 

Distribution/laterals from sanitary waste main trunk line (main trunk line split
with Shell 50%)

 

All lab waste plumbing and related systems and fixtures, if required

 

Gas meter and piping from gas meter to Building

 

Modifications/enhancements to wet fire protection systems required by TI design

 

Fire alarm, signal and security systems (some of which may need to be installed
as part of the Shell due to code requirements [Method 1 below], in which event
they will be charged against the TI Allowance).

 

All secondary electrical service for Tenant demand loads, including main service
disconnect, Tenant meter section and distribution panels

 

Standby electrical generator, if required

 

All electrical communications wire and service not specifically included in
Building Shell

 

All TI design fees and reimbursables

 

All other “soft” costs, including TI permit/development fees, utility capacity
or connection charges, etc.

 

Landlord-provided oversight of TI activities as specified in Amendment and
Workletter

 

All testing and inspection of TI construction.

 

Builders risk insurance for TI construction including earthquake coverage

 

All general contractor preconstruction services costs related to TI construction

 

Construction lift for contractor safety, access and slocking of materials (split
with shell - 50%)

 

“Tenant Improvements” shall not include the design and/or construction, of
infrastructure, landscaping or other site improvements unless specifically
requested by Tenant or as a result of Tenant Improvements or Tenant’s requested
modifications to existing plans

 

Elements shown in bold and underlined will be implemented in accordance with
Page 3 of this Schedule C-2 and charged against the Tenant Improvement
Allowance.

 

Schedule C-2 – Page 2 of 3

 

 

 

  

IMPLEMENTATION METHODS FOR WORK CONSTRUCTED BY LANDLORD

ON BEHALF OF TENANT AT TENANT’S EXPENSE

 

Method
No.   Programming
and/or
Preliminary
Design
Requirements   Architect/Engineer
of Record   Contractor of
Record/Contract
 Relationship   Coordination
Responsibility   Examples                       1  

Landlord design included as part of shell

documents and construction

  Landlord design team   Landlord Contractor under main Shell contract or change
order to main Shell contract   Landlord team   Service yard, loading dock area,
roof screens, stair pressurization, etc.                       2  

Tenant provides

program or

design

requirements

and/or

schematic

design

information:

 

Landlord design team takes info provided by Tenant team and

incorporates it into the shell documents

  Landlord Contractor via change order to main Shell contract   Tenant team
responsible for coordination of work with Landlord Contractor  

TI required

slab

depressions



 

Schedule C-2 – Page 3 of 3

 

 

 

 



EXHIBIT A-2

 

SUBLEASE

 

(to be attached)

 



  A-2

331 OYSTER POINT BOULEVARD.

SUB-SUBLEASE – PROTHENA BIOSCIENCES





 

 



 



SUBLEASE

 

THIS SUBLEASE (this “Sublease”) is made and entered into this 22nd day of March,
2016, by and between AMGEN INC, a Delaware Corporation (“Sublandlord”), and
PROTHENA BIOSCIENCES INC, a Delaware corporation (“Subtenant”).

 

RECITALS

 

A.           Sublandlord’s predecessor-in-imerest, Tularik Inc. (“Original
Tenant”), entered into that certain Build-to-Suit Lease dated as of December 20,
2001 (the “Original Master Lease”) with HCP BTC, LLC (“Master Landlord”), a
Delaware limited liability company, formerly known as Slough BTC, LLC, for the
initial lease of three (3) buildings in the Oyster Point center in South San
Francisco, California (the “Center”) and rights to lease additional buildings to
be constructed in the Center. The Original Master Lease was subsequently amended
on numerous occasions to, among other things, lease additional space and
buildings located in the Center to Original Tenant or Sublandlord.

 

B.           Sublandlord and Master Landlord entered into that certain Fifth
Amendment to Build-to-Suit Lease and Second Amendment to Workletter dated as of
June 19, 2006 (the “Master Amendment”), pursuant to which Master Landlord leased
to Sublandlord and Sublandlord leased from Master Landlord those certain two (2)
buildings in the Center with the addresses of 331 Oyster Point Boulevard, as
depicted on Exhibit B attached hereto (such building, the “Premises” or the “331
Building”), and 333 Oyster Point Boulevard, consisting of (such building, the
“333 Building”). The 331 Building consists of 128,751 rentable square feet and
the 333 Building consists of 121,706 rentable square feet. The 331 Building and
the 333 Building are collectively referred to herein as the “Buildings”. As used
herein, the Original Master Lease, as amended by the Master Amendment only shall
be referred to as the “Master Lease”, a copy of which is attached as Exhibit A
hereto.

 

C.           Sublandlord and Subtenant now desire to provide for a sublease of
the Premises, subject to and conditioned upon the terms and conditions set forth
herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the recitals set forth above, the agreements
set forth below and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sublandlord and Subtenant hereby
agree as follows:

 

1.            Sublease of Premises; Access 24/7. Subject and pursuant to the
provisions hereof, Sublandlord subleases to Subtenant, and Subtenant subleases
from Sublandlord, the Premises. Sublandlord shall deliver the entire Premises to
Subtenant with the Premises (including all of the current warm shell
improvements identified on Exhibit C attached hereto) in good working condition
and repair and the systems included therein in good working condition (the
“Delivery Condition”) on the date (the “Delivery Date”) that all of the
following have been satisfied: (i) this Sublease has been executed and delivered
by Sublandlord and Subtenant, (ii) all consents necessary for the effectiveness
of this Sublease have been executed and delivered,

 

  

SMRH: 473310031.19
-1-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

including, without limitation, any consents required pursuant to the Master
Lease, including the Consent, (iii) Subtenant has delivered to Sublandlord the
first month’s Base Rent and Operating Expenses, as more particularly set forth
in Sections 3.1 and 3.3.1 below, (iv) Subtenant has delivered to Sublandlord the
Letter of Credit issued by the Bank (as defined in Section 12.1 below) and
meeting the criteria set forth in Section 12; (v) Guarantor (as defined in
Section 14.16) has executed and delivered to Sublandlord the Guaranty (as
defined in Section 14.16), and (vi) Subtenant has delivered to Sublandlord
written evidence that Subtenant carries the insurance Subtenant is required to
carry as set forth in Section 9.15 of this Sublease.

 

Subject to the terms of the Master Lease incorporated into this Sublease,
Subtenant shall have access to the Premises 24 hours per day, seven days a week,
52 weeks per year.

 

2.Term; Rent Commencement Date; Early Access.

 

2.1        Term; Measurement. The term (the “Term”) of this Sublease shall
commence upon the date (the “Commencement Date”) that this Sublease has been
executed and delivered by Sublandlord and Subtenant, all consents necessary for
the effectiveness of this Sublease have been executed and delivered, including,
without limitation, any consents required pursuant to the Master Lease,
including the Consent (as defined in Section 14.11), and shall continue until
December 31, 2023 (the “Expiration Date”), unless sooner terminated pursuant to
the provisions of this Sublease. The obligations to pay Rent (as defined in
Section 3.3.5 below), subject to the rent abatements described in Section 3.2,
shall commence upon the Rent Commencement Date as described in Section 2.2
below, and shall continue throughout the Term. The measurement of the Premises
were made by Master Landlord’s architect pursuant to Section 1.1(d) of the
Original Master Lease, which Section 1.1(d) is incorporated herein by reference
solely for purposes of acknowledging how the Premises were measured. Sublandlord
and Subtenant hereby agree that the Premises consist of 128,751 rentable square
feet.

 

2.2         Rent Commencement.

 

2.2.1           Rent Commencement Date. Subtenant’s obligation to pay Base Rent
and Operating Expenses under this Sublease shall commence on the earlier to
occur of (a) the date Subtenant completes Subtenant’s Improvements (as defined
in Section 10.4.1) and commences conducting business (other than Subtenant’s
activities in the Premises to prepare it for Subtenant’s occupancy) in the
Premises, or (b) August 1, 2016 (such earlier date, the “Rent Commencement
Date”).

 

2.2.2           Confirmation of Dates. Following the request of either party,
the parties agree to promptly execute and deliver a factually-correct written
confirmation documenting the Commencement Date, the Rent Commencement Date, and
the Expiration Date.

 

2.3         Utilities and Maintenance. From and after the Delivery Date,
Subtenant shall be solely responsible to obtain and pay for all utilities
provided to the Premises. In addition, Subtenant shall be solely responsible for
maintenance and repair of the building

 

  

SMRH: 473310031.19
-2-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

  

systems serving the Premises commencing on the Delivery Date (other than any
repair and maintenance obligations of Master Landlord under the Master Lease),
provided, that, Subtenant shall not be obligated to pay its share of Operating
Expenses with respect to the Premises until the Rent Commencement Date. Subject
to Master Landlord’s written consent (in the Consent or other written agreement
with Master Landlord) and any terms and conditions related thereto, Sublandlord
hereby consents to Subtenant working directly with Master Landlord on issues
related to the maintenance obligations of Master Landlord (including providing
notice to Master Landlord with respect to Master Landlord’s obligations under
the Master Lease) without Sublandlord’s further consent, consultation or
approval.

 

3.           Rent.

 

3.1         Base Rent. Commencing on the Rent Commencement Date, which shall be
deemed to be the first day of Month 1 in the table below, Subtenant shall pay as
monthly base rent for the Premises (“Base Rent”) those amounts set forth in the
following table:

 

Months   Monthly Base Rent       1-12*   $450,628.50* 13-24*   $464,791.11*
25-36   $477,666.21 37-48   $491,828.82 49-60   $507,278.94 61-72   $522,729.06
73-84   $538,179.18 85-Expiration Date   $553,629.30

 

* Subject to and in accordance with the terms and conditions of Section 3.2 of
this Sublease, Base Rent for the first two years of the Term shall be abated as
follows: (i) Base Rent for the first four (4) full calendar months after the
Rent Commencement Date shall be abated in its entirety, (ii) Base Rent for the
fifth (5th) through twelfth (12th) full calendar months after the Rent
Commencement Date shall be abated by $240,628.50 per month; and (iii) Base Rent
for the thirteenth (13th) through twenty-fourth (24th) full calendar months
after the Term shall be abated by $103,791.11 per month.

 

Base Rent and additional rent shall be paid to Sublandlord without demand,
deduction, set-off or counterclaim, in each case except as expressly provided to
the contrary herein, in advance on the first day of each calendar month during
the Term of this Sublease, except Subtenant shall pay the Base Rent payable for
the fifth (5th) full calendar month after the Rent Commencement Date
concurrently with Subtenant’s execution and delivery of this Sublease. In the
event of a partial rental month, Base Rent shall be prorated on the basis of the
number of actual days in such month. All payments due to Sublandlord shall be
paid to Sublandlord c/o Amgen Inc., Accounts Payable, PO Box 100909, Pasadena,
CA, 91189-0909 or such other address as Sublandlord may specify in a written
notice delivered pursuant to Section 10.1, below.

 

  

SMRH: 473310031.19
-3-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

  

3.2        Base Rent Abatement. Notwithstanding anything to the contrary
contained herein and provided that Subtenant faithfully performs all of the
terms and conditions of this Sublease, and no default by Subtenant has occurred
and is continuing hereunder, Sublandlord hereby agrees that Base Rent hereunder
shall be abated as follows during the first two (2) years after the Rent
Commencement Date as follows: (i) Base Rent for the first four (4) full calendar
months after the Rent Commencement Date shall be abated in its entirety, (ii)
Base Rent for the fifth (5th) through twelfth (12th) full calendar months after
the Rent Commencement Date shall be abated by $240,628.50 per month; and (iii)
Base Rent for the thirteenth (13th) through twenty-fourth (24th) full calendar
months after the Term shall be abated by $103,791.11 per month. During such
periods of full or partial abatement, Subtenant shall still be responsible for
the payment of all of its other monetary obligations under this Lease, including
without limitation, any unabated portions of Base Rent and all Operating
Expenses. In the event of a default by Subtenant under the terms of this
Sublease that results in termination of this Sublease in accordance with the
terms hereof, Sublandlord shall be entitled to the recovery of the Base Rent
that was abated under the provisions of this Section 3.2.

 

3.3         Operating Costs And Expenses.

 

3.3.1           Payment; Annual Statement of Operating Expenses. Commencing on
the Rent Commencement Date, Subtenant shall pay to Sublandlord, as additional
rent hereunder, all of the Operating Expenses allocated to the Premises under
the Master Lease (as amended by the Master Amendment). All Operating Expenses
shall be payable in advance on the first day of each calendar month during the
Term of this Sublease in accordance with Section 9.3 of the Original Master
Lease, except Subtenant shall pay the estimated Operating Expenses payable for
the first (1st) full calendar month after the Rent Commencement Date (currently
estimated to be $67,406.97, subject to adjustment and reconciliation in
accordance with the terms hereof) concurrently with Subtenant’s execution and
delivery of this Sublease. Promptly following Sublandlord’s receipt thereof,
Sublandlord shall provide Subtenant with copies of (i) Master Landlord’s
estimated statement of Operating Expenses (as applicable to the Premises)
provided to Sublandlord pursuant to Section 9.3 of the Master Lease, as may be
adjusted from time to time pursuant to the terms of the Master Lease, and (ii)
Master Landlord’s annual statement of Operating Expenses (as applicable to the
Premises) provided to Sublandlord pursuant to Section 9.4 of the Master Lease.
Sublandlord agrees that Subtenant shall be entitled to audit rights with respect
to Sublandlord’s books and records relating to the determination and payment of
Operating Expenses related to the Premises for the immediately preceding Lease
Year. Subject to the Incorporation Provisions (defined below), the provisions of
Article 9 of the Master Lease are incorporated herein only to the extent
specifically referenced in this Sublease. Further, Subtenant acknowledges and
agrees that, although Article 9 of the Original Master Lease is not otherwise
specifically incorporated into this Sublease, Article 9 of the Master Lease
governs and controls for all purposes the determination of Operating Expenses
payable by Sublandlord that Sublandlord is passing through to Subtenant in
accordance with the terms of this Section 3.3. Notwithstanding anything in this
Sublease to the contrary, Subtenant shall not be required to pay any Operating
Expenses attributable to or arising from the Phase I Buildings (as defined in
the Original Master Lease), it being agreed that Subtenant shall only be
obligated to pay Operating Expenses that Sublandlord

 

  

SMRH: 473310031.19
-4-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

is obligated to pay under the Master Lease that are allocated by Master Landlord
to the Premises, subject to Subtenant’s audit rights set forth in Section 3.3.3.

 

3.3.2           Pro-ration. If the Term shall commence on any day other than
January 1 or expire or earlier terminate on any date other than December 31,
Subtenant’s obligations under Section 3.3.1 for such first or last partial
calendar year shall be prorated on the basis of (a) the number of days elapsed
during such calendar year during which this Sublease is in effect bears to (b)
365. In the event that the Term shall expire or earlier terminate on any date
other than December 31, for purposes of Section 3.3.1, Sublandlord may either
reasonably project, as of the date of such expiration or termination, the
Operating Expenses for such calendar year and bill Subtenant for Subtenant’s
share thereof at any time thereafter or wait until receipt of Master Landlord’s
calculation thereof for the entire calendar year in question and bill Subtenant
for Subtenant’s share of Subtenant’s share thereof at any time thereafter;
provided, however, if Sublandlord reasonably projects the amount of such
Operating Expenses, Sublandlord shall reconcile such projection with the actual
Operating Expenses due following the receipt of the actual annual statement of
Operating Expenses for such calendar year and shall follow the terms of Section
9.4(a) of the Original Master Lease with respect to the amounts owed or to be
reimbursed.

 

If the obligation to pay any component of Rent under this Sublease commences on
a day other than the first day of a calendar month, or if the Term of this
Sublease terminates on a day other than the last day of a calendar month, the
Rent for such first or last month of the Term shall be prorated based on the
number of days the Term of this Sublease is in effect during such month. If an
increase in Rent becomes effective on a day other than the first day of a
calendar month, the calculation of Rent for such month shall be the sum of the
two applicable rates, each prorated for the portion of the month during which
such rate is in effect.

 

3.3.3           Annual Reconciliation; Accounting; Audit Rights. Because the
Master Lease provides for the payment by Sublandlord of Operating Expenses on
the basis of an estimate thereof, as and when adjustments between estimated and
actual Operating Expenses are made under the Master Lease, as applicable, the
obligations of Sublandlord and Subtenant hereunder shall be adjusted in a like
manner; and if any such adjustment shall occur after the expiration or earlier
termination of the Term, then the obligations of Sublandlord and Subtenant under
this Section 3 shall survive such expiration or termination. Subtenant shall pay
those Operating Expenses allocated to the Premises based on Master Landlord’s
estimate thereof (as it may be adjusted from time to time in accordance with the
Master Lease) provided to Subtenant pursuant to Section 3.3.1 above. Within
thirty (30) days after Sublandlord receives from the Master Landlord the annual
statement of actual Operating Expenses incurred by Master Landlord (the
“Accounting”), Sublandlord shall provide Subtenant an accounting of the actual
Operating Expenses payable with respect to the Premises as reflected in the
Accounting. In the event that the Accounting shows that Subtenant paid more or
less than the actual Operating Expenses payable by Subtenant hereunder, then
Subtenant shall either promptly receive a credit against future Rent (or such
amount shall be promptly paid to Subtenant if the Term has expired or been
terminated) or shall be required to pay to Sublandlord the deficient amount
within thirty (30) days after Subtenant’s receipt of such Accounting.
Sublandlord shall use commercially reasonable efforts to include in the Consent
Master

 

  

SMRH: 473310031.19
-5-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

Landlord’s agreement that Subtenant may exercise directly Sublandlord’s rights
as Tenant under Section 9.4(b) of the Original Master Lease to examine Master
Landlord’s books and records, provided, that, (i) Sublandlord’s rights to audit
Operating Expenses under the Master Lease are not affected or limited thereby,
and (ii) in no event will Subtenant be entitled to a reduction of Operating
Expenses with respect to the Premises if Sublandlord is obligated to pay such
Operating Expenses. If Master Landlord does not so agree, then Sublandlord
shall, upon the written request of Subtenant and at Subtenant’s sole cost and
expense, exercise such rights in a commercially reasonable manner (subject to,
and in accordance with, the terms of the Master Lease), to confirm the accuracy
of the Operating Expenses identified in the annual statement provided by Master
Landlord as payable with respect to the Premises. In such event, Sublandlord
shall promptly deliver the results of such examination to Subtenant, and shall
reasonably cooperate with Subtenant and Master Landlord to resolve any
outstanding issues or concerns in accordance with the terms of the Master Lease.
Subject to the foregoing, any and all amounts paid by Sublandlord under the
Master Lease for Operating Expenses, real estate taxes or assessments, and other
charges with respect to the Premises accrued during the Term (or otherwise due
to the actions of Subtenant, or its agents, employees or contractors) shall be
conclusively deemed to be accurate and binding upon Subtenant for purposes of
interpretation of this Section 3.

 

3.3.4           Payment of Extra Charges. In addition to the amounts payable
under Section 3.3.1, Subtenant shall pay to Sublandlord within ten (10) days of
Subtenant’s receipt of Sublandlord’s written invoice therefor: (i) any charges,
costs, fees or expenses for which Sublandlord is separately charged under the
Master Lease (and which are not part of Operating Expenses) and which are
attributable to the Premises and accrued during the Term, including, without
limitation, personal property taxes and excess electrical consumption charges
(if any); (ii) any and all other sums of money (other than those attributable to
Operating Expenses and the charges, costs, fees or expenses covered by clause
(i) above) which are or may become payable by Sublandlord to Master Landlord
relating to the Premises and that have accrued during the Term; (iii) any real
property taxes and assessments related to the Premises that are separately
billed to Sublandlord and that have accrued during the Term; and (iv) any and
all charges of Master Landlord or other amounts payable to Master Landlord under
the Master Lease caused by Subtenant’s failure to perform its obligations under
this Sublease.

 

3.3.5           “Rent” Definition. All forms of additional rent and any other
amounts payable by Subtenant to Sublandlord shall be payable by Subtenant
without notice, demand, deduction, offset or abatement, in each case except as
expressly provided to the contrary herein, in lawful money of the United States
to Sublandlord at such places and to such persons as Sublandlord may direct. All
such amounts, together with Base Rent, are collectively referred to herein as
“Rent.”

 

3.3.6           Interest and Late Charges. Subject to the Incorporation
Provisions (defined below), Section 3.2 of the Original Master Lease is hereby
incorporated by reference. Any interest and late charges accrued under this
Section shall be deemed to be additional rent payable hereunder. Notwithstanding
anything in this Sublease to the contrary, Subtenant shall be entitled to a
grace period of five (5) business days for the first delinquent payment of Base
Rent without the payment of interest or late charges, provided,

 

  

SMRH: 473310031.19
-6-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

however, that such late charge and payment of interest shall accrue from and
after expiration of such 5-business day grace period.

 

3.4         Build Out Period. As set forth above, Subtenant shall have no
obligation to pay Base Rent or Operating Expenses during the period from the
Commencement Date to the Rent Commencement Date (the “Build Out Period”).
However, Subtenant shall pay all of the utilities provided to the Premises
(power, water/sewer service, and gas service, if applicable) from and after the
Delivery Date in accordance with Article 10 of the Original Master Lease
(incorporated herein as set forth below) and, except as specifically set forth
in this Section 3.4, all other terms and conditions of this Sublease shall apply
and Subtenant shall remain responsible for the payment of all other monetary
obligations under this Sublease during the Build Out Period.

 

4.           Use. Subtenant shall use and occupy the Premises only for the
purposes set forth in Section 13.1 of the Original Master Lease, and for no
other purpose.

 

5.           Parking.

 

5.1         Spaces. Subject to the provisions of this Section 5, Subtenant shall
have the same parking rights as Sublandlord has with respect to the Premises
under the Master Lease (the “Parking Spaces”) during the Term, including,
without limitation, as set forth in Section 21.20 of the Original Master Lease
and Section 1(g) of the Master Amendment. Sublandlord shall not take any action
to cause Master Landlord to reduce Sublandlord’s parking rights with respect to
the Premises under the Master Lease. All Parking Spaces are unassigned and
nonexclusive spaces, and notwithstanding any provision herein or in the Master
Lease to the contrary, shall be provided to Subtenant at no cost or expense,
except for expenses included in Operating Expenses pursuant to (i) Section
9.2(a)(vi) of the Master Lease or (ii) the second to last sentence of Section
9.2(b) of the Master Lease.

 

5.2         Compliance. Subtenant shall comply (and cause each of its employees,
contractors, representatives, and invitees using such privileges to comply) with
all rules, regulations and requirements of Master Landlord with respect to use
of the Parking Spaces, the Transportation Demand Management Plan (TDMP) and
other matters relating thereto.

 

6.           Additional Rights.

 

6.1         Signage. Subtenant shall have all of the right to signage as set
forth in Section 11.5 of the Original Master Lease on, or otherwise specifically
allocated to, the 331 Building (including without limitation rights to any
monument signage as set forth in Section 11.5 of the Original Master Lease,
which is attributable or otherwise allocated to the Premises). Accordingly,
subject to the Incorporation Provisions, Section 11.5 of the Original Master
Lease is hereby incorporated by reference. All signage of Subtenant shall (i) be
subject to the terms of the Master Lease, Sublandlord’s reasonable approval and
Master Landlord’s approval as to design, composition, size and location (as and
to the extent set forth in the Master Lease or the Consent), and (ii) be
undertaken at Subtenant’s sole cost and expense, including, without limitation,
all costs of installation, maintenance, repair, restoration and removal.

 

  

SMRH: 473310031.19
-7-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

  

6.2         Generator. Subtenant has informed Sublandlord that Subtenant wishes
to use the existing 1 megawatt emergency backup generator (the “Generator”)
which is currently in place on a pad adjacent to the 331 Building (the
“Generator Area”). Sublandlord agrees that Subtenant shall be entitled to use
and operate the Generator to provide emergency backup power to the Premises, so
long as Subtenant obtains its own permits to use and operate the Generator
(releasing Sublandlord from any liability with respect to the Generator) and
complies with the terms of this Section 6.2. Subject to Section 8, the Generator
will be delivered to Subtenant in good working condition and from and after such
delivery, Sublandlord shall have no right to use and operate the Generator.
Subtenant and its authorized personnel shall further have the right to access
the Generator Area for purposes of testing, maintaining, refueling, replacing,
repairing and operating the Generator, subject to force majeure and in
compliance with any applicable Master Landlord rules and regulations. Subtenant
shall maintain and operate the Generator in compliance with all applicable
federal, state and local laws, rules and regulations, including, without
limitation, applicable zoning restrictions, City and County requirements and
regulations of any governing air quality or environmental management district,
and obtaining and maintaining at Subtenant’s sole cost and expense all permits,
certificates or other authorizations required for operation of the Generator.
Subtenant shall be solely responsible to ensure that the Generator is operated
in compliance with applicable laws, rules and regulations and the terms of the
Master Lease and any governing CC&Rs, and to ensure that the Generator does not
interfere with the business operations or quiet enjoyment of other tenants or
occupants of the Center. Without limiting the indemnity set forth in Section
11.2 below, Subtenant hereby indemnifies, defends and holds Sublandlord harmless
from and against any claims, suits, judgments, losses, costs, obligations,
damages, expenses, interest, liabilities or harms (collectively, “Claims”)
caused by or resulting from Subtenant’s use and operation of the Generator,
provided, that, Subtenant shall not be obligated to indemnify Sublandlord for
Claims to the extent caused by or resulting from the negligence or willful
misconduct of Sublandlord. Immediately prior to the Expiration Date, promptly
following Subtenant’s request, Sublandlord agrees to execute a quit claim bill
of sale in form and substance reasonably acceptable to Sublandlord transferring
any ownership interest Sublandlord has in the Generator to Subtenant, without
warranty. Other than pursuant to such bill of sale, or as may be requested by
Master Landlord with respect to Master Landlord’s interest therein under the
Master Lease (including, without limitation, Section 11.2 thereof), Sublandlord
shall not transfer, sell or convey the Generator to any party or permit any lien
or encumbrance on the Generator. Unless otherwise required by the Master
Landlord in accordance with the Master Lease, Subtenant shall remove the
Generator upon expiration or earlier termination of this Sublease and repair any
damage caused by such removal. If required by the terms of applicable laws,
rules or regulations, Subtenant will obtain at its cost and deliver to
Sublandlord a copy of any closure or similar report issued by any governmental
authority with respect to Subtenant’s cessation of use and removal of the
Generator.

 

6.3         Other Permits. Subtenant will be responsible for obtaining its own
permits with respect to any new or existing building systems which require
permits for operation or occupancy, including without limitation, elevator
permits, certificates of occupancy, and fire protection system permits, except
for any such permits that may have already been obtained by Sublandlord and
which are freely transferable to Subtenant without the payment of

 

  

SMRH: 473310031.19
-8-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

any transfer fee and without any requirement to obtain the consent of any
regulatory, governmental, or quasi-governmental agency with respect to such
transfer.

 

6.4         Food Trucks. Notwithstanding anything in this Sublease to the
contrary, but subject to Master Landlord’s written consent (in the Consent or
other written agreement with Master Landlord) and any terms and conditions
related thereto, and subject to compliance with all applicable laws, rules and
regulations, Subtenant may engage mobile food service vendors (“Food Vendors”)
to provide food services for the Premises provided that (i) each Food Vendor
shall be reasonably acceptable to Sublandlord and Master Landlord, (ii) the
location within the parking areas of the Center where the Food Vendors may park
(“Food Vendor Area”) and the hours during which the Food Vendors may be present
at the Project shall be subject to Sublandlord’s and Master Landlord’s
reasonable approval, (iii) Subtenant shall be responsible, at Subtenant’s sole
cost, for ensuring that the Food Vendor Area remains free of debris and trash
while, and immediately following, any time any Food Vendor is in the Food Vendor
Area, and (iv) the Food Vendors shall not interfere with the use of the Center
by any other tenants of the Center. In the event of any such interference or if
any Food Vendor causes any damage to the Center, Sublandlord and Master Landlord
shall each have the right to immediately remove such Food Vendor from the Center
or prohibit such Food Vendor from entering the Center.

 

7.           Broker Commissions. Each party represents and warrants that it has
dealt with no broker in connection with this Sublease and the transactions
contemplated herein, except that Sublandlord has been represented by Kidder
Mathews (in such capacity, “KM-Sublandlord Broker”) and Binswanger
(“Binswanger”, and together with KM-Sublandlord Broker, the “Primary Brokers”)
and Subtenant has been represented by Kidder Mathews (in such capacity,
“KM-Subtenant Broker”) and Cassidy Turley Commercial Real Estate Services, Inc.,
dba Cushman & Wakefield (“C&W”, and together with KM-Subtenant Broker, the
“Secondary Brokers”). Following full execution and delivery of this Sublease and
the Consent, Sublandlord shall pay the commission payable to KM-Sublandlord
Broker as a result of or in connection with this Sublease (the “Commission”)
pursuant to, and in accordance with, the terms of a separate agreement between
KM-Sublandlord Broker and Sublandlord. It is Sublandlord’s and Subtenant’s
understanding that KM-Sublandlord Broker will share the Commission with
Binswanger, and the Secondary Brokers pursuant to separate arrangements amongst
KM-Sublandlord Broker, Binswanger and the Secondary Brokers, as applicable. Each
party shall indemnify, defend and hold the other party free and harmless from
and against any claim, loss, damage, liability, obligation, cost or expense,
including reasonable attorneys’ fees suffered, incurred or asserted arising from
the breach of the indemnifying party’s representations and warranties set forth
in this Section 7. Under no circumstances will the Primary Brokers, the
Secondary Brokers or any other broker or agent be deemed to be a third party
beneficiary of this Sublease.

 

8.           Condition Of Premises.

 

8.1         AS IS. Subject to Sublandlord’s obligation to deliver the Premises
to Tenant in the Delivery Condition as set forth above in Section 1, Subtenant
has inspected the Premises and all improvements located therein, and has agreed
to accept the Premises in their

 

  

SMRH: 473310031.19
-9-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

“AS-IS” condition, existing as of the date of this Sublease, and subject to all
applicable municipal, county, state and federal laws, ordinances and regulations
governing and regulating the use and occupancy of the Premises. Without limiting
the generality of the foregoing, it is expressly understood that the Premises
and Common Areas surrounding the Premises were constructed some time ago.
Accordingly, the Delivery Condition does not include any representations by
Sublandlord that the Premises, the building systems serving the Premises, or the
Common Areas in and around the Premises comply with current code for Subtenant’s
intended use or are sufficient for obtaining certificates of occupancy upon
completion of the Subtenant Improvements and Sublandlord shall have no
obligations hereunder with respect thereto. Specifically (and without limiting
the generality of the foregoing), Sublandlord advises Subtenant that Sublandlord
has been advised that the sidewalks around the Premises and the building fire
sprinkler system may not comply with current code for Subtenant’s intended use
and any necessary upgrades or modifications to the sidewalks or the sprinkler
system shall be at Subtenant’s sole cost and expense.

 

8.2         Premises not in Delivery Condition. If it is determined that the
Premises or any part thereof, including, without limitation, any building
systems or equipment located therein or providing services thereto, were not in
the Delivery Condition on the Delivery Date, Sublandlord shall, as Subtenant’s
sole remedy hereunder, promptly take such steps as are necessary to cause the
Premises to be in the Delivery Condition as soon as reasonably possible after
receiving notice thereof from Subtenant at no cost to Subtenant (through
Operating Expenses or otherwise), provided, that, (i) Subtenant delivers written
notice to Sublandlord detailing such deficiency by no later than the date that
is three (3) months after the Delivery Date (time being of the essence), and
(ii) the failure of the Premises to be in the Delivery Condition was not
directly caused by work performed or modifications made by Subtenant or its
agents, employees or contractors to the Premises. Notwithstanding the foregoing
or anything to the contrary herein, if the failure of the Premises to be in the
Delivery Condition identified in Subtenant’s written notice is due to a failure
by Master Landlord to perform any obligations of Master Landlord under the
Master Lease (a “Master Landlord Failure”), Sublandlord shall first use
commercially reasonable efforts to cause Master Landlord to perform such
obligations in accordance with Section 9.1.1. However, if Master Landlord fails
to correct the Master Landlord Failure within thirty (30) days after receiving
Sublandlord’s written request therefor (or, if more than 30 days is necessary to
complete such correction, Master Landlord has not commenced correction within
such 30-day period or Master Landlord has commenced correction within such
30-day period but has not thereafter diligently pursued such correction to
completion), or the time period for causing Master Landlord to correct the
Master Landlord Failure under the Master Lease has expired, Sublandlord shall
promptly at Sublandlord’s election, in Sublandlord’s sole and absolute
discretion, either (i) take such steps as are necessary to correct the Master
Landlord Failure at Sublandlord’s sole cost and expense, or (ii)notify Subtenant
in writing that Sublandlord will not correct the Master Landlord Failure. If
Sublandlord notifies Subtenant that Sublandlord will not correct the Master
Landlord Failure, Subtenant shall be entitled to terminate this Sublease by
delivering written notice to Sublandlord of such election within ten (10)
business days after receipt of Sublandlord’s notice. If Subtenant elects to
terminate this Sublease pursuant to its right in the foregoing sentence, then
Sublandlord shall have the right (but not the obligation) to nullify such
termination by delivering written notice to Subtenant within three (3) business
days after receipt of Subtenant’s termination notice by delivering written
notice to

 

  

SMRH: 473310031.19
-10-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

Subtenant stating that Sublandlord intends to correct the Master Landlord
Failure at Sublandlord’s sole cost and expense (a “Sublandlord Nullification
Notice”). If Sublandlord delivers a Sublandlord Nullification Notice, then
Sublandlord shall promptly take such steps as are necessary to correct the
Master Landlord Failure at Sublandlord’s sole cost and expense. The Premises
have not undergone inspection by a Certified Access Specialist (CASp).

 

9.           Master Lease.

 

9.1         Compliance With The Master Lease. The terms of this Section 9.1
(including, without limitation, subsections 9.1.1, and 9.1.2 below) shall govern
incorporation of any provisions into this Sublease and such provisions are
collectively referred to herein as the “Incorporation Provisions.” Subtenant
shall not cause a breach of the Master Lease, as more particularly set forth in
Section 9.1.3 below. Except as otherwise expressly provided hereunder, or as the
context of this Sublease directly indicates otherwise, all of the rights and
obligations granted to or imposed on the “Tenant” under the Master Lease with
respect to the Premises are hereby granted to or imposed on Subtenant and all of
the rights and granted to the “Landlord” under the Master Lease with respect to
the Premises are hereby granted to Sublandlord. All of the terms and conditions
contained in the Master Lease are incorporated herein, except as specifically
provided below, and shall together with the terms and conditions specifically
set forth in this Sublease constitute the complete terms and conditions of this
Sublease. Subject to the following sentence, capitalized terms used but not
defined herein have the meanings given thereto in the Master Lease. To the
extent the Master Lease terms are incorporated herein, the following defined
terms in the Master Lease shall be deemed to have the respective meanings set
forth below for purposes of this Sublease:

 

Defined Term in Master Lease   Definition Under This Sublease Amendment  
Sublease (as defined herein) Building(s)   331 Building (as defined herein),
provided, that, if it is clear from the context of the applicable use that
references to the “Buildings” should refer to more than just the 331 Building
(such as for purposes of calculating the allocation of costs or responsibilities
among the 331 Building and other buildings), the reference shall be adjusted as
appropriate to equitably allocate such costs or responsibilities to the 331
Building. Landlord   Sublandlord (as defined herein) Lease   Sublease (as
defined herein) Minimum Rental   Base Rent (as defined herein) Phase II
Building(s)   331 Building (as defined herein), provided, that, if it is clear
from the context of the applicable use that references to the “Phase II
Buildings” should refer to more than just the 331 Building (such as for purposes
of calculating the allocation of costs or responsibilities among the 331
Building and other buildings),  the  reference  shall  be  adjusted  as

 

  

SMRH: 473310031.19
-11-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

Defined Term in Master Lease   Definition Under This Sublease     appropriate to
equitably allocate such costs or responsibilities to the 331 Building. Phase II
Rent Commencement Date   Rent Commencement Date (as defined herein) Property  
The Phase II site shown on the Phase II Site Plan attached to the Master
Amendment as Exhibit A. Rent Commencement Date   Rent Commencement Date (as
defined herein) Tenant   Subtenant (as defined herein) Tenant Improvement
Allowance   Allowances (as defined herein) Tenant Improvements   Subtenant
Improvements Workletter   Subtenant Work Letter

 

Subtenant acknowledges that it has read the attached copy of the Master Lease
and agrees that this Sublease is in all respects subject and subordinate to any
mortgage, deed, deed of trust, ground lease or other instrument now or hereafter
encumbering the Premises or the land on which it is located to the terms and
conditions of the Master Lease and to the matters to which the Master Lease,
including any amendments thereto, is or shall be subordinate. Sublandlord agrees
that Sublandlord shall not subordinate its interest in the Master Lease to any
future ground Lessor, mortgagee, trustee, beneficiary or leaseback lessor
without first receiving a Non-Disturbance Agreement in accordance with Section
19.1 of the Master Lease. Sublandlord represents and warrants to Subtenant that
(i) the copy of the Original Master Lease and Master Amendment attached hereto
as Exhibit A are each true and correct copies, (ii) the Master Lease is in full
force and effect, and, to Sublandlord’s knowledge, there does not exist any
uncured default or event or circumstance which, with the passage of time, would
become a default thereunder by either Sublandlord or Master Landlord, and (iii)
the expiration date of the Master Lease with respect to the Premises is December
31, 2023. As used herein, the phrase “to Sublandlord’s knowledge” or similar
phrases will be deemed to refer exclusively to matters (i) of which Sublandlord
has received written notice pursuant to the requirements of Section 21.1 of the
Master Lease, or (ii) within the current actual (as opposed to constructive or
imputed) knowledge of Charles Barry (“Sublandlord’s Representative”). No duty of
inquiry or investigation on the part of Sublandlord or Sublandlord’s
Representative will be required or implied and in no event shall Sublandlord’s
Representative have any personal liability therefor.

 

Notwithstanding anything to the contrary set forth herein:

 

9.1.1           Sublandlord Has No Duty to Perform Master Landlord’s
Obligations. Sublandlord shall have no duty to perform any obligations of Master
Landlord which are, by their nature, the obligation of an owner or manager of
real property, except to the extent that Sublandlord elects to do so pursuant to
Section 8 hereof and except for the provision of the Allowances in accordance
with Section 10.4.2 hereof. For example, Sublandlord shall not be required to
(i) provide services, utilities, repairs, maintenance or other tasks which the
Master Landlord is required to provide under the Master Lease, (ii) construct
any improvements, (iii) procure or maintain the insurance which the Master
Landlord is required to procure and maintain under the Master Lease, (iii)
develop or implement the Transportation Demand Management Plan (as defined in
the Master Lease) or perform its related obligations and activities, or (iv)
provide any non-disturbance protection in connection with any mortgage,

 

  

SMRH: 473310031.19
-12-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

deed, deed of trust, ground lease or other instrument now or hereafter
encumbering the Premises. The parties contemplate that Master Landlord will
perform such obligations under the Master Lease to the extent required therein
and in the event of any default or failure of such performance by Master
Landlord, Sublandlord agrees that it will, upon written request from Subtenant
detailing the nature of such failure, use good faith, commercially reasonable
efforts to cause Master Landlord to perform its obligations under the Master
Lease for the benefit of Subtenant, and such good faith, commercially reasonable
efforts shall include, without limitation, efforts (i) to cause Master Landlord
to perform its obligations under the Master Lease for the benefit of Subtenant,
(ii) to obtain, at Subtenant’s sole cost and expense, the consent of Master
Landlord whenever the consent of Master Landlord is required under the Master
Lease, (iii) to make any permitted claims for rent abatement from Master
Landlord under the terms of the Master Lease, and (iv) upon Subtenant’s written
request, to promptly notify Master Landlord of its nonperformance under the
Master Lease and request that Master Landlord perform its obligations under the
Master Lease. Except as specifically provided in Sections 10.4.2(a) and 13
below, under no circumstances shall Subtenant be entitled to any free rent
period, construction allowance, tenant improvements, or any other such economic
incentives provided to Sublandlord as set forth in the Master Lease.

 

9.1.2           Time Periods for Performance; Approvals by Both Master Landlord
and Sublandlord. Whenever any provision of the Master Lease specifies a time
period in connection with the performance of any liability or obligation by
Subtenant or any notice period or other time condition to the exercise of any
right or remedy by Sublandlord hereunder, such time period shall be shortened in
each instance by three (3) business days for the purposes of incorporation into
this Sublease, but in no case shall such period be less than three (3) days or
the actual time period for performance set forth in the Master Lease, if
shorter. Any default notice or other notice of any obligations (including any
billing or invoice for any rent or any other expense or charge due under the
Master Lease) from Master Landlord which is received by Subtenant (whether
directly or as a result of being forwarded by Sublandlord) shall constitute such
notice from Sublandlord to Subtenant under this Sublease without the need for
any additional notice from Sublandlord. Whenever any provision of the Master
Lease requires Subtenant to pay the costs and expenses of “Landlord,” Subtenant
shall pay the costs and expenses of both Master Landlord and the costs and
expenses of Sublandlord to the extent arising out of this Sublease (other than
costs incurred in connection with obtaining Master Landlord’s consent hereto,
which shall be Sublandlord’s responsibility) or Subtenant’s use or occupancy of
the Premises. Whenever any provision of the Master Lease requires Subtenant to
submit evidence, certificates or other documents or materials, Subtenant shall
submit such items to both Sublandlord and Master Landlord, and whenever any
provision of the Master Lease requires Subtenant to obtain the approval or
consent of “Landlord,” Subtenant shall be required to obtain the approval or
consent of both Sublandlord and Master Landlord; provided however, that if
Master Landlord provides such consent, Sublandlord shall not unreasonably
withhold, condition or delay consent. In the event of a conflict between the
express provisions of this Sublease and the incorporated provisions of the
Master Lease, as between Sublandlord and Subtenant, the express provisions of
this Sublease shall control.

 

9.1.3           Subtenant Shall Not Cause a Breach of Master Lease. Subtenant
shall not do, permit or suffer any act, occurrence or omission which if done,

 

  

SMRH: 473310031.19
-13-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

permitted or suffered by Sublandlord would be (with notice, the passage of time
or both) in violation of or a default by the “Tenant” under the Master Lease or
could lead in any respect to the termination of the Master Lease. If Subtenant
shall default in the performance of any of its obligations under this Sublease,
other than its obligation to pay rent to Sublandlord, Sublandlord, without being
under any obligation to do so and without thereby waiving such default, may
remedy such default for the account and at the expense of Subtenant, without
notice in a case of emergency and, in all other cases, if the default continues
after five (5) business days from the date of written notice thereof from
Sublandlord. Subtenant shall defend, indemnify and hold Sublandlord harmless
from all Claims, including reasonable attorneys’ fees and costs, arising out of
or in connection with any acts or failures to act by Subtenant, or its agents,
employees or contractors that causes Sublandlord to be in a default under the
Master Lease or otherwise increases Sublandlord’s liability or responsibilities
under the Master Lease, provided, that, Subtenant shall not be required to
indemnify or defend Sublandlord for any Claims to the extent resulting from the
negligence or willful misconduct of Sublandlord.

 

9.1.4           Sublandlord Shall Not Cause a Breach of the Master Lease, and
Shall Not Extend. So long as Subtenant is not in default under this Sublease
beyond the expiration of any applicable notice and cure periods, Sublandlord
shall fully perform all Sublandlord’s covenants, obligations and agreements set
forth in the Amended Master Lease (as defined in Section 9.3) (except to the
extent they are the corresponding covenants, obligations or agreements of
Subtenant hereunder that Subtenant has failed to comply with pursuant to the
terms hereof), including without limitation, the payment of rent and all other
sums payable by Sublandlord thereunder. Sublandlord further agrees that
Sublandlord will not exercise any extension options it may have to extend the
term of the Amended Master Lease with respect to the 331 Building only and
hereby relinquishes any such right. Master Landlord shall be a third party
beneficiary of the previous sentence. In the event (i) Sublandlord defaults in
the performance of any of its obligations under this Sublease beyond all
applicable notice and cure periods (provided such Sublandlord default under this
Sublease is not the result of or caused by Master Landlord’s failure to perform
Master Landlord’s stated obligations under the Master Lease, Master Landlord’s
default under the Master Lease, or Subtenant’s default under the Sublease), and
(ii) such default by Sublandlord adversely impacts Subtenant’s ability to
conduct business in the Premises, then Subtenant shall be entitled to
“self-help” as set forth below. In such event, after expiration of the initial
notice and cure period, if the default is thereafter continuing and Sublandlord
has not commenced to cure such default (within the initial cure period) and is
not thereafter diligently prosecuting such cure to completion, Subtenant shall
be entitled to deliver a second notice to Sublandlord expressly stating in bold
and capitalized text that Subtenant intends to cure such default on
Sublandlord’s behalf. If Sublandlord fails to commence such repairs within 10
business days after Sublandlord’s receipt of Subtenant’s second notice and fails
thereafter to diligently pursue such repairs to completion, Subtenant shall be
entitled to proceed to take such steps as are necessary to cure such Sublandlord
default and charge Sublandlord Subtenant’s reasonable third party expenses in so
doing (including, without limitation, reasonable attorneys’ fees and costs),
provided, that, Subtenant provides Sublandlord with invoices and evidence of
payment for such costs. Notwithstanding the foregoing or anything to the
contrary herein, under no circumstances will Subtenant be entitled to perform
obligations of Master Landlord under the Master Lease as part of Subtenant’s
“self-help” rights hereunder, unless otherwise expressly agreed to in writing by
Master Landlord (in the Consent or

 

  

SMRH: 473310031.19
-14-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

other written document) and Master Landlord agrees to release Sublandlord from
any liability in connection therewith.

 

9.2         Excluded Provisions. Notwithstanding any provision of this Sublease
to the contrary, the following provisions of the Master Lease shall not be
incorporated into this Sublease:

 

Provisions in the Original Master Lease

 

•Section 1.1(a), except for the definitions of “Improvements” and “Common Areas”

•Section 1.1(c)

•Section 1.2, except as referenced in Section 9.8 of this Sublease.

•Sections 2.1 through 2.6

•Section 3.1(a) through (e)

•Section 5.1

•Section 5.2

•Section 5.3

•Article 6

•Section 9.1 through 9.5, except as referenced in Section 3.3 above

•Unless otherwise agreed by Master Landlord in the Consent, the last portion of
the first sentence in Section 11.1 beginning with “except that Tenant shall not
be required...”

•The fifth sentence of Section 11.2, beginning with “Tenant shall also be
responsible...”

•Section 12.1(b)

•The second sentence of Section 12.2(c)

•Section 14.6

•The second sentence and parenthetical third sentence of Section 19.1

•Article 20

•Section 21.1, except as referenced in Section 10.1 of this Sublease.

•Section21.2

•Section21.3

•Section21.5

•Section21.8

•Section21.9

•Section21.15

•Section21.16

•Section21.17

•Section21.18

•Section21.19

•The fourth sentence (which begins with “The monthly fee”) and the last
parenthetical sentence of Section 21.20(b)

•Exhibits A, B, C, D and E (in each case except to the extent expressly
referenced in any portion of the Master Lease affirmatively incorporated herein)

 

  

SMRH: 473310031.19
-15-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

Provisions in the Master Amendment

 

•Recitals

•Sections 1(a) through (d), including the paragraph that precedes (a)

•Section 1(e), except as referenced in Section 3.3 of this Sublease.

•Section 1(f)

•Clause (ii) of Section 1(g)

•Section 1(h)

•The second, third and fourth sentences of Section 2

•The first sentence of Section 2(b)

•Section 2(a)

•The first two (2) sentences of Section 2(c)

•Section 2(d)

•Sections 3 through 4

•The last sentence of Section 5

•Sections 6 through 8

•Exhibit B

•Schedule C-l

•Schedule C-2

 

9.3         Inapplicable Amendments. In addition to the foregoing, Sublandlord
confirms that, except for provisions of this Sublease that refer to the Amended
Master Lease, the following amendments to the Original Master Lease are
inapplicable to the Premises and are not part of the Master Lease for purposes
of this Sublease:

 

(a)              First Amendment to Build-to-Suit Lease dated January 22, 2003;

 

(b)              Second Amendment to Build-to-Suit Lease dated March 26, 2004;

 

(c)               Third Amendment to Build-to-Suit Lease dated August 12, 2004;

 

(d)               Fourth Amendment to Build-to-Suit Lease and First Amendment to
Workletter dated June 19, 2006;

 

(e)               Sixth Amendment to Build-to-Suit Lease and Third Amendment to
Workletter dated November 21, 2006; and

 

(f)                Seventh Amendment to Build-to-Suit Lease and Fourth Amendment
to Workletter dated February 21, 2008.

 

As used in this Sublease, the term “Amended Master Lease” shall mean the
Original Master Lease as amended by all amendments thereto (whether on, before
or after the date hereof), including the aforementioned inapplicable amendments.

 

  

SMRH: 473310031.19
-16-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

9.4          Termination Of Master Lease. If for any reason the term of the
Master Lease is terminated prior to the Expiration Date of this Sublease, this
Sublease shall thereupon terminate and Sublandlord shall not be liable to
Subtenant by reason thereof for damages or otherwise unless and to the extent
such termination is due to Sublandlord’s default under this Sublease (including,
without limitation, a default under Section 9.1.4). In the event of any such
early termination, Sublandlord shall return to Subtenant that portion of any
rent paid in advance by Subtenant, if any, which is applicable to the period
following the date of such termination. Notwithstanding the foregoing, so long
as Subtenant is not in default after the expiration of applicable notice and
cure periods hereunder, Sublandlord agrees that, except in the event of a
casualty or condemnation where Sublandlord is entitled under this Sublease to
terminate the Master Lease with respect to the Premises, Sublandlord shall not
voluntarily terminate the Master Lease with respect to the Premises without
Subtenant’s consent, in its sole discretion, unless Master Landlord agrees to
recognize this Sublease as a direct agreement with Subtenant upon substantially
the same terms set forth in this Sublease, or Subtenant otherwise has the right
to continue to occupy the Premises pursuant to a direct agreement with Master
Landlord upon terms satisfactory to Subtenant, in its sole discretion. Nothing
herein shall prevent Sublandlord from terminating the Master Lease with respect
to spaces other than the Premises leased by Sublandlord thereunder. Sublandlord
agrees not to modify the Master Lease in any manner that affects the Premises or
Subtenant’s rights or obligations under the Master Lease, without obtaining
Subtenant’s prior written consent, to be provided in Subtenant’s sole
discretion.

 

9.5          Holding Over. If Subtenant holds possession of the Premises or any
portion thereof after the expiration or earlier termination of this Sublease,
then Subtenant shall become a tenant at sufferance only, at a sublease base
rental rate equal to one hundred fifty percent (150%) of the Base Rent in effect
upon the date of such expiration or termination, plus all additional rent
payable by Subtenant hereunder (pro-rated on a daily basis) (such amounts,
collectively, the “Holdover Rent Payments”). Acceptance by Sublandlord of rent
after such expiration or termination date shall not result in a renewal of this
Sublease and shall not waive or modify Sublandlord’s rights to pursue any and
all legal remedies available to Sublandlord under applicable law with respect to
such holding over by Subtenant. It is acknowledged that if Subtenant holds over
after the expiration or earlier termination of this Sublease, Sublandlord may be
subject to holdover rent with respect to the Premises under the Master Lease.
Accordingly, (i) Sublandlord expressly reserves the right to require Subtenant
to surrender possession of the Premises upon the expiration of the Term or upon
the earlier termination hereof and the right to assert any remedy at law or in
equity to evict Subtenant and/or collect damages in connection with any such
holding over, and (ii) Subtenant shall indemnify, defend and hold Sublandlord
harmless from and against any and all Claims, including, without limitation,
attorneys’ fees incurred or suffered by Sublandlord by reason of Subtenant’s
failure to surrender the Premises on the expiration or earlier termination of
this Sublease in accordance with the provisions of this Sublease (including,
without limitation, the cost of all rent payable by Sublandlord with respect to
the Premises under the Master Lease caused by or resulting from Subtenant’s
holdover) to the extent greater than the Holdover Rent Payments, unless
Subtenant has vacated the Premises in accordance with the terms hereof and such
holdover rent with respect to the Premises is due to the negligence or willful
misconduct of Sublandlord. Notwithstanding the foregoing, Subtenant shall be
entitled to make separate arrangements with Master Landlord permitting Subtenant
to

 

  

SMRH: 473310031.19
-17-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

remain in the Premises after expiration of the Term, provided, that, (a)
Sublandlord is released from its obligation to surrender the Premises to Master
Landlord under the terms of the Master Lease, and (b) the Master Lease
terminates with respect to the Premises for all purposes on the Expiration Date.

 

9.6         Compliance with Law. Subtenant warrants to Sublandlord that the
Subtenant Improvements (as defined below) and any other improvements constructed
by Subtenant on the Premises from time to time shall not violate any applicable
law, building code, regulations or ordinance in effect on the Rent Commencement
Date or at the time such improvements are placed in service. If it is determined
that such warranty has been violated, then Subtenant shall, upon written notice
from Sublandlord, promptly correct such violation, at Subtenant’s sole cost and
expense. Subtenant acknowledges that neither Sublandlord nor any agent of
Sublandlord has made any representation or warranty as to the present of future
suitability of the Premises for the conduct of Subtenant’s business or proposed
business therein.

 

9.7          Definitions. Subject to the Incorporation Provisions, the
definitions of “Improvements” and “Common Areas” set forth in Section 1.1(a) of
the Original Master Lease are hereby incorporated by reference; provided
however, that the phrase “in the Center” of the definition of “Common Areas” is
hereby deleted and replaced with “on the Property”.

 

9.8          Use of Common Areas. Subject to the Incorporation Provisions,
Section 1.1(b) of the Original Master Lease is hereby incorporated by reference;
provided however, that the phrase “pursuant to Section 1.1(a)” is hereby deleted
therefrom. Subtenant acknowledges Master Landlord’s reserved rights set forth in
Section 1.2 of the Original Master Lease.

 

9.9          Personal Property. Subject to the Incorporation Provisions, Section
8.1 of the Original Master Lease is hereby incorporated by reference.

 

9.10       Real Property. Subject to the Incorporation Provisions, Section 8.2
of the Original Master Lease is hereby incorporated by reference.

 

9.11        Utilities. Subject to the Incorporation Provisions, Section 10.1 of
the Original Master Lease are hereby incorporated by reference; provided
however, that the phrases “and, in the case of the Phase II Building, to
Tenant’s premises in such Building” and “(or, in the case of the Phase II
Building, are not separately metered to Tenant’s premises in that Building)” are
hereby deleted in their entirety.

 

9.12        Alterations; Surrender Obligations. Subject to the Incorporation
Provisions, Sections 11.1 through 11.4 of the Original Master Lease are hereby
incorporated by reference, except for (i) the last portion of the first sentence
in Section 11.1, as amended by Section 1(h) of the Master Amendment (beginning
with “except that (i) subject to the final sentence...”) and (ii) the fifth
sentence of Section 11.2 (which begins with “Tenant shall also be responsible”).
Notwithstanding the foregoing, the language excluded by clause (i) above shall
not be excluded and shall be deemed to be incorporated into this Sublease, if
Master Landlord

 

  

SMRH: 473310031.19
-18-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

consents to Subtenant having the rights to perform certain alterations,
additions or improvements without consent as set forth therein. Further,
notwithstanding anything to the contrary herein, Subtenant’s removal and
restoration obligations hereunder shall include any removal and restoration
obligations of Sublandlord under the Master Lease with respect to the Premise
(including, without limitation, removal and restoration obligations with respect
to improvements installed by Sublandlord prior to this Sublease if so required),
provided, that, if Subtenant enters into a direct lease of the Premises with the
Master Landlord commencing immediately upon termination of the Master Lease and
Sublandlord is fully released from any obligations with respect to the surrender
condition of the Premises under the Master Lease, Sublandlord agrees that
Subtenant shall not be obligated under this Sublease to complete any removal or
restoration as required under the Master Lease. Further, Sublandlord agrees to
cooperate with Subtenant’s efforts to obtain a confirmation from Master Landlord
in the Consent that neither Subtenant nor Sublandlord will be required to remove
Subtenant’s Improvements upon expiration or earlier termination of the Master
Lease. Subtenant shall not be required to remove any alterations or improvements
made by or for the account of Sublandlord unless the Master Landlord requires
the removal of the same. Sublandlord shall not require Subtenant to perform
Subtenant Improvements on all floors of the Premises if a corresponding
obligation is not otherwise required of Sublandlord under the Master Lease.

 

9.13       Maintenance and Repairs. Subject to the Incorporation Provisions,
Section 12.1(a) and Section 12.2 of the Original Master Lease are hereby
incorporated by reference, except for (i) the phrase “pursuant to the
indemnification provided in Section 14.6 hereof of Section 12.1(a), (ii) the
phrase “, except to the extent expressly set forth in Section 12.1(b),” of
Section 12.1(a), (iii) the phrase “(from and after the applicable Rent
Commencement Date for each Phase I Building and for each phase of the Phase II
Building)” of Section 12.2(a), (iv) the last proviso of Section 12.2(a)
beginning with “provided, however, that (x) Tenant’s ordinary repair
obligation...”, and (v) the second sentence of Section 12.2(c).

 

9.14       Use; No Nuisance, Compliance with Laws, Liquidation Sales, &
Environmental Matters. Subject to the Incorporation Provisions, Sections 13.1
through 13.6 of the Original Master Lease are hereby incorporated by reference;
provided however, that notwithstanding anything to the contrary contained in
this Sublease, under no circumstances shall Subtenant ever have any
responsibility for any breach or default of these provisions existing on or
prior to the date of this Sublease or first arising after the expiration of the
Term (unless actually caused by Subtenant); further provided, that (i) the
reference to “Landlord” in the first line of Section 13.4(b) hereby refers to
Master Landlord, (ii) the reference to “14.6” in the last line of Section
13.6(b)(xi) is hereby deleted, and (iii) Section 13.6(d) is hereby deleted in
its entirety.

 

9.15       Insurance. Subject to the Incorporation Provisions, Sections 14.1
through 14.5 of the Original Master Lease and Section 14.7 of the Original
Master Lease are hereby incorporated by reference, except the phrase “by
Landlord and Tenant under Section 5.1 of the Workletter” in the first sentence
shall be deemed to be replaced by the phrase “by Subtenant under the Subtenant
Work Letter.” Without limiting the generality of the foregoing, Subtenant
acknowledges and agrees that Subtenant shall carry the same insurance that
Sublandlord is obligated to carry under the Original Master Lease, provided
however, that

 

  

SMRH: 473310031.19
-19-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

Subtenant shall name Subtenant, Sublandlord and Master Landlord (and any other
third parties identified by Sublandlord or Master Landlord in accordance with
the terms of the Master Lease) as insureds or additional insureds under such
insurance policies as their interests may appear.

 

9.16       Sublease and Assignment. Subject to the Incorporation Provisions,
Article 15, as amended by Section l(i) of the Master Amendment, is hereby
incorporated by reference and shall govern any such assignment or subletting,
except as set forth in this Section 9.16. Subtenant shall not voluntarily or
involuntarily, by operation of law or otherwise, assign, sublet, mortgage or
otherwise encumber all or any portion of its interest in this Sublease or in the
Premises without obtaining the prior written consent of Sublandlord and Master
Landlord with respect thereto. So long as Master Landlord’s consent is obtained,
Sublandlord shall not unreasonably withhold, condition, or delay its consent to
any proposed assignment or sublease; provided, however, that Sublandlord or
Master Landlord, as the case may be, may require as a condition of granting any
such consent that (i) the proposed transferee demonstrate that its financial
resources and tangible net worth are at least equal to Subtenant’s financial
resources and tangible net worth as of the Effective Date, (ii) the nature of
the transferee’s proposed use of the Premises and the transferee’s reputation
shall be reasonably satisfactory to Sublandlord and (ii) Subtenant reaffirms, in
form satisfactory to Sublandlord, its continuing liability under this Sublease.
Notwithstanding the foregoing, Sublandlord confirms that Subtenant is entitled
to complete a Permitted Transfer (as defined in Section 15.1 of the Original
Master Lease) without Sublandlord’s consent, but with prior or concurrent notice
by Subtenant to Sublandlord (a “Subtenant Permitted Transfer”). It is
acknowledged, however, that, unless and to the extent agreed otherwise in the
Consent or other separate agreement between Subtenant and Master Landlord,
Subtenant shall be required to obtain Master Landlord’s consent to any Subtenant
Permitted Transfer. Any assignment, subletting, mortgage or other encumbrance
attempted by Subtenant to which Sublandlord and/or Master Landlord has not
consented in writing pursuant to the provisions hereof (unless such consent is
not required) shall be null and void and of no effect. Sublandlord hereby agrees
to reimburse Master Landlord at its own expense for any fees due to Master
Landlord under the Master Lease in connection with the subletting of the
Premises to Subtenant.

 

9.17       Right of Entry and Quiet Enjoyment. Subject to the Incorporation
Provisions, Article 16 of the Original Master Lease is hereby incorporated by
reference.

 

9.18       Casualty and Taking. Subject to the Incorporation Provisions, Article
17 of the Original Master Lease is hereby incorporated by reference, provided,
that, Sublandlord shall have no right to terminate this Sublease as a result of
damage, destruction or taking, unless (i) such damage, destruction or taking
affects the 331 Building, and is of such a magnitude that the Sublandlord has
the right to terminate the Master Lease with respect to the 331 Building as a
result, provided, that, Sublandlord shall not exercise such termination right
with respect to the 331 Building (subject to clause (ii) below) if Subtenant
certifies to Sublandlord in writing that Subtenant will fully perform and
indemnify Sublandlord for all restoration obligations of Sublandlord under the
Master Lease with respect to the 331 Building and can reasonably demonstrate to
Sublandlord that Subtenant has the financial ability to perform such
restoration; or (ii) the damage, destruction or taking (A) affects spaces other
than

 

  

SMRH: 473310031.19
-20-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

the 331 Building which are leased by Sublandlord under the Master Lease, (B)is
of such magnitude that Sublandlord has the right to terminate the Master Lease,
and (C) Sublandlord is not entitled to terminate the Master Lease with respect
to the affected spaces without also terminating the Lease with respect to the331
Building.

 

9.19       Default. Subject to the Incorporation Provisions, Article 18 of the
Original Master Lease is hereby incorporated by reference.

 

9.20       Subordination. Subject to the Incorporation Provisions (except as
provided below), Section 19.1 of the Original Master Lease is hereby
incorporated by reference, except for the second and parenthetical third
sentence. Notwithstanding anything to the contrary in the Incorporation
Provisions, it is acknowledged and agreed that references in Section 19.1 of the
Original Master Lease to any assignee, ground lessor, mortgagee, trustee,
beneficiary or sale/leaseback lessor or other party with an interest in the
Buildings, the Property, the Center or any of them, are deemed to be references
to Master Landlord’s (as opposed to Sublandlord’s) assignee, ground lessor,
mortgagee, trustee, beneficiary or sale/leaseback lessor.

 

9.21       Sale of Sublandlord’s Interest. Subject to the Incorporation
Provisions, Section 19.2 of the Original Master Lease is hereby incorporated by
reference, provided however, that, (i) references to “interest in the Buildings
and the Property” are hereby deemed to be references to “interest in the Master
Lease,” and (ii) the phrase “, except as otherwise expressly provided in Section
21.2 hereof is hereby deleted.

 

9.22       Estoppel Certificate. Subject to the Incorporation Provisions,
Section 19.3 of the Original Master Lease is hereby incorporated by reference,
provided however, that, notwithstanding anything to the contrary in the
Incorporation Provisions, references therein to the term “Landlord” shall be
deemed to refer to both Master Landlord and Sublandlord.

 

9.23       Subordination to CC&Rs. Subject to the Incorporation Provisions,
Section 19.4 of the Original Master Lease is hereby incorporated by reference,
provided however that (i) references to “sublease” therein are hereby replaced
with “sub-sublease”, (ii) the phrase “(including any buildings occupied by or
leased to Tenant pursuant to Tenant’s exercise of any of the rights contained in
Article 6 of this Lease)” therein is hereby deleted, and (iii) the phrase “or,
if Tenant exercises its rights under Section 6.3 of this Lease, on the Expansion
Property” therein is hereby deleted.

 

9.24       Mortgagee Protection. Subject to the Incorporation Provisions,
Section 19.5 of the Original Master Lease is hereby incorporated by reference,
provided that, notwithstanding anything to the contrary in the Incorporation
Provisions, references therein to the term “Landlord” are hereby deemed to refer
to Master Landlord.

 

9.25       Severability. Subject to the Incorporation Provisions, Section 21.4
of the Original Master Lease is hereby incorporated by reference.

 

9.26       Surrender; No Merger. Subject to the Incorporation Provisions,
Section 21.6 of the Original Master Lease is hereby incorporated by reference.

 

  

SMRH: 473310031.19
-21-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

  

9.27       Interpretation. Subject to the Incorporation Provisions, Section 21.7
of the Original Master Lease is hereby incorporated by reference.

 

9.28       No Partnership. Subject to the Incorporation Provisions, Section
21.10 of the Original Master Lease is hereby incorporated by reference.

 

9.29       Financial Information. Subject to the Incorporation Provisions,
Section 21.11 of the Original Master Lease is hereby incorporated by reference.
Notwithstanding the foregoing, Subtenant confirms that, as of the date hereof,
Sublandlord may access true, correct and complete, consolidated financial
statements for Guarantor at www.prothena.com. Notwithstanding anything to the
contrary contained herein or in the Master Lease, Sublandlord agrees that, so
long as Guarantor’s financial statements are consolidated and that Guarantor’s
consolidated group for accounting purposes includes Subtenant, then for purposes
of this Sublease: (i) Subtenant shall not be obligated to deliver financial
statements to Sublandlord pursuant to the terms of this Section 9.29 if
Guarantor’s consolidated financial statements continue to be publicly available
on the website referenced above or are otherwise publicly available and fully
accessible on the Securities and Exchange Commission website, and (ii) if such
consolidated financial statements are no longer publicly available, as
referenced in clause (i) above, Subtenant may satisfy the requirements of this
Section 9.29 (and Section 21.11 of the Original Master Lease as incorporated
herein) by delivering, or causing Guarantor to deliver, consolidated financial
statements for Guarantor.

 

9.30       Costs. Subject to the Incorporation Provisions, Section 21.12 of the
Original Master Lease is hereby incorporated by reference.

 

9.31       Time. Subject to the Incorporation Provisions, Section 21.13 of the
Original Master Lease is hereby incorporated by reference.

 

9.32       Rules and Regulations. Subject to the Incorporation Provisions,
Section 21.14 of the Original Master Lease is hereby incorporated by reference.

 

9.33       Parking and Traffic. Subject to the Incorporation Provisions, Section
21.20 of the Original Master Lease (as amended by Section 1(g) of the Master
Amendment) is hereby incorporated by reference, except for the following
provisions which require payment of a monthly fee for parking: (A) the fourth
sentence of Section 21.20(b) of the Original Master Lease, which begins with the
phrase “The monthly fee”, (B) the last parenthetical sentence of Section
21.20(b) of the Original Master Lease, and (C) clause (ii) of Section 1(g) of
the Master Amendment. Without limiting the generality of the Incorporation
Provisions, it is acknowledged that the TDMP program and the administration and
management thereof are obligations of the Master Landlord and Sublandlord shall
have no responsibility with respect thereto.

 

9.34       Site Plan. Subject to the Incorporation Provisions, the Site Plan
attached to the Master Amendment as Exhibit A is hereby incorporated by
reference.

 

  

SMRH: 473310031.19
-22-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

10.Additional Provisions.

 

10.1       Notices. In the event that (i) Sublandlord or Subtenant shall receive
any notice or documentation from Master Landlord for any reason pertaining to
the Premises or this Sublease (it being agreed that Sublandlord has no
obligation to deliver to Subtenant notices under the Master Lease that relate
solely to spaces other than the Premises leased by Sublandlord under the Master
Lease, unless such notice could adversely impact Subtenant’s rights or
obligations hereunder [such as a notice of Sublandlord’s breach or default under
the Amended Master Lease]), or (ii) Sublandlord or Subtenant send any notice or
documentation to Master Landlord for any reason pertaining to the Premises or
this Sublease (it being agreed that Sublandlord has no obligation to deliver to
Subtenant notices to Master Landlord under the Master Lease that relate solely
to spaces other than the Premises leased by Sublandlord under the Master Lease,
unless such notice could adversely impact Subtenant’s rights or obligations
hereunder [such as a notice of Master Landlord’s breach or default under the
Amended Master Lease]), then, within three (3) business days from the date of
such receipt or delivery (as applicable), such party shall send a copy of such
notice or document to the other party. All notices, demands, consents and
approvals which may or are required to be given by either party to the other
hereunder shall be given in the manner provided in Section 21.1 of the Original
Master Lease at the addresses shown below (or such other addresses as the
parties may designate in writing and delivered in compliance with this Section
10.1). Subject to the Consent, notices to the Master Landlord shall be given in
accordance with Section 21.1 of the Master Lease.

 

Notices To Sublandlord: Amgen Inc.   One Amgen Center Drive   Mail Stop: 28-1-A
  Thousand Oaks, CA 91320-1799   Attention: Corporate Real Estate     With a
copy to: Amgen Inc.   One Amgen Center Drive   Mail Stop: 35-2-A   Thousand
Oaks, CA 91320-1799   Attention: Operations Law Group     Notices to Subtenant:
Prothena Biosciences Inc   650 Gateway Boulevard   South San Francisco, CA 94080
  Attention: Chief Financial Officer   With a Copy to: Prothena Biosciences Inc
650 Gateway Boulevard   South San Francisco, CA 94080   Attention: Chief Legal
Officer

 

  

SMRH: 473310031.19
-23-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

10.2       [Intentionally Omitted]

 

10.3       [Intentionally Omitted]

 

10.4       Subtenant Improvements.

 

10.4.1       Alterations and Improvements By Subtenant.

 

(a)       Subtenant Improvements. Subtenant shall be entitled to construct
tenant improvements in the Premises (the “Subtenant Improvements”), including
reasonable security measures for the Premises, subject to and in accordance with
the terms of that certain Subtenant Work Letter to be attached to the Consent
(which is expressly incorporated herein by this reference) (the “Subtenant Work
Letter”) and the terms of the Master Lease and this Sublease. All approval
rights of Master Landlord and Sublandlord with respect to the Subtenant
Improvements shall be governed by the terms of the Subtenant Work Letter.
Subtenant shall be solely responsible for paying any management or supervisory
fee or reimbursement requests charged by Master Landlord in connection with the
Subtenant Improvements (collectively, the “Master Landlord Fees”) in accordance
with the terms of the Master Lease and the Subtenant Work Letter. Sublandlord
confirms that Sublandlord shall not charge Subtenant any construction management
fee or supervisory fees (other than passing through the Master Landlord Fees).
However, Subtenant shall be obligated to reimburse Sublandlord for any actual
and reasonable third party out-of-pocket costs incurred by Sublandlord in
connection with reviewing and approving Subtenant’s plans and specifications
promptly upon request. Subject to the terms of the Master Lease, the Subtenant
Work Letter, and Sublandlord’s prior written approval, which shall not be
unreasonably withheld, conditioned or delayed, Subtenant shall be entitled to
use its own architects and contractors for the purpose of completing the
Subtenant Improvements.

 

(b)       No Liens. Should a lien be made or filed against the Premises or real
property on which the Premises are situated as a result of the construction of
any Subtenant Improvements (or any other alterations or actions by Subtenant or
its agents, employees or contractors), Subtenant at its sole cost, shall bond
against or discharge said lien within ten (10) business days after Sublandlord’s
or Master Landlord’s request to do so. If Subtenant fails to do so, Master
Landlord and Sublandlord shall each have the right (but not the obligation) to
obtain the release or discharge of the lien and Subtenant shall, within fifteen
(15) days after written demand by Master Landlord or Sublandlord (as applicable,
and accompanied by reasonable documentation of the items claimed), reimburse
Master Landlord or Sublandlord for all costs, including (but not limited to)
reasonable attorneys’ fees, incurred by Master Landlord or Sublandlord (as the
case may be) in obtaining the release or discharge of such lien, together with
interest from the date of demand at the interest rate set forth in Section 3.2
of the Original Lease.

 

(c)       Incorporation of Master Amendment Provisions. Subject to the Subtenant
Work Letter and the Incorporation Provisions, Section 2 of the Master Amendment
is hereby incorporated by reference, but expressly excluding (i) the second,
third and fourth sentences of Section 2 of the Master Amendment, (ii) Section
2(a) of the Master

 

  

SMRH: 473310031.19
-24-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

Amendment, (iii) the first sentence of Section 2(b) of the Master Amendment,
(iv) the first two sentences of Section 2(c) of the Master Amendment, and (v)
Section 2(d) of the Master Amendment.

 

10.4.2       Allowances. Subtenant shall construct the Subtenant Improvements in
accordance with the terms hereof and the Subtenant Work Letter, at Subtenant’s
cost, provided, that, Subtenant shall be entitled to apply the Master Lease
Allowance (as defined below) and the Sublandlord Allowance (defined below and,
collectively with the Master Lease Allowance, the “Allowances”) to Subtenant’s
costs and expenses to construct the Subtenant Improvements, as more particularly
set forth in this Section 10.4.2.

 

(a)       Master Lease Allowance. Sublandlord confirms and represents that it
has not used approximately Two Million Two Hundred Four Thousand Eight Hundred
Thirty and No/100 Dollars ($2,204,830.00) of the allowance funds available to
Sublandlord under the Master Lease with respect to the Premises (the “Master
Lease Allowance”) from Master Landlord. Subject to the terms of the Master
Lease, and the terms of the Subtenant Work Letter, Sublandlord agrees to provide
Subtenant with the benefit of the Master Lease Allowance to apply towards
Subtenant’s costs of completing the Subtenant Improvements as permitted under
the terms of the Master Lease. Sublandlord shall disburse the Master Lease
Allowance in accordance with the Disbursement Procedures set forth in Section
10.4.3(a) below.

 

(b)       Sublandlord Allowance. In addition to the Master Lease Allowance,
Sublandlord shall provide Subtenant with an improvement allowance equal to
Eleven Million Nine Hundred Fifty-Eight Thousand Three Hundred Ninety Two and
88/100 Dollars ($11,958,392.88) (the “SublandlordAttowance”).

 

(c)       Use of Allowances. Subtenant shall be entitled to apply the Master
Lease Allowance (subject to the terms of the Master Lease) and the Sublandlord
Allowance to hard and soft costs incurred by Subtenant to construct the
Subtenant Improvements and to prepare for Subtenant’s occupancy to the Premises,
including, without limitation, all architectural and engineering services,
project management, design supervision and construction management fees, moving
expenses, costs and expenses to acquire and install security systems, furniture,
fixtures and equipment, permitting fees, signage, and data/telephone cabling.
Sublandlord shall disburse the Allowances in accordance with the Disbursement
Procedures set forth in Section 10.4.3 below.

 

10.4.3       Disbursement Procedures. Subtenant acknowledges and agrees that its
requests for disbursements of the Allowances in connection with the Subtenant
Improvements will, to the extent possible, be allocated first to the Master
Lease Allowance and then to the Sublandlord Allowance.

 

(a)       Disbursement of Master Lease Allowance. With respect to distribution
of the Master Lease Allowance, Sublandlord shall disburse such payment to
Subtenant not more than once per month, within forty-five (45) days after
receipt by Sublandlord from Subtenant of the Disbursement Documentation (as
defined below), as well as any other

 

  

SMRH: 473310031.19
-25-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

information required by Master Landlord for disbursement of the Master Lease
Allowance. Sublandlord shall be entitled to rely on the accuracy of any and all
invoices, fee statements and lien waivers for labor and materials performed on
or furnished to the Premises in connection with the Subtenant Improvements and
to rely, to the extent submitted, on any and all certifications as to the cost
of the improvement submitted by Subtenant’s general contractor or architect. In
addition, Sublandlord shall have the option and right to inspect all Subtenant
Improvements prior to any disbursement of the Master Lease Allowance, provided
that such inspections shall be completed expeditiously. Subtenant acknowledges
that, although Sublandlord is disbursing the Master Lease Allowance directly to
Subtenant in accordance with the terms hereof, Sublandlord is doing so with the
intent of seeking reimbursement of the disbursed amounts from Master Landlord
out of the Master Lease Allowance in accordance with the terms of the Master
Lease and the Subtenant Work Letter. Accordingly, Subtenant agrees to cooperate
fully with Sublandlord’s efforts to receive such reimbursement from Master
Landlord, including, without, limitation, by providing Sublandlord with such
documentation or other information related to the Subtenant Improvements as may
be requested by Master Landlord with respect thereto promptly upon request.

 

(b)       Disbursement of Sublandlord Allowance. With respect to Sublandlord’s
contribution obligations for the Sublandlord Allowance, Sublandlord shall
disburse such payment to Subtenant not more than once per month, within
forty-five (45) days after receipt by Sublandlord from Subtenant of: (i) an
invoice from Subtenant for such costs; (ii) copies of all underlying invoices
showing such costs; (iii) executed contract waivers and/or mechanic’s lien
releases with respect to any portion of the Subtenant Improvements then
constructed or completed; and (iv) such other information reasonably requested
by Sublandlord (the “Disbursement Documentation”). Sublandlord shall be entitled
to rely on the accuracy of any and all invoices, fee statements and lien waivers
for labor and materials performed on or furnished to the Premises in connection
with the Subtenant Improvements and to rely, to the extent submitted, on any and
all certifications as to the cost of the improvement submitted by Subtenant’s
general contractor or architect. In addition, Sublandlord shall have the option
and right to inspect all Subtenant Improvements prior to any disbursement of the
Sublandlord Allowance, provided that such inspections shall be completed
expeditiously.

 

(c)       No Default. Sublandlord shall have no obligation to disburse the
Allowances to Subtenant during any periods in which Subtenant is in default
under this Sublease beyond any applicable notice and cure periods.

 

10.5       Removal of Personal Property. All articles of personal property, and
all business and trade fixtures, machinery and equipment (installed by Subtenant
and that can be removed without damage to the 331 Building or negatively
impacting building systems unless Subtenant repairs any such damage or mitigates
any negative impact), cabinet work, furniture and movable partitions
(collectively, the “Subtenant’s Property’), if any, owned or installed by
Subtenant at its expense in the Premises shall be and remain the property of
Subtenant and may be removed by Subtenant at any time, provided that Subtenant,
at its expense, shall repair any damage to the Premises caused by such removal
or by the original installation. Notwithstanding the foregoing, Subtenant
acknowledges and agrees that, pursuant to Section 11.3 of the Original Master
Lease, removal of any trade fixtures which are affixed to the 331

 

  

SMRH: 473310031.19
-26-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

Building or the property or which affect the exterior or structural portions of
the 331 Building shall require Master Landlord’s prior written approval as and
to the extent set forth in the Original Master Lease. Notwithstanding the
foregoing, (i) if Master Landlord approves removal of any such trade fixtures,
Sublandlord shall not unreasonably withhold, condition or delay Sublandlord’s
approval, and (ii) should the Consent include a list of a trade fixtures which
Subtenant shall be allowed to remove from the Premises, then (A) Sublandlord
agrees that, subject to the terms of the Consent (and so long as Sublandlord is
released by Master Landlord from any obligation or responsibility with respect
thereto), it will not have any approval rights in connection therewith, and (B)
Sublandlord shall be deemed to have to consented to the removal of any trade
fixtures approved by Master Landlord in accordance with the terms of the
Consent. Subtenant shall remove all or any part of the aforementioned property
at the expiration or sooner termination of this Sublease and repair any damage
caused by such removal and/or installation, all at Subtenant’s expense, and
shall otherwise leave the Premises in broom-clean condition in compliance with
the terms of Section 12.2(c) of the Master Lease (as incorporated herein). Any
articles of personal property, or all business and trade fixtures, machinery and
equipment, cabinet work, furniture and movable partitions provided by
Sublandlord shall remain the property of Sublandlord, and Subtenant shall not
remove any of them from the Premises without the prior written consent of
Sublandlord.

 

10.6       Waiver. The waiver of either party of any agreement, condition or
provision contained herein or any provision incorporated herein by reference
shall not be deemed to be a waiver of any subsequent breach of the same or any
other agreement, condition or provision, nor shall any custom or practice which
may evolve between the parties in the administration of the terms hereof be
construed to waive or to lessen the right of a party to insist upon the
performance by the other party in strict accordance with said terms. The
subsequent acceptance of Rent hereunder by Sublandlord shall not be deemed to be
a waiver of any preceding breach by Subtenant of any agreement or condition of
this Sublease or the same incorporated herein by reference, other than the
failure of Subtenant to pay the particular Rent so accepted, regardless of
Sublandlord’s knowledge of such preceding breach at the time of acceptance of
such Rent.

 

10.7       Complete Agreement. Except for the Consent and that certain
Confidential Disclosure Agreement by and between Subtenant and Sublandlord dated
as of October 16, 2015 (the “Confidentiality Agreement”), this written Sublease,
together with all exhibits hereto, contains all the representations and the
entire understanding between the parties hereto with respect to the subject
matter hereof. There are no oral agreements between Sublandlord and Subtenant
affecting this Sublease, and this Sublease supersedes and cancels any and all
previous negotiations, arrangements, brochures, agreements and understandings,
if any, between Sublandlord and Subtenant or displayed by Sublandlord, its
agents or real estate brokers to Subtenant with respect to the subject matter of
this Sublease, the Premises or the 331 Building. There are no representations
between Sublandlord and Subtenant other than those contained in or incorporated
by reference into this Sublease.

 

  

SMRH: 473310031.19
-27-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

11.Indemnification; Exculpation

 

11.1       Non-Liability Of Sublandlord. Sublandlord shall not be liable to
Subtenant, and Subtenant hereby waives and releases all Claims against
Sublandlord and its partners, officers, directors, employees, trustees,
successors, assigns, agents, servants, affiliates, representatives, and
contractors (collectively, herein “Sublandlord Affiliates”) for injury or damage
to any person or property occurring or incurred in connection with the use of
the Premises by Subtenant or any invitees, sub-sublessees, licensees, assignees,
agents, employees or contractors of Subtenant. Without limiting the foregoing,
neither Sublandlord nor any of the Sublandlord Affiliates shall be liable for
and there shall be no abatement of Rent for (i) any damage to Subtenant’s
property stored with or entrusted to Sublandlord or Sublandlord Affiliates, or
(ii) loss of or damage to any property by theft or any other wrongful or illegal
act, or (iii) any injury or damage to persons or property resulting from fire,
explosion, falling plaster, steam, gas, electricity, water or rain which may
leak from any part of the Premises or from the pipes, appliances, appurtenances
or plumbing works therein or from the roof, street or sub- surface or from any
other place or resulting from dampness or any other cause whatsoever or from the
acts or omissions of other sublessees, occupants or other visitors to the
Premises or from any other cause whatsoever, or (iv) any latent or other defect
in the Premises. Notwithstanding anything to the contrary set forth herein or in
the Master Lease, (i) the waivers of liability contained in this Section 11.1
shall not apply to Claims for bodily injury or death or damage to property to
the extent resulting from the negligence or willful misconduct of Sublandlord or
its agents, employees or contractors; and (ii) in no event shall Sublandlord
ever be liable to Subtenant for (and Subtenant hereby waives any right to
recover from Sublandlord for) any lost profits, business interruption or any
form of consequential, special or punitive damages.

 

11.2       Non-Liability of Subtenant. Subtenant shall not be liable to
Sublandlord, and Sublandlord hereby waives and releases all Claims against
Subtenant and its partners, officers, directors, employees, trustees,
successors, assigns, agents, servants, affiliates, representatives, and
contractors (collectively, herein “Subtenant Affiliates”) for injury or damage
to any person or property to the extent resulting from negligence or willful
misconduct or negligent omission by Sublandlord or its agents, employees or
contractors (exclusive of that resulting from the negligence or willful
misconduct or negligent omission by Subtenant or its agents, employees or
contractors). Notwithstanding anything to the contrary set forth herein or in
the Master Lease, in no event shall Subtenant ever be liable to Sublandlord for
(and Sublandlord hereby waives any right to recover from Subtenant for) any lost
profits, business interruption or any form of consequential, special or punitive
damages, except arising out of a holdover by Subtenant after expiration or
earlier termination of the Sublease, as described in Section 9.5 hereof.

 

11.3       Indemnification of Sublandlord; Indemnification of Master Landlord.
Subtenant shall indemnify, defend, protect and hold Sublandlord, Master
Landlord’s managing agent, Master Landlord and their respective members,
partners, shareholders, officers, directors, agents, employees and contractors
(collectively, the “Indemnified Parties”), harmless from and against any and all
liability for all Claims, including, without limitation, reasonable attorneys’
fees and costs, incurred by Sublandlord or asserted against Sublandlord and
occurring

 

  

SMRH: 473310031.19
-28-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

within the Premises or arising in connection with (i) the use of, or activities
in or about, the Premises (including, without limitation, the use, occupancy and
enjoyment of the Property) by Subtenant or any invitees, sublessees, licensees,
assignees, agents, employees or contractors of Subtenant or holding under
Subtenant, (ii) the act, negligence, fault or omission of Subtenant, its agents,
servants, contractors, employees, representatives, licensees or invitees, or
(iii) Subtenant’s actions under this Sublease, including, without limitation,
Claims arising out of Subtenant bringing Food Vendors on the Property or
Subtenant’s direct communications with Master Landlord. Notwithstanding any
provision of this Section 11.3 to the contrary, the indemnification contained in
this Section 11.3 shall not apply to Claims to the extent resulting from the
negligence or willful misconduct or negligent omission of the party claiming
indemnification or its agents, employees or contractors. Subtenant will give
Sublandlord prompt notice of any casualty or accident in, on or about the
Premises. The provisions of this Section 11.3 shall survive the expiration or
earlier termination of this Sublease.

 

11.4       Indemnification of Subtenant. Sublandlord shall indemnify, defend and
hold Subtenant and its members, partners, shareholders, officers, directors,
agents, employees and contractors harmless from and against any and all
liability for all Claims, including, without limitation, reasonable attorneys’
fees and costs, incurred by Subtenant or asserted against Subtenant to the
extent arising out of the negligence or willful misconduct or negligent omission
by Sublandlord or its agents, employees or contractors. Notwithstanding any
provision of this Section 11.4 to the contrary, the indemnification contained in
this Section 11.4 shall not apply to Claims to the extent resulting from the
negligence or willful misconduct or negligent omission of the party claiming
indemnification or its agents, employees or contractors. The provisions of this
Section 11.4 shall survive the expiration or earlier termination of this
Sublease.

 

11.5       Master Landlord Default; Refusal of Consents. Notwithstanding any
provision of this Sublease to the contrary, but subject to Sections 9.1.1. 9.1.3
and 9.1.4 above, (a) Sublandlord shall not be liable or responsible in any way
for any loss, damage, cost, expense, obligation or liability suffered by
Subtenant by reason or as the result of any breach, default or failure to
perform by the Master Landlord under the Master Lease (provided the same do not
arise from the failure of Sublandlord to perform Sublandlord’s covenants,
agreements, terms, provisions or conditions set forth in the Master Lease or
Subtenant’s failure to perform Subtenant’s covenants, agreements, terms,
provisions or conditions set forth in this Sublease), including without
limitation, in any case where services, utilities, repairs, maintenance or other
performance is to be rendered by Master Landlord with respect to the Premises
under the Master Lease and Master Landlord either fails to do so or does so in
an improper, negligent, inadequate or otherwise defective manner, and (b) if
Master Landlord refuses to grant Subtenant its consent or approval for any
action or circumstances requiring Master Landlord’s approval, Sublandlord shall
be released from any obligation to grant its consent or approval with respect
thereto.

 

12.Letter of Credit.

 

12.1       Letter of Credit Issuance; Amount. Within ten (10) business days
after the execution and delivery of this Sublease and the Consent, Subtenant
shall deliver to

 

  

SMRH: 473310031.19
-29-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

Sublandlord, as collateral for the full and faithful performance by Subtenant of
all of its obligations under this Sublease, an irrevocable and unconditional
negotiable standby letter of credit (the “Letter of Credit”), in the form
attached hereto as Exhibit D (or in such other form meeting similar criteria as
Sublandlord may approve in Sublandlord’s reasonable discretion) and containing
the terms required herein, payable at a location that is in San Mateo County or
San Francisco County, State of California (or other location as Sublandlord may
approve in Sublandlord’s reasonable discretion), running in favor of Sublandlord
issued by a solvent, nationally recognized commercial bank (the “Bank”) that is
(1) is chartered under the laws of the United States, any State thereof or the
District of Columbia, and which is insured by the Federal Deposit Insurance
Corporation; and (2) has a long term rating of BBB or higher as rated by Moody’s
Investors Service and/or A- or higher as rated by Standard & Poor’s, and/or
Fitch Ratings Ltd. (collectively, the “Letter of Credit Issuer Requirements”),
in the amount of Four Million Fifty-Five Thousand Six Hundred Fifty-Six and
50/100 Dollars ($4,055,656.50) (as may be reduced from time to time pursuant to
the terms of this Sublease, the “Letter of Credit Amount”). Subject to the terms
of Section 12.8 below, Subtenant shall have the right to reduce the Letter of
Credit Amount by One Million Three Hundred Fifty-One Thousand Eight Hundred
Eighty-Five and 50/100 Dollars ($1,351,885.50) on the third (3rd) anniversary of
the Rent Commencement Date (for a new Letter of Credit Amount of Two Million
Seven Hundred Three Thousand Seven Hundred Seventy-One and No/100 Dollars
($2,703,771.00)), and by another One Million Three Hundred Fifty-One Thousand
Eight Hundred Eight Five and 50/100 Dollars ($1,351,885.50) on the fifth (5th)
anniversary of the Rent Commencement Date (for a new Letter of Credit Amount of
One Million Three Hundred Fifty-One Thousand Eight Hundred Eight Five and 50/100
Dollars ($1,351,885.50)).

 

12.2       Letter of Credit Requirements. The Letter of Credit shall be (i) at
sight, irrevocable and unconditional, (ii) maintained in effect, whether through
replacement, renewal or extension, for the period from the Commencement Date and
continuing until the date (the “LC Expiration Date”) which is one hundred (100)
days after the Expiration Date, and Subtenant shall deliver a new Letter of
Credit or certificate of renewal or extension to Sublandlord at least thirty
(30) days prior to the expiration of the Letter of Credit then held by
Sublandlord, without any action whatsoever on the part of Sublandlord, (iii)
subject to “International Standby Practices 98” International Chamber Of
Commerce Publication No. 590, (iv) fully assignable by Sublandlord, and (v)
permit partial draws. In addition to the foregoing, the form and terms of the
Letter of Credit shall provide, among other things, in effect that: (A)
Sublandlord shall have the right to draw down an amount up to the face amount of
the Letter of Credit (1) upon the presentation to the Bank of Sublandlord’s
written statement that Sublandlord is entitled to draw down on the Letter of
Credit in the amount of such draw pursuant to the terms and conditions of this
Sublease, and no other document or certification from Sublandlord shall be
required other than its written statement to this effect (a “Default Draw”), (2)
Subtenant, as applicant, shall have failed to provide to Sublandlord a new or
renewal Letter of Credit satisfying the terms of this Section 12 at least thirty
(30) days prior to the expiration of the Letter of Credit then held by
Sublandlord, (3) if Subtenant has filed a voluntary petition under the Federal
Bankruptcy Code or (4) if an involuntary petition has been filed against
Subtenant under the Federal Bankruptcy Code, and Subtenant has failed to have
such involuntary petition discharged within sixty (60) days of such filing; and
(B) the Letter of Credit will be honored by the Bank without inquiry as to the
accuracy thereof and regardless of whether Subtenant disputes the

 

  

SMRH: 473310031.19
-30-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

content of such statement. Sublandlord confirms and agrees that Sublandlord
shall only be entitled to make a Default Draw when permitted under Section 12.5
and Sublandlord shall only make draws from the Letter of Credit in the amounts
of damages that Sublandlord reasonably believes Sublandlord will suffer in
connection with the event giving rise to the draw. Notwithstanding the
foregoing, in the event of any failure by Subtenant to provide a substitution or
replacement Letter of Credit when required under this Section 12. Sublandlord
shall be entitled to draw down upon the entire amount of the Letter of Credit.

 

12.3       Transfer Rights. The Letter of Credit shall also provide that
Sublandlord may, at any time and without notice to Subtenant and without first
obtaining Subtenant’s consent thereto, transfer all or any portion of its
interest in and to the Letter of Credit to another party, person or entity, but
only if such transfer is to an assignee of Sublandlord’s interest in this
Sublease. In the event of a transfer of Sublandlord’s interest in the 331
Building, Sublandlord shall transfer the Letter of Credit, in whole or in part
(or Subtenant shall, upon Sublandlord’s request, cause a substitute letter of
credit to be delivered, as applicable, in which case any Letter of Credit
previously provided by Subtenant to Sublandlord hereunder shall be returned to
Subtenant) to the transferee and thereupon Sublandlord shall, without any
further agreement between the parties, be released by Subtenant from all
liability therefor, and it is agreed that the provisions hereof shall apply to
every transfer or assignment of the whole or any portion of said Letter of
Credit to a new Sublandlord. Any transfer fee required to be paid in connection
with the first transfer of the Letter of Credit by the beneficiary thereof
during any calendar year shall be at Subtenant’s sole cost and expense. All
transfer fees required to be paid in connection with all other transfers of the
Letter of Credit shall be at Sublandlord’s sole cost and expense. Subtenant
shall reasonably cooperate with Sublandlord in executing and submitting to the
Bank any applications, documents and instruments as may be necessary to
effectuate such transfers.

 

12.4       Replenishment; Renewal. If, as result of any application or use by
Sublandlord of all or any part of the Letter of Credit, the amount of the Letter
of Credit shall be less than the Letter of Credit Amount, Subtenant shall,
within ten (10) business days after Subtenant receives written notice thereof or
otherwise learns of such reduction, provide Sublandlord with additional
letter(s) of credit in an amount equal to the deficiency (or a replacement
letter of credit in the total Letter of Credit Amount), and any such additional
(or replacement) letter of credit shall comply with all of the provisions of
this Section 12. and if Subtenant fails to comply with the foregoing,
notwithstanding anything to the contrary contained in this Sublease, the same
shall constitute an incurable default by Subtenant. Subtenant further covenants
and warrants that it will neither assign nor encumber the Letter of Credit or
any part thereof and that neither Sublandlord nor its successors or assigns will
be bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance. Without limiting the generality of the foregoing, if the Letter of
Credit expires earlier than the LC Expiration Date, a renewal thereof or
substitute letter of credit, as applicable, shall be delivered to Sublandlord
not later than thirty (30) days prior to the expiration of the Letter of Credit,
which shall be irrevocable and automatically renewable as above provided through
the LC Expiration Date upon the same terms as the expiring Letter of Credit or
such other terms as may be acceptable to Sublandlord in its reasonable
discretion. However, if the Letter of Credit is not timely renewed or a
substitute letter of credit is not timely received, or if Subtenant fails to
maintain the Letter of

 

  

SMRH: 473310031.19
-31-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

Credit in the amount and in accordance with the terms set forth in this Section
12. Sublandlord shall have the right to present the Letter of Credit to the Bank
in accordance with the terms of this Section 12. and the proceeds of the Letter
of Credit may be applied by Sublandlord for Subtenant’s failure to fully and
faithfully perform all of Subtenant’s obligations under this Sublease and
against any Rent payable by Subtenant under this Sublease that is not paid when
due and/or to pay for all losses and damages that Sublandlord has suffered or
that Sublandlord reasonably estimates that it will suffer as a result of any
default by Subtenant under this Sublease. Any unused proceeds shall constitute
the property of Sublandlord and need not be segregated from Sublandlord’s other
assets. However, Sublandlord agrees to pay to Subtenant within thirty (30) days
after the LC Expiration Date the amount of any proceeds of the Letter of Credit
received by Sublandlord and not applied against any Rent payable by Subtenant
under this Sublease that was not paid when due or used to pay for any losses
and/or damages suffered by Sublandlord (or reasonably estimated by Sublandlord
that it will suffer; provided that to the extent any estimated expenses are not
actually expensed within 90 days after the LC Expiration Date, such amounts
shall be returned to Subtenant) as a result of any default by Subtenant under
this Sublease; provided, however, that if prior to the LC Expiration Date a
voluntary petition is filed by Subtenant, or an involuntary petition is filed
against Subtenant by any of Subtenant’s creditors, under the Federal Bankruptcy
Code, then Sublandlord shall not be obligated to make such payment in the amount
of the unused Letter of Credit proceeds until either all preference issues
relating to payments under this Sublease have been resolved in such bankruptcy
or reorganization case or such bankruptcy or reorganization case has been
dismissed.

 

12.5       Security for Subtenant’s Performance. Subtenant hereby acknowledges
and agrees that Sublandlord is entering into this Sublease in material reliance
upon the ability of Sublandlord to draw upon the Letter of Credit in the event
Subtenant fails to fully and faithfully perform all of Subtenant’s obligations
under this Sublease and to compensate Sublandlord for all losses and damages
Sublandlord may suffer as a result of the occurrence of any default on the part
of Subtenant not cured within the applicable cure period under this Sublease.
Sublandlord may make a Default Draw (without obligation to do so, and without
notice), in part or in whole, only following the occurrence of any default on
the part of Subtenant which is not cured within the applicable cure period under
this Sublease, and only in the amount of the damages that Sublandlord reasonably
believes Sublandlord will suffer as a result of such default. Notwithstanding
the foregoing, if Sublandlord is prohibited by law from sending Subtenant a
default notice, such as due to a bankruptcy stay, Sublandlord shall be entitled
to make a Default Draw upon a default by Subtenant with no notice or cure period
being required. Subtenant agrees not to interfere in any way with payment to
Sublandlord of the proceeds of the Letter of Credit, either prior to or
following a “draw” by Sublandlord of any portion of the Letter of Credit,
regardless of whether any dispute exists between Subtenant and Sublandlord as to
Sublandlord’s right to draw from the Letter of Credit. No condition or term of
this Sublease shall be deemed to render the Letter of Credit conditional to
justify the issuer of the Letter of Credit in failing to honor a drawing upon
such Letter of Credit in a timely manner. Subtenant agrees and acknowledges that
Subtenant has no property interest whatsoever in the Letter of Credit or the
proceeds thereof and that, in the event Subtenant becomes a debtor under any
chapter of the Federal Bankruptcy Code, neither Subtenant, any trustee, nor
Subtenant’s bankruptcy estate shall have any right to restrict or limit
Sublandlord’s claim and/or rights to the

 

  

SMRH: 473310031.19
-32-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

Letter of Credit and/or the proceeds thereof by application of Section 502(b)(6)
of the Federal Bankruptcy Code.

 

12.6       Failure of Letter of Credit Issuer Requirements. Notwithstanding
anything to the contrary herein, if at any time the Letter of Credit Issuer
Requirements are not met, then Subtenant shall within five (5) business days
after Subtenant’s receipt of written notice from Sublandlord, deliver to
Sublandlord a replacement Letter of Credit which otherwise meets the
requirements of this Sublease, including without limitation, the Letter of
Credit Issuer Requirements. Notwithstanding anything in this Sublease to the
contrary, Subtenant’s failure to replace the Letter of Credit and satisfy the
Letter of Credit Issuer Requirements within such five (5) business day period
shall constitute a material default for which there shall be no notice or grace
or cure periods being applicable thereto. In addition and without limiting the
generality of the foregoing, if the issuer of any letter of credit held by
Sublandlord is insolvent or is placed in receivership or conservatorship by the
Federal Deposit Insurance Corporation, or any successor or similar entity, or if
a trustee, receiver or liquidator is appointed for the issuer, then, effective
as of the date of such occurrence, said Letter of Credit shall be deemed to not
meet the requirements of this Section 12. and Subtenant shall within five (5)
business days of written notice from Sublandlord deliver to Sublandlord a
replacement Letter of Credit which otherwise meets the requirements of this
Section 12 and that meets the Letter of Credit Issuer Requirements (and
Subtenant’s failure to do so shall, notwithstanding anything in this Section 12
or this Sublease to the contrary, constitute a material default for which there
shall be no notice or grace or cure periods being applicable thereto other than
the aforesaid five (5) business day period).

 

12.7       Not a Security Deposit. Sublandlord and Subtenant acknowledge and
agree that in no event or circumstance shall the Letter of Credit or any renewal
thereof or substitute therefor be (i) deemed to be or treated as a “security
deposit” within the meaning of California Civil Code Section 1950.7, (ii)
subject to the terms of such Section 1950.7, or (iii) intended to serve as a
“security deposit” within the meaning of such Section 1950.7. The parties hereto
(A) recite that the Letter of Credit is not intended to serve as a security
deposit and such Section 1950.7 and any and all other laws, rules and
regulations applicable to security deposits in the commercial context (“Security
Deposit Laws”) shall have no applicability or relevancy thereto and (B) waive
any and all rights, duties and obligations either party may now or, in the
future, will have relating to or arising from the Security Deposit Laws.

 

12.8       Reduction of Letter of Credit Amount. Subject to the terms of this
Section 12.8. Subtenant shall be entitled to a reduction of the face amount of
the Letter of Credit by One Million Three Hundred Fifty-One Thousand Eight
Hundred Eighty-Five and 50/100 Dollars ($1,351,885.50) on the third (3rd)
anniversary of the Rent Commencement Date (for a new Letter of Credit Amount of
Two Million Seven Hundred Three Thousand Seven Hundred Seventy-One and No/100
Dollars ($2,703,771.00)), and by another One Million Three Hundred Fifty-One
Thousand Eight Hundred Eight Five and 50/100 Dollars ($1,351,885.50) on the
fifth (5th) anniversary of the Rent Commencement Date (for a new Letter of
Credit Amount of One Million Three Hundred Fifty-One Thousand Eight Hundred
Eight Five and 50/100 Dollars ($1,351,885.50)). As a condition to the reduction
of the Letter of Credit amount, no uncured default by Subtenant shall then be
existing under this Sublease. Provided that such

 

  

SMRH: 473310031.19
-33-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

condition to reduction is satisfied, Subtenant may cause the Bank to issue a new
Letter or Credit or an amendment to the Letter of Credit reflecting the reduced
amount, and Sublandlord shall cooperate with such reduction.

 

13.          Abatement for Failure of Services. If and to the extent that
Sublandlord receives abatement of the rent or other charges required to be paid
by Sublandlord under the Master Lease with respect to the Premises in accordance
with the Master Lease, Sublandlord will abate the same proportion of Subtenant’s
Rent hereunder. This provision shall not reduce or mitigate the obligation of
Sublandlord to make good faith, commercially reasonable efforts to cause Master
Landlord to comply with its obligations under the Master Lease as set forth in
Section 9.1.1 hereof.

 

14.          Miscellaneous.

 

14.1       Counterparts. This Sublease may be executed in one or more
counterparts by the parties hereto. All counterparts shall be construed together
and shall constitute one agreement and delivery of PDF or other electronic
versions thereof shall have the same force and effect as delivery of originals.
However, notwithstanding any such exchange of electronic signatures, each of
Sublandlord and Subtenant agree promptly to deliver original hard copies of this
Sublease and the Consent to the other party or Master Landlord upon request.

 

14.2       Modification. This Sublease may not be modified in any respect except
by a document in writing executed by both parties hereto or their respective
successors or assigns.

 

14.3       Attorneys’ Fees. If either party hereto brings an action or other
proceeding against the other to enforce, protect, or establish any right or
remedy created under or arising out of this Sublease, the prevailing party shall
be entitled to recover from the other party, all costs, fees and expenses,
including, without limitation, reasonable attorneys’ fees, accounting fees,
expenses, and disbursements, incurred or sustained by such prevailing party in
connection with such action or proceeding (including, but not limited to, any
appellate proceedings relating thereto) or in connection with the enforcement of
any judgment or award rendered in such proceeds. The prevailing party’s rights
to recover its costs, fees and expenses, and any award thereof, shall be
separate from, shall survive, and shall not be merged with any judgment.

 

14.4       Binding Effect. The obligations of this Sublease shall be binding on
and inure to the benefit of the parties and their respective heirs, successors
and assigns.

 

14.5       Time Is Of Essence. Time is of essence in respect of each and every
term, covenant and condition of this Sublease.

 

14.6       Governing Law. This Sublease shall be governed by, and construed in
accordance with, the laws of the State of California (without giving effect to
any choice or conflict of law provision or rule (whether of the State of
California or any other jurisdiction) that would cause the application of laws
of any jurisdiction other than those of the State of California).

 

  

SMRH: 473310031.19
-34-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

14.7       Representations And Warranties Regarding Authority. Subtenant and
Sublandlord hereby represent and warrant to the other party that (i) each person
signing this Sublease on their behalf is duly authorized to execute and deliver
this Sublease on their behalf, (ii) the execution, delivery and performance of
this Sublease has been duly and validly authorized in accordance with the
articles of incorporation, bylaws and other organizational documents of such
party, (iii) such party is duly organized and in good standing under the laws of
their State of incorporation and (iv) upon the execution and delivery of this
Sublease, this Sublease shall be binding and enforceable against such party in
accordance with its terms.

 

14.8       Confidentiality. Sublandlord and Subtenant hereby agree that the
information contained in this Sublease shall be held in strict confidence and
none of the terms or conditions contained herein shall be disclosed to any
person or entity, other than Master Landlord and Sublandlord’s and Subtenant’s
respective current or prospective attorneys, accountants, consultants, brokers,
lenders, investors, acquirers, assignees and subtenants, all of whom (except the
Master Landlord) shall agree to the confidentiality of this Sublease. Subtenant
and its agents shall avoid discussing with, or disclosing to, any third parties
(except those specifically listed above) any of the terms, conditions or
particulars contained herein. This provision shall not be deemed breached if
disclosure is required by applicable law or otherwise consented to in writing by
the non-disclosing party.

 

14.9       Securities Filings. Notwithstanding anything to the contrary in this
Sublease or the Confidentiality Agreement (but expressly subject to Master
Landlord’s prior written acknowledgment and consent), in the event either party
or any of its affiliates (such party, a “Filing Party”) proposes to file with
the Securities and Exchange Commission or the securities regulators of any state
or other jurisdiction a registration statement or any other disclosure document
which describes or refers to this Sublease under the Securities Act of 1933, as
amended, the Securities Exchange Act, of 1934, as amended, any other applicable
securities law or the rules of any national securities exchange, the Filing
Party shall be entitled to file an unredacted copy of the Original Master Lease
and a copy of the Master Amendment with those redactions of the Master Amendment
reflected on Exhibit A attached hereto.

 

14.10       Publicity. Subject to the Incorporation Provisions, Section 5 of the
Master Amendment is hereby incorporated herein by reference, except for the
sixth (6th) and seventh (7th) sentences thereof. In addition, Subtenant and
Sublandlord each hereby acknowledges and agrees that, except as may be necessary
to implement or otherwise effectuate the terms of this Sublease, (i) Subtenant
shall not use, without Sublandlord’s prior written approval, which may be
withheld in Sublandlord’s sole discretion, the name of Sublandlord, its
affiliates, trade names, trademarks or trade dress, products, or any signs,
markings, or symbols from which a connection to Sublandlord, in Sublandlord’s
absolute and sole discretion, may be reasonably inferred or implied, in any
manner whatsoever, including, without limitation, press releases, marketing
materials, or advertisements; and (ii) Sublandlord shall not use, without
Subtenant’s prior written approval, which may be withheld in Subtenant’s sole
discretion, the name of Subtenant, its affiliates, trade names, trademarks or
trade dress, products, or any signs, markings, or symbols from which a
connection to Subtenant, in Subtenant’s absolute and sole

 

  

SMRH: 473310031.19
-35-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

discretion, may be reasonably inferred or implied, in any manner whatsoever,
including, without limitation, press releases, marketing materials, or
advertisements.

 

14.11       Consent of Master Landlord. This Sublease is conditioned upon, and
shall not take effect until, receipt of the written consent of the Master
Landlord hereto (the “Consent”). Subtenant hereby agrees for the benefit of
Sublandlord and Master Landlord (as an express intended third party beneficiary)
that (a) other than as expressly and specifically agreed to in writing by Master
Landlord (in the Consent or other written agreement), no act, consent, approval
or omission of Master Landlord pursuant to this Sublease shall (i) constitute
any form of recognition of Subtenant as the direct tenant of Master Landlord,
(ii) create any form of contractual duty or obligation on the part of Master
Landlord in favor of Subtenant or (iii) waive, affect or prejudice in any way
Master Landlord’s right to treat this Sublease and Subtenant’s rights to the
Premises as being terminated upon any termination of the Master Lease, (b)
Master Landlord shall have the absolute right to evict Subtenant, and all
parties holding under Subtenant, from the Premises upon any termination of the
Master Lease, and (c) without limiting the generality of (a) and (b) above (or
Sublandlord’s obligations to maintain the Master Lease pursuant to this
Sublease), a voluntary or other surrender of the Master Lease or a termination
of the Master Lease shall not result in a merger but shall, at the option of
Master Landlord, operate either as an assignment to Master Landlord of this
Sublease, or a termination of this Sublease. Notwithstanding the foregoing,
Sublandlord agrees to request recognition and non-disturbance protection for
Subtenant’s benefit from Master Landlord. Further, it is acknowledged that
Subtenant may wish to obtain certain additional rights directly from Master
Landlord with respect to Subtenant’s use and occupancy of the Premises. Any such
agreement with Master Landlord that would bind Sublandlord or otherwise modify
or affect Sublandlord’s rights under the Master Lease or this Sublease shall be
subject to Sublandlord’s prior written consent. Notwithstanding anything to the
contrary in this Sublease, Subtenant shall have the right to terminate this
Sublease if the Consent is not executed and delivered by the date that is
forty-five (45) days after the date of full execution and delivery of this
Sublease. Sublandlord shall make commercially reasonable efforts to obtain the
Consent from Master Landlord.

 

14.12       Cooperation. Each party shall reasonably cooperate with the other
party with respect to seeking any necessary approvals from the Master Landlord,
including without limitation approval of this Sublease and the Subtenant
Improvements. Subtenant and Sublandlord each agree to complete and return any
and all forms requested by Master Landlord or Sublandlord, as applicable, from
time to time for administrative purposes related to this Sublease within five
(5) business days of such party’s written request.

 

14.13       [Intentionally Omitted]

 

14.14       Nonresidential Building Energy Use Disclosure Requirement
Compliance. Subtenant hereby acknowledges that Sublandlord may be required to
obtain from utility providers and disclose certain information concerning the
energy performance of the Premises' recent historical energy use data pursuant
to California Public Resources Code Section 25402.10 and the regulations adopted
pursuant thereto (collectively, the “Energy Disclosure Requirements”).
Sublandlord shall not be liable to Subtenant for the accuracy or content of the
information provided by utility providers pursuant to the Energy Disclosure
Requirements.

 

  

SMRH: 473310031.19
-36-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

Without limiting the generality of the foregoing, based on information provided
by the California Energy Commission, Sublandlord and Subtenant have agreed that
Sublandlord is not required to deliver Subtenant a Data Verification Checklist
(the “Energy Disclosure Information”), as defined in the Energy Disclosure
Requirements with respect to the Premises, because the Premises have never been
fully built out or occupied and will therefore be treated as a brand new
building. Under no circumstances shall Subtenant have any claim against
Sublandlord nor any right to terminate this Sublease in connection with such
determination. Subtenant acknowledges and agrees that (i) Sublandlord makes no
representation or warranty regarding the energy performance of the Premises, and
(ii) the energy performance of the Premises may vary depending on future
condition, occupancy and/or use of the Premises. If and to the extent not
prohibited by applicable law, Subtenant hereby waives any right Subtenant may
have to receive the Energy Disclosure Information, including, without
limitation, any right Subtenant may have to terminate this Sublease as a result
of Sublandlord’s failure to disclose such information. Further, Subtenant hereby
releases Sublandlord from any and all losses, costs, damages, expenses and/or
liabilities relating to, arising out of and/or resulting from the Energy
Disclosure Requirements, including, without limitation, any liabilities arising
as a result of Sublandlord’s failure to disclose the Energy Disclosure
Information to Subtenant prior to the execution of this Sublease. Subtenant
further acknowledges that pursuant to the Energy Disclosure Requirements,
Sublandlord may be required in the future to disclose information concerning
Subtenant’s energy usage to certain third parties, including, without
limitation, Master Landlord, prospective purchasers, lenders and tenants of the
Premises (the "Subtenant Energy Use Disclosure"). Subtenant hereby (A) consents
to all such Subtenant Energy Use Disclosures, (B) acknowledges that Sublandlord
shall not be required to notify Subtenant of any Subtenant Energy Use
Disclosure, and (C) agrees that upon request from Sublandlord, Subtenant shall
provide Sublandlord with any energy usage data for the Premises, including,
without limitation, copies of utility bills for the Premises. Further, Subtenant
hereby releases Sublandlord from any and all losses, costs, damages, expenses
and liabilities relating to, arising out of and/or resulting from any Subtenant
Energy Use Disclosure.

 

14.15       Survival. Without limiting survival provisions which would otherwise
be implied or construed under applicable law, the provisions of Sections
3.3.3, 6.2. 7, 9.1.3, 9.5, 9.12, 9.14, 9.33, 11.1, 11.2, 11.3, 11.4 and 14.14
hereof shall survive the expiration or earlier termination of this Sublease with
respect to matters occurring or liabilities accruing prior to the expiration or
earlier termination of this Sublease.

 

14.16       Guaranty. Notwithstanding anything herein to the contrary, Subtenant
shall, as a condition precedent to the effectiveness of this Sublease, cause
Prothena Corporation plc, an Ireland public limited company (“Guarantor”) to
execute and deliver to Sublandlord a guaranty (the “Guaranty”) of all the
obligations of Subtenant under this Sublease in the form attached hereto as
Exhibit E (along with the associated legal opinion described therein)
simultaneously with Subtenant’s execution and delivery of this Sublease.

 

[remainder of page intentionally left blank; signatures on next page]

 

  

SMRH: 473310031.19
-37-

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hand on the date
first above written.

 

    SUBLANDLORD:           AMGEN INC.,     a Delaware corporation            
By: /s/ David Meline             Name: David Meline     Its: Executive Vice
President and Chief Financial Officer       SUBTENANT:           PROTHENA
BIOSCIENCES INC,     a Delaware corporation             By: /s/ Tran Nguyen    
        Name Tran Nguyen             Its: CFO             By: /s/ A. W. Homan  
          Name: A. W. Homan             Its: CLO & Secretary

 

  

SMRH: 473310031.19
S-1

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

EXHIBIT A

 

MASTER LEASE

 

(to be attached)

 

  

SMRH: 473310031.19
A-1

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

EXHIBIT B

 

PREMISES

 

[tv505055_ex10-1img9.jpg]  

  

SMRH: 473310031.19
B-1

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

EXHIBIT C

 

WARM SHELL CONDITION

 

Britannia Oyster Point Sublease

Summary Scope of Warm Shell

 

Lobby 

Ground Floor Lobby approximately 500 s/f

Ground Floor Fire Control Room

 

Stairways 

Smoke Control

Pressure control

Finished on the interior, inc: flooring and lighting

 

Elevators 

Service Elevators (1 per building) 5,000 lbs @ 350 fpm

Passenger Elevators (2 per building) 3,500 lbs @350 fpm

 

Restrooms and Showers 

Central Restroom on each floor (inc janitor’s closet)

Shared Shower off Ground floor lobby

 

Mechanical/Electrical Design Criteria 

On each floor 35% laboratory, 30% laboratory support, 35% office space

Utilities shall be sized for Chemistry laboratories on the ground floor and
biology laboratories on the upper floors

 

HVAC Units 

Five HVAC units located on the roof

Main ducts are sized for present and future loads as defined in the Basis of
Design

Main ducts terminate at each floor just outside of riser shaft

 

Exhaust Fans 

Five exhaust fans located on the roof

 

Hot Water 

Two high efficiency heating hot water boilers and recirculation pumps and
controls per building

Heating hot water will serve preheat coils for HVAC units and reheat coils at
variable air volume terminal units.

Main pipes are sized for present and future loads as defined in the Basis of
Design.

Main pipes terminate at each floor just outside of riser shaft with isolation
valve/cap.

 

  

SMRH: 473310031.19
C-1

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

  

Industrial Cold Water

System sized to serve all future laboratory fixtures, lab sinks, cup sinks, and
devices that require industrial water.

Pipe risers terminate at each floor with isolation valves

Gas fired heater provides hot water

 

Potable Hot and Cold Water

Are provided to all restrooms, showers, indicated above, and other fixtures and
devices that may require potable water.

Piping shall be sized for future needs

Piping terminates at each floor with isolation valves

Gas fired heater provides Hot water

 

Building Automation System

DDC System has 25% excess capacity to the BOD requirements, in addition has the
ability to be expanded to cover future tenant’s requirements

 

Natural Gas

Provided to the necessary mechanical equipment

 

Sanitary Waste

A sanitary waste and vent system is provided for potable waste producing
fixtures and equipment, with all fixtures trapped and vented to atmosphere.

 

Laboratory Waste

Risers and drains as shown in the CAD files provided by Sublandlord to
Subtenant.

 

Electrical

4,000 amp, 480/277 volt Main Switch Board located on the G-l level below each
building

Normal power distribution rooms are located on each floor with 100 amp 480/277
volt lighting panels and 45KVA transformers along with 150 amp 120/208 volt
convenience power panels.

Emergency power distribution rooms are located on each floor with 100 amp
480/277 volt lighting panels and 45KVA transformers along with 150 amp 120/208
volt convenience power panels

Life Safety Power are located on each floor with 50 amp 480/277 volt lighting
panels and 50 amp 120/208 volt panels

Motor Control Center for roof top equipment are located on the roof

Power metering is provided on each floor to measure power consumption floor by
floor.

The Premises is provided with a 1,000 KW Generator with two, bypass isolation
type, transfer switches. One for life safety functions while the other serves
tenant loads.

 



  

SMRH: 473310031.19
C-2

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

Life Safety System

A new fire alarm system, with code compliant smoke control in each building, a
control panel located on the ground floor within the new fire control room.

 

Telecommunications

Two 4” raceways from the main telephone room in the parking structure near the
center quadrant of each floor is provided.

 

  

SMRH: 473310031.19
C-3

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

EXHIBIT D

 

FORM OF LETTER OF CREDIT

 

Wells Fargo Bank, N.A.

U.S. Trade Services

Standby Letters of Credit

794 Davis Street, 2nd Floor

MAC A0283-023,

San Leandro, CA 94577-6922

Phone: 1(800) 798-2815 Option 1

E-Mail: sftrade@wellsfargo.com

 



 

  

This sample wording is presented without any responsibility on our part. This
draft is provided to you as a suggestion only at your request

Please note that the draft remains unissued and is not an enforceable
instrument.

  Wording Reviewed and Approved:       By:       Applicant Signature     This
form is an integral part of the application and agreement for the issuance of
your Standby Letter of Credit. The Letter of Credit cannot be issued until this
draft is returned to us with the Applicant’s Signature above.

 

Irrevocable Standby Letter Of Credit

 

Number: IS0394885U

Issue Date: March 11, 2016

 

BENEFICIARY   APPLICANT AMGEN INC.   PROTHENA BIOSCIENCES, INC ATTN: CORPORATE
REAL ESTATE   650 GATEWAY BLVD ONE AMGEN CENTER DRIVE   SOUTH SAN FRANCISCO,
CALIFORNIA 94080 THOUSAND OAKS, CALIFORNIA 91320-1799    

 

LETTER OF CREDIT ISSUE AMOUNT USD 4,055,656.50 EXPIRY DATE APRIL 9, 2017

 

LADIES AND GENTLEMEN:

 

AT THE REQUEST AND FOR THE ACCOUNT OF THE ABOVE REFERENCED APPLICANT, WE HEREBY
ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR IN THE AMOUNT OF
FOUR MILLION FIFTY FIVE THOUSAND SIX HUNDRED FIFTY-SIX AND 50/100 UNITED STATES
DOLLARS (US$4,055,656.50) AVAILABLE WITH US AT OUR ABOVE OFFICE BY PAYMENT
AGAINST PRESENTATION OF THE FOLLOWING DOCUMENTS:

 

1. A DRAFT DRAWN ON US AT SIGHT MARKED “DRAWN UNDER WELLS FARGO BANK, N.A.
STANDBY LETTER OF CREDIT NO. IS0394885U.”

 



  

SMRH: 473310031.19
D-1

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

2. THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT AND ANY AMENDMENTS THERETO.

 

3. BENEFICIARY’S SIGNED AND DATED STATEMENT WORDED IN ONE OR MORE OF THE
FOLLOWING CONDITIONS (WITH THE INSTRUCTIONS IN BRACKETS THEREIN COMPLIED WITH):

 

“BENEFICIARY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW ON WELLS FARGO BANK,
N.A. LETTER OF CREDIT NO. IS0394885U PURSUANT TO AND IN CONNECTION WITH THAT
CERTAIN SUBLEASE DATED [INSERT DATE] FOR PREMISES LOCATED AT 331 OYSTER POINT
BOULEVARD, SOUTH SAN FRANCISCO, CALIFORNIA ORIGINALLY BETWEEN AMGEN INC. AND
PROTHENA BIOSCIENCES INC (AS SUCH SUBLEASE MAY HAVE BEEN AMENDED OR RESTATED).”

 

OR

 

“BENEFICIARY CERTIFIES THAT BENEFICIARY HAS RECEIVED NOTIFICATION FROM WELLS
FARGO BANK, N.A. THAT THIS LITTER OF CREDIT NO. IS0394885U WILL NOT BE EXTENDED
PAST ITS CURRENT EXPIRATION DATE. AS OF THE DATE OF THIS STATEMENT, THIS LETTER
OF CREDIT’S EXPIRATION DATE WILL OCCUR WITHIN FIFTEEN (15) DAYS AFTER TODAY’S
DATE AND BENEFICIARY HAS NOT RECEIVED A LETTER OF CREDIT OR OTHER INSTRUMENT
ACCEPTABLE TO BENEFICIARY AS A REPLACEMENT AND SUBTENANT HAS NOT BEEN RELEASED
FROM ITS OBLIGATIONS UNDER THE SUBLEASE. “SUBTENANT” MEANS THE SUBTENANT UNDER
THE SUBLEASE. “SUBLEASE” MEANS THAT CERTAIN SUBLEASE DATED [INSERT DATE] FOR
PREMISES LOCATED AT 331 OYSTER POINT BOULEVARD, SOUTH SAN FRANCISCO, CALIFORNIA
ORIGINALLY BETWEEN AMGEN INC. AND PROTHENA BIOSCIENCES INC (AS SUCH SUBLEASE MAY
HAVE BEEN AMENDED OR RESTATED).”

 

OR

 

“BENEFICIARY CERTIFIES THAT SUBTENANT HAS FILED A VOLUNTARY PETITION UNDER THE
FEDERAL BANKRUPTCY CODE. “SUBTENANT” MEANS THE SUBTENANT UNDER THE SUBLEASE.
“SUBLEASE” MEANS THAT CERTAIN SUBLEASE DATED [INSERT DATE] FOR PREMISES LOCATED
AT 331 OYSTER POINT BOULEVARD, SOUTH SAN FRANCISCO, CALIFORNIA ORIGINALLY
BETWEEN AMGEN INC. AND PROTHENA BIOSCIENCES INC (AS SUCH SUBLEASE MAY HAVE BEEN
AMENDED OR RESTATED)”

 

OR

 

“BENEFICIARY CERTIFIES THAT AN INVOLUNTARY PETITION HAS BEEN FILED AGAINST
SUBTENANT UNDER THE FEDERAL BANKRUPTCY CODE AND SUBTENANT HAS FAILED TO HAVE
SUCH INVOLUNTARY PETITION DISCHARGED WITHIN SIXTY (60) DAYS OF SUCH FILING.
“SUBTENANT” MEANS THE SUBTENANT UNDER THE SUBLEASE. “SUBLEASE” MEANS THAT
CERTAIN SUBLEASE DATED [INSERT DATE] FOR PREMISES LOCATED AT 331 OYSTER POINT
BOULEVARD, SOUTH SAN FRANCISCO, CALIFORNIA ORIGINALLY BETWEEN AMGEN INC. AND
PROTHENA BIOSCIENCES INC (AS SUCH SUBLEASE MAY HAVE BEEN AMENDED OR RESTATED).”

 

THIS LETTER OF CREDIT EXPIRES AT OUR ABOVE OFFICE ON APRIL 9, 2017. IT IS A
CONDITION OF THIS LETTER OF CREDIT THAT SUCH EXPIRATION DATE SHALL BE DEEMED
AUTOMATICALLY EXTENDED, WITHOUT WRITTEN AMENDMENT, FOR ONE YEAR PERIODS TO APRIL
9 IN EACH SUCCEEDING CALENDAR YEAR, UNLESS AT LEAST THIRTY (30) DAYS PRIOR TO
SUCH EXPIRATION DATE WE SEND WRITTEN NOTICE TO YOU AT YOUR ADDRESS ABOVE BY
OVERNIGHT COURIER OR REGISTERED MAIL THAT WE ELECT NOT TO EXTEND THE EXPIRATION
DATE OF THIS LETTER OF CREDIT BEYOND THE DATE SPECIFIED IN SUCH NOTICE. IN NO
EVENT SHALL THIS LETTER OF CREDIT BE EXTENDED BEYOND APRIL 9, 2024 WHICH WILL BE
CONSIDERED THE FINAL EXPIRATION DATE. ANY REFERENCE TO A FINAL EXPIRATION DATE
DOES NOT IMPLY THAT WE ARE OBLIGATED TO EXTEND THE EXPIRATION DATE BEYOND THE
INITIAL OR ANY EXTENDED DATE THEREOF.

 

UPON OUR SENDING YOU SUCH NOTICE OF THE NON-EXTENSION OF THE EXPIRATION DATE OF
THIS LETTER OF CREDIT, YOU MAY ALSO DRAW UNDER THIS LETTER OF CREDIT, ON OR
BEFORE

 



  

SMRH: 473310031.19
D-2

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

THE EXPIRATION DATE SPECIFIED IN SUCH NOTICE, BY PRESENTATION OF THE
ABOVE-MENTIONED DOCUMENTS TO US AT OUR ABOVE ADDRESS.

 

PARTIAL DRAWING(S) ARE PERMITTED UNDER THIS LETTER OF CREDIT; PROVIDED, HOWEVER,
THAT THE TOTAL AMOUNT OF ANY PAYMENT(S) MADE UNDER THIS LETTER OF CREDIT WILL
NOT EXCEED THE TOTAL AMOUNT AVAILABLE UNDER THIS LETTER OF CREDIT.

 

IN THE EVENT OF PARTIAL DRAWINGS, WELLS FARGO BANK, N.A. SHALL ENDORSE THE
ORIGINAL OF THIS LETTER OF CREDIT AND RETURN IT TO THE BENEFICIARY.

 

DRAWINGS MAY ALSO BE PRESENTED TO US BY FACSIMILE TRANSMISSION TO FACSIMILE
NUMBER 336-735-0952 (EACH SUCH DRAWING, A “FAX DRAWING”); PROVIDED, HOWEVER,
THAT A FAX DRAWING WILL NOT BE EFFECTIVELY PRESENTED UNTIL YOU CONFIRM BY
TELEPHONE OUR RECEIPT OF SUCH FAX DRAWING BY CALLING US AT TELEPHONE NUMBER
1-800-798-2815 OPTION 1. IF YOU PRESENT A FAX DRAWING UNDER THIS LETTER OF
CREDIT YOU DO NOT NEED TO PRESENT THE ORIGINAL OF ANY DRAWING DOCUMENTS, AND IF
WE RECEIVE ANY SUCH ORIGINAL DRAWING DOCUMENTS THEY WILL NOT BE EXAMINED BY US.
IN THE EVENT OF A FULL OR FINAL DRAWING THE ORIGINAL STANDBY LETTER OF CREDIT
MUST BE RETURNED TO US BY OVERNIGHT COURIER.

 

THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE
ONLY TO A SINGLE TRANSFEREE AND ONLY IN THE FULL AMOUNT AVAILABLE TO BE DRAWN
UNDER THE LETTER OF CREDIT AT THE TIME OF SUCH TRANSFER. ANY SUCH TRANSFER MAY
BE EFFECTED ONLY THROUGH WELLS FARGO BANK, N.A. AND ONLY UPON PRESENTATION TO US
AT OUR PRESENTATION OFFICE SPECIFIED HEREIN OF A DULY EXECUTED TRANSFER REQUEST
IN THE FORM ATTACHED HERETO AS EXHIBIT A, WITH INSTRUCTIONS THEREIN IN BRACKETS
COMPLIED WITH, TOGETHER WITH THE ORIGINAL OF THIS LETTER OF CREDIT AND ANY
AMENDMENTS THERETO. EACH TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON THE
REVERSE OF THE ORIGINAL OF THIS LETTER OF CREDIT, AND WE SHALL DELIVER SUCH
ORIGINAL TO THE TRANSFEREE. ALL CHARGES IN CONNECTION WITH ANY TRANSFER OF THIS
LETTER OF CREDIT ARE FOR THE APPLICANT’S ACCOUNT.

 

WE ARE SUBJECT TO VARIOUS LAWS, REGULATIONS AND EXECUTIVE AND JUDICIAL ORDERS
(INCLUDING ECONOMIC SANCTIONS, EMBARGOES, ANTI-BOYCOTT, ANTI-MONEY LAUNDERING,
ANTI-TERRORISM, AND ANTI-DRUG TRAFFICKING LAWS AND REGULATIONS) OF THE U.S. AND
OTHER COUNTRIES THAT ARE ENFORCEABLE UNDER APPLICABLE LAW. WE WILL NOT BE LIABLE
FOR OUR FAILURE TO MAKE, OR OUR DELAY IN MAKING, PAYMENT UNDER THIS LETTER OF
CREDIT OR FOR ANY OTHER ACTION WE TAKE OR DO NOT TAKE, OR ANY DISCLOSURE WE
MAKE, UNDER OR IN CONNECTION WITH THIS LETTER OF CREDIT (INCLUDING, WITHOUT
LIMITATION, ANY REFUSAL TO TRANSFER THIS LETTER OF CREDIT) IF SUCH FAILURE,
DELAY, ACTION OR DISCLOSURE IS REQUIRED BY SUCH LAWS, REGULATIONS, OR ORDERS.

 

WE HEREBY ENGAGE WITH YOU THAT EACH DRAFT DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED IF PRESENTED
TOGETHER WITH THE DOCUMENTS SPECIFIED IN THIS LETTER OF CREDIT AT OUR OFFICE
LOCATED AT 794 DAVIS STREET, 2ND FLOOR, SAN LEANDRO, CA 94577-6922, ATTENTION:
US TRADE SERVICES - STANDBY LETTERS OF CREDIT (OR BY FAX AS REFERENCED ABOVE) ON
OR BEFORE THE ABOVE STATED EXPIRY DATE, OR ANY EXTENDED EXPIRY DATE IF
APPLICABLE.

 

THIS IRREVOCABLE STANDBY LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR
UNDERTAKING. THIS UNDERTAKING IS INDEPENDENT OF AND SHALL NOT IN ANY WAY BE
MODIFIED, AMENDED, AMPLIFIED OR INCORPORATED BY REFERENCE TO ANY DOCUMENT,
CONTRACT OR AGREEMENT REFERENCED HEREIN OTHER THAN THE STIPULATED ICC RULES AND
GOVERNING LAWS.

 

CANCELLATION PRIOR TO EXPIRATION: YOU MAY RETURN THIS LETTER OF CREDIT TO US FOR
CANCELLATION PRIOR TO ITS EXPIRATION PROVIDED THAT THIS LETTER OF CREDIT IS
ACCOMPANIED BY YOUR WRITTEN AGREEMENT TO ITS CANCELLATION. SUCH WRITTEN
AGREEMENT TO CANCELLATION SHOULD SPECIFICALLY REFERENCE THIS LETTER OF CREDIT

 



  

SMRH: 473310031.19
D-3

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

BY NUMBER, CLEARLY INDICATE THAT IT IS BEING RETURNED FOR CANCELLATION AND BE
SIGNED BY A PERSON IDENTIFYING THEMSELVES AS AUTHORIZED TO SIGN FOR YOU.

 

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF CREDIT IS
SUBJECT TO THE INTERNATIONAL STANDBY PRACTICE 1998, INTERNATIONAL CHAMBER OF
COMMERCE PUBLICATION NO. 590

 

Very Truly Yours,       WELLS FARGO BANK, N.A.       By:       Authorized
Signature  

 

The original of the Letter of Credit contains an embossed seal over the
Authorized Signature.

 

Please direct any written correspondence or inquiries regarding this Letter of
Credit, always quoting our reference number, to Wells Fargo Bank, National
Association, Attn: U.S. Standby Trade Services

 

at either or 794 Davis Street, 2nd Floor 401 N. Research Pkwy, 1st Floor MAC
A0283-023, MAC 04004-017, San Leandro, CA 94577-6922 WINSTON-SALEM, NC27101-4157

 

Phone inquiries regarding this credit should be directed to our Standby Customer
Connection Professionals   1-800-798-2815 Option 1 1-800-776-3862 Option 2
(Hours of Operation: 8:00 a.m. PT to 5:00 p.m. PT) (Hours of Operation: 8:00
a.m. EST to 5:30 p.m. EST)

 

  

SMRH: 473310031.19
D-4

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

EXHIBIT A

TRANSFER REQUEST OF WELLS FARGO BANK, N.A. IRREVOCABLE STANDBY

LETTER OF CREDIT NUMBER: IS0394885U

 

TO:    WELLS FARGO BANK, N.A. DATE:  _______________________________     U.S.
TRADE SERVICES U.S. TRADE SERVICES STANDBY LETTER OF CREDIT DEPARTMENT STANDBY
LETTER OF CREDIT DEPARTMENT 794 DAVIS STREET, 2ND FLOOR, MAC A0283-023 401 N.
RESEARCH PKWY, MAC-D4004-017 SAN LEANDRO, CALIFORNIA 94577-6922 WINSTON-SALEM,
NORTH CAROLINA 27101

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY OF THE ABOVE DESCRIBED LETTER OF
CREDIT (THE “TRANSFEROR”) HEREBY IRREVOCABLY TRANSFERS ALL ITS RIGHTS UNDER THE
LETTER OF CREDIT AS AMENDED TO THIS DATE (THE “CREDIT”) TO THE FOLLOWING
TRANSFEREE (THE “TRANSFEREE”):

 

    NAME OF TRANSFEREE           ADDRESS  

 

BY THIS TRANSFER, ALL RIGHTS OF TRANSFEROR IN THE LETTER OF CREDIT ARE
TRANSFERRED TO THE TRANSFEREE, AND THE TRANSFEREE SHALL BE THE SOLE BENEFICIARY
OF THE LETTER OF CREDIT, POSSESSING ALL RIGHTS PERTAINING THERETO, INCLUDING,
BUT NOT LIMITED TO, SOLE RIGHTS RELATING TO THE APPROVAL OF ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. YOU ARE HEREBY IRREVOCABLY INSTRUCTED TO ADVISE FUTURE
AMENDMENT(S) OF THE LETTER OF CREDIT TO THE TRANSFEREE WITHOUT THE TRANSFEROR’S
CONSENT OR NOTICE TO THE TRANSFEROR.

 

ENCLOSED ARE THE ORIGINAL LETTER OF CREDIT AND THE ORIGINAL(S) OF ALL AMENDMENTS
TO DATE.

 

THE TRANSFEROR WARRANTS TO YOU THAT THIS TRANSFER AND THE TRANSACTION(S)
HEREUNDER WILL NOT CONTRAVENE ANY FEDERAL LAWS OR REGULATIONS OF THE UNITED
STATES NOR THE LAWS OR REGULATIONS OF ANY STATE THEREOF. PLEASE NOTIFY THE
TRANSFEREE OF THIS TRANSFER AND OF THE TERMS AND CONDITIONS OF THE LETTER OF
CREDIT AS TRANSFERRED. THIS TRANSFER WILL BECOME EFFECTIVE UPON WELLS FARGO
BANK, N.A.’S WRITTEN NOTIFICATION TO THE TRANSFEREE THAT SUCH TRANSFER WAS
EFFECTED.

 

    (TRANSFEROR’S NAME)       BY: _________________________________________    
  PRINTED NAME: ______________________________       TITLE:
_______________________________________       PHONE NUMBER:
______________________________  

 



  

SMRH: 473310031.19
D-5

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

THE BANK SIGNING BELOW GUARANTEES THAT THE TRANSFEROR’S SIGNATURE IS GENUINE AND
THAT THE INDIVIDUAL SIGNING THIS TRANSFER REQUEST HAS THE AUTHORITY TO DO SO:

 

(BANK’S NAME)       BY: _________________________________________       PRINTED
NAME: ______________________________       TITLE:
_______________________________________      

 

[A CORPORATE NOTARY ACKNOWLEDGMENT OR A CERTIFICATE OF AUTHORITY WITH CORPORATE
SEAL IS ACCEPTABLE IN LIEU OF A BANK GUARANTEE]

 



  

SMRH: 473310031.19
D-6

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

EXHIBIT E

 

FORM OF GUARANTY

 

GUARANTY OF SUBLEASE

 

THIS GUARANTY OF SUBLEASE (this “Guaranty”) is made by PROTHENA CORPORATION plc,
an Ireland public limited company (the “Guarantor”), in favor of AMGEN INC., a
Delaware corporation (“Sublandlord”), in connection with that certain Sublease,
dated March _, 2016, and entered into concurrently with this Guaranty (the
“Sublease”), by which Sublandlord subleases to PROTHENA BIOSCIENCES INC, a
Delaware corporation (“Subtenant”), certain premises (as more particularly
defined in the Sublease) (the “Premises”) consisting of a building located at
331 Oyster Point Boulevard in South San Francisco, California. As a material
inducement to and in consideration of Sublandlord entering into the Sublease
(Sublandlord having indicated that it would not enter into the Sublease without
the execution of this Guaranty), Guarantor and Sublandlord agrees as follows:

 

1.       Guarantor unconditionally and irrevocably guarantees, as a primary
obligor and not as a surety, and promises to perform and be liable for, any and
all obligations and liabilities of Subtenant under the terms of the Sublease.

 

2.       Guarantor agrees that, without the consent of, or notice to, Guarantor
and without affecting any of the obligations of Guarantor under this Guaranty,
(a) Sublandlord and Subtenant may amend, compromise, release, or otherwise alter
any term, covenant, or condition of the Sublease, and Guarantor guarantees and
promises to perform all the obligations of Subtenant under the Sublease as so
amended, compromised, released, or altered; (b) Sublandlord may release,
substitute, or add any guarantor of or party to the Sublease; (c) Sublandlord
may exercise, not exercise, impair, modify, limit, destroy, or suspend any right
or remedy of Sublandlord under the Sublease; (d) Sublandlord or any other person
acting on Sublandlord’s behalf may deal in any manner with Subtenant, any
guarantor, any party to the Sublease, or any other person; and (e) Sublandlord
may permit all or any part of the Premises or of the rights or liabilities of
Subtenant under the Sublease to be sublet, assigned, or assumed in accordance
with the terms set forth in the Sublease. This is a continuing guaranty, and
Guarantor waives the benefit of the provisions of California Civil Code §2815.

 

3.       Guarantor waives and agrees not to assert or take advantage of (a) any
right to require Sublandlord to proceed against Subtenant or any other person,
or to pursue any other remedy before proceeding against Guarantor; (b) any right
or defense that may arise by reason of the incapacity, lack of authority, death,
or disability of Subtenant or any other person; (c) any right or defense arising
by reason of the absence, impairment, modification, limitation, destruction, or
cessation (in bankruptcy, by an election of remedies, or otherwise) of the
liability of Subtenant, of the subrogation rights of Guarantor, or of the right
of Guarantor to proceed against Subtenant for reimbursement; and (d) the benefit
of any statute of limitations affecting the liability of Guarantor under this
Guaranty or the enforcement of this Guaranty. Without in any manner limiting the
generality of the foregoing, Guarantor waives the benefits of the

 



  

SMRH: 473310031.19
E-1

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

provisions of California Civil Code §§2809-2810, 2819, 2820, 2821, 2839, 2845,
2847. 2848, 2849-2850 and 2855 and any similar or analogous statutes of
California or any other jurisdiction. In addition, Guarantor waives and agrees
not to assert or take advantage of any right or defense based on the absence of
any or all presentments, demands (including demands for performance), notices
(including notices of adverse change in the financial status of Subtenant or
other facts that increase the risk to Guarantor, notices of nonperformance, and
notices of acceptance of this Guaranty), and protests of each and every kind.

 

4.       Until all Subtenant’s obligations under the Sublease are fully
performed, Guarantor (a) will have no right of subrogation against Subtenant by
reason of any payments or acts of performance by Guarantor under this Guaranty;
and (b) subordinates any liability or indebtedness of Subtenant now or hereafter
held by Guarantor to Subtenant’s obligations under, arising out of, or related
to the Sublease or Subtenant’s use or occupancy of the Premises.

 

5.       The liability of Guarantor and all rights, powers, and remedies of
Sublandlord under this Guaranty and under any other agreement now or at any time
hereafter in force between Sublandlord and Guarantor relating to the Sublease
will be cumulative and not alternative, and such rights, powers, and remedies
will be in addition to all rights, powers, and remedies given to Sublandlord by
law or in equity.

 

6.       This Guaranty applies to, inures to the benefit of, and binds all
parties to this Guaranty, their heirs, devisees, legatees, executors,
administrators, representatives, successors, and assigns (including any
purchaser at a judicial foreclosure or trustee’s sale or a holder of a deed in
lieu of foreclosure). This Guaranty may be assigned by Sublandlord voluntarily
or by operation of law.

 

7.       Guarantor will not, without the prior written consent of Sublandlord,
commence (or join with any other person in commencing) any bankruptcy,
reorganization, or insolvency proceeding against Subtenant. The obligations of
Guarantor under this Guaranty will not be altered, limited, or affected by any
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation, or arrangement of Subtenant, or by
any defense that Subtenant may have by reason of any order, decree, or decision
of any court or administrative body resulting from any such proceeding. Unless
and until all Subtenant’s obligations under the Sublease are fully performed,
Guarantor will file in any bankruptcy, or other proceeding in which the filing
of claims is required or permitted by law, all claims that Guarantor may have
against Subtenant relating to any indebtedness of Subtenant to Guarantor, and
Guarantor will assign to Sublandlord all rights of Guarantor under these claims.
Sublandlord will have the sole right to accept or reject any plan proposed in
such proceeding and to take any other action that a party filing a claim is
entitled to take. In all such cases, whether in administration, bankruptcy, or
otherwise, the person or persons authorized to pay such claim will pay to
Sublandlord the amount payable on such claim and, to the full extent necessary
for that purpose, Guarantor assigns to Sublandlord all of Guarantor’s rights to
any such payments or distributions to which Guarantor would otherwise be
entitled; provided that Guarantor’s obligations under this Guaranty will not be
satisfied except to the extent that Sublandlord receives cash by reason of any
such payment or distribution. If Sublandlord receives anything other than cash,
it will be held as collateral for amounts due under this Guaranty.

 



  

SMRH: 473310031.19
E-2

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

8.       It is acknowledged and confirmed that as of the date of execution and
delivery of this Guaranty, Guarantor is a publicly traded corporation and
audited financials for Guarantor are available for public review. If during any
period of time when the Sublease remains in effect, Guarantor is not a publicly
traded corporation with publicly available audited financials, then, subject to
force majeure, Guarantor shall deliver to Landlord within sixty (60) days of
Sublandlord’s request (but no more frequently than once annually) a copy of an
audited balance sheet and an audited income statement of Guarantor (the
“Financial Statements”), which Financial Statements shall be (a) dated as of the
end of the most recent fiscal year for which such statements are available (it
being acknowledged, that statements for the immediately previous fiscal year may
not be available until up to one hundred fifty (150) days after the end of such
fiscal year), and (b) prepared in accordance with generally accepted accounting
principles. In such event, Guarantor may condition delivery of any non-public
Financial Statements on Sublandlord delivering a commercially reasonable
confidentiality agreement, signed by Sublandlord and any other parties that will
be entitled to review the Financial Statements.

 

9.       TO THE EXTENT NOW OR HEREAFTER PERMITTED BY LAW, SUBLANDLORD AND
GUARANTOR WAIVE THE RIGHT TO A JURY TRIAL OF ANY CAUSE OF ACTION, CLAIM,
COUNTERCLAIM, OR CROSS-COMPLAINT IN ANY ACTION, PROCEEDING, OR OTHER HEARING
BROUGHT BY EITHER SUBLANDLORD AGAINST SUBTENANT OR GUARANTOR OR BY SUBTENANT OR
GUARANTOR AGAINST SUBLANDLORD ON ANY MATTER ARISING OUT OF, OR IN ANY WAY
CONNECTED WITH, THE SUBLEASE, THIS GUARANTY, THE RELATIONSHIP OF SUBLANDLORD AND
SUBTENANT, SUBTENANT’S USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF INJURY
OR DAMAGE, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR
REGULATION, EMERGENCY OR OTHERWISE, NOW OR HEREAFTER IN EFFECT.

 

10.    Sublandlord and Guarantor shall settle any dispute arising from or
relating to this Guaranty by arbitration in the English language in San
Francisco County, California before a single arbitrator appointed by the
International Centre for Dispute Resolution. The Commercial Arbitration Rules of
the American Arbitration Association, including the Optional Rules for Emergency
Measures of Protection, shall apply in the arbitration. The parties irrevocably
consent to the jurisdiction and venue of the state and federal courts having
jurisdiction over San Francisco County, California for proceedings (“Related
Proceedings”) relating to enforcement of a party’s obligation to arbitrate and
to enforcement of any arbitral award. Any court having jurisdiction may enforce
an arbitral award. The prevailing party in any arbitration or Related
Proceedings shall recover its reasonable costs and attorneys’ fees. Service of
any document or pleading in an arbitration or Related Proceedings is proper if
by personal delivery, commercial courier, or any form of mail requiring a return
receipt at the address shown in this Guaranty for each party or at the address
of Subtenant identified in the Sublease on behalf of Guarantor. Any notice,
complaint, legal process or arbitration document shall be deemed properly served
upon Guarantor if served upon Subtenant. Without limiting the generality of this
Section 10, Guarantor waives and agrees not to assert by way of motion, defense,
or otherwise in any Related Proceedings any claim that Guarantor is not
personally subject to the jurisdiction of the above-named courts, that such
Related Proceedings are brought in an inconvenient forum, or that the venue of
such Related Proceedings is improper. Guarantor hereby represents and warrants

 



  

SMRH: 473310031.19
E-3

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

that the obligations of Guarantor under this Guaranty are fully enforceable
against Guarantor in the State of California and Guarantor will raise no
defenses to the enforceability of this Guaranty relating to Guarantor being a
Ireland public limited company having its headquarters in Dublin, Ireland.

 

11.    If a claim (“Recovery Claim”) is made on Sublandlord at any time (whether
before or after payment or performance in full of any obligation of Guarantor,
and whether such Recovery Claim is asserted in a bankruptcy proceeding or
otherwise) for repayment or recovery of any amount or other value received by
Sublandlord (from any source) in payment of, or on account of, any obligation of
Guarantor under this Guaranty, and if Sublandlord repays such amount, returns
value, or otherwise becomes liable for all or part of such Recovery Claim by
reason of (a) any judgment, decree, or order of any court or administrative
body; or (b) any settlement or compromise of such Recovery Claim, then Guarantor
will remain severally liable to Sublandlord for the amount so repaid or returned
or for which Sublandlord is liable to the same extent as if such payments or
value had never been received by Sublandlord, despite any termination of this
Guaranty, termination of the Sublease, or cancellation of any document
evidencing any obligation of Guarantor under this Guaranty.

 

12.    This Guaranty will constitute the entire agreement between Guarantor and
Sublandlord with respect to the subject matter of this Guaranty and supersedes
all prior agreements, understandings, negotiations, representations, and
discussions, whether verbal or written, of the parties, pertaining to that
subject matter. Guarantor is not relying on any representations, warranties, or
inducements from Sublandlord that are not expressly stated in this Guaranty.

 

13.    No provision of this Guaranty or right of Sublandlord under it may be
waived, nor may any Guarantor be released from any obligation under this
Guaranty except by a writing duly executed by an authorized officer or director
of Sublandlord, which writing shall be promptly provided by Sublandlord upon
full satisfaction of Guarantor’s obligations hereunder.

 

14.    When the context and construction so requires, all words used in the
singular in this Guaranty will be deemed to have been used in the plural. The
word “person” as used in this Guaranty will include an individual, company,
firm, association, partnership, corporation, trust, or other legal entity of any
kind whatsoever. “Sublandlord,” whenever used in this Guaranty, refers to and
means Sublandlord under the Sublease specifically named and also any assignee of
Sublandlord, whether by outright assignment or by assignment for security, and
also any successor to the interest of Sublandlord or of any assignee of the
Sublease or any part of the Sublease, whether by assignment or otherwise.
“Subtenant,” whenever used in this Guaranty, refers to and means Subtenant under
the Sublease and also any assignee of the interest of Subtenant in the Sublease
and their respective successors in interest.

 

15.    If any provision of this Guaranty is determined to be illegal or
unenforceable, all other provisions will nevertheless be effective.

 

16.    The waiver or failure to enforce any provision of this Guaranty will not
operate as a waiver of any other breach of such provision or any other
provisions of this Guaranty; nor will

 



  

SMRH: 473310031.19
E-4

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

any single or partial exercise of any right, power, or privilege preclude any
other or further such exercise or the exercise of any other right, power, or
privilege.

 

17.     Time is strictly of the essence under this Guaranty and any amendment,
modification, or revision of this Guaranty.

 

18.     Guarantor represents and warrants that each individual executing this
Guaranty on behalf of Guarantor is duly authorized to execute and deliver this
Guaranty on behalf of Guarantor. Concurrently herewith, Guarantor shall deliver
to Sublandlord evidence of such authority, including a legal opinion from
Ireland counsel.

 

19.     If either party to this Guaranty participates in an action against the
other party arising out of or in connection with this Guaranty, the prevailing
party will be entitled to have and recover from the other party reasonable
attorney fees, collection costs, and other costs incurred in, and in preparation
for, the action, arbitration, or mediation.

 

20.     All notices given hereunder must be in writing delivered by certified or
registered mail, return receipt requested, or by a nationally recognized
overnight delivery service. Notice by registered or certified mail will be
effective when the return receipt thereof is signed, and notice by overnight
delivery will be effective when received or when receipt is refused as evidenced
by the records of the courier service. Notices must be addressed to the
following addresses, or to such other address or addresses as the parties may
from time to time specify by notice so given:

 

In the case of notice to Guarantor, to: Prothena Corporation plc   Adelphi Plaza
  Upper George’s Street, Dun Laoghaire   Co. Dublin, A96 T927, Ireland   Attn:
Company Secretary     With a copy to: Prothena Biosciences Inc   650 Gateway
Boulevard   South San Francisco, CA 94010   Attn: Legal Department     In the
case of notice to Sublandlord, to: Amgen Inc.   One Amgen Center Drive   Mail
Stop: 28-1-A   Thousand Oaks, CA 91320-1799   Attention: Corporate Real Estate  
  With a copy to: Amgen Inc.   One Amgen Center Drive   Mail Stop: 35-2-A  
Thousand Oaks, CA 91320-1799   Attention: Operations Law Group

 



  

SMRH: 473310031.19
E-5

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

The parties shall be responsible for notifying each other hereunder of any
changes of address by notice given in accordance with the above provisions.

 

21.     Guarantor’s execution and delivery of this Guaranty will not result in
any breach of, or constitute a default under, any mortgage, deed of trust, lease
loan, credit agreement, partnership agreement, or other contract or instrument
to which Guarantor is a party or by which Guarantor may be bound.

 

22.     If Guarantor is more than one (1) person, the obligations of the persons
comprising Guarantor will be joint and several and the unenforceability of this
Guaranty or Sublandlord’s election not to enforce this Guaranty against one (1)
or more of the persons comprising Guarantor will not affect the obligations of
the remaining persons comprising Guarantor or the enforceability of this
Guaranty against such remaining persons.

 

23.     Each of the parties will execute such other and further documents and do
such further acts as may be reasonably required to effectuate the intent of the
parties and carry out the terms of this Guaranty.

 

[SIGNATURES ON NEXT PAGE]

 



  

SMRH: 473310031.19
E-6

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hand on the date
first above written.

 

  “Guarantor”       PROTHENA CORPORATION plc,   an Ireland public limited
company         By:           Name:           Title:           By:          
Name:           Title:           “Sublandlord”         AMGEN INC.,   a Delaware
corporation         By:           Name:           Title:  

 



  

SMRH: 473310031.19
E-7

331 OYSTER POINT BOULEVARD.

SUBLEASE – PROTHENA BIOSCIENCES

FINAL EXECUTION VERSION 0SDM-159614SV\1619361.8  

 

 

EXHIBIT B-1

 

SUBLEASED PREMISES

 



 B-1331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

[tv505055_ex10-1img10.jpg]  



  


-2-

331 OYSTER POINT BOULEVARD.

SUB-SUBLEASE – PROTHENA BIOSCIENCES

 

 



EXHIBIT B-2

 

COMPLETE PREMISES

 

 B-2331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

[tv505055_ex10-1img11.jpg] 

  



   

 

 

[tv505055_ex10-1img12.jpg] 

 



   

 

 



EXHIBIT B-3

 

BUILDING COMMON AREAS

 

 B-3331 OYSTER POINT BOULEVARD.
SUB-SUBLEASE – ASSEMBLY BIOSCIENCES

 

 

 [tv505055_ex10-1img13.jpg]

 



   

 

 

[tv505055_ex10-1img14.jpg] 

 



   

 

 

[tv505055_ex10-1img15.jpg] 

 



   

 

 

[tv505055_ex10-1img16.jpg] 

 



   

 

 

 [tv505055_ex10-1img17.jpg]

 



   

 

 

 [tv505055_ex10-1img18.jpg]

 



   

 